Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of November 2, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

   General      1   

SECTION 1.2

   Specific Terms      1   

SECTION 1.3

   Usage of Terms      2   

SECTION 1.4

   [Reserved]      2   

SECTION 1.5

   No Recourse      2   

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property.      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

   Representations and Warranties of Seller      4   

SECTION 3.2

   Representations and Warranties of Purchaser      6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

   Protection of Title of Purchaser.      8   

SECTION 4.2

   Other Liens or Interests      9   

SECTION 4.3

   Costs and Expenses      9   

SECTION 4.4

   Indemnification.      9    ARTICLE V. REPURCHASES      11   

SECTION 5.1

   Repurchase of Receivables Upon Breach of Warranty      11   

SECTION 5.2

   Reassignment of Purchased Receivables      12   

SECTION 5.3

   Waivers      12   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

   Liability of Seller      13   

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

   Limitation on Liability of Seller and Others      13   

SECTION 6.4

   Seller May Own Notes or the Certificate      13   

SECTION 6.5

   Amendment.      14   

SECTION 6.6

   Notices      14   

SECTION 6.7

   Merger and Integration      15   

SECTION 6.8

   Severability of Provisions      15   

SECTION 6.9

   Intention of the Parties.      15   

SECTION 6.10

   Governing Law      16   

SECTION 6.11

   Counterparts      16   

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     16   

SECTION 6.13

   Nonpetition Covenant      16   

SECTION 6.14

   [Reserved]      16   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of November 2, 2010, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of November 2, 2010, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2010-4, as Issuer, and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means November 18, 2010.

“Issuer” means AmeriCredit Automobile Receivables Trust 2010-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

 

3



--------------------------------------------------------------------------------

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the

 

5



--------------------------------------------------------------------------------

Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) seeking to affect adversely the federal income tax or
other federal, state or local tax attributes of, or seeking to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Receivables and the Other Conveyed Property hereunder or under the Sale and
Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

 

6



--------------------------------------------------------------------------------

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.

 

7



--------------------------------------------------------------------------------

Seller and Purchaser agree that damages will not be an adequate remedy for such
breach and that this covenant may be specifically enforced by Purchaser, Issuer
or by the Trustee on behalf of the Noteholders and Owner Trustee on behalf of
the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location

 

8



--------------------------------------------------------------------------------

of the debtor within the meaning of Section 9-307 of the applicable UCC. Seller
shall at all times maintain (i) each office from which it services Receivables
within the United States of America or Canada and (ii) its principal executive
office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

9



--------------------------------------------------------------------------------

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the

 

10



--------------------------------------------------------------------------------

Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously

 

11



--------------------------------------------------------------------------------

with the repurchase of the Receivable, Seller shall deposit the Purchase Amount
in full, without deduction or offset, to the Collection Account, pursuant to
Section 3.2 of the Sale and Servicing Agreement. It is understood and agreed
that, except as set forth in Section 6.1 hereof, the obligation of Seller to
repurchase any Receivable, as to which a breach occurred and is continuing,
shall, if such obligation is fulfilled, constitute the sole remedy against
Seller for such breach available to Purchaser, the Issuer, the Backup Servicer,
the Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of
the Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Any such
repurchase shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

 

13



--------------------------------------------------------------------------------

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry

 

14



--------------------------------------------------------------------------------

Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or such other address as shall be designated by a party in a written notice
delivered to the other party or to the Issuer, Owner Trustee or the Trust
Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

15



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 [Reserved].

.

 

16



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By

 

/s/ Susan B. Sheffield

  Name: Susan B. Sheffield   Title: Executive Vice President, Structure Finance

AMERICREDIT FINANCIAL SERVICES, INC., as     Seller

By

 

/s/ Sheli D. Fitzgerald

  Name: Sheli D. Fitzgerald   Title: Vice President, Structure Finance

 

Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee and Trust
Collateral Agent

By

 

/s/ Cheryl Zimmerman

  Name: Cheryl Zimmerman   Title: Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     423122340         426916151         427214457         427476643
        427705348         427935929         428133029         437425457        
438323065         444096283      423219336         426916250         427214515
        427476775         427705439         427936265         428133037        
437425556         438323123         444096309      423786706         426916342
        427214572         427476809         427705496         427936281        
428133060         437425697         438323156         444096317      424231009
        426916417         427214754         427476981         427705595        
427936364         428133094         437425739         438323164        
444096325      424254969         426916532         427214929         427477054
        427705611         427936422         428133102         437425911        
438323198         444096333      424511558         426916680         427215173
        427477187         427705645         427936455         428133235        
437425978         438323248         444096341      424547222         426916748
        427215231         427477229         427705702         427936620        
428133268         437425986         438323263         444096358      424577989
        426917159         427215413         427477294         427705793        
427936646         428133276         437426018         438323313        
444096366      424625770         426917514         427215496         427477468
        427705942         427936828         428133383         437426059        
438323388         444096374      424654978         426917811         427215686
        427477534         427705975         427936901         428133441        
437426109         438323495         444096382      424746659         426917951
        427215744         427477559         427706049         427936976        
428133458         437426117         438323602         444096390      425012127
        426918074         427215785         427477575         427706056        
427937032         428133490         437426174         438323685        
444096408      425100799         426918124         427215835         427477872
        427706064         427937040         428133508         437426232        
438323719         444096416      425137593         426918199         427215991
        427477880         427706171         427937107         428133714        
437426281         438323750         444096424      425221074         426918231
        427216148         427477989         427706189         427937297        
428133722         437426455         438323826         444096432      425221348
        426918330         427216312         427478045         427706221        
427937453         428133748         437426604         438323909        
444096440      425225422         426918397         427216395         427478110
        427706304         427937487         428133755         437426661        
438323925         444096457      425234846         426918751         427216445
        427478136         427706320         427937511         428133854        
437426760         438324006         444096465      425271772         426918918
        427216627         427478151         427706536         427937685        
428133888         437426877         438324147         444096473      425273943
        426918926         427216643         427478243         427706577        
427937818         428133896         437426927         438324154        
444096481      425311156         426919106         427216668         427478425
        427706601         427937917         428133938         437426950        
438324204         444096499      425318649         426919130         427216676
        427478433         427706866         427937966         428134027        
437427024         438324212         444096507      425319365         426919353
        427216759         427478441         427706882         427937982        
428134043         437427099         438324345         444096515      425320157
        426919452         427216841         427478474         427706924        
427937990         428134084         437427156         438324386        
444096523      425324498         426919494         427216973         427478599
        427707211         427938006         428134134         437427172        
438324410         444096531      425324787         426919544         427217005
        427478607         427707302         427938147         428134530        
437427263         438324451         444096549      425350535         426919577
        427217104         427478789         427707427         427938188        
428134662         437427297         438324501         444096556      425398260
        426919593         427217203         427478888         427707435        
427938220         428134696         437427305         438324584        
444096564      425411188         426919767         427217344         427478920
        427707500         427938329         428134753         437427552        
438324592         444096572      425416633         426919833         427217443
        427479100         427707567         427938386         428134803        
437427602         438324691         444096580      425418829         426919924
        427217526         427479159         427707575         427938402        
428134811         437427610         438324709         444096598      425420528
        426919940         427217534         427479340         427707633        
427938535         428134902         437427719         438324741        
444096606      425428950         426919965         427217591         427479415
        427707674         427938626         428134910         437427792        
438324766         444096614      425429297         426919999         427217682
        427479514         427707716         427938782         428134993        
437427818         438324782         444096622      425441201         426920195
        427217690         427479761         427707948         427938816        
428135032         437427883         438324808         444096630      425447281
        426920336         427217823         427479837         427708367        
427938873         428135123         437427891         438325011        
444096648      425454584         426920369         427217864         427479944
        427708482         427938923         428135248         437427925        
438325037         444096655      425459641         426920773         427217948
        427480009         427708540         427938949         428135289        
437428097         438325284         444096663      425460219         426920781
        427218029         427480074         427708557         427938956        
428135370         437428105         438325318         444096671      425464930
        426920807         427218045         427480165         427708730        
427938980         428135446         437428303         438325359        
444096689      425470465         426920864         427218243         427480363
        427708748         427939020         428135479         437428410        
438325409         444096697      425477510         426920930         427218292
        427480405         427708870         427939210         428135610        
437428436         438325458         444096705      425485190         426920971
        427218318         427480512         427708912         427939277        
428135800         437428451         438325557         444096713      425485836
        426920997         427218326         427480793         427708938        
427939335         428135891         437428527         438325599        
444096721      425505096         426921045         427218334         427480801
        427709027         427939368         428135933         437428543        
438325714         444096739      425514262         426921128         427218367
        427480900         427709142         427939376         428136071        
437428550         438325797         444096747      425545241         426921144
        427218722         427480975         427709175         427939525        
428136386         437428568         438325813         444096754      425572609
        426921193         427218763         427480991         427709191        
427939558         428136485         437428584         438325839        
444096762      425590635         426921284         427218813         427481213
        427709365         427939848         428136535         437428618        
438325946         444096770      425647856         426921318         427218854
        427481221         427709399         427939863         428136568        
437428709         438325953         444096796      425649977         426921565
        427218938         427481403         427709480         427939889        
428136592         437428741         438326126         444096804      425656576
        426921664         427219076         427481429         427709647        
427939947         428136717         437428824         438326167        
444096812      425676483         426921755         427219134         427481437
        427709712         427939954         428136766         437428832        
438326209         444096820      425683620         426921896         427219142
        427481650         427709720         427940002         428136782        
437428998         438326233         444096838      425700069         426922084
        427219308         427481742         427709761         427940036        
428136972         437429004         438326282         444096846      425701182
        426922118         427219373         427481767         427709803        
427940101         428137004         437429129         438326290        
444096853      425704848         426922357         427219597         427481833
        427709886         427940143         428137079         437429145        
438326373         444096861      425714441         426922449         427219886
        427481882         427709936         427940168         428137087        
437429194         438326506         444096879      425743077         426922480
        427219993         427481932         427710173         427940242        
428137103         437429210         438326605         444096887      425744471
        426922654         427220066         427482039         427710355        
427940275         428137368         437429228         438326696        
444096895      425747607         426922662         427220124         427482138
        427710421         427940333         428137475         437429269        
438326704         444096903      425748548         426923116         427220132
        427482336         427710462         427940440         428137483        
437429301         438326779         444096911      425752771         426923124
        427220207         427482518         427710595         427940457        
428137640         437429327         438326787         444096929      425753225
        426923181         427220249         427482591         427710769        
427940465         428137731         437429418         438326811        
444096937      425772696         426923272         427220280         427482708
        427710793         427940499         428137772         437429426        
438326845         444096945      425780178         426923488         427220389
        427482740         427710868         427940531         428137962        
437429608         438326878         444096952      425783065         426923546
        427220504         427482807         427711122         427940549        
428138101         437429699         438326969         444096978      425785334
        426923652         427220538         427483094         427711221        
427940648         428138192         437429814         438327017        
444096986      425793072         426923801         427220629         427483177
        427711395         427940663         428138267         437429848        
438327074         444096994      425811353         426923843         427220660
        427483185         427711551         427940713         428138291        
437430010         438327108         444097000      425812658         426923868
        427220702         427483193         427711759         427940747        
428138317         437430028         438327165         444097018      425833530
        426923900         427220884         427483250         427711809        
427940762         428138325         437430077         438327462        
444097026      425846508         426924080         427220892         427483599
        427711833         427940960         428138358         437430150        
438327504         444097034    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444125397         444154314   
     444183214         444211999         444240675         444269351        
444298012         444326631         444355127         444383608      444125405
        444154322         444183222         444212005         444240683        
444269369         444298020         444326649         444355135        
444383616      444125413         444154330         444183230         444212013
        444240691         444269377         444298038         444326656        
444355143         444383624      444125421         444154348         444183248
        444212021         444240709         444269385         444298046        
444326664         444355150         444383632      444125439         444154355
        444183255         444212039         444240717         444269393        
444298053         444326672         444355168         444383640      444125447
        444154363         444183263         444212047         444240725        
444269401         444298061         444326680         444355176        
444383657      444125454         444154371         444183271         444212054
        444240733         444269419         444298079         444326698        
444355184         444383665      444125462         444154389         444183289
        444212062         444240741         444269427         444298087        
444326706         444355192         444383673      444125470         444154397
        444183297         444212070         444240758         444269435        
444298095         444326714         444355200         444383681      444125488
        444154405         444183313         444212088         444240766        
444269443         444298103         444326722         444355218        
444383699      444125504         444154413         444183321         444212096
        444240774         444269450         444298111         444326730        
444355226         444383707      444125512         444154421         444183339
        444212104         444240782         444269468         444298129        
444326748         444355234         444383715      444125520         444154439
        444183347         444212112         444240790         444269476        
444298137         444326755         444355242         444383723      444125538
        444154447         444183354         444212120         444240808        
444269484         444298145         444326763         444355259        
444383731      444125546         444154454         444183362         444212138
        444240816         444269492         444298152         444326771        
444355267         444383749      444125553         444154462         444183370
        444212146         444240824         444269500         444298160        
444326789         444355275         444383756      444125561         444154470
        444183388         444212153         444240832         444269518        
444298178         444326797         444355283         444383764      444125579
        444154488         444183396         444212161         444240840        
444269526         444298186         444326813         444355291        
444383772      444125587         444154496         444183404         444212187
        444240857         444269534         444298194         444326821        
444355309         444383780      444125595         444154504         444183412
        444212195         444240865         444269542         444298202        
444326839         444355317         444383798      444125603         444154512
        444183420         444212203         444240873         444269559        
444298210         444326847         444355325         444383806      444125611
        444154520         444183438         444212211         444240881        
444269567         444298236         444326854         444355333        
444383814      444125629         444154538         444183446         444212229
        444240899         444269575         444298244         444326862        
444355341         444383822      444125637         444154546         444183453
        444212237         444240907         444269583         444298251        
444326870         444355358         444383830      444125645         444154553
        444183461         444212245         444240915         444269591        
444298269         444326888         444355374         444383848      444125652
        444154561         444183479         444212252         444240923        
444269609         444298277         444326896         444355382        
444383855      444125660         444154579         444183487         444212260
        444240931         444269617         444298285         444326904        
444355390         444383863      444125678         444154587         444183495
        444212278         444240949         444269625         444298293        
444326912         444355408         444383871      444125686         444154595
        444183503         444212286         444240956         444269633        
444298301         444326920         444355416         444383889      444125694
        444154603         444183511         444212294         444240964        
444269641         444298319         444326938         444355424        
444383897      444125702         444154611         444183529         444212302
        444240972         444269658         444298327         444326946        
444355432         444383905      444125710         444154629         444183537
        444212310         444240980         444269666         444298335        
444326953         444355440         444383913      444125728         444154637
        444183545         444212328         444240998         444269674        
444298343         444326961         444355457         444383921      444125736
        444154645         444183552         444212336         444241004        
444269682         444298350         444326979         444355473        
444383939      444125744         444154652         444183560         444212344
        444241012         444269690         444298368         444326987        
444355481         444383947      444125751         444154660         444183578
        444212351         444241020         444269708         444298376        
444326995         444355499         444383954      444125769         444154678
        444183586         444212369         444241038         444269716        
444298384         444327001         444355507         444383962      444125785
        444154686         444183594         444212377         444241046        
444269724         444298392         444327019         444355515        
444383970      444125793         444154694         444183602         444212385
        444241053         444269732         444298400         444327027        
444355523         444383988      444125801         444154702         444183610
        444212393         444241061         444269740         444298418        
444327035         444355531         444383996      444125819         444154710
        444183628         444212401         444241079         444269757        
444298426         444327043         444355549         444384002      444125835
        444154728         444183636         444212419         444241087        
444269765         444298434         444327050         444355556        
444384010      444125843         444154736         444183644         444212427
        444241095         444269773         444298442         444327068        
444355564         444384028      444125850         444154744         444183651
        444212435         444241103         444269781         444298459        
444327076         444355572         444384036      444125868         444154751
        444183669         444212443         444241111         444269799        
444298467         444327084         444355580         444384044      444125876
        444154769         444183677         444212450         444241129        
444269807         444298475         444327092         444355598        
444384051      444125884         444154777         444183685         444212468
        444241137         444269815         444298483         444327100        
444355606         444384069      444125892         444154785         444183693
        444212476         444241145         444269823         444298491        
444327118         444355614         444384077      444125900         444154793
        444183701         444212484         444241152         444269831        
444298509         444327126         444355622         444384085      444125918
        444154819         444183719         444212492         444241160        
444269849         444298517         444327134         444355630        
444384093      444125926         444154827         444183727         444212500
        444241178         444269856         444298525         444327142        
444355648         444384101      444125934         444154835         444183735
        444212518         444241186         444269864         444298533        
444327159         444355655         444384119      444125942         444154843
        444183743         444212526         444241194         444269872        
444298541         444327167         444355663         444384127      444125959
        444154850         444183750         444212534         444241202        
444269880         444298558         444327175         444355671        
444384135      444125967         444154868         444183768         444212542
        444241210         444269898         444298566         444327183        
444355689         444384143      444125975         444154876         444183776
        444212559         444241236         444269906         444298574        
444327191         444355697         444384150      444125983         444154884
        444183784         444212567         444241251         444269914        
444298582         444327209         444355705         444384168      444125991
        444154892         444183792         444212575         444241269        
444269922         444298590         444327217         444355713        
444384176      444126007         444154900         444183800         444212583
        444241277         444269930         444298608         444327225        
444355721         444384184      444126015         444154918         444183818
        444212591         444241285         444269948         444298616        
444327233         444355739         444384192      444126023         444154926
        444183826         444212617         444241293         444269955        
444298624         444327241         444355747         444384200      444126031
        444154934         444183834         444212625         444241301        
444269963         444298632         444327258         444355754        
444384218      444126049         444154942         444183842         444212633
        444241319         444269971         444298640         444327266        
444355762         444384226      444126056         444154959         444183859
        444212641         444241327         444269989         444298657        
444327274         444355770         444384234      444126064         444154967
        444183875         444212658         444241335         444269997        
444298665         444327282         444355788         444384242      444126072
        444154975         444183883         444212666         444241343        
444270003         444298673         444327290         444355796        
444384259      444126080         444154983         444183891         444212674
        444241350         444270011         444298681         444327308        
444355804         444384267      444126098         444154991         444183909
        444212682         444241368         444270029         444298699        
444327316         444355812         444384275      444126106         444155006
        444183917         444212690         444241376         444270037        
444298707         444327324         444355820         444384283      444126114
        444155014         444183925         444212708         444241384        
444270045         444298715         444327332         444355838        
444384291      444126122         444155022         444183933         444212716
        444241392         444270052         444298723         444327340        
444355846         444384309      444126130         444155030         444183941
        444212724         444241400         444270060         444298731        
444327357         444355853         444384317      444126148         444155048
        444183958         444212732         444241418         444270078        
444298749         444327365         444355861         444384325   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     425854155         426924114         427221114         427483714
        427711841         427941026         428138440         437430176        
438327512         444097042      425871613         426924205         427221130
        427484175         427711908         427941083         428138499        
437430184         438327603         444097059      425872272         426924213
        427221734         427484415         427711957         427941109        
428138507         437430267         438327736         444097067      425876596
        426924239         427221874         427484498         427712005        
427941182         428138580         437430283         438327751        
444097075      425879863         426924262         427221981         427484720
        427712013         427941208         428138705         437430317        
438327793         444097091      425901741         426924353         427222195
        427484787         427712104         427941265         428138762        
437430440         438327900         444097109      425909157         426924379
        427222252         427484936         427712120         427941315        
428138820         437430457         438327918         444097117      425917523
        426924478         427222286         427485107         427712161        
427941331         428138903         437430572         438327959        
444097125      425930203         426924502         427222302         427485388
        427712179         427941463         428138945         437430705        
438327975         444097133      425931268         426924601         427222351
        427485396         427712203         427941489         428138960        
437430770         438328015         444097141      425932852         426924635
        427222484         427485453         427712245         427941539        
428139000         437430796         438328023         444097158      425947124
        426924916         427222542         427485487         427712344        
427941687         428139034         437430853         438328056        
444097166      425947538         426925046         427222617         427485586
        427712401         427941703         428139182         437430952        
438328114         444097174      425955580         426925194         427222823
        427485669         427712419         427941745         428139281        
437430994         438328213         444097182      425974839         426925210
        427223029         427485784         427712427         427941828        
428139307         437431083         438328221         444097190      425977675
        426925236         427223219         427485842         427712468        
427941844         428139380         437431141         438328262        
444097208      425979168         426925327         427223235         427485917
        427712484         427941885         428139406         437431232        
438328452         444097216      425980653         426925608         427223268
        427486162         427712559         427941992         428139513        
437431257         438328502         444097224      425981099         426925772
        427223326         427486451         427712591         427942024        
428139562         437431315         438328593         444097232      425987427
        426925798         427223359         427486485         427712781        
427942040         428139588         437431349         438328619        
444097240      425989936         426925806         427223482         427486519
        427712823         427942057         428139646         437431398        
438328635         444097257      425990553         426925988         427223508
        427486584         427712963         427942123         428139703        
437431430         438328650         444097265      425995446         426926036
        427223714         427487012         427713037         427942479        
428139729         437431604         438328676         444097273      425996667
        426926218         427223748         427487095         427713045        
427942503         428139778         437431612         438328759        
444097281      425998937         426926283         427223755         427487236
        427713060         427942586         428139869         437431661        
438328817         444097299      426013959         426926366         427223847
        427487277         427713136         427942602         428139950        
437431729         438328833         444097307      426019337         426926465
        427224035         427487335         427713144         427942693        
428140008         437431828         438328874         444097315      426023479
        426926481         427224043         427487376         427713193        
427942818         428140073         437431877         438328916        
444097323      426023867         426926499         427224068         427487525
        427713458         427942974         428140149         437431901        
438329013         444097331      426024089         426926549         427224100
        427487574         427713516         427943055         428140198        
437431919         438329112         444097349      426027504         426926564
        427224134         427487582         427713540         427943063        
428140214         437431935         438329179         444097356      426031969
        426926614         427224191         427487673         427713615        
427943071         428140271         437431950         438329187        
444097364      426055182         426926671         427224332         427487871
        427713698         427943089         428140297         437432016        
438329435         444097372      426086104         426926739         427224654
        427487889         427713789         427943162         428140560        
437432024         438329609         444097380      426108759         426926846
        427224845         427487905         427713862         427943204        
428140578         437432065         438329617         444097398      426110847
        426926879         427224944         427487970         427713888        
427943212         428140685         437432107         438329625        
444097406      426114005         426926887         427225206         427488002
        427713979         427943238         428140719         437432214        
438329641         444097414      426117099         426926937         427225297
        427488069         427714068         427943279         428140750        
437432230         438329955         444097422      426117776         426927240
        427225354         427488101         427714159         427943329        
428140800         437432396         438330086         444097430      426119541
        426927273         427225362         427488119         427714217        
427943337         428140834         437432412         438330094        
444097448      426130548         426927356         427225479         427488150
        427714233         427943378         428140842         437432420        
438330110         444097455      426134763         426927471         427225537
        427488184         427714290         427943659         428141097        
437432602         438330409         444097463      426134987         426927588
        427225750         427488192         427714381         427943840        
428141105         437432610         438330573         444097471      426144176
        426927604         427225792         427488267         427714399        
427944137         428141113         437432628         438330607        
444097489      426150306         426927737         427225867         427488291
        427714480         427944145         428141139         437432636        
438330698         444097497      426150504         426927760         427225917
        427488408         427714498         427944178         428141261        
437432651         438330722         444097505      426160297         426927786
        427225941         427488572         427714506         427944228        
428141279         437432800         438330748         444097513      426163390
        426928008         427225982         427488796         427714514        
427944244         428141378         437432826         438330763        
444097521      426169983         426928248         427226022         427488820
        427714555         427944277         428141402         437432875        
438330771         444097539      426177580         426928370         427226097
        427488846         427714563         427944335         428141469        
437433014         438330839         444097547      426192381         426928396
        427226212         427488853         427714704         427944350        
428141485         437433121         438330862         444097554      426202115
        426928685         427226337         427488903         427714720        
427944376         428141519         437433154         438330896        
444097562      426203311         426928875         427226345         427488960
        427714746         427944418         428141576         437433170        
438330904         444097570      426204418         426928891         427226428
        427489109         427714936         427944509         428141642        
437433212         438330912         444097588      426222014         426929048
        427226568         427489125         427715057         427944624        
428141659         437433428         438330938         444097596      426231361
        426929162         427226725         427489190         427715081        
427944665         428141691         437433501         438330979        
444097604      426234126         426929188         427226774         427489224
        427715131         427944707         428141790         437433519        
438330995         444097612      426238614         426929261         427226923
        427489356         427715255         427944772         428141816        
437433550         438331043         444097620      426238911         426929402
        427227103         427489489         427715529         427945019        
428142285         437433600         438331076         444097638      426243390
        426929642         427227152         427489505         427715560        
427945027         428142467         437433717         438331118        
444097646      426248712         426929774         427227236         427489562
        427715602         427945142         428142475         437433733        
438331233         444097661      426262267         426929956         427227277
        427489612         427715693         427945175         428142509        
437433758         438331266         444097679      426262390         426929972
        427227319         427489695         427715750         427945274        
428142558         437433824         438331407         444097687      426275707
        426930095         427227475         427489919         427715776        
427945340         428142574         437433865         438331456        
444097695      426298352         426930467         427227517         427490032
        427715818         427945357         428142624         437433873        
438331472         444097711      426300406         426930533         427227566
        427490123         427716345         427945456         428142756        
437433915         438331563         444097729      426300711         426930731
        427227657         427490289         427716394         427945555        
428142772         437433972         438331696         444097737      426303749
        426930962         427227715         427490305         427716444        
427945639         428142798         437434061         438331837        
444097745      426305694         426931267         427227731         427490347
        427716600         427945662         428142947         437434160        
438331845         444097752      426307930         426931317         427227749
        427490370         427716667         427945696         428142954        
437434178         438331894         444097760      426309084         426931697
        427227772         427490503         427716709         427945738        
428142962         437434194         438332090         444097778      426309100
        426931952         427227921         427490578         427716972        
427945795         428143028         437434236         438332124        
444097786      426330577         426932000         427227939         427490644
        427717087         427945860         428143069         437434392        
438332249         444097794    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444126155         444155055   
     444183966         444212740         444241426         444270086        
444298756         444327373         444355879         444384333      444126163
        444155063         444183974         444212765         444241434        
444270094         444298764         444327381         444355887        
444384341      444126171         444155071         444183982         444212773
        444241442         444270102         444298772         444327399        
444355895         444384358      444126189         444155089         444183990
        444212781         444241459         444270110         444298780        
444327407         444355903         444384366      444126197         444155097
        444184006         444212799         444241467         444270128        
444298798         444327415         444355911         444384374      444126205
        444155105         444184014         444212807         444241475        
444270136         444298806         444327423         444355929        
444384382      444126213         444155113         444184022         444212815
        444241483         444270144         444298814         444327431        
444355937         444384390      444126221         444155121         444184030
        444212823         444241491         444270151         444298822        
444327449         444355945         444384408      444126239         444155139
        444184048         444212831         444241509         444270169        
444298830         444327456         444355952         444384416      444126247
        444155147         444184055         444212849         444241517        
444270177         444298848         444327464         444355960        
444384424      444126254         444155154         444184063         444212856
        444241525         444270185         444298855         444327472        
444355978         444384432      444126262         444155162         444184071
        444212864         444241533         444270193         444298863        
444327480         444355986         444384440      444126270         444155170
        444184089         444212872         444241541         444270201        
444298871         444327498         444355994         444384457      444126288
        444155188         444184097         444212880         444241558        
444270219         444298889         444327506         444356000        
444384465      444126296         444155196         444184105         444212898
        444241566         444270227         444298897         444327514        
444356018         444384473      444126304         444155204         444184113
        444212906         444241574         444270235         444298905        
444327522         444356026         444384481      444126312         444155212
        444184121         444212914         444241582         444270243        
444298913         444327530         444356034         444384499      444126320
        444155220         444184139         444212922         444241590        
444270250         444298921         444327548         444356042        
444384507      444126338         444155238         444184147         444212930
        444241608         444270268         444298939         444327555        
444356059         444384515      444126346         444155246         444184154
        444212948         444241616         444270276         444298947        
444327563         444356067         444384523      444126353         444155253
        444184162         444212955         444241624         444270284        
444298954         444327571         444356075         444384531      444126361
        444155261         444184170         444212963         444241632        
444270292         444298962         444327589         444356083        
444384549      444126379         444155279         444184188         444212971
        444241640         444270300         444298970         444327597        
444356091         444384556      444126387         444155287         444184196
        444212989         444241657         444270318         444298988        
444327605         444356109         444384564      444126395         444155295
        444184204         444212997         444241665         444270326        
444298996         444327613         444356117         444384572      444126403
        444155303         444184212         444213003         444241673        
444270334         444299002         444327621         444356125        
444384580      444126411         444155311         444184220         444213011
        444241681         444270342         444299010         444327639        
444356133         444384598      444126429         444155329         444184238
        444213029         444241699         444270359         444299028        
444327647         444356141         444384606      444126437         444155337
        444184246         444213037         444241707         444270367        
444299036         444327654         444356158         444384614      444126445
        444155345         444184253         444213045         444241715        
444270375         444299044         444327662         444356166        
444384622      444126452         444155352         444184261         444213052
        444241723         444270383         444299051         444327670        
444356174         444384630      444126460         444155360         444184279
        444213060         444241731         444270391         444299069        
444327688         444356182         444384648      444126478         444155378
        444184287         444213078         444241749         444270409        
444299077         444327696         444356190         444384655      444126486
        444155386         444184295         444213086         444241756        
444270417         444299085         444327704         444356208        
444384663      444126494         444155394         444184303         444213094
        444241764         444270425         444299093         444327712        
444356216         444384671      444126502         444155402         444184311
        444213102         444241772         444270433         444299101        
444327720         444356224         444384689      444126510         444155410
        444184329         444213110         444241780         444270441        
444299119         444327738         444356232         444384697      444126528
        444155428         444184337         444213128         444241798        
444270458         444299127         444327746         444356240        
444384705      444126536         444155436         444184345         444213136
        444241806         444270466         444299135         444327753        
444356257         444384713      444126544         444155444         444184352
        444213144         444241814         444270474         444299143        
444327761         444356265         444384721      444126551         444155451
        444184360         444213151         444241822         444270482        
444299150         444327779         444356273         444384739      444126569
        444155469         444184378         444213169         444241830        
444270490         444299168         444327787         444356281        
444384747      444126585         444155477         444184386         444213177
        444241848         444270508         444299176         444327795        
444356299         444384754      444126593         444155485         444184394
        444213185         444241855         444270516         444299184        
444327803         444356307         444384762      444126601         444155493
        444184402         444213193         444241863         444270524        
444299192         444327811         444356315         444384770      444126619
        444155501         444184410         444213201         444241871        
444270532         444299200         444327829         444356323        
444384788      444126627         444155519         444184428         444213219
        444241889         444270540         444299218         444327837        
444356331         444384796      444126635         444155527         444184436
        444213227         444241897         444270557         444299226        
444327845         444356349         444384804      444126643         444155535
        444184444         444213235         444241905         444270565        
444299234         444327852         444356356         444384812      444126650
        444155543         444184451         444213243         444241913        
444270573         444299242         444327860         444356364        
444384820      444126668         444155550         444184469         444213250
        444241921         444270581         444299259         444327878        
444356372         444384838      444126676         444155568         444184477
        444213268         444241939         444270599         444299267        
444327886         444356380         444384846      444126684         444155576
        444184493         444213276         444241947         444270607        
444299275         444327894         444356398         444384853      444126692
        444155584         444184501         444213284         444241954        
444270615         444299283         444327902         444356406        
444384861      444126700         444155592         444184527         444213292
        444241962         444270623         444299291         444327910        
444356414         444384879      444126718         444155600         444184535
        444213300         444241970         444270631         444299309        
444327928         444356422         444384887      444126726         444155618
        444184543         444213318         444241988         444270649        
444299317         444327936         444356430         444384903      444126734
        444155626         444184550         444213326         444241996        
444270656         444299325         444327944         444356448        
444384911      444126742         444155634         444184568         444213334
        444242002         444270664         444299333         444327951        
444356455         444384929      444126759         444155642         444184576
        444213359         444242010         444270672         444299341        
444327969         444356463         444384937      444126767         444155659
        444184584         444213367         444242028         444270680        
444299358         444327977         444356471         444384945      444126775
        444155667         444184592         444213375         444242036        
444270698         444299366         444327985         444356489        
444384952      444126783         444155675         444184600         444213383
        444242044         444270706         444299374         444327993        
444356497         444384960      444126791         444155683         444184618
        444213391         444242051         444270714         444299382        
444328009         444356505         444384978      444126809         444155691
        444184626         444213409         444242069         444270722        
444299390         444328017         444356513         444384986      444126817
        444155709         444184634         444213417         444242077        
444270730         444299408         444328025         444356521        
444384994      444126825         444155717         444184642         444213425
        444242085         444270748         444299416         444328033        
444356539         444385009      444126833         444155725         444184659
        444213433         444242093         444270755         444299424        
444328041         444356547         444385017      444126841         444155733
        444184667         444213441         444242101         444270763        
444299432         444328058         444356554         444385025      444126858
        444155741         444184675         444213458         444242119        
444270771         444299440         444328066         444356562        
444385033      444126866         444155758         444184683         444213466
        444242127         444270789         444299457         444328074        
444356570         444385041      444126874         444155766         444184691
        444213474         444242135         444270797         444299465        
444328082         444356588         444385058      444126882         444155774
        444184709         444213482         444242143         444270805        
444299473         444328090         444356596         444385066   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426338547         426932018         427228010         427490800
        427717129         427945878         428143143         437434400        
438332256         444097802      426341251         426932091         427228101
        427490891         427717228         427945928         428143150        
437434418         438332322         444097810      426344412         426932158
        427228184         427490958         427717301         427945936        
428143176         437434426         438332330         444097828      426358271
        426932224         427228192         427491089         427717327        
427945944         428143317         437434483         438332348        
444097836      426359436         426932505         427228275         427491154
        427717392         427946025         428143432         437434517        
438332355         444097844      426362653         426932588         427228325
        427491196         427717434         427946090         428143473        
437434533         438332397         444097851      426366449         426932653
        427228341         427491253         427717525         427946116        
428143499         437434541         438332470         444097869      426370961
        426932802         427228358         427491444         427717608        
427946132         428143630         437434616         438332504        
444097877      426377404         426932836         427228440         427491451
        427717798         427946207         428143671         437434640        
438332587         444097885      426386058         426932885         427228663
        427491485         427717806         427946322         428143697        
437434673         438332611         444097893      426387734         426932943
        427228739         427491543         427717996         427946421        
428143796         437434731         438332660         444097901      426394664
        426933040         427228762         427491626         427718010        
427946645         428143820         437434756         438332728        
444097919      426396826         426933131         427228986         427491840
        427718028         427946660         428143994         437434780        
438332769         444097927      426399473         426933156         427229109
        427492061         427718093         427946876         428144000        
437434848         438332777         444097943      426416426         426933164
        427229257         427492079         427718192         427946918        
428144018         437434970         438332801         444097950      426417259
        426933230         427229364         427492111         427718226        
427947148         428144067         437434988         438332868        
444097968      426417812         426933438         427229380         427492186
        427718234         427947171         428144083         437435050        
438332892         444097976      426422796         426933537         427229463
        427492210         427718267         427947197         428144117        
437435175         438332926         444097984      426423869         426933545
        427229562         427492293         427718309         427947247        
428144166         437435209         438332934         444097992      426432738
        426933586         427229794         427492327         427718416        
427947320         428144232         437435217         438332991        
444098008      426433223         426933636         427229927         427492475
        427718556         427947429         428144240         437435274        
438333015         444098016      426434825         426933727         427230214
        427492715         427718630         427947445         428144273        
437435308         438333023         444098024      426446571         426933743
        427230248         427492749         427718648         427947460        
428144281         437435407         438333098         444098032      426461943
        426933883         427230446         427492806         427718697        
427947528         428144315         437435431         438333148        
444098040      426466777         426934006         427230453         427492947
        427718903         427947544         428144331         437435456        
438333262         444098057      426467916         426934352         427230511
        427492988         427718945         427947569         428144406        
437435472         438333288         444098065      426469235         426934428
        427230818         427492996         427719166         427947577        
428144430         437435480         438333338         444098073      426500641
        426934436         427230859         427493085         427719190        
427947635         428144539         437435563         438333346        
444098081      426509774         426934501         427230925         427493424
        427719240         427947775         428144554         437435589        
438333361         444098099      426516001         426934550         427230941
        427493523         427719265         427947999         428144661        
437435613         438333452         444098107      426526372         426934626
        427230966         427493598         427719307         427948062        
428144752         437435639         438333544         444098115      426527826
        426934832         427231188         427493622         427719448        
427948229         428144786         437435647         438333569        
444098123      426528394         426935052         427231352         427493721
        427719521         427948278         428144943         437435654        
438333593         444098131      426540514         426935177         427231378
        427493762         427719554         427948294         428144984        
437435662         438333601         444098149      426541165         426935185
        427231774         427493770         427719638         427948377        
428145098         437435712         438333627         444098156      426544367
        426935557         427231899         427493812         427719752        
427948468         428145130         437435738         438333635        
444098164      426544896         426935797         427231980         427494265
        427719778         427948484         428145148         437435753        
438333650         444098172      426545976         426935813         427232061
        427494422         427719802         427948534         428145163        
437435779         438333726         444098180      426564209         426935904
        427232368         427494513         427719943         427948575        
428145189         437435852         438333734         444098198      426565271
        426935953         427232442         427494547         427719976        
427948591         428145205         437435936         438333783        
444098206      426566709         426936019         427232616         427494604
        427720081         427948856         428145270         437435969        
438333809         444098214      426568010         426936142         427232657
        427494786         427720230         427948880         428145296        
437435977         438333866         444098222      426577144         426936183
        427232665         427494844         427720446         427948906        
428145379         437435985         438333924         444098230      426582334
        426936266         427232848         427494885         427720453        
427949029         428145502         437436058         438333932        
444098248      426588703         426936373         427232863         427495007
        427720495         427949052         428145528         437436108        
438333940         444098255      426592481         426936449         427232905
        427495171         427720701         427949144         428145544        
437436140         438334153         444098263      426596250         426936571
        427232913         427495320         427720727         427949300        
428145569         437436215         438334195         444098271      426596367
        426936787         427233010         427495346         427721089        
427949516         428145619         437436264         438334252        
444098289      426596748         426936886         427233085         427495395
        427721170         427949540         428145627         437436298        
438334302         444098297      426597431         426936902         427233192
        427495460         427721246         427949573         428145650        
437436413         438334336         444098305      426598157         426936977
        427233267         427495627         427721436         427949615        
428145858         437436439         438334484         444098313      426598223
        426937108         427233283         427495643         427721535        
427949649         428145890         437436603         438334492        
444098321      426598652         426937140         427233309         427495742
        427721550         427949664         428145940         437436637        
438334500         444098339      426599387         426937306         427233382
        427495841         427721683         427949698         428146047        
437436660         438334534         444098347      426599502         426937348
        427233515         427495908         427721782         427949755        
428146054         437436686         438334591         444098354      426599726
        426937488         427233556         427495965         427721808        
427949813         428146062         437436702         438334658        
444098362      426599817         426937553         427233564         427496021
        427721899         427949821         428146104         437436728        
438334716         444098370      426599833         426937652         427233671
        427496047         427721915         427949854         428146179        
437436736         438334724         444098388      426599908         426937686
        427233838         427496260         427721956         427949904        
428146211         437436843         438334732         444098396      426599916
        426937819         427233929         427496278         427721964        
427949961         428146252         437436892         438334757        
444098404      426600169         426937827         427233994         427496401
        427722145         427950019         428146294         437436918        
438334781         444098412      426600599         426937850         427234125
        427496419         427722343         427950035         428146393        
437436934         438334872         444098420      426601522         426938106
        427234166         427496435         427722376         427950076        
428146732         437436942         438334948         444098438      426601654
        426938262         427234273         427496674         427722491        
427950134         428146757         437437189         438334963        
444098446      426601696         426938585         427234307         427496757
        427722517         427950167         428146765         437437197        
438334997         444098453      426601878         426938668         427234323
        427496922         427722616         427950225         428146906        
437437288         438335002         444098461      426601936         426938676
        427234406         427496997         427722723         427950282        
428146914         437437346         438335077         444098487      426602348
        426938825         427234422         427497060         427722830        
427950290         428147037         437437379         438335085        
444098495      426602611         426938999         427234562         427497136
        427722871         427950407         428147060         437437395        
438335119         444098503      426603379         426939104         427234588
        427497177         427722905         427950480         428147219        
437437403         438335135         444098511      426603502         426939260
        427234679         427497219         427722921         427950589        
428147334         437437585         438335168         444098529      426603569
        426939443         427234729         427497318         427722962        
427950597         428147433         437437619         438335176        
444098537      426603692         426939492         427234778         427497425
        427723069         427950621         428147557         437437643        
438335200         444098545    Receivables      Receivables      Receivables  
  

Receivables

     Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables     444126890         444155782         444184717
        444213508         444242150         444270813         444299481        
444328108         444356604         444385074      444126908         444155790
        444184725         444213516         444242168         444270821        
444299499         444328116         444356612         444385082      444126916
        444155808         444184733         444213524         444242176        
444270839         444299507         444328124         444356620        
444385090      444126924         444155816         444184741         444213532
        444242184         444270847         444299515         444328132        
444356638         444385108      444126932         444155824         444184758
        444213540         444242192         444270854         444299523        
444328140         444356646         444385116      444126940         444155832
        444184766         444213557         444242200         444270862        
444299531         444328157         444356653         444385124      444126957
        444155840         444184774         444213565         444242218        
444270870         444299549         444328165         444356661        
444385132      444126965         444155857         444184782         444213573
        444242226         444270888         444299556         444328173        
444356679         444385140      444126973         444155865         444184790
        444213581         444242234         444270896         444299564        
444328181         444356687         444385157      444126981         444155873
        444184808         444213599         444242242         444270904        
444299572         444328199         444356695         444385165      444126999
        444155881         444184824         444213607         444242259        
444270912         444299580         444328207         444356703        
444385173      444127013         444155899         444184832         444213615
        444242267         444270920         444299598         444328215        
444356711         444385181      444127021         444155907         444184840
        444213623         444242275         444270938         444299606        
444328223         444356729         444385199      444127039         444155915
        444184857         444213631         444242283         444270946        
444299614         444328231         444356737         444385207      444127047
        444155923         444184865         444213649         444242291        
444270953         444299622         444328249         444356745        
444385215      444127054         444155931         444184873         444213656
        444242309         444270961         444299630         444328256        
444356752         444385223      444127062         444155949         444184881
        444213664         444242317         444270979         444299648        
444328264         444356760         444385231      444127070         444155956
        444184899         444213672         444242325         444270987        
444299655         444328272         444356778         444385249      444127088
        444155964         444184907         444213680         444242333        
444270995         444299663         444328280         444356786        
444385256      444127096         444155972         444184915         444213698
        444242341         444271001         444299671         444328298        
444356794         444385264      444127104         444155980         444184923
        444213706         444242358         444271019         444299689        
444328306         444356802         444385272      444127112         444155998
        444184931         444213714         444242366         444271027        
444299697         444328314         444356810         444385280      444127120
        444156004         444184949         444213722         444242374        
444271035         444299705         444328322         444356828        
444385298      444127138         444156012         444184956         444213730
        444242382         444271043         444299713         444328348        
444356836         444385306      444127146         444156020         444184964
        444213748         444242390         444271050         444299721        
444328355         444356844         444385314      444127153         444156038
        444184972         444213755         444242408         444271068        
444299739         444328363         444356851         444385322      444127161
        444156046         444184980         444213763         444242416        
444271076         444299747         444328371         444356869        
444385330      444127179         444156053         444184998         444213771
        444242424         444271084         444299762         444328389        
444356877         444385348      444127187         444156061         444185003
        444213797         444242432         444271092         444299770        
444328397         444356885         444385355      444127195         444156079
        444185011         444213805         444242440         444271100        
444299788         444328405         444356893         444385363      444127203
        444156087         444185029         444213813         444242457        
444271118         444299796         444328413         444356901        
444385371      444127211         444156095         444185037         444213821
        444242465         444271126         444299804         444328421        
444356919         444385389      444127229         444156103         444185045
        444213839         444242473         444271134         444299812        
444328439         444356927         444385397      444127237         444156111
        444185052         444213847         444242481         444271142        
444299820         444328447         444356935         444385405      444127245
        444156129         444185060         444213854         444242499        
444271159         444299838         444328454         444356943        
444385413      444127252         444156137         444185078         444213862
        444242507         444271167         444299846         444328462        
444356950         444385421      444127260         444156145         444185086
        444213870         444242515         444271175         444299861        
444328470         444356968         444385439      444127278         444156152
        444185094         444213888         444242523         444271183        
444299879         444328488         444356976         444385447      444127286
        444156160         444185102         444213896         444242531        
444271191         444299887         444328496         444356984        
444385454      444127294         444156178         444185110         444213904
        444242549         444271209         444299895         444328504        
444356992         444385462      444127302         444156186         444185128
        444213912         444242556         444271217         444299903        
444328512         444357008         444385470      444127310         444156194
        444185136         444213920         444242564         444271225        
444299911         444328520         444357016         444385488      444127328
        444156202         444185144         444213938         444242572        
444271233         444299929         444328538         444357024        
444385496      444127336         444156210         444185151         444213946
        444242580         444271241         444299937         444328546        
444357032         444385504      444127344         444156236         444185169
        444213953         444242598         444271258         444299945        
444328553         444357040         444385512      444127351         444156244
        444185177         444213961         444242606         444271266        
444299952         444328561         444357057         444385520      444127369
        444156251         444185185         444213979         444242614        
444271274         444299960         444328579         444357065        
444385538      444127377         444156269         444185193         444213987
        444242622         444271282         444299978         444328587        
444357073         444385546      444127385         444156277         444185201
        444213995         444242630         444271290         444299986        
444328595         444357081         444385553      444127393         444156285
        444185219         444214001         444242648         444271308        
444299994         444328603         444357099         444385561      444127401
        444156293         444185227         444214019         444242663        
444271316         444300008         444328611         444357107        
444385579      444127419         444156301         444185235         444214027
        444242671         444271324         444300016         444328629        
444357115         444385587      444127427         444156319         444185243
        444214035         444242689         444271332         444300024        
444328637         444357123         444385595      444127435         444156327
        444185250         444214043         444242697         444271340        
444300032         444328645         444357131         444385603      444127443
        444156335         444185268         444214050         444242705        
444271357         444300040         444328652         444357149        
444385611      444127450         444156343         444185276         444214068
        444242713         444271365         444300057         444328660        
444357156         444385629      444127468         444156350         444185284
        444214076         444242721         444271373         444300065        
444328678         444357164         444385637      444127476         444156368
        444185292         444214084         444242739         444271381        
444300073         444328686         444357172         444385645      444127484
        444156376         444185300         444214092         444242747        
444271399         444300081         444328694         444357180        
444385652      444127492         444156384         444185318         444214100
        444242754         444271407         444300099         444328702        
444357198         444385660      444127500         444156392         444185326
        444214118         444242762         444271415         444300107        
444328710         444357206         444385678      444127518         444156400
        444185334         444214126         444242770         444271423        
444300115         444328728         444357214         444385686      444127526
        444156418         444185342         444214134         444242788        
444271431         444300123         444328736         444357222        
444385694      444127534         444156426         444185359         444214142
        444242796         444271449         444300131         444328744        
444357230         444385702      444127542         444156434         444185367
        444214159         444242804         444271456         444300149        
444328751         444357248         444385710      444127559         444156442
        444185375         444214167         444242812         444271472        
444300156         444328769         444357255         444385728      444127567
        444156459         444185383         444214175         444242820        
444271480         444300164         444328777         444357263        
444385736      444127575         444156467         444185391         444214183
        444242838         444271498         444300172         444328785        
444357271         444385744      444127583         444156475         444185409
        444214191         444242846         444271506         444300180        
444328793         444357289         444385751      444127591         444156483
        444185417         444214209         444242853         444271514        
444300198         444328801         444357297         444385769      444127609
        444156491         444185425         444214217         444242861        
444271522         444300206         444328819         444357313        
444385777      444127617         444156509         444185433         444214225
        444242879         444271530         444300214         444328827        
444357321         444385785      444127625         444156517         444185441
        444214233         444242887         444271548         444300222        
444328835         444357339         444385793   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426604021         426939526         427234794         427497565
        427723168         427950639         428147631         437437726        
438335291         444098552      426604146         426939781         427234844
        427497714         427723424         427950688         428147755        
437437742         438335333         444098560      426604757         426939799
        427234935         427497789         427723465         427950696        
428147938         437437833         438335390         444098578      426604922
        426939831         427235098         427497797         427723481        
427950746         428147979         437437916         438335507        
444098586      426605028         426939930         427235130         427497839
        427723564         427950779         428148027         437437957        
438335549         444098594      426605390         426940094         427235155
        427497888         427723572         427950829         428148076        
437437973         438335614         444098602      426605762         426940102
        427235205         427497961         427723796         427950944        
428148365         437438013         438335622         444098610      426606513
        426940219         427235460         427498134         427723812        
427950993         428148407         437438195         438335663        
444098628      426606711         426940268         427235478         427498175
        427723838         427951041         428148472         437438229        
438335705         444098636      426606851         426940342         427235643
        427498258         427723887         427951074         428148498        
437438252         438335713         444098644      426607354         426940359
        427235700         427498274         427723929         427951082        
428148506         437438351         438335770         444098651      426607909
        426940409         427235791         427498282         427724075        
427951108         428148514         437438377         438335796        
444098669      426608808         426940490         427235841         427498332
        427724406         427951116         428148621         437438450        
438335804         444098677      426608907         426940771         427235858
        427498357         427724513         427951173         428148639        
437438500         438335846         444098685      426609392         426940920
        427235874         427498373         427724562         427951454        
428148647         437438567         438335895         444098693      426609764
        426940979         427235924         427498415         427724679        
427951470         428148720         437438583         438335911        
444098701      426609814         426941027         427236112         427498589
        427724851         427951579         428148761         437438732        
438335937         444098719      426610036         426941167         427236286
        427498712         427724893         427951603         428148845        
437438799         438335978         444098727      426610275         426941233
        427236377         427498837         427724927         427951660        
428148878         437438815         438335986         444098735      426610556
        426941258         427236534         427498845         427725049        
427951710         428148985         437438898         438335994        
444098743      426610788         426941365         427236690         427498928
        427725064         427951777         428149066         437438930        
438336091         444098750      426610903         426941407         427236740
        427498951         427725072         427952031         428149074        
437438948         438336190         444098768      426611166         426941621
        427237433         427498985         427725098         427952072        
428149132         437439110         438336216         444098784      426611380
        426941928         427237581         427499140         427725221        
427952098         428149140         437439136         438336307        
444098792      426611547         426942033         427237607         427499256
        427725254         427952338         428149157         437439201        
438336331         444098800      426611612         426942108         427237649
        427499397         427725262         427952494         428149280        
437439342         438336356         444098818      426611885         426942124
        427237920         427499520         427725296         427952635        
428149298         437439359         438336364         444098826      426612016
        426942330         427238225         427499553         427725338        
427952718         428149330         437439391         438336372        
444098834      426612024         426942421         427238365         427499595
        427725353         427952817         428149348         437439417        
438336414         444098842      426612305         426942579         427238399
        427499694         427725387         427953039         428149389        
437439466         438336448         444098859      426612412         426942678
        427238415         427499835         427725429         427953096        
428149397         437439474         438336471         444098867      426612446
        426942694         427238506         427499876         427725452        
427953179         428149405         437439482         438336521        
444098875      426612511         426942728         427238514         427500038
        427725551         427953336         428149439         437439581        
438336562         444098883      426612875         426942751         427238571
        427500061         427725569         427953526         428149470        
437439607         438336588         444098891      426612883         426942868
        427238589         427500087         427725577         427953765        
428149496         437439748         438336620         444098909      426613154
        426942967         427238621         427500145         427725585        
427953831         428149504         437439789         438336638        
444098917      426613410         426942975         427238746         427500160
        427725858         427953914         428149678         437439813        
438336729         444098925      426613634         426943023         427238811
        427500301         427725874         427953971         428149751        
437439847         438336737         444098933      426613691         426943056
        427238860         427500442         427725882         427954029        
428150023         437439854         438336794         444098941      426613865
        426943221         427238951         427500533         427725981        
427954094         428150056         437439862         438336836        
444098958      426613881         426943379         427239009         427500541
        427726138         427954102         428150122         437439896        
438336885         444098966      426613956         426943437         427239132
        427500558         427726203         427954193         428150155        
437439904         438336943         444098974      426614103         426943866
        427239371         427500608         427726393         427954292        
428150247         437440019         438336992         444098982      426614285
        426943916         427239447         427500681         427726518        
427954375         428150270         437440092         438337065        
444098990      426614301         426944187         427239553         427500749
        427726559         427954417         428150312         437440100        
438337073         444099006      426614749         426944195         427239637
        427500798         427726591         427954425         428150338        
437440209         438337131         444099014      426614756         426944310
        427239645         427500871         427726666         427954490        
428150379         437440258         438337156         444099022      426614780
        426944377         427239652         427501176         427726674        
427954581         428150403         437440282         438337164        
444099030      426614863         426944484         427239793         427501184
        427726807         427954649         428150460         437440340        
438337172         444099048      426615084         426944708         427239850
        427501333         427726898         427954920         428150502        
437440365         438337180         444099055      426615134         426944856
        427240064         427501739         427726906         427954995        
428150577         437440431         438337263         444099063      426615241
        426944955         427240072         427501788         427727003        
427955026         428150767         437440456         438337313        
444099071      426615498         426944989         427240098         427501812
        427727060         427955034         428150890         437440506        
438337347         444099089      426615522         426945002         427240122
        427501945         427727284         427955059         428151021        
437440530         438337420         444099097      426615548         426945192
        427240189         427501952         427727466         427955232        
428151047         437440621         438337438         444099105      426615621
        426945267         427240429         427501994         427727516        
427955240         428151070         437440670         438337461        
444099113      426615720         426945283         427240486         427502133
        427727524         427955331         428151146         437440696        
438337487         444099121      426615985         426945291         427240601
        427502141         427727532         427955406         428151419        
437440753         438337545         444099139      426616413         426945424
        427240742         427502190         427727649         427955455        
428151518         437440795         438337628         444099147      426616579
        426945507         427240809         427502216         427727763        
427955521         428151542         437440936         438337636        
444099154      426616660         426945564         427240825         427502281
        427727862         427955562         428151617         437440944        
438337651         444099162      426616678         426945606         427241146
        427502315         427727979         427955646         428151674        
437440951         438337669         444099170      426616686         426945655
        427241229         427502471         427727987         427955851        
428151724         437441009         438337677         444099188      426617023
        426945663         427241260         427502687         427728035        
427955901         428151807         437441132         438337685        
444099196      426617155         426945697         427241492         427502703
        427728217         427955919         428151823         437441140        
438337701         444099204      426617189         426945705         427241591
        427502786         427728308         427956057         428151849        
437441173         438337727         444099212      426617510         426945739
        427241716         427502802         427728357         427956115        
428151955         437441272         438337735         444099220      426617536
        426945796         427241757         427502950         427728407        
427956149         428151963         437441322         438337743        
444099238      426617908         426946125         427241831         427503032
        427728423         427956164         428152144         437441405        
438337792         444099246      426617940         426946216         427241922
        427503057         427728555         427956438         428152250        
437441496         438337800         444099253      426617973         426946224
        427242045         427503164         427728563         427956461        
428152284         437441504         438337818         444099261      426618245
        426946265         427242235         427503180         427728589        
427956586         428152417         437441546         438337883        
444099279      426618344         426946372         427242342         427503362
        427728662         427956602         428152466         437441579        
438337958         444099287    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444127633         444156525   
     444185458         444214241         444242895         444271555        
444300230         444328843         444357347         444385801      444127641
        444156533         444185466         444214258         444242903        
444271563         444300248         444328850         444357354        
444385819      444127658         444156541         444185474         444214266
        444242911         444271571         444300255         444328868        
444357362         444385827      444127666         444156558         444185482
        444214274         444242929         444271589         444300263        
444328876         444357370         444385835      444127674         444156566
        444185490         444214282         444242937         444271597        
444300271         444328884         444357388         444385843      444127682
        444156574         444185508         444214290         444242945        
444271613         444300289         444328892         444357396        
444385850      444127690         444156582         444185516         444214308
        444242952         444271621         444300297         444328900        
444357404         444385868      444127708         444156590         444185524
        444214316         444242960         444271639         444300305        
444328918         444357412         444385876      444127716         444156608
        444185532         444214324         444242978         444271647        
444300313         444328926         444357420         444385884      444127724
        444156616         444185540         444214332         444242986        
444271654         444300321         444328934         444357438        
444385892      444127732         444156624         444185557         444214357
        444242994         444271662         444300339         444328942        
444357446         444385900      444127740         444156632         444185565
        444214365         444243000         444271670         444300347        
444328959         444357453         444385918      444127757         444156640
        444185573         444214373         444243018         444271688        
444300354         444328967         444357461         444385926      444127765
        444156657         444185581         444214381         444243026        
444271696         444300362         444328975         444357479        
444385934      444127773         444156665         444185599         444214399
        444243034         444271704         444300370         444328983        
444357487         444385942      444127781         444156673         444185607
        444214407         444243042         444271712         444300388        
444328991         444357495         444385959      444127799         444156681
        444185615         444214415         444243059         444271720        
444300396         444329007         444357503         444385967      444127807
        444156699         444185623         444214423         444243067        
444271738         444300404         444329015         444357511        
444385975      444127815         444156707         444185631         444214431
        444243075         444271746         444300412         444329023        
444357529         444385983      444127823         444156715         444185649
        444214449         444243083         444271753         444300420        
444329031         444357537         444385991      444127831         444156723
        444185656         444214456         444243091         444271761        
444300438         444329049         444357545         444386007      444127849
        444156731         444185664         444214464         444243109        
444271779         444300446         444329056         444357552        
444386015      444127856         444156749         444185672         444214472
        444243117         444271787         444300453         444329064        
444357560         444386023      444127864         444156756         444185680
        444214480         444243125         444271795         444300461        
444329072         444357578         444386031      444127872         444156764
        444185698         444214498         444243133         444271803        
444300479         444329080         444357586         444386049      444127880
        444156772         444185706         444214506         444243141        
444271811         444300487         444329098         444357594        
444386056      444127898         444156780         444185714         444214514
        444243158         444271829         444300495         444329106        
444357602         444386064      444127906         444156798         444185722
        444214522         444243166         444271837         444300503        
444329114         444357610         444386072      444127914         444156806
        444185730         444214530         444243174         444271845        
444300511         444329122         444357628         444386080      444127922
        444156814         444185755         444214548         444243182        
444271852         444300529         444329130         444357636        
444386098      444127930         444156822         444185763         444214555
        444243190         444271860         444300537         444329148        
444357644         444386106      444127948         444156830         444185771
        444214563         444243208         444271878         444300545        
444329155         444357651         444386114      444127955         444156848
        444185789         444214571         444243216         444271886        
444300552         444329171         444357669         444386122      444127963
        444156855         444185797         444214589         444243224        
444271894         444300560         444329189         444357677        
444386130      444127971         444156863         444185805         444214597
        444243232         444271902         444300578         444329197        
444357685         444386148      444127989         444156871         444185813
        444214605         444243240         444271910         444300586        
444329205         444357693         444386155      444127997         444156889
        444185821         444214613         444243257         444271928        
444300594         444329213         444357701         444386163      444128003
        444156897         444185839         444214621         444243265        
444271936         444300602         444329221         444357719        
444386171      444128011         444156905         444185847         444214639
        444243273         444271944         444300610         444329239        
444357727         444386189      444128029         444156913         444185854
        444214647         444243281         444271951         444300628        
444329247         444357735         444386197      444128037         444156921
        444185862         444214654         444243299         444271969        
444300636         444329254         444357743         444386205      444128045
        444156939         444185870         444214662         444243307        
444271977         444300644         444329262         444357750        
444386213      444128052         444156947         444185888         444214670
        444243315         444271985         444300651         444329270        
444357768         444386221      444128060         444156954         444185896
        444214688         444243323         444271993         444300669        
444329288         444357776         444386239      444128078         444156962
        444185904         444214696         444243331         444272009        
444300677         444329296         444357784         444386247      444128086
        444156970         444185912         444214704         444243349        
444272017         444300685         444329304         444357792        
444386254      444128102         444156988         444185920         444214712
        444243356         444272025         444300693         444329312        
444357800         444386262      444128110         444156996         444185938
        444214720         444243364         444272033         444300701        
444329320         444357818         444386270      444128128         444157002
        444185946         444214738         444243372         444272041        
444300719         444329338         444357826         444386288      444128136
        444157010         444185953         444214746         444243380        
444272058         444300727         444329346         444357834        
444386296      444128144         444157028         444185961         444214753
        444243398         444272066         444300735         444329361        
444357842         444386304      444128151         444157036         444185979
        444214761         444243406         444272074         444300743        
444329379         444357859         444386312      444128169         444157044
        444185987         444214779         444243414         444272082        
444300750         444329387         444357867         444386320      444128177
        444157069         444185995         444214787         444243422        
444272090         444300768         444329395         444357875        
444386338      444128185         444157077         444186001         444214795
        444243430         444272108         444300776         444329403        
444357883         444386346      444128193         444157085         444186019
        444214803         444243448         444272116         444300784        
444329411         444357891         444386353      444128201         444157093
        444186027         444214811         444243455         444272124        
444300792         444329429         444357909         444386361      444128219
        444157101         444186035         444214829         444243463        
444272132         444300800         444329437         444357917        
444386379      444128227         444157119         444186043         444214837
        444243471         444272140         444300818         444329445        
444357925         444386387      444128235         444157127         444186050
        444214845         444243489         444272157         444300826        
444329460         444357933         444386395      444128243         444157135
        444186068         444214852         444243497         444272165        
444300834         444329478         444357941         444386403      444128250
        444157143         444186076         444214860         444243505        
444272173         444300842         444329486         444357958        
444386411      444128268         444157150         444186084         444214878
        444243513         444272181         444300859         444329494        
444357966         444386429      444128276         444157168         444186092
        444214886         444243521         444272199         444300867        
444329502         444357974         444386437      444128284         444157176
        444186100         444214894         444243539         444272207        
444300875         444329510         444357982         444386445      444128292
        444157184         444186118         444214902         444243547        
444272215         444300883         444329528         444357990        
444386452      444128300         444157192         444186126         444214910
        444243554         444272223         444300891         444329536        
444358006         444386460      444128318         444157200         444186134
        444214928         444243562         444272231         444300909        
444329544         444358014         444386478      444128326         444157218
        444186142         444214936         444243570         444272249        
444300917         444329551         444358022         444386486      444128334
        444157226         444186159         444214944         444243588        
444272256         444300925         444329569         444358030        
444386494      444128342         444157234         444186167         444214951
        444243596         444272264         444300933         444329577        
444358048         444386502      444128359         444157242         444186175
        444214969         444243604         444272272         444300941        
444329585         444358055         444386510      444128367         444157259
        444186183         444214977         444243612         444272280        
444300958         444329593         444358063         444386528   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426618468         426946422         427242425         427503420
        427728928         427956610         428152524         437441595        
438338022         444099295      426618666         426946521         427242441
        427503511         427728951         427956677         428152698        
437441678         438338048         444099303      426618831         426946711
        427242540         427503537         427729017         427956685        
428152821         437441710         438338139         444099311      426619003
        426946992         427242706         427503701         427729165        
427956719         428152847         437441728         438338170        
444099329      426619037         426947248         427242904         427503917
        427729314         427956859         428152854         437441736        
438338188         444099337      426619078         426947438         427242938
        427504030         427729538         427956883         428152888        
437441744         438338204         444099345      426619300         426947446
        427242946         427504063         427729579         427956909        
428153043         437441868         438338212         444099352      426620225
        426947578         427242987         427504097         427729629        
427956966         428153076         437441967         438338238        
444099360      426620506         426947719         427243142         427504212
        427729645         427957006         428153340         437441983        
438338303         444099378      426620522         426948097         427243282
        427504220         427729728         427957048         428153357        
437441991         438338386         444099386      426620688         426948477
        427243340         427504261         427729868         427957196        
428153373         437442031         438338402         444099394      426620761
        426948493         427243464         427504295         427729876        
427957261         428153449         437442056         438338410        
444099402      426620787         426948642         427243548         427504378
        427730122         427957303         428153472         437442171        
438338584         444099410      426620811         426948782         427243845
        427504659         427730387         427957360         428153571        
437442205         438338592         444099428      426621066         426949194
        427244009         427504725         427730411         427957386        
428153811         437442304         438338667         444099436      426621082
        426949210         427244082         427504824         427730437        
427957451         428153886         437442411         438338675        
444099444      426621140         426949574         427244215         427504873
        427730452         427957493         428154009         437442502        
438338691         444099451      426621264         426949582         427244298
        427505003         427730510         427957543         428154140        
437442544         438338758         444099469      426621488         426949731
        427244405         427505037         427730643         427957568        
428154165         437442585         438338766         444099477      426621538
        426949749         427244595         427505094         427730718        
427957691         428154272         437442635         438338824        
444099485      426621728         426949772         427244710         427505201
        427730817         427957733         428154298         437442700        
438338840         444099493      426621850         426949913         427244744
        427505292         427730924         427957790         428154371        
437442759         438338931         444099501      426621900         426950168
        427244827         427505342         427731005         427958038        
428154454         437442775         438338949         444099519      426622064
        426950192         427244835         427505359         427731112        
427958103         428154611         437442791         438338956        
444099527      426622304         426950200         427244934         427505474
        427731476         427958384         428154652         437442809        
438338972         444099535      426622460         426950226         427245246
        427505581         427731484         427958442         428154694        
437442890         438339061         444099543      426622551         426950259
        427245295         427505631         427731500         427958574        
428154793         437443245         438339160         444099550      426622569
        426950267         427245402         427505698         427731567        
427958715         428154835         437443260         438339236        
444099568      426622577         426950333         427245659         427505748
        427731583         427958939         428154843         437443302        
438339269         444099576      426623021         426950721         427245725
        427505755         427731682         427959077         428154991        
437443385         438339319         444099584      426623054         426950853
        427245816         427505805         427731690         427959267        
428155014         437443427         438339467         444099592      426623070
        426950895         427245972         427505854         427731716        
427959283         428155089         437443443         438339475        
444099600      426623294         426950911         427246053         427506084
        427731963         427959382         428155113         437443484        
438339483         444099618      426623336         426951349         427246061
        427506225         427732045         427959580         428155170        
437443518         438339541         444099626      426623393         426951398
        427246178         427506266         427732110         427959614        
428155196         437443625         438339582         444099634      426623450
        426951588         427246210         427506316         427732300        
427959622         428155204         437443633         438339707        
444099642      426623484         426951620         427246350         427506340
        427732367         427959630         428155212         437443658        
438339715         444099659      426623500         426951646         427246467
        427506472         427732508         427959705         428155261        
437443666         438339772         444099667      426623682         426951786
        427246574         427506522         427732672         427959796        
428155279         437443690         438339780         444099675      426624326
        426951802         427246624         427506605         427732805        
427959895         428155311         437443724         438339806        
444099683      426624359         426951950         427246632         427506639
        427733035         427959903         428155378         437443732        
438339848         444099691      426624532         426951976         427246699
        427506670         427733043         427959911         428155386        
437443765         438339889         444099717      426624656         426952180
        427246707         427506738         427733225         427959945        
428155402         437443807         438339921         444099725      426625208
        426952198         427246723         427506787         427733282        
427959978         428155469         437443831         438339988        
444099733      426625513         426952396         427246731         427506845
        427733340         427960059         428155535         437443930        
438340028         444099741      426625547         426952438         427246780
        427506860         427733373         427960067         428155543        
437444037         438340051         444099758      426625950         426952560
        427246798         427506894         427733506         427960323        
428155584         437444094         438340069         444099766      426626305
        426952586         427246855         427506928         427733548        
427960356         428155725         437444185         438340093        
444099774      426626479         426952644         427247010         427506936
        427733571         427960414         428155733         437444276        
438340192         444099782      426626594         426952776         427247234
        427507025         427733712         427960455         428155907        
437444375         438340234         444099790      426626644         426952818
        427247267         427507041         427733795         427960554        
428155972         437444433         438340358         444099808      426627089
        426953188         427247424         427507058         427733811        
427960679         428156137         437444458         438340374        
444099816      426627188         426953238         427247580         427507140
        427733860         427960976         428156186         437444490        
438340390         444099824      426627303         426953261         427247606
        427507199         427733878         427961032         428156194        
437444508         438340416         444099832      426628228         426953469
        427247630         427507330         427734066         427961057        
428156350         437444607         438340473         444099840      426628848
        426953527         427247655         427507561         427734207        
427961156         428156368         437444623         438340523        
444099857      426628988         426953592         427247754         427507819
        427734231         427961180         428156541         437444631        
438340556         444099865      426629168         426953626         427247804
        427507934         427734322         427961396         428156707        
437444664         438340614         444099873      426629200         426953832
        427247960         427507967         427734827         427961438        
428156772         437444680         438340622         444099881      426629416
        426953915         427247978         427507991         427734892        
427961453         428156780         437444748         438340689        
444099899      426629713         426953964         427248042         427508072
        427734934         427961487         428156830         437444755        
438340705         444099907      426629762         426953972         427248091
        427508098         427735055         427961511         428156921        
437444789         438340747         444099915      426629820         426954046
        427248125         427508106         427735089         427961594        
428156954         437444813         438340820         444099923      426629937
        426954053         427248182         427508197         427735204        
427961768         428156970         437444854         438340929        
444099931      426629994         426954087         427248406         427508221
        427735329         427961875         428157010         437444987        
438340952         444099949      426630265         426954152         427248513
        427508239         427735360         427961917         428157028        
437445125         438340978         444099956      426630323         426954335
        427248612         427508338         427735527         427961933        
428157036         437445158         438341059         444099964      426630539
        426954459         427248901         427508510         427735576        
427961974         428157085         437445224         438341083        
444099972      426630596         426954640         427248927         427508643
        427735600         427962048         428157200         437445240        
438341174         444099980      426630612         426954814         427249081
        427508668         427735667         427962055         428157275        
437445257         438341257         444099998      426630752         426954913
        427249123         427508676         427735741         427962089        
428157309         437445281         438341315         444100002      426630877
        426955019         427249305         427508742         427735782        
427962105         428157366         437445315         438341372        
444100010      426630943         426955043         427249487         427508841
        427735915         427962113         428157382         437445398        
438341398         444100028    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444128375         444157267   
     444186191         444214985         444243620         444272298        
444300966         444329601         444358071         444386536      444128383
        444157275         444186209         444214993         444243638        
444272306         444300974         444329619         444358089        
444386544      444128391         444157283         444186217         444215008
        444243646         444272314         444300982         444329627        
444358097         444386551      444128409         444157291         444186225
        444215016         444243653         444272322         444300990        
444329635         444358105         444386569      444128417         444157309
        444186233         444215024         444243661         444272330        
444301006         444329643         444358113         444386577      444128425
        444157317         444186241         444215032         444243679        
444272348         444301014         444329650         444358121        
444386585      444128433         444157325         444186258         444215040
        444243687         444272355         444301022         444329668        
444358139         444386593      444128441         444157333         444186266
        444215057         444243695         444272363         444301030        
444329676         444358147         444386601      444128458         444157341
        444186274         444215065         444243703         444272371        
444301048         444329684         444358154         444386619      444128466
        444157358         444186282         444215073         444243711        
444272389         444301055         444329692         444358162        
444386627      444128474         444157366         444186290         444215081
        444243729         444272397         444301063         444329700        
444358170         444386635      444128482         444157374         444186308
        444215099         444243737         444272405         444301071        
444329718         444358188         444386643      444128490         444157382
        444186316         444215107         444243745         444272413        
444301089         444329726         444358196         444386650      444128508
        444157390         444186324         444215115         444243752        
444272421         444301097         444329734         444358204        
444386668      444128516         444157408         444186332         444215123
        444243760         444272439         444301105         444329742        
444358212         444386676      444128524         444157416         444186340
        444215131         444243778         444272447         444301113        
444329759         444358220         444386684      444128532         444157424
        444186357         444215149         444243786         444272454        
444301121         444329767         444358238         444386692      444128540
        444157432         444186365         444215156         444243794        
444272462         444301139         444329775         444358246        
444386700      444128557         444157440         444186373         444215164
        444243802         444272470         444301147         444329783        
444358253         444386718      444128565         444157457         444186381
        444215172         444243810         444272488         444301154        
444329791         444358261         444386726      444128573         444157465
        444186399         444215180         444243828         444272496        
444301162         444329809         444358279         444386734      444128581
        444157473         444186407         444215198         444243836        
444272504         444301170         444329817         444358287        
444386742      444128607         444157481         444186415         444215206
        444243844         444272512         444301188         444329825        
444358295         444386759      444128615         444157499         444186423
        444215214         444243851         444272520         444301196        
444329833         444358303         444386767      444128623         444157507
        444186431         444215222         444243877         444272538        
444301204         444329841         444358311         444386775      444128631
        444157515         444186449         444215230         444243885        
444272546         444301212         444329858         444358329        
444386783      444128649         444157523         444186456         444215248
        444243901         444272553         444301220         444329866        
444358337         444386791      444128656         444157531         444186464
        444215255         444243919         444272561         444301238        
444329874         444358345         444386809      444128664         444157549
        444186472         444215263         444243927         444272579        
444301246         444329882         444358352         444386817      444128672
        444157556         444186480         444215271         444243935        
444272587         444301253         444329890         444358360        
444386825      444128680         444157564         444186498         444215289
        444243943         444272595         444301261         444329908        
444358378         444386833      444128698         444157572         444186506
        444215297         444243950         444272603         444301279        
444329916         444358386         444386841      444128706         444157580
        444186514         444215305         444243968         444272611        
444301287         444329924         444358394         444386858      444128714
        444157598         444186530         444215313         444243976        
444272629         444301295         444329932         444358402        
444386866      444128722         444157606         444186548         444215321
        444243984         444272637         444301303         444329940        
444358410         444386874      444128730         444157614         444186555
        444215339         444243992         444272645         444301311        
444329957         444358428         444386882      444128748         444157622
        444186563         444215347         444244008         444272652        
444301329         444329965         444358436         444386890      444128755
        444157630         444186571         444215354         444244016        
444272660         444301337         444329973         444358444        
444386908      444128763         444157648         444186589         444215362
        444244024         444272678         444301345         444329981        
444358451         444386916      444128771         444157655         444186597
        444215370         444244032         444272686         444301352        
444330005         444358469         444386924      444128789         444157663
        444186605         444215388         444244040         444272694        
444301360         444330013         444358477         444386932      444128797
        444157671         444186613         444215396         444244057        
444272702         444301378         444330021         444358485        
444386940      444128805         444157689         444186621         444215404
        444244065         444272710         444301386         444330039        
444358493         444386957      444128813         444157697         444186639
        444215412         444244073         444272728         444301394        
444330047         444358501         444386965      444128821         444157705
        444186647         444215420         444244081         444272736        
444301402         444330054         444358519         444386973      444128839
        444157713         444186654         444215438         444244099        
444272744         444301410         444330062         444358527        
444386981      444128847         444157721         444186662         444215446
        444244107         444272751         444301428         444330088        
444358535         444386999      444128854         444157739         444186670
        444215453         444244115         444272769         444301436        
444330096         444358543         444387005      444128862         444157747
        444186688         444215461         444244123         444272777        
444301444         444330104         444358550         444387013      444128870
        444157754         444186696         444215479         444244131        
444272785         444301451         444330112         444358568        
444387021      444128888         444157762         444186704         444215487
        444244149         444272793         444301469         444330120        
444358576         444387039      444128896         444157770         444186712
        444215495         444244156         444272801         444301477        
444330138         444358584         444387047      444128904         444157788
        444186720         444215503         444244164         444272819        
444301485         444330146         444358592         444387054      444128912
        444157796         444186738         444215511         444244172        
444272827         444301493         444330153         444358600        
444387062      444128920         444157804         444186746         444215529
        444244180         444272835         444301501         444330161        
444358618         444387070      444128938         444157812         444186753
        444215537         444244198         444272843         444301519        
444330179         444358626         444387088      444128946         444157820
        444186761         444215545         444244206         444272850        
444301527         444330187         444358634         444387096      444128953
        444157838         444186779         444215552         444244214        
444272868         444301535         444330195         444358642        
444387104      444128961         444157846         444186787         444215560
        444244222         444272876         444301543         444330203        
444358659         444387112      444128979         444157853         444186795
        444215578         444244230         444272884         444301550        
444330211         444358667         444387120      444128987         444157861
        444186803         444215586         444244248         444272892        
444301568         444330229         444358675         444387138      444128995
        444157879         444186811         444215594         444244255        
444272900         444301576         444330237         444358683        
444387146      444129001         444157887         444186829         444215602
        444244263         444272918         444301584         444330245        
444358691         444387153      444129019         444157895         444186837
        444215610         444244271         444272926         444301592        
444330252         444358709         444387161      444129027         444157903
        444186845         444215628         444244289         444272934        
444301600         444330260         444358717         444387179      444129035
        444157911         444186852         444215636         444244297        
444272942         444301618         444330278         444358725        
444387187      444129043         444157929         444186878         444215644
        444244305         444272959         444301626         444330286        
444358733         444387195      444129050         444157937         444186886
        444215651         444244313         444272967         444301634        
444330294         444358741         444387203      444129068         444157945
        444186894         444215669         444244321         444272975        
444301642         444330302         444358758         444387211      444129076
        444157952         444186902         444215677         444244339        
444272983         444301659         444330310         444358766        
444387229      444129084         444157960         444186910         444215685
        444244347         444272991         444301667         444330328        
444358774         444387237      444129092         444157978         444186928
        444215693         444244354         444273007         444301675        
444330336         444358782         444387245      444129100         444157986
        444186936         444215701         444244362         444273015        
444301683         444330344         444358790         444387252   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426631065         426955167         427249560         427508940
        427735931         427962238         428157564         437445497        
438341463         444100036      426631123         426955290         427249628
        427509021         427736012         427962253         428157648        
437445588         438341513         444100044      426631263         426955563
        427249636         427509211         427736053         427962329        
428157671         437445612         438341521         444100051      426631404
        426955613         427249644         427509435         427736103        
427962360         428157754         437445646         438341554        
444100069      426631925         426955621         427249677         427509716
        427736129         427962477         428157820         437445695        
438341679         444100077      426631974         426955654         427249735
        427509948         427736293         427962543         428157846        
437445786         438341778         444100085      426632113         426955712
        427249974         427509955         427736335         427962691        
428157853         437445802         438341786         444100093      426632527
        426955738         427250535         427510003         427736566        
427962758         428157911         437445810         438341794        
444100101      426632923         426955753         427250550         427510078
        427736632         427962865         428157937         437445828        
438341802         444100119      426633079         426955803         427250592
        427510292         427736673         427962881         428158059        
437445836         438341828         444100127      426633392         426955837
        427250907         427510334         427736723         427962899        
428158083         437445844         438341869         444100135      426633418
        426956033         427251053         427510417         427736806        
427962964         428158091         437445992         438341950        
444100143      426633780         426956157         427251145         427510508
        427736855         427963251         428158174         437446040        
438341984         444100168      426634218         426956215         427251285
        427510573         427736863         427963418         428158216        
437446057         438342057         444100176      426634259         426956389
        427251293         427510698         427736954         427963467        
428158307         437446073         438342099         444100184      426634317
        426956405         427251376         427510748         427737002        
427963509         428158364         437446099         438342123        
444100192      426634333         426956421         427251384         427510813
        427737077         427963566         428158406         437446172        
438342164         444100200      426634440         426956538         427251533
        427510920         427737150         427963574         428158570        
437446230         438342172         444100218      426635488         426956595
        427251673         427510979         427737184         427963665        
428158679         437446255         438342180         444100226      426635835
        426956777         427251715         427511068         427737218        
427963731         428158695         437446354         438342214        
444100234      426636353         426956850         427251764         427511076
        427737242         427963772         428158737         437446438        
438342222         444100242      426636452         426956942         427251889
        427511167         427737259         427963905         428158844        
437446495         438342248         444100259      426636486         426957130
        427251970         427511191         427737267         427963954        
428158984         437446529         438342289         444100267      426636510
        426957148         427252028         427511233         427737275        
427964176         428159040         437446537         438342297        
444100275      426636981         426957163         427252127         427511324
        427737358         427964184         428159057         437446560        
438342461         444100283      426636999         426957429         427252143
        427511399         427737366         427964267         428159065        
437446636         438342479         444100291      426637146         426957460
        427252234         427511415         427737499         427964358        
428159107         437446685         438342495         444100309      426637682
        426957478         427252291         427511464         427737598        
427964390         428159123         437446701         438342511        
444100317      426637815         426957528         427252424         427511613
        427737770         427964457         428159131         437446727        
438342537         444100325      426637856         426957569         427252531
        427511688         427738026         427964473         428159172        
437446743         438342602         444100333      426637989         426957817
        427252580         427511787         427738117         427964556        
428159222         437446776         438342669         444100341      426638052
        426957924         427252754         427511811         427738299        
427964598         428159297         437446800         438342735        
444100358      426638144         426958062         427252887         427511928
        427738562         427964705         428159347         437446818        
438342768         444100366      426638672         426958153         427252945
        427511993         427738604         427964713         428159404        
437446842         438342842         444100374      426638680         426958211
        427253075         427512116         427738620         427964739        
428159453         437446859         438342909         444100382      426638730
        426958229         427253133         427512215         427738661        
427964747         428159701         437446875         438342990        
444100390      426638748         426958377         427253158         427512231
        427738703         427964796         428159743         437446883        
438343006         444100408      426638797         426958500         427253174
        427512272         427738760         427964911         428159776        
437446909         438343048         444100416      426638920         426958708
        427253208         427512389         427738885         427964929        
428159818         437446925         438343063         444100424      426639209
        426958971         427253224         427512538         427738919        
427965058         428159891         437446933         438343071        
444100432      426639258         426959045         427253463         427512546
        427738935         427965264         428159925         437447006        
438343089         444100440      426639290         426959284         427253596
        427512629         427738968         427965298         428159941        
437447014         438343121         444100457      426639860         426959466
        427253703         427512652         427739016         427965322        
428160030         437447063         438343139         444100465      426640397
        426959540         427253737         427512793         427739024        
427965330         428160048         437447071         438343154        
444100473      426640470         426959649         427253828         427512850
        427739065         427965348         428160188         437447089        
438343170         444100481      426640587         426959656         427253950
        427512868         427739107         427965371         428160204        
437447113         438343238         444100499      426640629         426959664
        427253968         427513007         427739149         427965413        
428160212         437447154         438343246         444100507      426640892
        426959714         427253984         427513064         427739263        
427965454         428160402         437447238         438343337        
444100515      426641015         426959888         427254164         427513155
        427739305         427965470         428160527         437447253        
438343444         444100523      426641320         426959904         427254230
        427513197         427739420         427965512         428160584        
437447360         438343477         444100531      426641346         426959995
        427254289         427513239         427739438         427965546        
428160816         437447428         438343543         444100549      426641775
        426960043         427254727         427513429         427739545        
427965694         428160832         437447469         438343584        
444100556      426642005         426960068         427254784         427513544
        427739560         427965785         428160964         437447519        
438343626         444100564      426642468         426960076         427254826
        427513882         427739628         427965843         428161020        
437447535         438343659         444100572      426642815         426960183
        427254875         427514153         427739768         427965934        
428161087         437447568         438343667         444100580      426642922
        426960357         427255252         427514310         427739800        
427966064         428161095         437447584         438343683        
444100598      426643128         426960399         427255310         427514336
        427739875         427966114         428161178         437447592        
438343717         444100606      426643169         426960472         427255443
        427514419         427739933         427966379         428161210        
437447626         438343725         444100614      426643490         426960480
        427255534         427514591         427739958         427966395        
428161285         437447659         438343733         444100622      426643540
        426960639         427255567         427514849         427739966        
427966403         428161301         437447667         438343766        
444100630      426643623         426960712         427255625         427514880
        427740105         427966429         428161319         437447675        
438343774         444100648      426643706         426960902         427255740
        427514898         427740113         427966536         428161327        
437447691         438343949         444100655      426643730         426960910
        427255765         427515044         427740147         427966643        
428161350         437447709         438343980         444100663      426643789
        426960969         427255864         427515093         427740162        
427966734         428161582         437447733         438344012        
444100671      426643797         426960985         427255930         427515101
        427740279         427966742         428161590         437447824        
438344095         444100689      426643821         426960993         427255963
        427515127         427740303         427966759         428161665        
437447857         438344103         444100697      426644126         426961009
        427256177         427515176         427740329         427966767        
428161723         437447923         438344129         444100705      426644241
        426961157         427256250         427515283         427740337        
427966866         428161855         437448053         438344186        
444100713      426644423         426961280         427256375         427515291
        427740345         427966882         428161970         437448087        
438344194         444100721      426644696         426961330         427256425
        427515341         427740519         427967005         428161996        
437448111         438344343         444100739      426644704         426961454
        427256573         427515390         427740980         427967021        
428162093         437448293         438344467         444100747      426645214
        426961595         427256755         427515408         427740998        
427967161         428162176         437448350         438344491        
444100754      426645370         426961801         427256789         427515432
        427741004         427967179         428162184         437448376        
438344616         444100762    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444129126         444157994   
     444186944         444215719         444244370         444273023        
444301691         444330351         444358808         444387260      444129134
        444158000         444186951         444215727         444244388        
444273031         444301709         444330369         444358816        
444387286      444129142         444158018         444186969         444215735
        444244396         444273049         444301717         444330377        
444358824         444387294      444129159         444158026         444186977
        444215743         444244404         444273056         444301725        
444330385         444358832         444387302      444129167         444158034
        444186985         444215750         444244412         444273064        
444301733         444330393         444358840         444387310      444129175
        444158042         444186993         444215768         444244420        
444273072         444301741         444330401         444358857        
444387328      444129183         444158059         444187009         444215776
        444244438         444273080         444301758         444330419        
444358865         444387336      444129191         444158067         444187025
        444215784         444244446         444273098         444301766        
444330427         444358873         444387344      444129209         444158075
        444187033         444215792         444244453         444273106        
444301774         444330435         444358881         444387351      444129217
        444158083         444187041         444215800         444244461        
444273114         444301782         444330443         444358899        
444387369      444129225         444158091         444187058         444215818
        444244479         444273122         444301790         444330450        
444358907         444387377      444129233         444158109         444187066
        444215826         444244487         444273130         444301808        
444330468         444358915         444387385      444129241         444158117
        444187074         444215834         444244495         444273148        
444301816         444330476         444358923         444387393      444129258
        444158125         444187082         444215842         444244503        
444273163         444301824         444330484         444358931        
444387401      444129266         444158141         444187090         444215859
        444244511         444273171         444301832         444330492        
444358949         444387419      444129274         444158166         444187108
        444215867         444244529         444273189         444301840        
444330500         444358956         444387427      444129282         444158174
        444187116         444215875         444244537         444273197        
444301857         444330518         444358964         444387443      444129290
        444158182         444187124         444215883         444244545        
444273205         444301865         444330526         444358972        
444387450      444129308         444158190         444187132         444215891
        444244552         444273213         444301873         444330534        
444358980         444387468      444129316         444158208         444187140
        444215909         444244560         444273221         444301881        
444330559         444358998         444387476      444129324         444158216
        444187157         444215917         444244578         444273239        
444301899         444330567         444359004         444387484      444129332
        444158224         444187165         444215925         444244586        
444273247         444301915         444330575         444359012        
444387492      444129340         444158232         444187173         444215933
        444244594         444273254         444301923         444330583        
444359020         444387500      444129357         444158240         444187181
        444215941         444244602         444273262         444301931        
444330591         444359038         444387518      444129365         444158257
        444187199         444215958         444244610         444273270        
444301949         444330609         444359046         444387526      444129373
        444158265         444187207         444215966         444244628        
444273288         444301956         444330617         444359053        
444387534      444129381         444158273         444187215         444215974
        444244636         444273296         444301964         444330625        
444359061         444387542      444129399         444158281         444187223
        444215982         444244644         444273304         444301972        
444330633         444359079         444387559      444129407         444158299
        444187231         444215990         444244651         444273312        
444301980         444330641         444359087         444387567      444129415
        444158307         444187249         444216006         444244669        
444273320         444301998         444330658         444359095        
444387575      444129423         444158315         444187256         444216014
        444244677         444273338         444302004         444330666        
444359103         444387583      444129431         444158323         444187264
        444216022         444244685         444273346         444302012        
444330674         444359111         444387591      444129449         444158331
        444187272         444216030         444244693         444273353        
444302020         444330682         444359129         444387609      444129456
        444158349         444187280         444216048         444244701        
444273361         444302038         444330690         444359137        
444387617      444129464         444158356         444187298         444216055
        444244719         444273379         444302046         444330708        
444359145         444387625      444129472         444158364         444187306
        444216063         444244727         444273387         444302053        
444330716         444359152         444387633      444129480         444158372
        444187314         444216071         444244735         444273395        
444302061         444330724         444359160         444387641      444129498
        444158380         444187322         444216089         444244743        
444273403         444302079         444330732         444359178        
444387658      444129506         444158398         444187330         444216097
        444244750         444273411         444302087         444330740        
444359186         444387666      444129522         444158406         444187348
        444216105         444244768         444273429         444302095        
444330757         444359194         444387674      444129530         444158414
        444187355         444216113         444244776         444273437        
444302103         444330765         444359202         444387682      444129548
        444158422         444187363         444216121         444244784        
444273445         444302111         444330773         444359210        
444387690      444129555         444158430         444187371         444216139
        444244792         444273452         444302129         444330781        
444359228         444387708      444129563         444158448         444187389
        444216147         444244800         444273460         444302137        
444330799         444359236         444387716      444129571         444158455
        444187397         444216154         444244818         444273478        
444302145         444330807         444359244         444387724      444129589
        444158463         444187405         444216162         444244826        
444273486         444302152         444330815         444359251        
444387732      444129597         444158471         444187413         444216170
        444244834         444273494         444302160         444330823        
444359269         444387740      444129605         444158489         444187421
        444216188         444244842         444273502         444302178        
444330831         444359277         444387757      444129613         444158497
        444187439         444216196         444244859         444273510        
444302186         444330849         444359285         444387765      444129621
        444158505         444187447         444216204         444244867        
444273528         444302194         444330856         444359293        
444387773      444129639         444158513         444187454         444216212
        444244875         444273536         444302202         444330864        
444359301         444387781      444129647         444158521         444187462
        444216220         444244883         444273544         444302210        
444330872         444359319         444387799      444129654         444158539
        444187470         444216238         444244891         444273551        
444302228         444330880         444359327         444387807      444129662
        444158547         444187488         444216246         444244909        
444273569         444302236         444330898         444359335        
444387815      444129670         444158554         444187496         444216253
        444244917         444273577         444302244         444330906        
444359343         444387823      444129688         444158562         444187504
        444216261         444244925         444273585         444302251        
444330914         444359350         444387831      444129696         444158570
        444187512         444216279         444244933         444273593        
444302269         444330922         444359368         444387849      444129704
        444158588         444187520         444216287         444244941        
444273601         444302277         444330930         444359376        
444387856      444129712         444158596         444187538         444216295
        444244958         444273619         444302285         444330948        
444359384         444387864      444129720         444158604         444187546
        444216303         444244966         444273627         444302293        
444330955         444359392         444387872      444129738         444158612
        444187553         444216311         444244974         444273635        
444302301         444330963         444359400         444387880      444129746
        444158620         444187561         444216329         444244982        
444273643         444302319         444330971         444359418        
444387898      444129753         444158638         444187579         444216337
        444244990         444273650         444302327         444330989        
444359426         444387906      444129761         444158646         444187587
        444216345         444245005         444273668         444302335        
444330997         444359434         444387914      444129779         444158653
        444187595         444216352         444245013         444273676        
444302343         444331003         444359442         444387922      444129787
        444158661         444187603         444216360         444245021        
444273684         444302350         444331011         444359459        
444387930      444129795         444158687         444187611         444216378
        444245039         444273692         444302368         444331029        
444359467         444387948      444129803         444158695         444187629
        444216386         444245047         444273700         444302376        
444331037         444359475         444387955      444129811         444158703
        444187637         444216394         444245054         444273718        
444302384         444331045         444359483         444387963      444129829
        444158729         444187645         444216402         444245062        
444273726         444302392         444331052         444359491        
444387971      444129837         444158737         444187652         444216410
        444245070         444273734         444302400         444331060        
444359509         444387989      444129845         444158745         444187660
        444216428         444245088         444273742         444302418        
444331078         444359517         444387997      444129852         444158752
        444187678         444216436         444245096         444273767        
444302426         444331086         444359525         444388003   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426645578         426961835         427256805         427515481
        427741038         427967229         428162309         437448400        
438344640         444100770      426645628         426961876         427256862
        427515556         427741053         427967674         428162507        
437448533         438344657         444100788      426646055         426962007
        427256995         427515572         427741152         427967757        
428162572         437448566         438344699         444100796      426646063
        426962338         427257068         427515655         427741251        
427967906         428162630         437448582         438344806        
444100804      426646170         426962619         427257175         427515671
        427741277         427967955         428162655         437448665        
438344848         444100812      426646212         426962643         427257449
        427515705         427741285         427967971         428162739        
437448673         438344855         444100820      426646246         426962676
        427257456         427515713         427741335         427968011        
428162838         437448723         438344871         444100838      426646402
        426962874         427257472         427515820         427741368        
427968029         428162846         437448756         438344996        
444100846      426646832         426962924         427257522         427516034
        427741384         427968037         428162911         437448780        
438345027         444100853      426646956         426962957         427257613
        427516075         427741392         427968078         428162986        
437448830         438345068         444100861      426647053         426962965
        427257738         427516208         427741434         427968185        
428163018         437448905         438345076         444100879      426647111
        426962999         427257787         427516265         427741533        
427968235         428163117         437448913         438345183        
444100887      426647426         426963021         427257902         427516349
        427741640         427968334         428163125         437448962        
438345209         444100895      426647434         426963070         427258066
        427516364         427741905         427968409         428163166        
437449002         438345225         444100903      426647517         426963104
        427258108         427516414         427741921         427968433        
428163224         437449051         438345266         444100929      426647707
        426963245         427258124         427516430         427742051        
427968664         428163299         437449069         438345274        
444100937      426647723         426963419         427258199         427516521
        427742408         427968680         428163364         437449184        
438345324         444100945      426647756         426963500         427258207
        427516661         427742572         427968755         428163380        
437449192         438345332         444100952      426648002         426963559
        427258306         427516687         427742630         427968862        
428163497         437449218         438345365         444100960      426648069
        426963567         427258504         427516786         427742705        
427968896         428163521         437449267         438345381        
444100978      426648135         426963690         427258587         427516877
        427742770         427969209         428163562         437449275        
438345423         444100986      426648499         426963740         427258942
        427516919         427742804         427969217         428163620        
437449309         438345456         444100994      426648754         426963914
        427259023         427517016         427742952         427969225        
428163661         437449317         438345522         444101000      426648861
        426964094         427259049         427517107         427742994        
427969282         428163711         437449374         438345530        
444101018      426648903         426964144         427259130         427517172
        427743026         427969316         428163836         437449382        
438345589         444101026      426649133         426964284         427259171
        427517479         427743216         427969324         428163950        
437449390         438345597         444101034      426649737         426964318
        427259239         427517503         427743364         427969332        
428163976         437449416         438345605         444101042      426649810
        426964474         427259304         427517545         427743521        
427969340         428164016         437449440         438345613        
444101059      426649836         426964623         427259346         427517594
        427743547         427969399         428164040         437449481        
438345621         444101067      426649984         426964664         427259353
        427517602         427743620         427969498         428164057        
437449499         438345654         444101075      426649992         426964714
        427259650         427517628         427743661         427969621        
428164107         437449556         438345696         444101083      426650164
        426964730         427259742         427517636         427743679        
427969688         428164297         437449614         438345704        
444101091      426650206         426964789         427259940         427517651
        427743729         427969704         428164362         437449671        
438345738         444101109      426650230         426964938         427260005
        427517768         427743745         427969738         428164388        
437449689         438345761         444101117      426650289         426964979
        427260062         427517776         427743810         427969753        
428164651         437449721         438345779         444101125      426650305
        426965141         427260096         427517958         427743919        
427969969         428164669         437449770         438345811        
444101133      426650404         426965240         427260153         427518311
        427743927         427969985         428164883         437449812        
438345837         444101141      426650685         426965521         427260252
        427518519         427744040         427970017         428164933        
437449846         438345852         444101158      426650867         426965802
        427260328         427518527         427744065         427970066        
428164982         437449945         438346017         444101166      426651238
        426965828         427260377         427518535         427744297        
427970140         428165013         437449960         438346058        
444101174      426652087         426965869         427260443         427518543
        427744479         427970231         428165112         437449978        
438346082         444101182      426652582         426965943         427260633
        427518584         427744529         427970397         428165179        
437449994         438346140         444101190      426652608         426966032
        427261128         427518618         427744628         427970413        
428165195         437450000         438346157         444101208      426652632
        426966057         427261276         427518683         427744750        
427970561         428165211         437450091         438346165        
444101232      426652699         426966156         427261292         427518865
        427744818         427970694         428165237         437450133        
438346173         444101240      426652806         426966206         427261300
        427518873         427744909         427970983         428165245        
437450190         438346199         444101257      426652913         426966214
        427261326         427519087         427744941         427971320        
428165534         437450208         438346264         444101265      426653481
        426966230         427261425         427519152         427744958        
427971437         428165542         437450224         438346280        
444101273      426653812         426966339         427261466         427519178
        427745039         427971445         428165559         437450232        
438346322         444101281      426653861         426966362         427261490
        427519228         427745096         427971569         428165575        
437450307         438346363         444101299      426654539         426966438
        427261573         427519277         427745146         427971742        
428165658         437450315         438346421         444101307      426654729
        426966495         427261672         427519301         427745153        
427971809         428165724         437450414         438346470        
444101315      426654851         426966628         427261680         427519319
        427745195         427971882         428165765         437450448        
438346488         444101323      426654950         426966719         427261706
        427519335         427745369         427971965         428165849        
437450455         438346496         444101331      426655163         426966735
        427261730         427519368         427745617         427972112        
428165930         437450489         438346629         444101349      426655312
        426966750         427261755         427519418         427745641        
427972179         428166045         437450513         438346645        
444101356      426655544         426966792         427261862         427519426
        427745658         427972260         428166128         437450588        
438346652         444101364      426655601         426967493         427262035
        427519483         427745716         427972351         428166136        
437450612         438346660         444101372      426655619         426967683
        427262050         427519491         427745773         427972666        
428166243         437450620         438346751         444101380      426655965
        426967717         427262134         427519509         427745781        
427972708         428166284         437450679         438346769        
444101406      426656104         426967766         427262159         427519590
        427745856         427972799         428166409         437450729        
438346835         444101414      426656278         426967782         427262167
        427519657         427745906         427972856         428166466        
437450869         438346876         444101422      426656450         426967832
        427262217         427519749         427745948         427972971        
428166474         437450901         438346918         444101430      426656484
        426968152         427262274         427519814         427745989        
427972997         428166524         437450968         438346991        
444101448      426656690         426968285         427262282         427520085
        427746029         427973045         428166573         437451040        
438347056         444101455      426656955         426968327         427262480
        427520101         427746078         427973144         428166805        
437451057         438347080         444101463      426657714         426968418
        427262688         427520176         427746110         427973177        
428166870         437451115         438347130         444101471      426657722
        426968459         427262712         427520234         427746250        
427973193         428166961         437451149         438347148        
444101489      426657755         426968467         427262803         427520440
        427746326         427973219         428167076         437451222        
438347155         444101497      426657789         426968632         427262902
        427520507         427746334         427973276         428167209        
437451230         438347163         444101505      426657797         426968707
        427262944         427521034         427746409         427973318        
428167290         437451248         438347197         444101513      426657847
        426968780         427262985         427521059         427746417        
427973383         428167340         437451255         438347239        
444101521      426657920         426968848         427263017         427521216
        427746482         427973573         428167381         437451263        
438347254         444101539    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444129860         444158760   
     444187694         444216444         444245104         444273775        
444302434         444331094         444359533         444388011      444129878
        444158778         444187702         444216451         444245112        
444273783         444302442         444331102         444359541        
444388029      444129894         444158786         444187710         444216469
        444245120         444273791         444302459         444331110        
444359558         444388037      444129902         444158794         444187728
        444216477         444245138         444273809         444302467        
444331128         444359566         444388045      444129910         444158802
        444187736         444216485         444245146         444273817        
444302475         444331136         444359574         444388052      444129928
        444158810         444187744         444216493         444245153        
444273825         444302483         444331144         444359582        
444388060      444129936         444158828         444187751         444216501
        444245161         444273833         444302491         444331151        
444359590         444388078      444129944         444158836         444187769
        444216519         444245187         444273841         444302509        
444331169         444359608         444388086      444129951         444158844
        444187777         444216527         444245195         444273858        
444302517         444331177         444359616         444388094      444129969
        444158851         444187785         444216535         444245203        
444273866         444302525         444331185         444359624        
444388102      444129977         444158869         444187793         444216543
        444245211         444273874         444302533         444331193        
444359632         444388110      444129985         444158877         444187801
        444216550         444245229         444273882         444302541        
444331201         444359640         444388128      444129993         444158885
        444187819         444216568         444245237         444273890        
444302558         444331219         444359657         444388136      444130009
        444158893         444187827         444216576         444245245        
444273908         444302566         444331227         444359665        
444388144      444130017         444158901         444187843         444216584
        444245252         444273916         444302574         444331235        
444359673         444388151      444130025         444158919         444187850
        444216592         444245260         444273924         444302582        
444331250         444359681         444388169      444130033         444158927
        444187868         444216600         444245278         444273940        
444302590         444331268         444359699         444388177      444130041
        444158935         444187876         444216618         444245286        
444273957         444302608         444331276         444359707        
444388185      444130058         444158943         444187884         444216626
        444245302         444273965         444302616         444331284        
444359715         444388193      444130066         444158950         444187892
        444216634         444245310         444273973         444302624        
444331292         444359723         444388201      444130074         444158968
        444187900         444216642         444245328         444273981        
444302632         444331300         444359731         444388219      444130082
        444158976         444187918         444216659         444245336        
444273999         444302640         444331318         444359749        
444388227      444130090         444158984         444187926         444216667
        444245344         444274005         444302657         444331326        
444359756         444388235      444130108         444158992         444187934
        444216675         444245351         444274013         444302665        
444331334         444359764         444388243      444130116         444159008
        444187942         444216683         444245369         444274021        
444302673         444331342         444359772         444388250      444130124
        444159016         444187959         444216691         444245377        
444274039         444302681         444331359         444359780        
444388268      444130140         444159024         444187967         444216709
        444245385         444274047         444302699         444331367        
444359798         444388276      444130157         444159032         444187975
        444216717         444245393         444274054         444302707        
444331375         444359806         444388284      444130165         444159040
        444187983         444216725         444245401         444274062        
444302715         444331383         444359814         444388292      444130173
        444159057         444187991         444216733         444245419        
444274070         444302731         444331391         444359822        
444388300      444130181         444159065         444188007         444216741
        444245427         444274088         444302749         444331409        
444359830         444388318      444130199         444159073         444188015
        444216758         444245435         444274096         444302756        
444331417         444359848         444388326      444130207         444159081
        444188023         444216766         444245443         444274104        
444302764         444331425         444359855         444388334      444130215
        444159099         444188031         444216774         444245450        
444274112         444302772         444331433         444359863        
444388342      444130223         444159107         444188049         444216782
        444245468         444274120         444302780         444331441        
444359871         444388359      444130231         444159115         444188056
        444216790         444245476         444274138         444302798        
444331458         444359889         444388367      444130249         444159123
        444188064         444216808         444245484         444274146        
444302806         444331466         444359897         444388375      444130256
        444159131         444188072         444216816         444245492        
444274153         444302814         444331474         444359905        
444388383      444130264         444159149         444188080         444216824
        444245500         444274161         444302822         444331482        
444359913         444388391      444130272         444159156         444188098
        444216832         444245518         444274179         444302830        
444331490         444359921         444388409      444130280         444159164
        444188106         444216840         444245526         444274187        
444302848         444331508         444359939         444388417      444130298
        444159172         444188114         444216857         444245534        
444274195         444302855         444331516         444359947        
444388425      444130306         444159180         444188122         444216865
        444245542         444274203         444302863         444331524        
444359954         444388433      444130314         444159198         444188130
        444216873         444245559         444274211         444302871        
444331532         444359962         444388441      444130322         444159206
        444188148         444216881         444245567         444274229        
444302889         444331540         444359988         444388458      444130330
        444159214         444188155         444216899         444245575        
444274237         444302897         444331557         444359996        
444388466      444130348         444159222         444188163         444216907
        444245583         444274245         444302905         444331565        
444360002         444388474      444130355         444159230         444188171
        444216915         444245591         444274252         444302913        
444331573         444360010         444388482      444130363         444159248
        444188189         444216923         444245609         444274260        
444302921         444331581         444360028         444388490      444130371
        444159255         444188197         444216931         444245617        
444274278         444302939         444331599         444360036        
444388508      444130389         444159263         444188205         444216949
        444245625         444274286         444302947         444331607        
444360044         444388516      444130397         444159271         444188213
        444216956         444245633         444274294         444302954        
444331615         444360051         444388524      444130405         444159289
        444188221         444216964         444245641         444274302        
444302962         444331623         444360069         444388532      444130413
        444159297         444188239         444216972         444245658        
444274310         444302970         444331631         444360077        
444388540      444130421         444159305         444188247         444216980
        444245666         444274328         444302988         444331649        
444360085         444388557      444130439         444159313         444188254
        444216998         444245674         444274336         444302996        
444331656         444360093         444388565      444130447         444159321
        444188262         444217004         444245682         444274344        
444303002         444331664         444360101         444388573      444130454
        444159339         444188270         444217012         444245690        
444274351         444303010         444331672         444360119        
444388581      444130462         444159347         444188288         444217020
        444245708         444274369         444303028         444331680        
444360127         444388599      444130470         444159354         444188296
        444217038         444245716         444274377         444303036        
444331698         444360135         444388607      444130488         444159362
        444188304         444217046         444245724         444274385        
444303044         444331706         444360143         444388615      444130496
        444159370         444188312         444217053         444245732        
444274393         444303051         444331714         444360150        
444388623      444130504         444159388         444188320         444217061
        444245740         444274401         444303069         444331722        
444360168         444388631      444130512         444159396         444188346
        444217079         444245757         444274419         444303077        
444331730         444360176         444388649      444130520         444159404
        444188353         444217087         444245765         444274427        
444303085         444331748         444360184         444388656      444130546
        444159412         444188361         444217095         444245773        
444274435         444303093         444331755         444360192        
444388664      444130553         444159420         444188379         444217103
        444245781         444274443         444303101         444331763        
444360200         444388672      444130561         444159438         444188387
        444217111         444245799         444274450         444303127        
444331771         444360218         444388680      444130579         444159446
        444188395         444217129         444245807         444274468        
444303135         444331789         444360226         444388698      444130587
        444159453         444188403         444217137         444245815        
444274476         444303143         444331797         444360242        
444388706      444130595         444159461         444188411         444217145
        444245823         444274484         444303150         444331805        
444360259         444388714      444130603         444159479         444188429
        444217152         444245831         444274492         444303168        
444331813         444360267         444388722      444130611         444159487
        444188437         444217160         444245856         444274500        
444303176         444331821         444360275         444388730   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426658282         426968897         427263181         427521273
        427746490         427973664         428167399         437451305        
438347320         444101547      426658381         426969002         427263405
        427521307         427746581         427973748         428167431        
437451313         438347403         444101554      426658431         426969143
        427263413         427521430         427746607         427973813        
428167449         437451321         438347411         444101562      426658480
        426969283         427263868         427521497         427746680        
427973938         428167563         437451339         438347429        
444101570      426658704         426969341         427263900         427521539
        427746714         427974027         428167589         437451354        
438347445         444101588      426658746         426969515         427263991
        427521554         427746789         427974266         428167654        
437451362         438347502         444101596      426658761         426969523
        427264148         427521661         427746839         427974373        
428167662         437451370         438347510         444101604      426658985
        426969663         427264163         427521729         427747134        
427974381         428167704         437451404         438347536        
444101620      426658993         426969689         427264171         427521737
        427747183         427974407         428167779         437451420        
438347569         444101638      426659173         426969754         427264213
        427521786         427747209         427974415         428167860        
437451446         438347627         444101646      426659314         426969929
        427264353         427521844         427747282         427974480        
428167894         437451479         438347635         444101653      426659454
        426969960         427264445         427521869         427747290        
427974597         428167985         437451487         438347650        
444101661      426659710         426969994         427264866         427521919
        427747340         427974621         428168066         437451495        
438347726         444101679      426659801         426970166         427264957
        427521968         427747407         427974647         428168082        
437451529         438347874         444101687      426659850         426970224
        427265020         427522065         427747449         427974696        
428168116         437451636         438347940         444101695      426659918
        426970323         427265087         427522362         427747456        
427974969         428168207         437451669         438347981        
444101703      426659942         426970380         427265095         427522438
        427747514         427975057         428168322         437451701        
438348062         444101711      426660064         426970414         427265251
        427522495         427747563         427975115         428168405        
437451735         438348070         444101729      426660080         426970554
        427265293         427522529         427747605         427975149        
428168439         437451768         438348112         444101737      426660098
        426970562         427265301         427522610         427747720        
427975164         428168637         437451776         438348120        
444101745      426660171         426970703         427265434         427522875
        427747761         427975180         428168645         437451867        
438348245         444101752      426660569         426970729         427265459
        427523105         427747795         427975388         428168686        
437451875         438348252         444101760      426660692         426970786
        427265509         427523113         427747936         427975719        
428168728         437451917         438348260         444101778      426660866
        426970794         427265525         427523204         427747944        
427975818         428168744         437452014         438348278        
444101786      426661021         426970935         427265541         427523212
        427748017         427975859         428168801         437452170        
438348286         444101794      426661146         426971032         427265558
        427523329         427748025         427975909         428168850        
437452220         438348393         444101802      426661161         426971099
        427265566         427523394         427748066         427975917        
428168884         437452295         438348443         444101810      426661328
        426971271         427265681         427523410         427748140        
427976055         428168967         437452337         438348450        
444101828      426661377         426971347         427265699         427523451
        427748173         427976089         428169064         437452360        
438348534         444101836      426661450         426971453         427265798
        427523634         427748496         427976139         428169163        
437452394         438348591         444101844      426661831         426971479
        427265897         427523642         427748694         427976196        
428169288         437452493         438348641         444101851      426661997
        426971818         427265954         427523741         427748736        
427976261         428169304         437452519         438348930        
444101869      426662060         426971909         427266036         427523766
        427748819         427976329         428169338         437452535        
438348948         444101877      426662250         426972063         427266184
        427523774         427748843         427976386         428169551        
437452584         438349060         444101885      426662870         426972105
        427266267         427523782         427748918         427976394        
428169684         437452691         438349078         444101893      426662987
        426972337         427266366         427523824         427748959        
427976543         428169841         437452741         438349086        
444101901      426663191         426972469         427266374         427523873
        427749072         427976568         428169874         437452840        
438349102         444101919      426663795         426972543         427266408
        427523907         427749163         427976659         428170054        
437452923         438349128         444101927      426663829         426972618
        427266465         427523931         427749353         427976758        
428170088         437452980         438349136         444101935      426663985
        426972899         427266515         427523964         427749593        
427976774         428170153         437453053         438349169        
444101943      426663993         426972915         427266523         427524053
        427749668         427977012         428170286         437453103        
438349177         444101950      426664041         426973095         427266556
        427524095         427749734         427977020         428170302        
437453111         438349235         444101968      426664124         426973103
        427266598         427524335         427749809         427977046        
428170328         437453129         438349243         444101976      426664454
        426973277         427266697         427524418         427749833        
427977079         428170351         437453152         438349342        
444101984      426664504         426973335         427266713         427524707
        427749858         427977178         428170583         437453210        
438349359         444101992      426664579         426973368         427266895
        427524749         427749957         427977616         428170609        
437453236         438349441         444102008      426664645         426973384
        427267034         427524780         427749965         427977707        
428170633         437453244         438349508         444102016      426664850
        426973483         427267067         427524871         427750005        
427977830         428170732         437453251         438349649        
444102024      426664868         426973517         427267075         427524889
        427750104         427977863         428170765         437453269        
438349656         444102032      426664892         426973574         427267083
        427524905         427750245         427977897         428170831        
437453335         438349664         444102040      426665360         426973632
        427267133         427524939         427750450         427977954        
428170963         437453350         438349672         444102057      426665576
        426973806         427267224         427524947         427750534        
427978028         428171110         437453376         438349706        
444102065      426665659         426973889         427267331         427524988
        427750559         427978044         428171128         437453384        
438349722         444102073      426665816         426973954         427267398
        427525019         427750591         427978101         428171268        
437453400         438349748         444102099      426665931         426974093
        427267455         427525126         427750617         427978291        
428171292         437453426         438349755         444102107      426665980
        426974200         427267463         427525175         427750674        
427978630         428171409         437453434         438349771        
444102115      426666095         426974275         427267471         427525308
        427750732         427978747         428171557         437453442        
438349789         444102123      426666269         426974309         427267521
        427525332         427750740         427978952         428171581        
437453525         438349797         444102131      426666459         426974382
        427267539         427525407         427750914         427978960        
428171615         437453566         438349839         444102149      426666848
        426974564         427267687         427525449         427751029        
427978986         428171664         437453699         438349904        
444102156      426666905         426974739         427267745         427525498
        427751144         427978994         428171698         437453707        
438349938         444102164      426666913         426974838         427268065
        427525548         427751219         427979018         428172175        
437453715         438349961         444102172      426667069         426974846
        427268313         427525563         427751227         427979026        
428172241         437453731         438350100         444102180      426667200
        426974853         427268347         427525597         427751250        
427979067         428172282         437453749         438350159        
444102198      426667242         426974952         427268503         427525704
        427751276         427979190         428172381         437453780        
438350191         444102206      426667283         426975223         427268644
        427525746         427751300         427979224         428172399        
437453822         438350316         444102214      426667291         426975322
        427268735         427525993         427751417         427979240        
428172498         437453871         438350340         444102222      426667937
        426975512         427268818         427526017         427751425        
427979265         428172530         437453913         438350365        
444102230      426668067         426975553         427268875         427526215
        427751441         427979307         428172555         437453921        
438350381         444102248      426668158         426975652         427268982
        427526256         427751631         427979406         428172605        
437453939         438350399         444102255      426668323         426975660
        427269105         427526314         427751698         427979414        
428172613         437454077         438350423         444102263      426668638
        426975751         427269162         427526603         427751771        
427979489         428172621         437454093         438350431        
444102271      426668786         426975835         427269246         427526637
        427751862         427979513         428172639         437454127        
438350456         444102289    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444130629         444159495   
     444188445         444217178         444245864         444274518        
444303184         444331839         444360283         444388748      444130645
        444159503         444188452         444217186         444245872        
444274526         444303192         444331847         444360291        
444388755      444130652         444159511         444188460         444217202
        444245880         444274534         444303200         444331854        
444360309         444388763      444130660         444159529         444188478
        444217210         444245898         444274542         444303218        
444331862         444360317         444388771      444130678         444159537
        444188486         444217228         444245906         444274559        
444303226         444331870         444360325         444388789      444130686
        444159545         444188494         444217236         444245914        
444274567         444303234         444331888         444360333        
444388797      444130694         444159552         444188502         444217244
        444245922         444274575         444303259         444331896        
444360341         444388805      444130702         444159560         444188510
        444217251         444245930         444274583         444303267        
444331912         444360358         444388813      444130710         444159578
        444188528         444217269         444245948         444274591        
444303275         444331920         444360366         444388821      444130728
        444159586         444188536         444217277         444245955        
444274609         444303283         444331938         444360374        
444388839      444130736         444159594         444188544         444217285
        444245963         444274617         444303291         444331946        
444360382         444388847      444130744         444159610         444188551
        444217293         444245971         444274625         444303309        
444331953         444360390         444388854      444130751         444159628
        444188569         444217301         444245989         444274633        
444303317         444331961         444360408         444388862      444130769
        444159636         444188577         444217319         444245997        
444274641         444303325         444331979         444360424        
444388870      444130777         444159644         444188585         444217327
        444246003         444274658         444303333         444331987        
444360432         444388888      444130785         444159651         444188601
        444217335         444246011         444274666         444303341        
444331995         444360440         444388896      444130793         444159677
        444188619         444217343         444246029         444274674        
444303358         444332001         444360457         444388904      444130801
        444159685         444188627         444217350         444246037        
444274682         444303366         444332019         444360465        
444388912      444130819         444159693         444188635         444217368
        444246045         444274690         444303374         444332027        
444360473         444388920      444130827         444159701         444188643
        444217376         444246052         444274708         444303382        
444332035         444360481         444388938      444130835         444159719
        444188650         444217384         444246060         444274716        
444303390         444332043         444360499         444388946      444130843
        444159727         444188668         444217392         444246078        
444274724         444303408         444332050         444360507        
444388953      444130868         444159735         444188676         444217400
        444246086         444274732         444303416         444332068        
444360515         444388961      444130876         444159743         444188684
        444217418         444246094         444274740         444303424        
444332076         444360523         444388979      444130884         444159750
        444188692         444217426         444246102         444274757        
444303432         444332084         444360531         444388987      444130892
        444159768         444188700         444217434         444246110        
444274765         444303440         444332092         444360549        
444388995      444130900         444159776         444188718         444217442
        444246136         444274773         444303457         444332100        
444360556         444389001      444130918         444159784         444188726
        444217459         444246144         444274781         444303465        
444332118         444360564         444389019      444130926         444159792
        444188734         444217467         444246151         444274799        
444303473         444332126         444360572         444389027      444130934
        444159800         444188742         444217475         444246169        
444274807         444303481         444332134         444360580        
444389035      444130942         444159818         444188759         444217483
        444246177         444274823         444303499         444332142        
444360598         444389043      444130959         444159826         444188767
        444217491         444246185         444274831         444303507        
444332159         444360606         444389050      444130967         444159834
        444188775         444217509         444246193         444274849        
444303515         444332167         444360614         444389068      444130975
        444159842         444188783         444217517         444246201        
444274856         444303523         444332175         444360622        
444389076      444130983         444159859         444188791         444217525
        444246219         444274872         444303531         444332183        
444360630         444389084      444130991         444159867         444188809
        444217533         444246227         444274880         444303549        
444332191         444360648         444389092      444131007         444159875
        444188817         444217541         444246235         444274898        
444303556         444332209         444360655         444389100      444131015
        444159883         444188825         444217558         444246243        
444274906         444303564         444332217         444360663        
444389118      444131023         444159891         444188833         444217574
        444246250         444274914         444303572         444332225        
444360671         444389126      444131031         444159909         444188841
        444217582         444246268         444274922         444303580        
444332233         444360689         444389134      444131049         444159917
        444188858         444217590         444246276         444274930        
444303598         444332241         444360697         444389142      444131056
        444159925         444188866         444217608         444246284        
444274948         444303606         444332258         444360705        
444389159      444131064         444159933         444188874         444217616
        444246292         444274955         444303614         444332266        
444360713         444389167      444131080         444159941         444188882
        444217624         444246300         444274963         444303622        
444332274         444360721         444389175      444131098         444159958
        444188890         444217632         444246318         444274971        
444303630         444332282         444360739         444389183      444131106
        444159966         444188908         444217640         444246326        
444274989         444303648         444332290         444360747        
444389191      444131114         444159974         444188916         444217657
        444246334         444274997         444303655         444332308        
444360754         444389209      444131122         444159982         444188924
        444217665         444246342         444275002         444303663        
444332316         444360762         444389217      444131130         444159990
        444188932         444217673         444246359         444275010        
444303671         444332324         444360770         444389225      444131148
        444160006         444188940         444217681         444246367        
444275028         444303689         444332332         444360788        
444389233      444131155         444160022         444188957         444217707
        444246375         444275036         444303697         444332340        
444360796         444389241      444131163         444160030         444188965
        444217715         444246383         444275044         444303705        
444332357         444360804         444389258      444131171         444160048
        444188973         444217723         444246391         444275051        
444303713         444332365         444360812         444389266      444131189
        444160055         444188981         444217731         444246409        
444275069         444303721         444332373         444360820        
444389274      444131197         444160063         444188999         444217749
        444246417         444275077         444303739         444332381        
444360838         444389282      444131205         444160071         444189005
        444217756         444246425         444275085         444303747        
444332399         444360846         444389290      444131213         444160089
        444189013         444217764         444246433         444275093        
444303754         444332407         444360853         444389308      444131221
        444160097         444189021         444217772         444246441        
444275101         444303762         444332415         444360861        
444389316      444131239         444160105         444189039         444217780
        444246458         444275119         444303788         444332423        
444360879         444389324      444131247         444160113         444189047
        444217798         444246466         444275127         444303796        
444332431         444360887         444389332      444131254         444160121
        444189054         444217806         444246474         444275135        
444303804         444332449         444360895         444389340      444131262
        444160139         444189062         444217814         444246482        
444275143         444303812         444332456         444360903        
444389357      444131270         444160147         444189070         444217822
        444246490         444275150         444303820         444332464        
444360911         444389365      444131288         444160154         444189088
        444217830         444246508         444275168         444303838        
444332472         444360929         444389373      444131296         444160162
        444189096         444217848         444246516         444275176        
444303846         444332480         444360937         444389381      444131304
        444160188         444189104         444217855         444246524        
444275184         444303853         444332498         444360945        
444389399      444131312         444160196         444189112         444217863
        444246532         444275192         444303861         444332506        
444360960         444389407      444131320         444160212         444189120
        444217871         444246540         444275200         444303879        
444332514         444360978         444389415      444131338         444160220
        444189138         444217889         444246557         444275218        
444303887         444332522         444360986         444389423      444131346
        444160238         444189146         444217897         444246573        
444275226         444303895         444332530         444360994        
444389431      444131353         444160246         444189153         444217905
        444246581         444275234         444303903         444332548        
444361000         444389449      444131361         444160253         444189161
        444217913         444246599         444275242         444303911        
444332555         444361018         444389456      444131379         444160261
        444189179         444217921         444246607         444275259        
444303929         444332563         444361026         444389464   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426668877         426975900         427269253         427526694
        427751961         427979562         428172670         437454135        
438350472         444102297      426668984         426975918         427269345
        427526744         427751987         427979588         428172712        
437454200         438350498         444102305      426668992         426975934
        427269352         427526942         427752043         427979612        
428172779         437454242         438350530         444102313      426669115
        426976452         427269410         427526991         427752175        
427979620         428172811         437454275         438350555        
444102321      426669123         426976528         427269535         427527072
        427752183         427979661         428172837         437454374        
438350571         444102339      426669131         426976551         427269618
        427527163         427752241         427979794         428172860        
437454416         438350696         444102347      426669750         426976569
        427269774         427527197         427752340         427979844        
428172878         437454440         438350712         444102354      426669966
        426976742         427269840         427527262         427752449        
427979851         428172894         437454507         438350738        
444102362      426670527         426976767         427269923         427527270
        427752530         427979927         428172902         437454564        
438350779         444102370      426670618         426976841         427269964
        427527338         427752563         427979935         428172993        
437454580         438350803         444102388      426670683         426976908
        427270095         427527437         427752654         427979976        
428173074         437454663         438350860         444102396      426670725
        426977013         427270103         427527494         427752662        
427980073         428173173         437454671         438350886        
444102404      426671061         426977211         427270202         427527502
        427752753         427980081         428173231         437454739        
438351017         444102412      426671087         426977286         427270210
        427527734         427752951         427980131         428173314        
437454747         438351025         444102420      426671483         426977344
        427270244         427527783         427753223         427980255        
428173413         437454754         438351041         444102438      426671517
        426977427         427270343         427527874         427753272        
427980339         428173454         437454812         438351058        
444102446      426671780         426977492         427270418         427527908
        427753595         427980347         428173470         437454820        
438351082         444102453      426671905         426977955         427270673
        427528146         427753702         427980362         428173496        
437454911         438351108         444102461      426672085         426978078
        427270731         427528252         427753710         427980438        
428173579         437454929         438351116         444102479      426672093
        426978102         427270764         427528377         427753819        
427980453         428173595         437454937         438351124        
444102487      426672218         426978193         427271143         427528401
        427753876         427980545         428173637         437455009        
438351140         444102495      426672580         426978359         427271200
        427528427         427753900         427980552         428173769        
437455017         438351264         444102503      426672747         426978433
        427271341         427528500         427754072         427980602        
428173819         437455058         438351298         444102529      426672929
        426978516         427271481         427528617         427754163        
427980685         428173892         437455124         438351314        
444102537      426673059         426978524         427271614         427528666
        427754189         427980701         428173983         437455140        
438351348         444102545      426673232         426978573         427271663
        427528674         427754213         427981048         428174163        
437455157         438351447         444102552      426673331         426978730
        427271739         427528716         427754262         427981287        
428174171         437455165         438351512         444102560      426673455
        426979035         427271820         427528781         427754320        
427981410         428174189         437455173         438351538        
444102578      426673489         426979159         427271861         427528799
        427754429         427981444         428174361         437455181        
438351553         444102586      426673778         426979258         427271895
        427528807         427754601         427981626         428174478        
437455280         438351694         444102594      426673869         426979266
        427272109         427528898         427754619         427981824        
428174668         437455421         438351736         444102602      426673919
        426979480         427272166         427528914         427754700        
427981865         428174684         437455488         438351744        
444102610      426674206         426979639         427272380         427528963
        427754718         427981931         428174718         437455611        
438351892         444102628      426674453         426979803         427272414
        427528971         427754825         427982053         428174767        
437455819         438351900         444102636      426674594         426979902
        427272471         427529003         427754866         427982061        
428174874         437456015         438351967         444102644      426674669
        426979944         427272513         427529011         427754874        
427982087         428174890         437456106         438352007        
444102651      426674818         426979969         427272547         427529177
        427754932         427982095         428175004         437456130        
438352023         444102669      426675187         426980132         427272679
        427529201         427754957         427982145         428175012        
437456148         438352031         444102677      426675294         426980157
        427272802         427529284         427754999         427982186        
428175038         437456155         438352049         444102685      426675385
        426980249         427272810         427529318         427755129        
427982293         428175087         437456163         438352072        
444102693      426675658         426980280         427272927         427529409
        427755137         427982392         428175277         437456262        
438352080         444102701      426675732         426980322         427272950
        427529466         427755186         427982459         428175343        
437456379         438352098         444102719      426675799         426980371
        427272976         427529508         427755236         427982467        
428175368         437456460         438352163         444102727      426675880
        426980652         427273040         427529664         427755426        
427982533         428175376         437456577         438352189        
444102735      426676136         426980710         427273164         427529854
        427755434         427982657         428175475         437456585        
438352221         444102743      426676169         426981015         427273354
        427529987         427755509         427982665         428175483        
437456619         438352239         444102750      426676458         426981122
        427273370         427530126         427755640         427982772        
428175491         437456684         438352312         444102768      426676532
        426981171         427273396         427530399         427755699        
427982830         428175517         437456734         438352338        
444102776      426676771         426981338         427273487         427530423
        427755756         427982863         428175558         437456783        
438352379         444102784      426676847         426981429         427273552
        427530480         427755780         427982905         428175566        
437456791         438352411         444102792      426676896         426981544
        427273594         427530571         427755921         427983036        
428175723         437456890         438352445         444102800      426677001
        426981569         427273644         427530589         427756028        
427983093         428175855         437456957         438352460        
444102818      426677100         426981650         427273818         427530761
        427756127         427983267         428175889         437456965        
438352502         444102834      426677118         426981718         427274071
        427530886         427756135         427983291         428175947        
437457112         438352510         444102842      426677167         426981841
        427274089         427531181         427756275         427983325        
428175954         437457120         438352551         444102859      426677332
        426981858         427274238         427531314         427756333        
427983408         428175962         437457138         438352569        
444102867      426677381         426981965         427274253         427531462
        427756465         427983440         428176036         437457195        
438352627         444102875      426677472         426982013         427274436
        427531512         427756515         427983473         428176077        
437457344         438352643         444102883      426677555         426982062
        427274600         427531694         427756531         427983499        
428176085         437457377         438352668         444102891      426677852
        426982203         427274618         427531785         427756549        
427983523         428176101         437457385         438352742        
444102909      426677977         426982211         427274642         427531892
        427756580         427983572         428176192         437457435        
438352759         444102917      426678009         426982310         427274733
        427531959         427756721         427983705         428176200        
437457443         438352767         444102925      426678256         426982575
        427274741         427531983         427757083         427983762        
428176291         437457468         438352809         444102933      426678405
        426982690         427274782         427532122         427757208        
427983846         428176358         437457476         438352817        
444102941      426678603         426982765         427274816         427532270
        427757216         427983861         428176374         437457484        
438352882         444102958      426678637         426982823         427274873
        427532387         427757240         427983937         428176465        
437457492         438352924         444102966      426678900         426982898
        427274980         427532411         427757257         427983978        
428176481         437457518         438352932         444102974      426679148
        426982963         427275045         427532437         427757323        
427984117         428176499         437457534         438353047        
444102982      426679296         426983250         427275177         427532478
        427757356         427984356         428176549         437457542        
438353054         444102990      426679429         426983375         427275383
        427532486         427757372         427984414         428176580        
437457583         438353088         444103006      426679700         426983458
        427275458         427532502         427757430         427984471        
428176812         437457666         438353120         444103014      426679817
        426983623         427275490         427532569         427757562        
427984570         428176838         437457708         438353138        
444103022      426679924         426983680         427275508         427532833
        427757646         427984687         428176846         437457716        
438353203         444103030    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444131387         444160279   
     444189187         444217939         444246615         444275267        
444303937         444332571         444361034         444389472      444131395
        444160287         444189195         444217947         444246623        
444275275         444303945         444332589         444361042        
444389480      444131403         444160295         444189203         444217954
        444246631         444275283         444303952         444332597        
444361059         444389498      444131411         444160303         444189211
        444217962         444246649         444275291         444303960        
444332605         444361067         444389506      444131429         444160311
        444189229         444217970         444246656         444275309        
444303978         444332613         444361075         444389514      444131437
        444160329         444189237         444217988         444246664        
444275317         444303986         444332621         444361083        
444389522      444131445         444160337         444189245         444217996
        444246672         444275325         444303994         444332639        
444361091         444389530      444131452         444160345         444189252
        444218002         444246680         444275333         444304000        
444332647         444361109         444389548      444131460         444160352
        444189260         444218010         444246698         444275341        
444304018         444332654         444361117         444389555      444131478
        444160360         444189278         444218028         444246706        
444275358         444304026         444332662         444361125        
444389563      444131486         444160378         444189286         444218036
        444246714         444275366         444304034         444332670        
444361133         444389571      444131494         444160386         444189294
        444218044         444246722         444275374         444304042        
444332688         444361141         444389589      444131502         444160394
        444189302         444218051         444246730         444275382        
444304059         444332696         444361158         444389597      444131510
        444160402         444189310         444218069         444246748        
444275390         444304067         444332704         444361166        
444389605      444131528         444160410         444189328         444218077
        444246755         444275408         444304075         444332712        
444361174         444389613      444131536         444160428         444189336
        444218085         444246763         444275416         444304083        
444332720         444361182         444389621      444131544         444160436
        444189344         444218093         444246771         444275424        
444304091         444332738         444361190         444389639      444131551
        444160444         444189351         444218101         444246789        
444275432         444304109         444332746         444361208        
444389647      444131569         444160451         444189369         444218119
        444246797         444275440         444304117         444332753        
444361216         444389654      444131577         444160469         444189377
        444218127         444246805         444275457         444304125        
444332761         444361224         444389662      444131585         444160477
        444189385         444218135         444246813         444275465        
444304133         444332779         444361232         444389670      444131593
        444160485         444189393         444218143         444246821        
444275473         444304141         444332787         444361240        
444389688      444131601         444160493         444189401         444218150
        444246839         444275481         444304158         444332795        
444361257         444389696      444131619         444160501         444189419
        444218168         444246847         444275499         444304166        
444332803         444361265         444389704      444131627         444160519
        444189427         444218176         444246854         444275507        
444304174         444332811         444361273         444389712      444131635
        444160527         444189435         444218184         444246862        
444275515         444304182         444332829         444361281        
444389720      444131643         444160535         444189443         444218192
        444246870         444275523         444304190         444332837        
444361299         444389738      444131650         444160543         444189450
        444218200         444246888         444275549         444304208        
444332845         444361307         444389746      444131668         444160550
        444189468         444218218         444246896         444275556        
444304216         444332852         444361315         444389753      444131676
        444160568         444189476         444218226         444246904        
444275564         444304224         444332860         444361323        
444389761      444131684         444160576         444189484         444218234
        444246912         444275572         444304232         444332878        
444361331         444389779      444131692         444160584         444189492
        444218242         444246920         444275580         444304240        
444332886         444361349         444389787      444131700         444160592
        444189500         444218259         444246938         444275598        
444304257         444332894         444361356         444389795      444131718
        444160600         444189518         444218267         444246946        
444275606         444304265         444332902         444361364        
444389803      444131726         444160618         444189526         444218275
        444246953         444275614         444304273         444332910        
444361372         444389811      444131734         444160626         444189534
        444218283         444246961         444275622         444304281        
444332928         444361380         444389829      444131742         444160634
        444189542         444218291         444246979         444275630        
444304299         444332936         444361398         444389837      444131759
        444160642         444189559         444218309         444246987        
444275648         444304307         444332944         444361406        
444389845      444131767         444160659         444189567         444218317
        444246995         444275655         444304315         444332951        
444361414         444389860      444131775         444160667         444189575
        444218325         444247001         444275663         444304323        
444332969         444361422         444389878      444131783         444160675
        444189583         444218333         444247019         444275671        
444304331         444332977         444361430         444389886      444131791
        444160683         444189591         444218341         444247027        
444275689         444304349         444332985         444361448        
444389894      444131809         444160691         444189609         444218358
        444247035         444275697         444304356         444332993        
444361455         444389902      444131817         444160709         444189617
        444218366         444247043         444275705         444304364        
444333009         444361463         444389910      444131825         444160717
        444189625         444218374         444247050         444275713        
444304372         444333017         444361471         444389928      444131833
        444160725         444189633         444218382         444247068        
444275721         444304380         444333025         444361489        
444389936      444131841         444160733         444189641         444218390
        444247076         444275739         444304398         444333033        
444361497         444389944      444131858         444160741         444189658
        444218408         444247084         444275747         444304406        
444333041         444361505         444389951      444131866         444160758
        444189666         444218416         444247092         444275754        
444304414         444333058         444361513         444389969      444131874
        444160766         444189674         444218424         444247100        
444275762         444304422         444333066         444361521        
444389977      444131882         444160774         444189682         444218432
        444247126         444275770         444304430         444333074        
444361539         444389985      444131890         444160782         444189690
        444218440         444247134         444275788         444304448        
444333082         444361547         444389993      444131908         444160790
        444189708         444218457         444247159         444275796        
444304455         444333090         444361554         444390009      444131916
        444160808         444189716         444218465         444247167        
444275804         444304463         444333108         444361562        
444390017      444131924         444160816         444189724         444218473
        444247175         444275812         444304471         444333116        
444361588         444390025      444131932         444160824         444189732
        444218481         444247183         444275820         444304489        
444333124         444361596         444390033      444131940         444160832
        444189740         444218499         444247191         444275838        
444304497         444333132         444361604         444390041      444131957
        444160840         444189757         444218507         444247209        
444275846         444304505         444333140         444361612        
444390058      444131973         444160857         444189765         444218515
        444247217         444275853         444304513         444333157        
444361620         444390066      444131981         444160865         444189781
        444218523         444247225         444275861         444304521        
444333165         444361638         444390074      444131999         444160873
        444189799         444218531         444247233         444275879        
444304539         444333173         444361646         444390082      444132005
        444160881         444189807         444218549         444247241        
444275887         444304547         444333199         444361653        
444390090      444132013         444160899         444189815         444218556
        444247258         444275895         444304554         444333207        
444361661         444390108      444132021         444160907         444189823
        444218564         444247266         444275903         444304562        
444333215         444361679         444390116      444132039         444160915
        444189831         444218572         444247274         444275911        
444304570         444333223         444361687         444390124      444132047
        444160923         444189849         444218580         444247282        
444275929         444304588         444333231         444361695        
444390132      444132054         444160931         444189856         444218598
        444247290         444275937         444304596         444333249        
444361703         444390140      444132062         444160949         444189864
        444218606         444247308         444275945         444304604        
444333256         444361711         444390157      444132070         444160956
        444189872         444218614         444247316         444275952        
444304612         444333264         444361729         444390165      444132088
        444160964         444189880         444218622         444247324        
444275960         444304620         444333272         444361737        
444390173      444132096         444160972         444189898         444218630
        444247332         444275978         444304638         444333280        
444361745         444390181      444132104         444160980         444189906
        444218648         444247340         444275986         444304646        
444333298         444361752         444390199      444132112         444160998
        444189914         444218655         444247357         444275994        
444304653         444333306         444361760         444390207   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426680476         426983748         427275672         427532882
        427757695         427984778         428177000         437457724        
438353245         444103048      426680716         426983755         427275763
        427533005         427757729         427984844         428177034        
437457807         438353302         444103055      426680740         426984001
        427275771         427533054         427757778         427984935        
428177117         437457815         438353328         444103063      426680799
        426984019         427275938         427533096         427757877        
427985049         428177166         437457831         438353427        
444103089      426680823         426984100         427276126         427533187
        427757919         427985064         428177174         437457849        
438353468         444103097      426680831         426984555         427276282
        427533583         427757992         427985320         428177281        
437457864         438353518         444103105      426680914         426984647
        427276324         427533757         427758024         427985437        
428177315         437457914         438353526         444103113      426681128
        426984787         427276571         427534037         427758040        
427985544         428177323         437457963         438353542        
444103121      426681136         426984845         427276779         427534169
        427758057         427985601         428177422         437457989        
438353583         444103139      426681284         426984910         427276795
        427534201         427758099         427985825         428177448        
437458078         438353609         444103147      426681722         426984993
        427276829         427534276         427758107         427985890        
428177471         437458086         438353625         444103154      426682092
        426985065         427277132         427534342         427758297        
427985924         428177513         437458110         438353633        
444103162      426682175         426985156         427277371         427534425
        427758321         427985981         428177596         437458169        
438353690         444103170      426682225         426985487         427277645
        427534482         427758396         427986005         428177646        
437458177         438353708         444103188      426682316         426985578
        427277660         427534557         427758412         427986047        
428177711         437458250         438353740         444103196      426682449
        426985750         427277702         427534680         427758420        
427986120         428177737         437458268         438353773        
444103204      426682548         426985818         427277942         427534748
        427758594         427986229         428177836         437458342        
438353815         444103212      426682845         426985867         427277967
        427534755         427758693         427986245         428177869        
437458359         438353823         444103220      426683108         426985875
        427278213         427534797         427758966         427986393        
428177950         437458383         438353849         444103238      426683173
        426985891         427278254         427534805         427759238        
427986419         428178008         437458409         438353930        
444103246      426683355         426985917         427278353         427534995
        427759303         427986500         428178099         437458417        
438353955         444103253      426683363         426985982         427278361
        427535174         427759360         427986518         428178131        
437458524         438353971         444103261      426683694         426985990
        427278809         427535315         427759378         427986534        
428178149         437458581         438353989         444103279      426683785
        426986055         427278841         427535323         427759477        
427986617         428178297         437458623         438354078        
444103287      426684833         426986071         427278874         427535430
        427759642         427986625         428178313         437458664        
438354110         444103295      426684981         426986097         427278908
        427535463         427759667         427986724         428178339        
437458680         438354144         444103303      426685327         426986311
        427278973         427535588         427759675         427986781        
428178404         437458698         438354151         444103311      426685418
        426986428         427278981         427535729         427759725        
427986831         428178420         437458706         438354185        
444103329      426685442         426986550         427279104         427535760
        427759808         427986864         428178461         437458748        
438354268         444103337      426685632         426986667         427279120
        427535877         427759824         427986948         428178529        
437458755         438354284         444103345      426685657         426986725
        427279237         427535919         427759881         427987011        
428178669         437458797         438354318         444103352      426685673
        426986949         427279245         427536024         427760053        
427987029         428178677         437458888         438354334        
444103360      426685707         426987004         427279286         427536057
        427760061         427987060         428178685         437458896        
438354342         444103378      426686101         426987012         427279385
        427536198         427760152         427987078         428178693        
437458953         438354375         444103386      426686242         426987038
        427279484         427536347         427760202         427987219        
428178768         437459050         438354391         444103394      426686317
        426987053         427279625         427536388         427760293        
427987292         428179055         437459076         438354409        
444103402      426686333         426987103         427279658         427536545
        427760418         427987326         428179063         437459100        
438354433         444103410      426686341         426987129         427279682
        427536651         427760715         427987391         428179097        
437459134         438354466         444103428      426686440         426987418
        427279781         427536669         427760855         427987532        
428179121         437459191         438354474         444103436      426686598
        426987525         427279872         427536677         427761051        
427987581         428179154         437459241         438354508        
444103444      426686689         426987897         427280003         427536735
        427761119         427987664         428179303         437459258        
438354524         444103451      426686838         426988051         427280235
        427536776         427761184         427987706         428179402        
437459290         438354540         444103469      426686937         426988168
        427280284         427536784         427761192         427987748        
428179444         437459381         438354557         444103477      426687265
        426988275         427280367         427536800         427761234        
427987763         428179451         437459472         438354565        
444103485      426687315         426988317         427280383         427536990
        427761242         427987797         428179576         437459480        
438354615         444103493      426687422         426988531         427280417
        427537014         427761259         427987821         428179600        
437459548         438354631         444103501      426688255         426988622
        427280425         427537097         427761408         427987979        
428179634         437459597         438354805         444103519      426688636
        426988887         427280482         427537154         427761457        
427988019         428179790         437459621         438354862        
444103527      426688669         426989398         427280615         427537162
        427761499         427988068         428179899         437459696        
438354920         444103535      426688768         426989521         427280649
        427537253         427761721         427988118         428179956        
437459787         438354938         444103543      426688859         426989554
        427280755         427537378         427761754         427988126        
428179998         437459803         438354961         444103550      426688867
        426989562         427280896         427537519         427761770        
427988332         428180012         437459837         438354995        
444103568      426689097         426989976         427280961         427537675
        427761796         427988563         428180053         437459845        
438355034         444103576      426689188         426989992         427281191
        427537683         427761853         427988605         428180079        
437459910         438355067         444103584      426689238         426990008
        427281506         427537766         427761945         427988746        
428180178         437459928         438355091         444103592      426689261
        426990131         427281613         427537816         427762026        
427988761         428180210         437459993         438355125        
444103600      426689287         426990297         427281621         427537915
        427762042         427988779         428180251         437460033        
438355216         444103618      426689295         426990321         427281696
        427537998         427762091         427988829         428180277        
437460082         438355240         444103634      426689360         426990446
        427281886         427538046         427762166         427988902        
428180509         437460090         438355257         444103642      426689386
        426990552         427281944         427538111         427762190        
427988928         428180558         437460165         438355273        
444103659      426689543         426990644         427281969         427538335
        427762281         427988936         428180574         437460207        
438355299         444103667      426689659         426990735         427282124
        427538442         427762448         427988969         428180590        
437460264         438355331         444103675      426689824         426991105
        427282322         427538616         427762505         427989108        
428180707         437460272         438355349         444103683      426689998
        426991139         427282355         427538640         427762596        
427989181         428180723         437460330         438355356        
444103691      426690269         426991261         427282421         427538657
        427762695         427989223         428180756         437460355        
438355364         444103709      426690434         426991527         427282447
        427538673         427762935         427989371         428180889        
437460413         438355398         444103717      426690467         426991550
        427282595         427538749         427762943         427989397        
428180905         437460447         438355414         444103725      426690756
        426991592         427282645         427538814         427762968        
427989470         428181002         437460462         438355422        
444103733      426690939         426991683         427282769         427538863
        427763016         427989496         428181101         437460488        
438355430         444103741      426691168         426991709         427282959
        427538897         427763156         427989504         428181226        
437460496         438355463         444103758      426691465         426991758
        427283254         427539127         427763198         427989512        
428181234         437460512         438355547         444103766      426691572
        426991782         427283379         427539135         427763271        
427989686         428181291         437460546         438355562        
444103774      426691655         426991824         427283387         427539309
        427763305         427989777         428181325         437460579        
438355570         444103782    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444132120         444161004   
     444189922         444218663         444247365         444276000        
444304661         444333314         444361778         444390215      444132138
        444161012         444189930         444218671         444247373        
444276018         444304679         444333322         444361786        
444390223      444132146         444161020         444189948         444218689
        444247381         444276026         444304687         444333330        
444361794         444390231      444132153         444161038         444189955
        444218697         444247399         444276034         444304695        
444333348         444361802         444390249      444132161         444161046
        444189963         444218705         444247407         444276042        
444304703         444333355         444361810         444390256      444132187
        444161053         444189971         444218713         444247415        
444276059         444304711         444333363         444361828        
444390264      444132195         444161061         444189989         444218721
        444247423         444276067         444304729         444333371        
444361836         444390272      444132203         444161079         444189997
        444218739         444247431         444276075         444304737        
444333389         444361844         444390280      444132211         444161087
        444190003         444218747         444247449         444276083        
444304745         444333397         444361851         444390298      444132229
        444161095         444190011         444218754         444247456        
444276091         444304752         444333405         444361869        
444390306      444132237         444161103         444190029         444218762
        444247464         444276117         444304760         444333413        
444361877         444390314      444132245         444161111         444190037
        444218770         444247472         444276125         444304778        
444333421         444361885         444390322      444132252         444161129
        444190045         444218788         444247480         444276133        
444304786         444333439         444361893         444390330      444132260
        444161137         444190052         444218796         444247498        
444276141         444304794         444333447         444361901        
444390348      444132278         444161145         444190060         444218804
        444247506         444276158         444304802         444333454        
444361919         444390355      444132286         444161152         444190078
        444218812         444247514         444276166         444304810        
444333462         444361927         444390363      444132294         444161160
        444190086         444218820         444247522         444276174        
444304828         444333470         444361935         444390371      444132302
        444161178         444190094         444218838         444247530        
444276182         444304836         444333488         444361943        
444390389      444132310         444161186         444190102         444218846
        444247548         444276190         444304844         444333496        
444361950         444390397      444132328         444161194         444190110
        444218853         444247555         444276208         444304851        
444333504         444361968         444390405      444132336         444161202
        444190128         444218861         444247571         444276216        
444304869         444333512         444361976         444390413      444132344
        444161210         444190136         444218879         444247589        
444276224         444304877         444333520         444361984        
444390421      444132351         444161228         444190144         444218887
        444247597         444276232         444304885         444333538        
444361992         444390439      444132369         444161236         444190151
        444218895         444247605         444276240         444304893        
444333546         444362008         444390447      444132385         444161244
        444190169         444218903         444247613         444276257        
444304901         444333553         444362016         444390454      444132393
        444161251         444190177         444218911         444247621        
444276265         444304919         444333561         444362024        
444390462      444132401         444161269         444190185         444218929
        444247639         444276273         444304927         444333579        
444362032         444390470      444132419         444161277         444190193
        444218937         444247647         444276281         444304935        
444333587         444362040         444390488      444132435         444161285
        444190219         444218945         444247654         444276299        
444304943         444333595         444362057         444390496      444132443
        444161293         444190227         444218952         444247662        
444276315         444304950         444333603         444362065        
444390504      444132468         444161301         444190235         444218960
        444247670         444276323         444304968         444333611        
444362073         444390512      444132476         444161319         444190243
        444218978         444247688         444276331         444304976        
444333629         444362081         444390520      444132484         444161327
        444190250         444218986         444247696         444276349        
444304984         444333637         444362099         444390538      444132492
        444161335         444190268         444218994         444247704        
444276356         444304992         444333645         444362107        
444390546      444132500         444161343         444190284         444219000
        444247712         444276364         444305007         444333652        
444362115         444390553      444132518         444161350         444190292
        444219018         444247720         444276372         444305015        
444333660         444362123         444390561      444132526         444161368
        444190300         444219026         444247738         444276380        
444305023         444333678         444362131         444390579      444132534
        444161376         444190318         444219034         444247746        
444276398         444305031         444333686         444362149        
444390587      444132542         444161384         444190334         444219042
        444247753         444276406         444305049         444333694        
444362156         444390595      444132559         444161392         444190342
        444219059         444247761         444276414         444305056        
444333702         444362164         444390603      444132567         444161400
        444190359         444219067         444247779         444276422        
444305064         444333710         444362172         444390611      444132575
        444161418         444190367         444219075         444247787        
444276430         444305072         444333736         444362180        
444390629      444132583         444161426         444190375         444219083
        444247795         444276448         444305080         444333744        
444362198         444390637      444132591         444161434         444190383
        444219091         444247803         444276455         444305098        
444333751         444362206         444390645      444132609         444161442
        444190391         444219109         444247811         444276463        
444305106         444333769         444362214         444390652      444132617
        444161459         444190409         444219117         444247829        
444276471         444305114         444333777         444362222        
444390660      444132625         444161467         444190417         444219125
        444247837         444276489         444305122         444333785        
444362230         444390678      444132633         444161475         444190425
        444219133         444247845         444276497         444305130        
444333793         444362248         444390686      444132641         444161483
        444190433         444219141         444247852         444276505        
444305148         444333801         444362255         444390694      444132658
        444161491         444190441         444219158         444247860        
444276521         444305163         444333819         444362263        
444390702      444132666         444161509         444190458         444219166
        444247878         444276539         444305171         444333827        
444362271         444390710      444132674         444161517         444190466
        444219174         444247886         444276547         444305189        
444333835         444362289         444390728      444132682         444161525
        444190482         444219182         444247894         444276554        
444305197         444333843         444362297         444390736      444132690
        444161533         444190490         444219190         444247902        
444276562         444305205         444333850         444362305        
444390744      444132708         444161541         444190508         444219208
        444247910         444276570         444305213         444333868        
444362313         444390751      444132716         444161558         444190516
        444219216         444247928         444276588         444305221        
444333876         444362321         444390769      444132724         444161566
        444190524         444219224         444247936         444276596        
444305239         444333884         444362339         444390777      444132732
        444161574         444190532         444219232         444247944        
444276604         444305247         444333892         444362347        
444390785      444132740         444161582         444190540         444219240
        444247951         444276612         444305254         444333900        
444362354         444390793      444132757         444161590         444190557
        444219257         444247969         444276620         444305262        
444333918         444362362         444390801      444132765         444161608
        444190565         444219265         444247977         444276638        
444305270         444333926         444362370         444390819      444132773
        444161616         444190573         444219273         444247985        
444276646         444305288         444333934         444362388        
444390827      444132781         444161624         444190581         444219281
        444247993         444276653         444305296         444333942        
444362396         444390835      444132799         444161632         444190599
        444219299         444248009         444276661         444305304        
444333959         444362404         444390843      444132807         444161640
        444190607         444219307         444248017         444276679        
444305312         444333967         444362412         444390850      444132815
        444161657         444190615         444219315         444248025        
444276687         444305320         444333975         444362420        
444390868      444132823         444161665         444190623         444219323
        444248033         444276695         444305338         444333983        
444362438         444390876      444132831         444161673         444190631
        444219331         444248041         444276703         444305346        
444333991         444362446         444390884      444132849         444161699
        444190649         444219349         444248058         444276711        
444305353         444334007         444362453         444390892      444132856
        444161707         444190656         444219356         444248066        
444276729         444305361         444334015         444362461        
444390900      444132864         444161715         444190664         444219364
        444248074         444276737         444305379         444334023        
444362479         444390918      444132872         444161723         444190672
        444219372         444248082         444276745         444305387        
444334031         444362487         444390926      444132880         444161731
        444190680         444219380         444248090         444276752        
444305395         444334049         444362495         444390934   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426691788         426992095         427283411         427539556
        427763354         427989785         428181366         437460611        
438355596         444103790      426691994         426992111         427283429
        427539564         427763388         427989819         428181440        
437460710         438355604         444103808      426692059         426992186
        427283478         427539663         427763420         427989884        
428181481         437460827         438355612         444103816      426692380
        426992236         427283585         427539671         427763578        
427989934         428181531         437460835         438355620        
444103824      426692745         426992467         427283684         427539697
        427763669         427990049         428181564         437460868        
438355661         444103832      426692828         426992574         427283759
        427540042         427763693         427990064         428181572        
437460892         438355687         444103840      426692943         426992855
        427284104         427540067         427763909         427990072        
428181606         437460918         438355695         444103857      426693024
        426993085         427284153         427540125         427763990        
427990189         428181630         437460967         438355729        
444103865      426693347         426993143         427284203         427540208
        427764022         427990221         428181648         437460983        
438355760         444103873      426693354         426993267         427284252
        427540323         427764048         427990395         428181671        
437461056         438355786         444103881      426693370         426993390
        427284294         427540406         427764105         427990403        
428181713         437461106         438355802         444103899      426693628
        426993523         427284427         427540570         427764204        
427990544         428181770         437461130         438355877        
444103907      426693826         426993663         427284443         427540588
        427764253         427990593         428181937         437461148        
438355901         444103915      426694147         426993671         427284450
        427540646         427764345         427990700         428181945        
437461163         438355927         444103923      426694220         426993697
        427284724         427540828         427764352         427990718        
428181960         437461254         438355950         444103931      426694436
        426993853         427285093         427541149         427764550        
427990783         428181986         437461304         438356032        
444103949      426694451         426993895         427285176         427541206
        427764683         427990874         428182075         437461353        
438356081         444103956      426694675         426994182         427285200
        427541255         427764709         427990916         428182158        
437461361         438356131         444103964      426694709         426994224
        427285309         427541271         427764832         427990940        
428182190         437461379         438356164         444103972      426694717
        426994356         427285424         427541362         427764915        
427991062         428182224         437461486         438356180        
444103980      426695128         426994596         427285440         427541412
        427764964         427991195         428182380         437461510        
438356271         444103998      426695235         426994620         427285473
        427541420         427765037         427991278         428182489        
437461643         438356313         444104004      426696118         426994638
        427285515         427541628         427765540         427991310        
428182547         437461692         438356321         444104012      426696142
        426994802         427285655         427541669         427765573        
427991351         428182588         437461700         438356339        
444104020      426696274         426994844         427285713         427541693
        427765623         427991419         428182653         437461718        
438356347         444104038      426696324         426994919         427285721
        427541784         427765763         427991534         428182687        
437461734         438356438         444104046      426696381         426994950
        427285929         427541834         427765862         427991542        
428182695         437461767         438356453         444104053      426696480
        426995015         427285952         427541990         427765912        
427991591         428182729         437461775         438356503        
444104061      426696530         426995239         427285994         427542154
        427765938         427991732         428182737         437462005        
438356537         444104079      426696639         426995262         427286117
        427542329         427765987         427991757         428182745        
437462021         438356560         444104087      426696886         426995478
        427286125         427542550         427766001         427991765        
428182901         437462039         438356586         444104095      426697009
        426995601         427286224         427542568         427766027        
427991823         428182919         437462070         438356651        
444104103      426697108         426995643         427286273         427542618
        427766043         427991831         428182927         437462112        
438356727         444104111      426697140         426995718         427286430
        427542733         427766050         427991898         428183057        
437462153         438356768         444104129      426697306         426995908
        427286471         427542857         427766159         427991922        
428183123         437462179         438356776         444104137      426697389
        426995916         427286489         427542980         427766258        
427991948         428183230         437462211         438356826        
444104145      426697397         426995957         427286786         427543111
        427766324         427991997         428183248         437462252        
438356925         444104152      426697439         426996088         427286844
        427543277         427766373         427992003         428183289        
437462310         438357022         444104160      426697447         426996435
        427286893         427543285         427766548         427992086        
428183354         437462344         438357030         444104178      426697637
        426996518         427286935         427543442         427766571        
427992110         428183388         437462385         438357063        
444104186      426697744         426996716         427287305         427543582
        427766746         427992284         428183396         437462393        
438357105         444104194      426698916         426996864         427287321
        427543681         427766811         427992326         428183511        
437462427         438357121         444104202      426699666         426996898
        427287339         427543699         427766928         427992409        
428183545         437462435         438357162         444104210      426700464
        426996955         427287438         427543723         427766936        
427992532         428183636         437462542         438357188        
444104228      426700621         426997110         427287610         427544002
        427767058         427992565         428183651         437462567        
438357196         444104236      426700993         426997318         427287768
        427544051         427767108         427992581         428183693        
437462617         438357204         444104244      426701314         426997326
        427287826         427544119         427767181         427992664        
428183727         437462674         438357246         444104251      426701645
        426997375         427287958         427544200         427767272        
427992755         428183834         437462724         438357311        
444104269      426701660         426997417         427288022         427544358
        427767314         427992789         428183842         437462807        
438357329         444104277      426701934         426997490         427288139
        427544408         427767355         427992805         428183867        
437462815         438357337         444104285      426701959         426997656
        427288329         427544523         427767470         427992839        
428183875         437462849         438357352         444104293      426702387
        426997730         427288451         427544580         427767488        
427992854         428183941         437462955         438357451        
444104301      426702601         426997755         427288469         427544721
        427767579         427992979         428183958         437462963        
438357568         444104319      426702809         426997839         427288782
        427544812         427767587         427993100         428183974        
437463128         438357576         444104327      426702825         426997888
        427288840         427544945         427767694         427993175        
428184154         437463227         438357717         444104335      426703013
        426997995         427288865         427545009         427767702        
427993324         428184311         437463326         438357725        
444104343      426703211         426998290         427288980         427545199
        427767744         427993357         428184501         437463367        
438357774         444104350      426703484         426998340         427289186
        427545249         427767801         427993498         428184535        
437463433         438357832         444104368      426703690         426998357
        427289277         427545314         427767959         427993555        
428184626         437463441         438357873         444104376      426703831
        426998464         427289319         427545348         427768049        
427993563         428184659         437463474         438357881        
444104384      426704250         426998605         427289574         427545470
        427768197         427993704         428184691         437463532        
438357964         444104392      426704599         426998852         427289954
        427545553         427768205         427993761         428184709        
437463607         438358004         444104400      426704615         426998860
        427290036         427545579         427768296         427993787        
428184717         437463615         438358012         444104418      426704680
        426999108         427290069         427545587         427768569        
427993795         428184725         437463649         438358079        
444104426      426704789         426999355         427290150         427545702
        427768692         427993860         428184857         437463706        
438358087         444104434      426704821         426999454         427290234
        427545785         427768734         427993878         428184865        
437463755         438358095         444104442      426704946         426999587
        427290242         427545868         427768783         427993910        
428184980         437463821         438358160         444104459      426704995
        426999595         427290267         427545926         427768866        
427993936         428185078         437463896         438358194        
444104467      426705109         426999736         427290358         427545942
        427768940         427993985         428185102         437463904        
438358202         444104475      426705869         427000153         427290382
        427545983         427768981         427993993         428185128        
437463920         438358319         444104483      426705950         427000187
        427290432         427546098         427769039         427994082        
428185169         437463953         438358343         444104491      426706156
        427000252         427290663         427546122         427769054        
427994116         428185193         437464027         438358368        
444104509      426706347         427000393         427290721         427546171
        427769229         427994215         428185235         437464035        
438358418         444104517    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444132898         444161749   
     444190698         444219398         444248108         444276760        
444305403         444334056         444362503         444390942      444132906
        444161756         444190706         444219406         444248116        
444276778         444305411         444334064         444362529        
444390959      444132914         444161764         444190714         444219414
        444248124         444276786         444305429         444334072        
444362537         444390967      444132922         444161772         444190722
        444219422         444248132         444276794         444305437        
444334080         444362545         444390975      444132930         444161780
        444190730         444219430         444248140         444276802        
444305445         444334098         444362552         444390983      444132948
        444161798         444190748         444219455         444248157        
444276810         444305452         444334106         444362560        
444390991      444132955         444161806         444190755         444219463
        444248165         444276828         444305460         444334114        
444362578         444391007      444132963         444161814         444190763
        444219471         444248173         444276836         444305478        
444334122         444362586         444391015      444132971         444161822
        444190771         444219489         444248181         444276844        
444305486         444334130         444362594         444391023      444132989
        444161830         444190789         444219497         444248199        
444276851         444305494         444334148         444362602        
444391031      444132997         444161848         444190797         444219505
        444248207         444276869         444305502         444334155        
444362610         444391049      444133003         444161855         444190805
        444219513         444248215         444276877         444305510        
444334163         444362628         444391056      444133011         444161863
        444190813         444219521         444248223         444276885        
444305528         444334171         444362636         444391064      444133029
        444161871         444190821         444219539         444248231        
444276893         444305536         444334189         444362644        
444391072      444133037         444161889         444190839         444219547
        444248249         444276901         444305544         444334197        
444362651         444391080      444133052         444161897         444190847
        444219554         444248256         444276919         444305551        
444334205         444362669         444391098      444133060         444161905
        444190854         444219562         444248264         444276927        
444305569         444334213         444362677         444391106      444133078
        444161913         444190862         444219570         444248272        
444276935         444305577         444334221         444362685        
444391114      444133086         444161921         444190870         444219588
        444248280         444276943         444305585         444334239        
444362693         444391122      444133094         444161939         444190888
        444219596         444248298         444276950         444305593        
444334247         444362701         444391130      444133102         444161947
        444190896         444219604         444248306         444276968        
444305601         444334254         444362719         444391148      444133110
        444161954         444190904         444219612         444248314        
444276976         444305619         444334262         444362727        
444391155      444133128         444161962         444190912         444219620
        444248322         444276984         444305627         444334270        
444362735         444391163      444133136         444161970         444190920
        444219638         444248330         444276992         444305635        
444334288         444362743         444391171      444133144         444161988
        444190938         444219646         444248348         444277008        
444305643         444334296         444362750         444391189      444133151
        444161996         444190946         444219653         444248355        
444277016         444305650         444334304         444362768        
444391197      444133169         444162002         444190953         444219661
        444248363         444277024         444305668         444334312        
444362776         444391205      444133177         444162010         444190961
        444219679         444248371         444277032         444305676        
444334320         444362784         444391213      444133185         444162036
        444190979         444219687         444248389         444277040        
444305684         444334338         444362792         444391221      444133193
        444162044         444190987         444219695         444248397        
444277057         444305692         444334346         444362800        
444391239      444133201         444162051         444190995         444219703
        444248405         444277065         444305700         444334353        
444362818         444391247      444133219         444162069         444191001
        444219711         444248413         444277073         444305718        
444334361         444362826         444391254      444133227         444162077
        444191019         444219737         444248421         444277081        
444305726         444334379         444362834         444391262      444133235
        444162085         444191027         444219745         444248439        
444277099         444305734         444334387         444362842        
444391270      444133243         444162093         444191035         444219752
        444248447         444277107         444305742         444334395        
444362859         444391288      444133250         444162101         444191043
        444219760         444248454         444277115         444305759        
444334403         444362867         444391296      444133268         444162119
        444191050         444219778         444248462         444277123        
444305767         444334411         444362875         444391304      444133276
        444162127         444191068         444219786         444248470        
444277131         444305775         444334429         444362883        
444391312      444133284         444162135         444191076         444219794
        444248488         444277149         444305783         444334437        
444362891         444391320      444133292         444162143         444191084
        444219802         444248496         444277156         444305791        
444334445         444362909         444391338      444133300         444162150
        444191092         444219810         444248504         444277164        
444305809         444334452         444362917         444391346      444133318
        444162168         444191100         444219828         444248512        
444277172         444305817         444334460         444362925        
444391353      444133326         444162176         444191118         444219836
        444248520         444277180         444305825         444334478        
444362933         444391361      444133334         444162184         444191126
        444219844         444248538         444277198         444305833        
444334486         444362941         444391379      444133342         444162192
        444191134         444219851         444248546         444277206        
444305841         444334494         444362958         444391387      444133359
        444162200         444191142         444219869         444248553        
444277214         444305858         444334502         444362966        
444391395      444133367         444162218         444191159         444219877
        444248561         444277222         444305866         444334510        
444362974         444391403      444133375         444162226         444191167
        444219885         444248579         444277230         444305874        
444334528         444362990         444391411      444133383         444162234
        444191183         444219893         444248587         444277248        
444305882         444334536         444363006         444391429      444133391
        444162242         444191191         444219901         444248595        
444277255         444305890         444334544         444363014        
444391437      444133409         444162259         444191209         444219919
        444248603         444277263         444305908         444334551        
444363022         444391445      444133417         444162267         444191217
        444219927         444248611         444277271         444305916        
444334569         444363030         444391452      444133425         444162275
        444191225         444219935         444248629         444277289        
444305924         444334577         444363048         444391460      444133433
        444162283         444191233         444219943         444248637        
444277297         444305932         444334585         444363055        
444391478      444133441         444162291         444191241         444219950
        444248645         444277305         444305940         444334593        
444363063         444391486      444133458         444162309         444191258
        444219968         444248652         444277313         444305957        
444334601         444363071         444391494      444133466         444162317
        444191266         444219976         444248660         444277321        
444305965         444334619         444363089         444391502      444133474
        444162325         444191274         444219984         444248678        
444277339         444305973         444334627         444363097        
444391510      444133482         444162333         444191282         444219992
        444248686         444277347         444305981         444334635        
444363105         444391528      444133490         444162341         444191290
        444220008         444248694         444277354         444305999        
444334643         444363113         444391536      444133508         444162358
        444191308         444220016         444248702         444277362        
444306005         444334650         444363121         444391544      444133516
        444162366         444191316         444220024         444248710        
444277370         444306013         444334668         444363139        
444391551      444133524         444162374         444191324         444220032
        444248728         444277388         444306021         444334676        
444363147         444391569      444133532         444162382         444191332
        444220040         444248736         444277396         444306039        
444334684         444363154         444391577      444133540         444162390
        444191340         444220057         444248744         444277404        
444306047         444334692         444363162         444391585      444133557
        444162408         444191357         444220065         444248751        
444277412         444306054         444334700         444363170        
444391593      444133565         444162416         444191365         444220073
        444248769         444277420         444306062         444334718        
444363188         444391601      444133573         444162424         444191373
        444220081         444248777         444277438         444306070        
444334726         444363196         444391619      444133581         444162432
        444191381         444220099         444248785         444277446        
444306088         444334734         444363204         444391627      444133599
        444162440         444191399         444220107         444248793        
444277453         444306096         444334742         444363212        
444391635      444133607         444162457         444191407         444220115
        444248801         444277461         444306104         444334759        
444363220         444391643      444133615         444162465         444191415
        444220123         444248819         444277479         444306112        
444334767         444363238         444391650      444133623         444162473
        444191423         444220131         444248827         444277487        
444306120         444334775         444363246         444391668   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426706693         427000831         427291083         427546411
        427769260         427994249         428185250         437464092        
438358426         444104525      426707014         427000872         427291091
        427546510         427769492         427994421         428185268        
437464100         438358475         444104533      426707022         427000997
        427291141         427546536         427769575         427994439        
428185326         437464118         438358566         444104541      426707204
        427001300         427291604         427546569         427769740        
427994512         428185342         437464274         438358699        
444104558      426707212         427001524         427291638         427546635
        427769765         427994728         428185482         437464373        
438358749         444104566      426707394         427001664         427291703
        427546726         427769955         427994736         428185508        
437464522         438358780         444104574      426707485         427001722
        427291786         427546791         427769963         427994744        
428185581         437464530         438358798         444104582      426707832
        427001862         427291869         427546841         427770037        
427994843         428185631         437464548         438358806        
444104590      426707873         427002282         427291893         427546924
        427770300         427994926         428185698         437464605        
438358848         444104608      426708053         427002399         427292040
        427546932         427770326         427995162         428185839        
437464613         438358871         444104616      426708566         427002530
        427292115         427547120         427770342         427995238        
428185904         437464647         438358905         444104624      426708889
        427002589         427292180         427547179         427770359        
427995261         428185961         437464654         438358913        
444104632      426709200         427002597         427292271         427547203
        427770375         427995287         428186084         437464670        
438359036         444104640      426709226         427002621         427292594
        427547294         427770490         427995451         428186159        
437464688         438359044         444104657      426709747         427002662
        427292792         427547310         427770607         427995543        
428186191         437464704         438359077         444104665      426709879
        427003207         427292800         427547385         427770631        
427995550         428186472         437464738         438359093        
444104673      426709994         427003223         427292834         427547419
        427770656         427995683         428186506         437464795        
438359101         444104681      426710000         427003272         427292917
        427547484         427770664         427995758         428186514        
437464811         438359143         444104699      426710042         427003447
        427292941         427547559         427770904         427995923        
428186639         437464852         438359150         444104707      426710117
        427003454         427293022         427547716         427770987        
427995931         428186720         437464902         438359200        
444104715      426710158         427003488         427293360         427547724
        427771019         427996012         428186811         437464944        
438359283         444104723      426710356         427003512         427293394
        427547740         427771076         427996046         428186829        
437465008         438359291         444104731      426710869         427003561
        427293410         427547773         427771233         427996079        
428186845         437465024         438359374         444104749      426710968
        427003595         427293584         427547781         427771621        
427996129         428186878         437465057         438359382        
444104756      426711156         427003694         427293618         427547815
        427771654         427996145         428186985         437465065        
438359390         444104764      426711503         427003702         427293808
        427547955         427771746         427996194         428187082        
437465081         438359416         444104772      426711578         427004163
        427294103         427547971         427771761         427996202        
428187108         437465107         438359424         444104780      426711669
        427004247         427294129         427547997         427771993        
427996228         428187124         437465164         438359457        
444104798      426711909         427004304         427294434         427548078
        427772041         427996319         428187264         437465172        
438359481         444104806      426711982         427004387         427294467
        427548094         427772074         427996483         428187272        
437465198         438359515         444104814      426712295         427004403
        427294574         427548128         427772108         427996491        
428187314         437465289         438359523         444104822      426712402
        427004437         427294707         427548177         427772132        
427996525         428187371         437465396         438359564        
444104830      426712527         427005095         427294749         427548300
        427772181         427996566         428187405         437465420        
438359606         444104848      426712808         427005228         427294764
        427548326         427772215         427996582         428187421        
437465453         438359622         444104855      426712857         427005301
        427295043         427548458         427772249         427996640        
428187488         437465461         438359721         444104863      426713251
        427005368         427295100         427548581         427772322        
427996681         428187546         437465503         438359762        
444104871      426713327         427005566         427295126         427548649
        427772371         427996806         428187595         437465529        
438359770         444104889      426713376         427005582         427295175
        427548805         427772587         427996863         428187611        
437465545         438359788         444104897      426713384         427005657
        427295282         427548946         427772595         427996954        
428187660         437465578         438359820         444104913      426713467
        427005970         427295324         427548995         427772603        
427996962         428187678         437465602         438359846        
444104921      426713574         427006556         427295738         427549019
        427772645         427997119         428187918         437465693        
438359853         444104939      426713616         427006705         427295753
        427549035         427772652         427997150         428187926        
437465735         438359879         444104947      426713772         427006754
        427295761         427549043         427772660         427997226        
428187983         437465750         438359887         444104954      426713855
        427006804         427295795         427549050         427772728        
427997242         428188007         437465784         438359994        
444104962      426713954         427006952         427295845         427549126
        427772751         427997267         428188015         437465800        
438360059         444104970      426714176         427007356         427296090
        427549167         427772868         427997416         428188023        
437465818         438360067         444104988      426714200         427007687
        427296173         427549241         427772900         427997457        
428188031         437465826         438360133         444104996      426714283
        427007794         427296231         427549332         427772918        
427997473         428188098         437465834         438360141        
444105001      426714291         427007828         427296256         427549357
        427772959         427997481         428188114         437465842        
438360224         444105019      426714374         427008248         427296264
        427549449         427773056         427997507         428188130        
437465958         438360232         444105027      426714390         427008479
        427296389         427549480         427773320         427997671        
428188155         437466006         438360257         444105035      426714408
        427008487         427296462         427549548         427773452        
427997713         428188189         437466014         438360281        
444105043      426714812         427008560         427296678         427549738
        427773460         427997721         428188361         437466022        
438360299         444105050      426715025         427008610         427296694
        427549746         427773528         427997747         428188437        
437466048         438360588         444105068      426715033         427008800
        427296785         427549779         427773536         427997796        
428188494         437466063         438360596         444105076      426715041
        427008818         427296801         427549852         427773544        
427997838         428188619         437466089         438360695        
444105084      426715165         427009105         427296850         427549860
        427773577         427997853         428188635         437466097        
438360745         444105092      426715256         427009113         427297049
        427549886         427773643         427997903         428188692        
437466121         438360760         444105100      426715272         427009139
        427297056         427549985         427773700         427997937        
428189021         437466170         438360877         444105118      426715496
        427009154         427297098         427550074         427773858        
427997952         428189088         437466188         438360885        
444105126      426715603         427009394         427297171         427550116
        427773866         427997986         428189104         437466394        
438360919         444105134      426715652         427009436         427297247
        427550264         427773924         427998216         428189138        
437466402         438360943         444105142      426715660         427009451
        427297270         427550447         427774385         427998323        
428189252         437466493         438360984         444105159      426715942
        427009550         427297312         427550454         427774435        
427998422         428189278         437466519         438361065        
444105167      426716007         427009584         427297460         427550553
        427774609         427998448         428189336         437466642        
438361131         444105175      426716023         427009782         427297494
        427550587         427774617         427998497         428189427        
437466709         438361198         444105183      426716049         427009840
        427297510         427550637         427774658         427998620        
428189468         437466741         438361263         444105191      426716122
        427009899         427297536         427550744         427774724        
427998695         428189492         437466758         438361271        
444105209      426716189         427009949         427297544         427550934
        427774856         427998703         428189559         437466766        
438361289         444105217      426716395         427010061         427297577
        427551023         427774880         427998802         428189591        
437466774         438361339         444105225      426716445         427010145
        427297593         427551031         427774906         427998828        
428189708         437466790         438361396         444105241      426716452
        427010327         427297858         427551163         427774948        
427998851         428189757         437466832         438361404        
444105258      426716460         427010343         427298013         427551247
        427774997         427998919         428189781         437466840        
438361438         444105266    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444133631         444162499   
     444191431         444220149         444248835         444277495        
444306138         444334783         444363253         444391676      444133649
        444162507         444191449         444220156         444248843        
444277503         444306146         444334791         444363261        
444391684      444133656         444162515         444191456         444220164
        444248850         444277511         444306153         444334809        
444363279         444391692      444133664         444162523         444191464
        444220172         444248868         444277529         444306161        
444334817         444363287         444391700      444133672         444162531
        444191472         444220180         444248876         444277537        
444306179         444334825         444363295         444391718      444133680
        444162549         444191480         444220198         444248884        
444277545         444306187         444334833         444363303        
444391726      444133698         444162556         444191498         444220206
        444248892         444277552         444306195         444334841        
444363311         444391734      444133706         444162564         444191506
        444220214         444248900         444277560         444306203        
444334858         444363329         444391742      444133714         444162572
        444191514         444220222         444248918         444277578        
444306211         444334866         444363337         444391759      444133722
        444162580         444191522         444220230         444248926        
444277586         444306229         444334874         444363345        
444391767      444133730         444162598         444191530         444220248
        444248934         444277594         444306237         444334882        
444363352         444391775      444133748         444162606         444191548
        444220255         444248942         444277602         444306245        
444334890         444363360         444391783      444133755         444162614
        444191555         444220263         444248959         444277610        
444306252         444334908         444363378         444391791      444133763
        444162622         444191563         444220271         444248967        
444277628         444306260         444334916         444363386        
444391809      444133771         444162630         444191571         444220289
        444248975         444277636         444306278         444334924        
444363394         444391817      444133789         444162648         444191589
        444220297         444248983         444277644         444306286        
444334932         444363402         444391825      444133797         444162655
        444191597         444220305         444248991         444277651        
444306294         444334940         444363410         444391833      444133805
        444162663         444191613         444220313         444249007        
444277669         444306302         444334957         444363428        
444391841      444133813         444162671         444191621         444220321
        444249015         444277677         444306310         444334965        
444363436         444391858      444133821         444162689         444191639
        444220347         444249023         444277685         444306328        
444334973         444363444         444391866      444133839         444162697
        444191647         444220354         444249031         444277693        
444306336         444334981         444363451         444391874      444133847
        444162705         444191654         444220362         444249049        
444277701         444306344         444334999         444363469        
444391882      444133854         444162713         444191662         444220370
        444249056         444277719         444306351         444335004        
444363477         444391890      444133862         444162721         444191670
        444220388         444249064         444277727         444306369        
444335012         444363485         444391908      444133870         444162739
        444191688         444220396         444249072         444277735        
444306377         444335020         444363493         444391916      444133888
        444162747         444191696         444220404         444249080        
444277743         444306385         444335038         444363501        
444391924      444133896         444162754         444191704         444220412
        444249098         444277750         444306393         444335046        
444363527         444391932      444133904         444162762         444191712
        444220420         444249106         444277768         444306401        
444335053         444363535         444391940      444133912         444162770
        444191720         444220438         444249114         444277776        
444306419         444335061         444363543         444391957      444133920
        444162788         444191738         444220446         444249122        
444277784         444306427         444335079         444363550        
444391965      444133938         444162796         444191746         444220453
        444249130         444277792         444306435         444335087        
444363568         444391973      444133946         444162804         444191753
        444220461         444249148         444277800         444306443        
444335095         444363576         444391981      444133953         444162812
        444191761         444220479         444249155         444277818        
444306450         444335103         444363584         444391999      444133961
        444162820         444191779         444220487         444249163        
444277826         444306468         444335111         444363592        
444392005      444133979         444162838         444191787         444220495
        444249171         444277834         444306476         444335129        
444363600         444392013      444133987         444162846         444191795
        444220503         444249189         444277842         444306484        
444335137         444363618         444392021      444133995         444162853
        444191803         444220511         444249197         444277859        
444306492         444335145         444363626         444392039      444134001
        444162861         444191811         444220529         444249205        
444277867         444306500         444335152         444363634        
444392047      444134019         444162879         444191829         444220537
        444249213         444277875         444306518         444335160        
444363642         444392054      444134027         444162887         444191837
        444220545         444249221         444277883         444306526        
444335178         444363659         444392062      444134035         444162895
        444191845         444220552         444249239         444277891        
444306534         444335186         444363667         444392070      444134043
        444162903         444191852         444220578         444249247        
444277909         444306542         444335194         444363675        
444392088      444134050         444162911         444191860         444220586
        444249254         444277917         444306559         444335202        
444363683         444392096      444134068         444162929         444191878
        444220594         444249270         444277925         444306567        
444335210         444363691         444392104      444134076         444162937
        444191886         444220602         444249288         444277933        
444306575         444335228         444363709         444392112      444134084
        444162945         444191894         444220610         444249296        
444277941         444306583         444335236         444363717        
444392120      444134092         444162952         444191902         444220628
        444249304         444277958         444306591         444335244        
444363725         444392138      444134100         444162960         444191910
        444220636         444249312         444277966         444306609        
444335251         444363733         444392146      444134118         444162978
        444191928         444220644         444249320         444277974        
444306617         444335269         444363741         444392153      444134126
        444162986         444191936         444220651         444249338        
444277982         444306625         444335277         444363758        
444392161      444134134         444162994         444191944         444220669
        444249346         444277990         444306633         444335285        
444363766         444392179      444134142         444163000         444191951
        444220677         444249353         444278006         444306641        
444335293         444363774         444392187      444134159         444163018
        444191969         444220685         444249361         444278014        
444306658         444335301         444363782         444392195      444134167
        444163026         444191977         444220693         444249379        
444278022         444306666         444335319         444363790        
444392203      444134175         444163034         444191985         444220701
        444249387         444278030         444306674         444335327        
444363808         444392211      444134183         444163042         444191993
        444220719         444249395         444278048         444306682        
444335335         444363816         444392229      444134191         444163059
        444192009         444220727         444249403         444278055        
444306690         444335343         444363824         444392237      444134209
        444163067         444192017         444220735         444249411        
444278063         444306708         444335350         444363832        
444392245      444134217         444163075         444192025         444220743
        444249429         444278071         444306716         444335368        
444363840         444392252      444134233         444163083         444192033
        444220750         444249437         444278089         444306724        
444335376         444363857         444392260      444134241         444163091
        444192041         444220768         444249445         444278097        
444306732         444335384         444363865         444392278      444134258
        444163109         444192058         444220776         444249452        
444278105         444306740         444335392         444363873        
444392286      444134266         444163117         444192066         444220784
        444249460         444278113         444306757         444335400        
444363881         444392294      444134274         444163125         444192074
        444220792         444249478         444278121         444306765        
444335418         444363899         444392302      444134282         444163133
        444192082         444220800         444249486         444278139        
444306773         444335426         444363907         444392310      444134290
        444163141         444192090         444220818         444249494        
444278147         444306781         444335434         444363915        
444392328      444134308         444163158         444192108         444220826
        444249502         444278154         444306799         444335442        
444363923         444392336      444134316         444163166         444192116
        444220834         444249510         444278162         444306807        
444335459         444363931         444392344      444134324         444163174
        444192124         444220842         444249528         444278170        
444306815         444335467         444363949         444392351      444134332
        444163182         444192132         444220859         444249536        
444278188         444306823         444335475         444363956        
444392369      444134340         444163190         444192140         444220867
        444249544         444278196         444306831         444335483        
444363964         444392377      444134357         444163208         444192157
        444220875         444249569         444278204         444306849        
444335491         444363972         444392385      444134365         444163216
        444192165         444220883         444249577         444278212        
444306856         444335509         444363980         444392393   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426716502         427010384         427298062         427551254
        427775044         427998984         428189856         437466881        
438361461         444105274      426716916         427010442         427298138
        427551346         427775119         427999131         428189989        
437466899         438361479         444105282      426716965         427010467
        427298245         427551411         427775184         427999230        
428190037         437466915         438361487         444105290      426717013
        427010582         427298294         427551445         427775234        
427999255         428190136         437466923         438361503        
444105308      426717112         427010608         427298344         427551460
        427775242         427999438         428190144         437466931        
438361537         444105316      426717120         427010616         427298450
        427551544         427775283         427999446         428190151        
437466998         438361552         444105324      426717187         427010665
        427298567         427551585         427775317         427999479        
428190201         437467012         438361586         444105332      426717260
        427010939         427298591         427551726         427775358        
427999495         428190300         437467061         438361594        
444105340      426717278         427010996         427298682         427551841
        427775374         427999636         428190318         437467087        
438361677         444105357      426717328         427011036         427298955
        427551908         427775408         427999735         428190375        
437467129         438361685         444105365      426717351         427011085
        427298963         427551916         427775416         427999743        
428190532         437467145         438361693         444105373      426717377
        427011135         427299094         427551999         427775499        
427999834         428190581         437467152         438361727        
444105381      426717484         427011200         427299243         427552054
        427775549         427999867         428190607         437467236        
438361826         444105399      426717526         427011234         427299466
        427552062         427775580         427999875         428190623        
437467269         438361834         444105407      426717567         427011440
        427299474         427552088         427775614         427999909        
428190649         437467277         438361859         444105415      426717583
        427011481         427299664         427552187         427775630        
427999958         428190672         437467319         438361883        
444105423      426717682         427011523         427299698         427552245
        427775796         428000012         428190706         437467376        
438361925         444105431      426717856         427011531         427299813
        427552302         427775861         428000046         428190748        
437467384         438361966         444105449      426717914         427011580
        427299839         427552310         427775929         428000053        
428190854         437467426         438362006         444105456      426718003
        427011838         427299854         427552427         427775952        
428000111         428190862         437467467         438362014        
444105464      426718284         427011846         427299920         427552450
        427776091         428000202         428190896         437467475        
438362055         444105472      426718318         427011945         427300082
        427552500         427776125         428000228         428191134        
437467509         438362154         444105480      426718367         427012133
        427300140         427552534         427776257         428000244        
428191175         437467558         438362162         444105498      426718417
        427012273         427300272         427552583         427776349        
428000251         428191225         437467566         438362196        
444105506      426718433         427012471         427300306         427552591
        427776430         428000269         428191233         437467590        
438362220         444105514      426718623         427012497         427300348
        427552633         427776448         428000376         428191290        
437467723         438362246         444105522      426718664         427012620
        427300561         427552773         427776661         428000533        
428191308         437467764         438362261         444105530      426718847
        427012679         427300587         427552823         427776695        
428000558         428191365         437467772         438362279        
444105548      426719001         427012711         427300777         427552914
        427776828         428000566         428191431         437467814        
438362295         444105555      426719258         427012729         427300900
        427552930         427776893         428000590         428191480        
437467830         438362329         444105563      426719563         427012935
        427301189         427552955         427777347         428000657        
428191670         437467921         438362337         444105571      426719670
        427013107         427301247         427552989         427777354        
428000665         428191936         437467954         438362386        
444105589      426719910         427013156         427301494         427553110
        427777388         428000681         428191985         437468093        
438362394         444105597      426719951         427013222         427301882
        427553250         427777404         428000731         428191993        
437468101         438362469         444105605      426720132         427013412
        427302039         427553300         427777511         428000764        
428192108         437468127         438362477         444105613      426720215
        427013529         427302047         427553359         427777628        
428000806         428192116         437468143         438362519        
444105621      426720348         427013826         427302054         427553441
        427777636         428000863         428192132         437468200        
438362527         444105639      426720397         427013842         427302138
        427553508         427777735         428000871         428192272        
437468242         438362592         444105647      426720413         427013909
        427302807         427553573         427777800         428000905        
428192322         437468317         438362683         444105654      426720561
        427014097         427302880         427553615         427777842        
428001101         428192371         437468358         438362824        
444105662      426720587         427014220         427302955         427553706
        427777883         428001127         428192462         437468416        
438362923         444105670      426720629         427014402         427303052
        427553748         427777917         428001143         428192470        
437468424         438362964         444105688      426720694         427014451
        427303250         427553938         427778006         428001168        
428192538         437468432         438363046         444105696      426720801
        427014477         427303276         427554126         427778014        
428001192         428192546         437468457         438363129        
444105704      426720868         427014642         427303326         427554134
        427778147         428001200         428192579         437468473        
438363160         444105712      426721122         427014659         427303342
        427554316         427778246         428001267         428192686        
437468549         438363210         444105720      426721510         427014691
        427303417         427554365         427778352         428001358        
428192751         437468564         438363244         444105738      426721601
        427014733         427303474         427554415         427778360        
428001481         428192801         437468572         438363269        
444105746      426721668         427014774         427303987         427554480
        427778386         428001515         428192868         437468580        
438363277         444105753      426721692         427014907         427304084
        427554548         427778451         428001598         428192876        
437468606         438363327         444105761      426721890         427014980
        427304167         427554571         427778527         428001689        
428193023         437468622         438363368         444105779      426721957
        427015003         427304191         427554696         427778543        
428001747         428193049         437468630         438363442        
444105787      426721981         427015052         427304340         427554761
        427778584         428001754         428193189         437468671        
438363467         444105795      426722021         427015268         427304423
        427554795         427778634         428001945         428193395        
437468754         438363475         444105803      426722047         427015458
        427304563         427554894         427778642         428001994        
428193577         437468770         438363517         444105811      426722062
        427015565         427304589         427554944         427778691        
428002000         428193643         437468846         438363533        
444105829      426722070         427015623         427304647         427554985
        427778733         428002018         428193817         437468895        
438363608         444105837      426722229         427015656         427304720
        427555131         427778816         428002059         428193874        
437468903         438363632         444105845      426722393         427015748
        427304852         427555214         427778873         428002091        
428193916         437468937         438363665         444105852      426722526
        427015755         427304969         427555255         427779053        
428002166         428193932         437469018         438363673        
444105860      426722591         427015888         427304993         427555362
        427779103         428002398         428194005         437469059        
438363756         444105878      426722757         427015946         427305131
        427555438         427779145         428002430         428194351        
437469075         438363780         444105886      426722815         427016050
        427305263         427555479         427779343         428002521        
428194419         437469158         438363855         444105894      426722914
        427016076         427305271         427555511         427779350        
428002562         428194575         437469166         438363905        
444105902      426723003         427016142         427305495         427555610
        427779376         428002588         428194583         437469182        
438363939         444105910      426723078         427016217         427305602
        427555768         427779459         428002703         428194591        
437469265         438364002         444105928      426723169         427016233
        427305735         427555842         427779491         428002760        
428194732         437469323         438364010         444105936      426723243
        427016431         427305909         427555867         427779590        
428002794         428194740         437469331         438364127        
444105944      426723466         427016530         427305917         427555958
        427779723         428002869         428194864         437469349        
438364176         444105951      426723730         427016720         427305933
        427556204         427779772         428002901         428194880        
437469372         438364226         444105969      426723813         427016779
        427305966         427556212         427779830         428003123        
428194948         437469422         438364267         444105977      426723839
        427016795         427305982         427556220         427779913        
428003206         428194955         437469455         438364309        
444105985      426723888         427016837         427306097         427556311
        427779996         428003230         428194997         437469489        
438364556         444105993    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444134373         444163224   
     444192173         444220891         444249585         444278220        
444306864         444335517         444363998         444392401      444134381
        444163232         444192181         444220909         444249593        
444278238         444306880         444335525         444364004        
444392419      444134399         444163240         444192199         444220917
        444249601         444278246         444306898         444335533        
444364012         444392427      444134407         444163257         444192207
        444220925         444249619         444278253         444306906        
444335541         444364020         444392435      444134415         444163265
        444192215         444220933         444249627         444278261        
444306914         444335558         444364038         444392443      444134423
        444163281         444192223         444220941         444249635        
444278279         444306922         444335566         444364046        
444392450      444134431         444163299         444192231         444220958
        444249643         444278287         444306930         444335574        
444364053         444392468      444134449         444163307         444192249
        444220966         444249650         444278295         444306948        
444335582         444364061         444392476      444134456         444163315
        444192256         444220974         444249668         444278303        
444306955         444335590         444364079         444392484      444134464
        444163323         444192264         444220982         444249676        
444278311         444306963         444335608         444364087        
444392492      444134472         444163331         444192272         444220990
        444249684         444278329         444306971         444335616        
444364095         444392500      444134480         444163349         444192280
        444221006         444249692         444278337         444306989        
444335624         444364103         444392518      444134498         444163356
        444192298         444221014         444249700         444278345        
444306997         444335632         444364111         444392526      444134506
        444163364         444192306         444221022         444249718        
444278352         444307003         444335640         444364129        
444392534      444134514         444163372         444192314         444221030
        444249726         444278360         444307011         444335657        
444364137         444392542      444134522         444163380         444192322
        444221048         444249734         444278378         444307029        
444335665         444364145         444392559      444134530         444163398
        444192330         444221055         444249742         444278386        
444307037         444335673         444364152         444392567      444134548
        444163406         444192348         444221063         444249759        
444278394         444307045         444335681         444364160        
444392575      444134555         444163414         444192355         444221071
        444249767         444278402         444307052         444335699        
444364178         444392583      444134563         444163422         444192363
        444221089         444249775         444278410         444307060        
444335707         444364186         444392591      444134571         444163430
        444192371         444221097         444249783         444278428        
444307078         444335715         444364194         444392609      444134589
        444163448         444192389         444221105         444249791        
444278436         444307086         444335723         444364202        
444392617      444134605         444163455         444192397         444221113
        444249809         444278444         444307094         444335731        
444364210         444392625      444134613         444163463         444192405
        444221121         444249817         444278451         444307102        
444335749         444364228         444392633      444134621         444163471
        444192413         444221139         444249825         444278469        
444307110         444335756         444364236         444392641      444134639
        444163489         444192421         444221147         444249833        
444278477         444307128         444335764         444364244        
444392658      444134654         444163497         444192439         444221154
        444249841         444278485         444307136         444335772        
444364251         444392666      444134662         444163505         444192447
        444221162         444249858         444278493         444307144        
444335780         444364269         444392674      444134670         444163513
        444192454         444221170         444249866         444278501        
444307151         444335798         444364285         444392682      444134688
        444163521         444192462         444221188         444249874        
444278519         444307169         444335806         444364293        
444392690      444134696         444163539         444192470         444221196
        444249882         444278527         444307185         444335814        
444364301         444392708      444134704         444163554         444192488
        444221204         444249890         444278535         444307193        
444335822         444364319         444392716      444134712         444163562
        444192496         444221212         444249908         444278543        
444307201         444335830         444364327         444392724      444134720
        444163570         444192504         444221220         444249916        
444278550         444307219         444335848         444364335        
444392732      444134738         444163588         444192512         444221238
        444249924         444278568         444307227         444335855        
444364343         444392740      444134746         444163596         444192520
        444221246         444249932         444278576         444307235        
444335863         444364350         444392757      444134753         444163604
        444192538         444221253         444249940         444278584        
444307243         444335871         444364368         444392765      444134761
        444163612         444192546         444221261         444249965        
444278592         444307250         444335889         444364376        
444392773      444134779         444163620         444192553         444221279
        444249973         444278600         444307268         444335897        
444364384         444392781      444134787         444163638         444192561
        444221287         444249981         444278618         444307276        
444335905         444364392         444392799      444134795         444163646
        444192579         444221295         444249999         444278626        
444307284         444335913         444364400         444392807      444134803
        444163653         444192587         444221303         444250005        
444278634         444307292         444335921         444364418        
444392815      444134811         444163661         444192595         444221311
        444250013         444278642         444307300         444335939        
444364426         444392823      444134829         444163679         444192603
        444221329         444250021         444278659         444307318        
444335947         444364434         444392831      444134837         444163687
        444192611         444221337         444250039         444278667        
444307326         444335954         444364442         444392849      444134845
        444163695         444192629         444221345         444250047        
444278675         444307334         444335962         444364459        
444392856      444134852         444163703         444192637         444221352
        444250054         444278683         444307342         444335970        
444364467         444392864      444134860         444163711         444192645
        444221360         444250062         444278691         444307359        
444335988         444364475         444392872      444134878         444163729
        444192652         444221378         444250070         444278709        
444307367         444335996         444364483         444392880      444134886
        444163737         444192660         444221386         444250088        
444278717         444307375         444336002         444364491        
444392898      444134894         444163745         444192678         444221394
        444250096         444278725         444307383         444336010        
444364509         444392906      444134902         444163752         444192686
        444221402         444250104         444278733         444307391        
444336028         444364517         444392914      444134910         444163760
        444192694         444221410         444250112         444278741        
444307409         444336036         444364525         444392922      444134928
        444163778         444192702         444221428         444250138        
444278758         444307417         444336044         444364533        
444392930      444134936         444163786         444192710         444221436
        444250146         444278766         444307425         444336051        
444364541         444392948      444134944         444163794         444192728
        444221444         444250153         444278774         444307433        
444336069         444364558         444392955      444134951         444163802
        444192736         444221451         444250161         444278782        
444307441         444336077         444364566         444392963      444134969
        444163810         444192744         444221469         444250179        
444278790         444307458         444336085         444364574        
444392971      444134977         444163828         444192751         444221477
        444250187         444278808         444307466         444336093        
444364582         444392989      444134985         444163836         444192769
        444221485         444250195         444278816         444307474        
444336101         444364590         444392997      444134993         444163844
        444192777         444221493         444250203         444278824        
444307482         444336119         444364608         444393003      444135008
        444163851         444192785         444221501         444250211        
444278832         444307490         444336127         444364616        
444393011      444135016         444163869         444192793         444221519
        444250229         444278840         444307508         444336135        
444364624         444393029      444135024         444163877         444192801
        444221527         444250237         444278857         444307516        
444336143         444364632         444393037      444135032         444163885
        444192819         444221535         444250245         444278865        
444307524         444336150         444364640         444393045      444135040
        444163893         444192827         444221543         444250252        
444278873         444307532         444336168         444364657        
444393052      444135057         444163901         444192835         444221550
        444250260         444278881         444307540         444336176        
444364665         444393060      444135065         444163919         444192843
        444221568         444250278         444278899         444307557        
444336184         444364673         444393078      444135073         444163927
        444192850         444221576         444250286         444278907        
444307565         444336192         444364681         444393086      444135081
        444163935         444192868         444221584         444250294        
444278915         444307573         444336200         444364699        
444393094      444135099         444163943         444192876         444221592
        444250302         444278923         444307581         444336218        
444364707         444393102      444135107         444163950         444192884
        444221600         444250310         444278931         444307599        
444336226         444364715         444393110      444135115         444163968
        444192892         444221618         444250328         444278949        
444307607         444336234         444364723         444393128   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426723896         427016852         427306188         427556394
        427780051         428003255         428195002         437469497        
438364606         444106009      426723961         427016944         427306196
        427556410         427780077         428003404         428195010        
437469513         438364648         444106017      426724050         427017025
        427306253         427556469         427780259         428003453        
428195069         437469596         438364705         444106025      426724191
        427017090         427306261         427556600         427780432        
428003479         428195150         437469604         438364754        
444106033      426724381         427017215         427306410         427556618
        427780499         428003503         428195176         437469620        
438364796         444106041      426724399         427017231         427306485
        427556626         427780515         428003545         428195200        
437469638         438364911         444106058      426724639         427017298
        427306568         427556683         427780556         428003602        
428195242         437469687         438364929         444106066      426724746
        427017330         427306592         427556774         427780598        
428003636         428195309         437469711         438364960        
444106074      426724837         427017454         427306741         427556782
        427780838         428003719         428195382         437469729        
438365066         444106082      426724910         427017785         427306766
        427556808         427780978         428003735         428195499        
437469760         438365074         444106090      426725099         427017934
        427306774         427556824         427781034         428003743        
428195549         437469836         438365165         444106108      426725206
        427018312         427306857         427556840         427781182        
428003768         428195663         437469869         438365173        
444106116      426725255         427018833         427306865         427556931
        427781216         428003776         428195762         437469877        
438365249         444106124      426725420         427018882         427306949
        427557061         427781273         428003792         428195846        
437469901         438365272         444106132      426725446         427018890
        427306956         427557079         427781356         428003818        
428195895         437470040         438365348         444106140      426725552
        427019187         427307038         427557202         427781414        
428003834         428195978         437470081         438365389        
444106157      426725636         427019245         427307111         427557210
        427781588         428003909         428196059         437470099        
438365413         444106165      426725701         427019260         427307152
        427557301         427781604         428003982         428196067        
437470115         438365454         444106173      426725875         427019310
        427307202         427557343         427781877         428004048        
428196398         437470172         438365462         444106199      426725891
        427019377         427307483         427557491         427781893        
428004105         428196513         437470214         438365496        
444106207      426725958         427019542         427307566         427557525
        427782081         428004139         428196570         437470222        
438365504         444106215      426725966         427019625         427307624
        427557913         427782107         428004147         428196703        
437470297         438365512         444106223      426726048         427019716
        427307798         427557996         427782370         428004303        
428196745         437470305         438365579         444106231      426726055
        427019922         427307830         427558002         427782503        
428004394         428196794         437470313         438365694        
444106249      426726105         427019930         427307871         427558085
        427782529         428004444         428196992         437470362        
438365702         444106264      426726139         427019963         427307921
        427558150         427782545         428004493         428197107        
437470388         438365728         444106272      426726246         427019971
        427308085         427558457         427782743         428004550        
428197123         437470396         438365769         444106280      426726261
        427020193         427308127         427558598         427782826        
428004642         428197131         437470404         438365876        
444106298      426726386         427020201         427308150         427558622
        427783147         428004691         428197222         437470461        
438365884         444106306      426726451         427020219         427308200
        427558630         427783196         428004733         428197263        
437470503         438365900         444106314      426726527         427020367
        427308291         427558648         427783311         428004840        
428197305         437470511         438366098         444106322      426726584
        427020391         427308374         427558705         427783394        
428004873         428197354         437470529         438366130        
444106330      426727327         427020417         427308416         427558754
        427783527         428005060         428197453         437470537        
438366189         444106348      426727335         427020565         427308432
        427558804         427783543         428005086         428197610        
437470735         438366320         444106355      426727392         427020599
        427308598         427558861         427783600         428005094        
428197628         437470743         438366346         444106363      426727517
        427020656         427308606         427558879         427783675        
428005144         428197883         437470818         438366387        
444106371      426727566         427020698         427308614         427558978
        427783766         428005318         428198006         437470883        
438366510         444106389      426727806         427020805         427308630
        427559034         427783790         428005581         428198170        
437470917         438366593         444106397      426727889         427020862
        427308671         427559042         427783857         428005615        
428198212         437471030         438366676         444106405      426727913
        427020896         427308739         427559125         427783907        
428005623         428198220         437471055         438366742        
444106413      426727921         427020961         427308762         427559265
        427783956         428005730         428198360         437471089        
438366783         444106421      426728077         427020995         427308929
        427559281         427784095         428005938         428198386        
437471121         438366809         444106439      426728101         427021035
        427308986         427559307         427784343         428005946        
428198444         437471469         438366940         444106447      426728267
        427021266         427309042         427559323         427784681        
428006084         428198568         437471543         438366965        
444106454      426728606         427021332         427309190         427559364
        427784764         428006175         428198592         437471634        
438366973         444106462      426728622         427021365         427309513
        427559562         427784806         428006258         428198667        
437471683         438367187         444106470      426728655         427021381
        427309539         427559950         427784848         428006290        
428198840         437471691         438367203         444106488      426728887
        427021498         427309588         427560024         427784863        
428006357         428198857         437471733         438367211        
444106496      426728960         427021670         427309901         427560115
        427784996         428006399         428198949         437471808        
438367229         444106504      426728978         427021704         427310404
        427560131         427785142         428006407         428198956        
437471816         438367310         444106512      426729117         427021761
        427310479         427560214         427785217         428006464        
428198964         437471865         438367328         444106520      426729133
        427021944         427310560         427560438         427785415        
428006506         428198972         437530314         438367369        
444106538      426729174         427021977         427310693         427560446
        427785522         428006514         428198998         437533417        
438367377         444106546      426729323         427022249         427310784
        427560628         427785605         428006548         428199038        
437544174         438367427         444106553      426729398         427022405
        427310875         427560685         427785639         428006589        
428199129         437557838         438367435         444106561      426729539
        427022454         427311014         427560719         427785654        
428006704         428199244         437561459         438367484        
444106579      426729604         427022488         427311220         427560727
        427785753         428006787         428199293         437566862        
438367492         444106587      426729935         427022546         427311303
        427560800         427785779         428006803         428199319        
437831456         438367526         444106595      426729943         427022561
        427311329         427560834         427785795         428006829        
428199376         437838519         438367559         444106603      426730123
        427022595         427311394         427560875         427785878        
428006860         428199400         437839475         438367716        
444106611      426730131         427022645         427311501         427560883
        427785894         428006886         428199426         437840879        
438367757         444106629      426730172         427022660         427311576
        427560941         427785928         428006936         428199459        
437843865         438367864         444106637      426730180         427022744
        427311600         427560958         427786082         428007199        
428199582         437843899         438367906         444106645      426730412
        427022751         427311634         427561022         427786199        
428007348         428199673         437844491         438367971        
444106652      426730529         427022801         427311816         427561063
        427786215         428007355         428199756         437844996        
438367989         444106660      426730552         427022884         427311824
        427561204         427786298         428007363         428199855        
437845274         438367997         444106678      426730560         427022900
        427312004         427561261         427786348         428007454        
428199988         437845670         438368003         444106686      426730586
        427022934         427312111         427561436         427786538        
428007512         428200000         437845852         438368011        
444106694      426730644         427023122         427312269         427561451
        427786629         428007629         428200067         437846470        
438368052         444106702      426730677         427023221         427312509
        427561493         427786660         428007660         428200075        
437846967         438368094         444106710      426730743         427023270
        427312541         427561600         427786678         428007702        
428200133         437847197         438368144         444106728      426730842
        427023379         427312616         427561840         427786751        
428007868         428200166         437847619         438368219        
444106736      426730909         427023411         427312640         427561923
        427786876         428008130         428200208         437847809        
438368243         444106744    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444135123         444163976   
     444192900         444221626         444250336         444278956        
444307615         444336242         444364731         444393136      444135131
        444163984         444192918         444221634         444250344        
444278964         444307623         444336259         444364749        
444393144      444135149         444163992         444192926         444221642
        444250351         444278972         444307631         444336267        
444364756         444393151      444135156         444164008         444192934
        444221659         444250369         444278980         444307649        
444336275         444364764         444393169      444135164         444164024
        444192942         444221667         444250377         444278998        
444307656         444336283         444364772         444393177      444135172
        444164032         444192959         444221675         444250385        
444279004         444307664         444336291         444364780        
444393185      444135180         444164040         444192967         444221683
        444250393         444279012         444307672         444336309        
444364798         444393193      444135198         444164057         444192975
        444221691         444250401         444279020         444307680        
444336317         444364806         444393201      444135206         444164065
        444192983         444221709         444250419         444279038        
444307698         444336325         444364814         444393219      444135214
        444164073         444192991         444221717         444250427        
444279046         444307706         444336333         444364822        
444393227      444135222         444164081         444193007         444221725
        444250435         444279053         444307714         444336341        
444364830         444393235      444135230         444164099         444193015
        444221733         444250443         444279061         444307722        
444336358         444364848         444393243      444135248         444164107
        444193023         444221741         444250450         444279079        
444307730         444336366         444364855         444393250      444135255
        444164115         444193031         444221758         444250468        
444279087         444307748         444336374         444364863        
444393268      444135263         444164123         444193049         444221766
        444250476         444279095         444307755         444336382        
444364871         444393276      444135271         444164131         444193056
        444221774         444250484         444279103         444307763        
444336390         444364889         444393284      444135289         444164149
        444193064         444221782         444250492         444279111        
444307771         444336408         444364897         444393292      444135297
        444164164         444193072         444221790         444250500        
444279129         444307789         444336416         444364905        
444393300      444135305         444164172         444193080         444221808
        444250518         444279137         444307797         444336424        
444364913         444393318      444135313         444164180         444193098
        444221816         444250526         444279145         444307805        
444336432         444364921         444393326      444135321         444164198
        444193106         444221824         444250534         444279152        
444307813         444336440         444364939         444393334      444135339
        444164206         444193114         444221832         444250542        
444279160         444307821         444336457         444364947        
444393342      444135347         444164214         444193122         444221840
        444250559         444279178         444307839         444336465        
444364954         444393359      444135354         444164222         444193148
        444221857         444250567         444279186         444307847        
444336473         444364962         444393367      444135362         444164230
        444193155         444221865         444250575         444279194        
444307854         444336481         444364970         444393375      444135370
        444164248         444193163         444221873         444250583        
444279202         444307862         444336499         444364988        
444393383      444135388         444164255         444193171         444221881
        444250591         444279210         444307870         444336507        
444364996         444393409      444135396         444164263         444193189
        444221899         444250609         444279228         444307888        
444336515         444365001         444393417      444135404         444164271
        444193197         444221907         444250617         444279236        
444307896         444336523         444365019         444393425      444135412
        444164289         444193205         444221915         444250625        
444279244         444307904         444336531         444365027        
444393433      444135420         444164297         444193213         444221923
        444250633         444279251         444307912         444336549        
444365035         444393441      444135438         444164305         444193221
        444221931         444250641         444279269         444307920        
444336556         444365043         444393458      444135446         444164313
        444193239         444221949         444250658         444279277        
444307938         444336564         444365050         444393466      444135453
        444164321         444193247         444221956         444250666        
444279285         444307946         444336572         444365068        
444393474      444135461         444164339         444193254         444221964
        444250674         444279293         444307953         444336580        
444365076         444393482      444135479         444164347         444193262
        444221972         444250682         444279301         444307961        
444336598         444365084         444393490      444135487         444164354
        444193270         444221980         444250690         444279319        
444307979         444336606         444365092         444393508      444135495
        444164362         444193288         444221998         444250708        
444279327         444307987         444336614         444365100        
444393516      444135503         444164370         444193296         444222004
        444250716         444279335         444307995         444336622        
444365118         444393524      444135511         444164388         444193304
        444222012         444250724         444279343         444308001        
444336630         444365126         444393532      444135529         444164396
        444193312         444222020         444250732         444279350        
444308019         444336648         444365142         444393540      444135537
        444164404         444193320         444222038         444250740        
444279368         444308027         444336655         444365159        
444393557      444135545         444164412         444193338         444222046
        444250757         444279376         444308035         444336663        
444365167         444393565      444135552         444164420         444193346
        444222053         444250765         444279384         444308043        
444336671         444365175         444393573      444135560         444164446
        444193353         444222061         444250773         444279392        
444308050         444336689         444365183         444393581      444135578
        444164453         444193361         444222079         444250781        
444279400         444308068         444336697         444365191        
444393599      444135594         444164479         444193379         444222095
        444250799         444279418         444308076         444336705        
444365209         444393607      444135602         444164487         444193387
        444222103         444250807         444279426         444308084        
444336713         444365217         444393615      444135610         444164495
        444193395         444222111         444250815         444279434        
444308092         444336721         444365225         444393623      444135628
        444164503         444193403         444222129         444250823        
444279442         444308100         444336739         444365233        
444393631      444135636         444164511         444193411         444222137
        444250831         444279459         444308118         444336747        
444365241         444393649      444135644         444164529         444193429
        444222145         444250849         444279467         444308126        
444336754         444365258         444393656      444135651         444164537
        444193437         444222152         444250856         444279475        
444308134         444336762         444365266         444393664      444135669
        444164545         444193445         444222160         444250864        
444279491         444308159         444336770         444365274        
444393672      444135677         444164552         444193452         444222178
        444250872         444279509         444308167         444336788        
444365282         444393680      444135685         444164560         444193460
        444222186         444250880         444279517         444308175        
444336796         444365290         444393698      444135693         444164578
        444193478         444222194         444250898         444279525        
444308183         444336804         444365308         444393706      444135701
        444164586         444193486         444222202         444250906        
444279533         444308191         444336812         444365316        
444393714      444135719         444164594         444193494         444222210
        444250914         444279541         444308209         444336820        
444365324         444393722      444135727         444164602         444193502
        444222228         444250922         444279558         444308217        
444336838         444365332         444393730      444135735         444164610
        444193510         444222236         444250930         444279566        
444308225         444336846         444365340         444393748      444135743
        444164628         444193528         444222244         444250948        
444279574         444308233         444336853         444365357        
444393755      444135750         444164636         444193536         444222251
        444250955         444279582         444308241         444336861        
444365365         444393763      444135768         444164644         444193544
        444222269         444250971         444279590         444308258        
444336879         444365373         444393771      444135776         444164651
        444193551         444222277         444250989         444279608        
444308274         444336887         444365381         444393789      444135784
        444164669         444193569         444222285         444250997        
444279616         444308282         444336895         444365399        
444393797      444135792         444164677         444193577         444222293
        444251003         444279624         444308290         444336903        
444365407         444393805      444135800         444164685         444193585
        444222301         444251011         444279632         444308308        
444336911         444365415         444393813      444135818         444164693
        444193593         444222327         444251029         444279640        
444308316         444336929         444365423         444393821      444135826
        444164701         444193601         444222335         444251037        
444279657         444308324         444336937         444365431        
444393839      444135834         444164719         444193619         444222343
        444251045         444279665         444308332         444336945        
444365449         444393847      444135842         444164727         444193627
        444222350         444251052         444279673         444308340        
444336952         444365456         444393854      444135859         444164735
        444193635         444222368         444251060         444279681        
444308357         444336960         444365464         444393862   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426730958         427023478         427312681         427561998
        427787106         428008148         428200307         437848740        
438368433         444106751      426731014         427023627         427312715
        427562004         427787247         428008239         428200349        
437848757         438368540         444106769      426731022         427023643
        427312756         427562046         427787254         428008254        
428200372         437848898         438368565         444106777      426731212
        427023650         427312855         427562095         427787304        
428008395         428200398         437848906         438368581        
444106785      426731246         427023734         427312863         427562236
        427787312         428008452         428200422         437848955        
438368615         444106793      426731337         427023791         427312962
        427562327         427787478         428008478         428200455        
437848971         438368672         444106801      426731519         427023916
        427313192         427562608         427787494         428008510        
428200463         437849060         438368730         444106819      426731741
        427023957         427313374         427562624         427787510        
428008536         428200547         437849128         438368763        
444106827      426731949         427024013         427313408         427562798
        427787528         428008700         428200661         437849144        
438368805         444106835      426731956         427024021         427313531
        427562830         427787544         428008734         428200687        
437849433         438368904         444106843      426732061         427024039
        427313689         427562855         427787569         428008775        
428200828         437849748         438368920         444106850      426732137
        427024104         427313697         427562913         427787643        
428008783         428200950         437850191         438368946        
444106868      426732244         427024377         427313788         427562962
        427787668         428008940         428201065         437850340        
438368979         444106876      426732400         427024526         427313986
        427563101         427787742         428009013         428201107        
437850530         438369084         444106884      426732442         427024534
        427314091         427563275         427787783         428009203        
428201297         437850563         438369126         444106892      426732517
        427024690         427314166         427563309         427788229        
428009351         428201313         437850597         438369134        
444106900      426732525         427024732         427314182         427563333
        427788278         428009427         428201438         437850712        
438369175         444106918      426732640         427024955         427314190
        427563382         427788310         428009542         428201461        
437850852         438369183         444106926      426732681         427025069
        427314281         427563655         427788369         428009732        
428201503         437850860         438369225         444106934      426732723
        427025077         427314406         427563804         427788500        
428009799         428201636         437850886         438369241        
444106942      426732814         427025093         427314521         427563887
        427788559         428009914         428201644         437850993        
438369258         444106959      426732897         427025101         427314851
        427563960         427788567         428009997         428201792        
437851058         438369316         444106967      426732921         427025176
        427314927         427564034         427788591         428010003        
428201826         437851090         438369340         444106975      426732947
        427025408         427314984         427564109         427788625        
428010201         428202121         437851199         438369373        
444106983      426733002         427025457         427315080         427564174
        427788807         428010235         428202188         437851280        
438369381         444106991      426733366         427025549         427315114
        427564315         427788831         428010284         428202279        
437851314         438369423         444107015      426733507         427025580
        427315148         427564349         427788864         428010342        
428202311         437851348         438369431         444107031      426733689
        427025879         427315171         427564414         427788914        
428010359         428202345         437851355         438369472        
444107049      426733788         427026034         427315262         427564521
        427788955         428010367         428202352         437851611        
438369498         444107056      426733945         427026042         427315304
        427564646         427788971         428010375         428202378        
437851728         438369506         444107064      426733986         427026067
        427315445         427564679         427789037         428010441        
428202451         437852031         438369522         444107072      426734083
        427026208         427315478         427564695         427789086        
428010458         428202469         437852114         438369571        
444107080      426734117         427026349         427315544         427564729
        427789128         428010540         428202519         437852171        
438369647         444107098      426734174         427026372         427315668
        427564745         427789177         428010656         428202584        
437852221         438369654         444107106      426734265         427026422
        427315700         427564810         427789250         428010755        
428202600         437852247         438369688         444107114      426734489
        427026430         427315775         427564943         427789375        
428010813         428202626         437852254         438369704        
444107122      426734596         427026513         427315817         427565031
        427789391         428010821         428202667         437852452        
438369738         444107130      426734604         427026554         427315882
        427565072         427789508         428010862         428202691        
437852478         438369753         444107148      426734745         427026687
        427315924         427565213         427789714         428010870        
428202717         437852510         438369829         444107155      426734794
        427026703         427315981         427565544         427789748        
428010920         428202741         437852544         438369837        
444107163      426734810         427026810         427316104         427565759
        427789763         428010953         428202782         437852700        
438369910         444107189      426734869         427026828         427316294
        427565775         427789946         428011035         428202824        
437852726         438369928         444107197      426734877         427026885
        427316310         427565841         427789987         428011159        
428202915         437852874         438370017         444107205      426734919
        427026927         427316559         427565874         427790076        
428011241         428203004         437852916         438370025        
444107213      426735130         427027024         427316583         427565981
        427790118         428011282         428203160         437853153        
438370082         444107221      426735148         427027057         427316989
        427566054         427790134         428011431         428203194        
437853492         438370090         444107239      426735205         427027073
        427317060         427566070         427790274         428011449        
428203210         437853518         438370108         444107247      426735221
        427027081         427317185         427566096         427790316        
428011738         428203293         437853534         438370116        
444107254      426735288         427027206         427317425         427566161
        427790365         428011811         428203624         437853559        
438370157         444107262      426735403         427027222         427317466
        427566245         427790381         428011878         428203665        
437853567         438370181         444107270      426735437         427027248
        427317607         427566252         427790548         428011894        
428203699         437853583         438370264         444107288      426735650
        427027289         427317623         427566260         427790571        
428012009         428203715         437853591         438370306        
444107296      426735684         427027461         427317680         427566369
        427790589         428012116         428203848         437853609        
438370348         444107304      426735726         427027602         427317698
        427566476         427790621         428012157         428203970        
437853666         438370421         444107312      426735742         427027941
        427317755         427566757         427790746         428012363        
428204002         437853708         438370504         444107320      426735932
        427027958         427317805         427566799         427790787        
428012413         428204010         437853773         438370512        
444107338      426735965         427028063         427318126         427566815
        427790845         428012421         428204036         437854011        
438370660         444107346      426736054         427028097         427318134
        427566989         427790928         428012512         428204226        
437854128         438370751         444107353      426736104         427028170
        427318308         427567060         427790993         428012561        
428204275         437854151         438370785         444107361      426736294
        427028238         427318316         427567094         427791140        
428012769         428204283         437854193         438370918        
444107379      426736328         427028287         427318340         427567102
        427791157         428012785         428204333         437854342        
438370934         444107387      426736625         427028352         427318407
        427567334         427791173         428012876         428204374        
437854359         438371015         444107395      426736757         427028543
        427318464         427567433         427791215         428012983        
428204382         437854409         438371049         444107403      426736815
        427028618         427318472         427567490         427791371        
428013049         428204408         437854433         438371064        
444107411      426737110         427028824         427318688         427567508
        427791439         428013148         428204457         437854482        
438371098         444107429      426737292         427028972         427318704
        427567615         427791629         428013197         428204473        
437854599         438371106         444107437      426737318         427029020
        427318803         427567631         427791777         428013205        
428204622         437854706         438371270         444107445      426737763
        427029111         427318837         427567771         427791827        
428013262         428204655         437854730         438371411        
444107452      426737805         427029251         427318944         427567789
        427791892         428013346         428204721         437854813        
438371429         444107460      426737904         427029269         427319108
        427567979         427791900         428013478         428204846        
437855216         438371437         444107478      426737920         427029301
        427319116         427568126         427792130         428013502        
428204895         437855372         438371528         444107486      426738092
        427029442         427319249         427568134         427792148        
428013791         428204929         437855430         438371577        
444107494      426738126         427029509         427319280         427568449
        427792239         428013809         428205058         437855521        
438371619         444107502    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444135867         444164743   
     444193643         444222376         444251078         444279699        
444308365         444336978         444365472         444393870      444135875
        444164750         444193650         444222384         444251086        
444279707         444308373         444336986         444365480        
444393888      444135883         444164768         444193668         444222392
        444251094         444279715         444308381         444336994        
444365498         444393896      444135891         444164776         444193676
        444222400         444251102         444279723         444308399        
444337000         444365506         444393904      444135909         444164784
        444193684         444222418         444251110         444279731        
444308407         444337018         444365514         444393912      444135917
        444164792         444193692         444222434         444251128        
444279749         444308415         444337026         444365522        
444393920      444135925         444164800         444193700         444222442
        444251136         444279756         444308423         444337034        
444365530         444393938      444135933         444164818         444193718
        444222459         444251144         444279764         444308431        
444337042         444365548         444393946      444135941         444164826
        444193726         444222467         444251151         444279772        
444308449         444337059         444365555         444393953      444135958
        444164834         444193734         444222475         444251169        
444279780         444308456         444337067         444365563        
444393961      444135966         444164842         444193742         444222483
        444251177         444279798         444308472         444337075        
444365571         444393979      444135974         444164859         444193759
        444222491         444251185         444279806         444308480        
444337083         444365589         444393987      444135982         444164867
        444193767         444222509         444251193         444279814        
444308498         444337091         444365597         444393995      444135990
        444164875         444193775         444222517         444251201        
444279822         444308506         444337109         444365605        
444394001      444136006         444164883         444193783         444222525
        444251219         444279830         444308514         444337117        
444365613         444394019      444136014         444164891         444193791
        444222533         444251227         444279848         444308522        
444337125         444365621         444394027      444136022         444164909
        444193809         444222541         444251235         444279855        
444308530         444337133         444365639         444394035      444136048
        444164917         444193817         444222558         444251243        
444279863         444308548         444337141         444365647        
444394043      444136055         444164925         444193825         444222566
        444251250         444279871         444308555         444337158        
444365654         444394050      444136063         444164933         444193833
        444222574         444251268         444279889         444308563        
444337166         444365662         444394068      444136071         444164941
        444193841         444222582         444251276         444279897        
444308571         444337174         444365670         444394076      444136089
        444164958         444193858         444222590         444251284        
444279905         444308589         444337182         444365688        
444394084      444136097         444164966         444193866         444222608
        444251292         444279913         444308597         444337190        
444365696         444394092      444136105         444164974         444193874
        444222616         444251300         444279921         444308605        
444337208         444365704         444394100      444136113         444164982
        444193882         444222624         444251318         444279939        
444308613         444337216         444365712         444394118      444136121
        444164990         444193890         444222632         444251326        
444279947         444308621         444337224         444365720        
444394126      444136139         444165005         444193908         444222640
        444251334         444279954         444308639         444337232        
444365738         444394134      444136147         444165013         444193916
        444222657         444251342         444279962         444308647        
444337240         444365746         444394142      444136154         444165021
        444193924         444222665         444251359         444279970        
444308654         444337257         444365753         444394159      444136162
        444165039         444193932         444222673         444251367        
444279988         444308662         444337265         444365761        
444394167      444136170         444165047         444193940         444222681
        444251375         444279996         444308670         444337273        
444365779         444394175      444136188         444165054         444193957
        444222699         444251383         444280002         444308688        
444337281         444365787         444394183      444136196         444165062
        444193965         444222707         444251391         444280010        
444308696         444337299         444365795         444394191      444136204
        444165070         444193973         444222715         444251409        
444280028         444308704         444337307         444365803        
444394209      444136212         444165088         444193981         444222723
        444251417         444280036         444308712         444337315        
444365811         444394217      444136220         444165096         444193999
        444222731         444251425         444280044         444308720        
444337323         444365829         444394225      444136238         444165104
        444194005         444222749         444251433         444280051        
444308738         444337331         444365837         444394233      444136246
        444165112         444194013         444222756         444251441        
444280069         444308746         444337349         444365845        
444394241      444136253         444165120         444194021         444222764
        444251466         444280077         444308753         444337356        
444365852         444394258      444136261         444165138         444194039
        444222772         444251474         444280085         444308761        
444337364         444365860         444394266      444136279         444165153
        444194047         444222780         444251482         444280101        
444308779         444337372         444365878         444394274      444136287
        444165161         444194054         444222798         444251490        
444280119         444308787         444337380         444365886        
444394282      444136295         444165179         444194062         444222806
        444251508         444280127         444308795         444337398        
444365894         444394290      444136303         444165187         444194070
        444222814         444251516         444280135         444308803        
444337406         444365902         444394308      444136311         444165195
        444194088         444222822         444251524         444280143        
444308811         444337414         444365910         444394316      444136329
        444165203         444194096         444222830         444251532        
444280150         444308829         444337422         444365928        
444394324      444136337         444165211         444194104         444222848
        444251540         444280168         444308837         444337430        
444365936         444394332      444136345         444165229         444194112
        444222855         444251557         444280176         444308845        
444337448         444365944         444394340      444136352         444165237
        444194120         444222863         444251565         444280184        
444308852         444337455         444365951         444394357      444136360
        444165245         444194138         444222871         444251573        
444280192         444308860         444337463         444365969        
444394365      444136378         444165252         444194146         444222889
        444251581         444280200         444308878         444337471        
444365977         444394373      444136386         444165260         444194153
        444222897         444251599         444280218         444308886        
444337489         444365985         444394381      444136394         444165278
        444194161         444222905         444251607         444280226        
444308894         444337497         444365993         444394399      444136402
        444165286         444194179         444222913         444251615        
444280234         444308902         444337505         444366009        
444394407      444136410         444165294         444194187         444222921
        444251623         444280242         444308910         444337513        
444366017         444394415      444136428         444165302         444194195
        444222939         444251631         444280259         444308936        
444337521         444366025         444394423      444136436         444165310
        444194203         444222947         444251649         444280267        
444308944         444337539         444366033         444394431      444136444
        444165328         444194211         444222954         444251656        
444280275         444308951         444337547         444366041        
444394449      444136451         444165336         444194229         444222962
        444251664         444280283         444308969         444337554        
444366058         444394456      444136469         444165344         444194237
        444222970         444251672         444280291         444308977        
444337562         444366066         444394464      444136477         444165351
        444194245         444222988         444251680         444280309        
444308985         444337570         444366074         444394472      444136485
        444165369         444194252         444222996         444251698        
444280317         444308993         444337588         444366082        
444394480      444136493         444165377         444194260         444223002
        444251706         444280325         444309009         444337596        
444366090         444394498      444136501         444165385         444194278
        444223010         444251714         444280333         444309017        
444337604         444366108         444394506      444136519         444165393
        444194286         444223028         444251722         444280341        
444309025         444337612         444366116         444394514      444136527
        444165419         444194294         444223036         444251730        
444280358         444309033         444337620         444366124        
444394522      444136535         444165427         444194302         444223044
        444251748         444280366         444309041         444337638        
444366132         444394530      444136550         444165435         444194310
        444223051         444251755         444280374         444309066        
444337646         444366140         444394548      444136568         444165443
        444194328         444223069         444251763         444280382        
444309074         444337653         444366157         444394555      444136576
        444165450         444194336         444223077         444251771        
444280390         444309082         444337661         444366165        
444394563      444136584         444165468         444194344         444223085
        444251789         444280408         444309090         444337679        
444366173         444394571      444136592         444165476         444194351
        444223093         444251797         444280416         444309108        
444337687         444366181         444394589      444136600         444165484
        444194369         444223101         444251805         444280424        
444309116         444337695         444366199         444394597   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426738506         427029657         427319520         427568522
        427792296         428013874         428205116         437855562        
438371783         444107510      426738522         427029806         427319587
        427568613         427792304         428014070         428205140        
437855570         438371809         444107528      426738720         427029855
        427319611         427568639         427792395         428014161        
428205165         437855638         438371858         444107536      426738860
        427030069         427319629         427568704         427792544        
428014260         428205215         437855786         438371973        
444107544      426738951         427030085         427319736         427568886
        427792767         428014377         428205298         437855844        
438372039         444107551      426739058         427030135         427319918
        427568969         427792841         428014401         428205330        
437856032         438372070         444107569      426739173         427030358
        427319926         427569132         427792882         428014427        
428205348         437856248         438372161         444107577      426739223
        427030713         427320031         427569264         427792981        
428014435         428205413         437856271         438372229        
444107585      426739272         427030721         427320478         427569611
        427792999         428014443         428205447         437856438        
438372328         444107593      426739439         427030762         427320551
        427569629         427793021         428014450         428205579        
437856495         438372344         444107601      426739488         427030929
        427320593         427569645         427793203         428014468        
428205603         437856511         438372351         444107619      426739538
        427031141         427320668         427569702         427793211        
428014476         428205744         437856818         438372369        
444107627      426739595         427031224         427320726         427569744
        427793237         428014625         428205785         437857022        
438372377         444107635      426739603         427031497         427320759
        427569751         427793245         428014690         428205793        
437857329         438372427         444107643      426739645         427031729
        427320775         427569884         427793278         428014708        
428205850         437857337         438372435         444107650      426739868
        427031752         427320791         427570007         427793435        
428014716         428205892         437857717         438372450        
444107668      426739892         427031794         427320858         427570171
        427793526         428014773         428205959         437857857        
438372690         444107676      426740213         427031919         427320866
        427570197         427793583         428014823         428205967        
437857923         438372724         444107684      426740239         427031984
        427320932         427570353         427793724         428014880        
428206023         437857931         438372732         444107692      426740270
        427032024         427320973         427570379         427793732        
428014963         428206056         437858103         438372773        
444107718      426740528         427032180         427320981         427570452
        427793765         428015085         428206072         437858111        
438372914         444107726      426740577         427032206         427321005
        427570478         427793773         428015127         428206114        
437858293         438372922         444107734      426740825         427032404
        427321047         427570510         427793815         428015242        
428206130         437858368         438372955         444107742      426741179
        427032438         427321062         427570528         427793880        
428015267         428206148         437858574         438373060        
444107759      426741203         427032453         427321229         427570551
        427793922         428015358         428206270         437858608        
438373078         444107767      426741278         427032537         427321310
        427570619         427794029         428015416         428206437        
437859077         438373144         444107775      426741377         427032578
        427321351         427570650         427794268         428015473        
428206452         437859218         438373300         444107791      426741419
        427032594         427321468         427570825         427794284        
428015515         428206536         437859283         438373342        
444107809      426741443         427032693         427321492         427571062
        427794375         428015523         428206593         437859374        
438373433         444107825      426741500         427032750         427321500
        427571229         427794391         428015671         428206643        
437859408         438373565         444107833      426741567         427032917
        427321690         427571245         427794466         428015705        
428206791         437859440         438373581         444107841      426741716
        427032958         427321732         427571260         427794573        
428015846         428206866         437859549         438373763        
444107858      426741773         427032982         427321799         427571278
        427794581         428015853         428206874         437859580        
438373797         444107866      426741856         427033147         427321872
        427571468         427794797         428015887         428206908        
437859598         438373888         444107874      426741880         427033436
        427322037         427571484         427794839         428015960        
428206965         437859770         438373946         444107882      426741955
        427033477         427322276         427571583         427795166        
428016000         428207013         437859788         438373953        
444107890      426741989         427033493         427322284         427571625
        427795240         428016109         428207112         437859911        
438374019         444107908      426742011         427033592         427322458
        427571831         427795364         428016216         428207153        
437859978         438374167         444107916      426742144         427033758
        427322615         427571948         427795398         428016349        
428207203         437860075         438374217         444107924      426742185
        427033899         427322755         427572078         427795422        
428016356         428207336         437860166         438374225        
444107932      426742201         427034004         427322771         427572128
        427795513         428016380         428207344         437860257        
438374233         444107940      426742227         427034020         427322789
        427572219         427795612         428016414         428207419        
437860281         438374266         444107957      426742276         427034210
        427322854         427572375         427795679         428016455        
428207484         437860356         438374282         444107965      426742383
        427034350         427323035         427572516         427795844        
428016497         428207542         437860448         438374415        
444107973      426742474         427034426         427323209         427572532
        427795885         428016513         428207609         437860455        
438374456         444107981      426742508         427034681         427323225
        427572573         427795992         428016547         428207617        
437860562         438374498         444107999      426742565         427034806
        427323332         427572698         427796156         428016554        
428207740         437860570         438374522         444108005      426742656
        427034855         427323365         427572789         427796164        
428016653         428207799         437860638         438374530        
444108013      426742953         427034863         427323472         427572813
        427796180         428016661         428207807         437860687        
438374571         444108021      426743027         427034921         427323506
        427572896         427796206         428016729         428207914        
437860729         438374605         444108039      426743043         427035092
        427323712         427572912         427796230         428016745        
428207971         437860745         438374621         444108054      426743076
        427035241         427323720         427572953         427796479        
428016778         428207989         437860752         438374753        
444108062      426743126         427035316         427323787         427573027
        427796610         428016828         428208086         437860851        
438374761         444108070      426743209         427035654         427323829
        427573134         427796990         428016927         428208169        
437860885         438374837         444108088      426743282         427035845
        427323969         427573233         427797048         428016950        
428208219         437860901         438374985         444108096      426743407
        427035878         427323985         427573316         427797212        
428016968         428208227         437860919         438375016        
444108104      426743431         427035951         427324116         427573514
        427797303         428016976         428208391         437861040        
438375289         444108112      426743522         427036009         427324272
        427573605         427797329         428016992         428208540        
437861115         438375420         444108120      426743597         427036165
        427324280         427573720         427797360         428017040        
428208573         437861131         438375511         444108146      426743605
        427036181         427324298         427573779         427797469        
428017057         428208672         437861156         438375685        
444108153      426743720         427036314         427324348         427573878
        427797584         428017073         428208730         437861180        
438375727         444108161      426743761         427036389         427324496
        427573886         427797667         428017156         428208755        
437861289         438375743         444108179      426743951         427036462
        427324710         427573894         427797717         428017446        
428208797         437861297         438375800         444108187      426743977
        427036702         427324769         427573951         427797733        
428017479         428208821         437861313         438375842        
444108195      426744009         427036801         427325139         427574025
        427797881         428017511         428208847         437861347        
438375867         444108203      426744033         427036819         427325329
        427574264         427797931         428017669         428208920        
437861412         438375933         444108211      426744173         427036892
        427325352         427574363         427797949         428017701        
428208938         437861438         438376022         444108229      426744264
        427037197         427325402         427574488         427797972        
428017727         428208979         437861628         438376071        
444108237      426744280         427037247         427325543         427574611
        427798020         428017768         428209050         437861644        
438376097         444108245      426744322         427037312         427325618
        427574629         427798111         428017800         428209142        
437861677         438376105         444108260      426744405         427037858
        427325659         427574652         427798137         428017842        
428209357         437861834         438376147         444108278      426744447
        427037999         427325691         427574736         427798210        
428017859         428209423         437861891         438376238        
444108286      426744637         427038013         427325758         427574744
        427798335         428017883         428209449         437862006        
438376303         444108294    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444136618         444165492   
     444194377         444223119         444251813         444280432        
444309124         444337703         444366207         444394605      444136626
        444165500         444194385         444223127         444251821        
444280440         444309132         444337711         444366215        
444394613      444136634         444165518         444194393         444223135
        444251839         444280457         444309140         444337729        
444366223         444394621      444136642         444165526         444194401
        444223143         444251847         444280465         444309157        
444337737         444366231         444394639      444136659         444165534
        444194419         444223150         444251854         444280473        
444309165         444337745         444366249         444394647      444136667
        444165542         444194427         444223168         444251862        
444280481         444309173         444337752         444366256        
444394654      444136675         444165567         444194435         444223176
        444251870         444280499         444309181         444337760        
444366272         444394662      444136683         444165575         444194443
        444223184         444251888         444280507         444309199        
444337778         444366280         444394670      444136691         444165583
        444194450         444223192         444251896         444280515        
444309207         444337786         444366298         444394688      444136709
        444165591         444194468         444223200         444251904        
444280523         444309215         444337794         444366306        
444394696      444136717         444165609         444194476         444223218
        444251912         444280531         444309223         444337802        
444366314         444394704      444136725         444165617         444194484
        444223226         444251920         444280549         444309231        
444337810         444366322         444394712      444136733         444165625
        444194492         444223234         444251938         444280556        
444309249         444337828         444366330         444394720      444136741
        444165633         444194500         444223242         444251946        
444280564         444309256         444337836         444366348        
444394738      444136758         444165641         444194518         444223259
        444251953         444280572         444309264         444337844        
444366355         444394746      444136766         444165658         444194526
        444223267         444251961         444280580         444309272        
444337851         444366363         444394753      444136774         444165666
        444194534         444223275         444251979         444280598        
444309280         444337869         444366371         444394761      444136782
        444165674         444194542         444223291         444251987        
444280606         444309298         444337877         444366389        
444394779      444136790         444165682         444194559         444223309
        444251995         444280614         444309306         444337885        
444366397         444394787      444136808         444165690         444194567
        444223317         444252001         444280622         444309314        
444337893         444366405         444394795      444136816         444165708
        444194575         444223325         444252019         444280630        
444309322         444337901         444366413         444394803      444136824
        444165716         444194583         444223333         444252035        
444280648         444309330         444337919         444366421        
444394811      444136832         444165724         444194591         444223341
        444252043         444280655         444309355         444337927        
444366439         444394829      444136840         444165732         444194609
        444223358         444252050         444280663         444309363        
444337935         444366447         444394837      444136857         444165740
        444194617         444223366         444252068         444280671        
444309371         444337943         444366454         444394845      444136865
        444165757         444194625         444223374         444252076        
444280689         444309389         444337950         444366462        
444394852      444136873         444165765         444194633         444223382
        444252084         444280705         444309397         444337968        
444366470         444394860      444136881         444165773         444194641
        444223390         444252092         444280713         444309405        
444337976         444366488         444394878      444136899         444165781
        444194658         444223408         444252100         444280721        
444309413         444337984         444366496         444394886      444136907
        444165799         444194666         444223416         444252118        
444280739         444309421         444337992         444366504        
444394894      444136915         444165807         444194674         444223424
        444252126         444280747         444309439         444338008        
444366512         444394902      444136923         444165815         444194682
        444223432         444252134         444280754         444309447        
444338016         444366520         444394910      444136931         444165823
        444194690         444223440         444252142         444280762        
444309454         444338024         444366538         444394928      444136949
        444165831         444194708         444223465         444252159        
444280770         444309462         444338032         444366546        
444394936      444136956         444165849         444194716         444223473
        444252167         444280788         444309470         444338040        
444366553         444394944      444136964         444165856         444194724
        444223481         444252175         444280796         444309488        
444338057         444366561         444394951      444136972         444165864
        444194732         444223499         444252183         444280812        
444309496         444338065         444366579         444394969      444136980
        444165872         444194740         444223507         444252191        
444280820         444309504         444338073         444366587        
444394977      444137012         444165880         444194757         444223515
        444252209         444280838         444309512         444338081        
444366595         444394985      444137020         444165898         444194765
        444223523         444252217         444280846         444309520        
444338099         444366603         444394993      444137038         444165906
        444194773         444223531         444252225         444280853        
444309538         444338107         444366611         444395008      444137046
        444165914         444194781         444223549         444252233        
444280861         444309546         444338115         444366629        
444395016      444137053         444165922         444194799         444223556
        444252241         444280879         444309553         444338123        
444366637         444395024      444137061         444165930         444194807
        444223564         444252258         444280887         444309561        
444338131         444366645         444395040      444137079         444165948
        444194815         444223572         444252266         444280895        
444309579         444338149         444366652         444395057      444137087
        444165963         444194831         444223580         444252274        
444280903         444309587         444338156         444366660        
444395065      444137095         444165971         444194849         444223598
        444252282         444280911         444309595         444338164        
444366678         444395073      444137103         444165989         444194856
        444223606         444252290         444280929         444309603        
444338172         444366686         444395081      444137111         444165997
        444194864         444223614         444252308         444280937        
444309611         444338198         444366694         444395099      444137129
        444166003         444194872         444223622         444252316        
444280945         444309629         444338206         444366702        
444395107      444137137         444166011         444194880         444223630
        444252324         444280952         444309637         444338214        
444366710         444395115      444137145         444166029         444194898
        444223648         444252332         444280960         444309645        
444338222         444366728         444395123      444137152         444166037
        444194906         444223655         444252340         444280978        
444309652         444338230         444366736         444395131      444137160
        444166045         444194914         444223663         444252357        
444280986         444309660         444338248         444366744        
444395149      444137178         444166052         444194922         444223671
        444252365         444280994         444309678         444338255        
444366751         444395156      444137186         444166060         444194930
        444223689         444252373         444281000         444309686        
444338263         444366769         444395164      444137194         444166078
        444194948         444223697         444252381         444281018        
444309694         444338271         444366777         444395172      444137202
        444166086         444194955         444223705         444252399        
444281026         444309702         444338289         444366785        
444395180      444137210         444166094         444194963         444223713
        444252407         444281034         444309710         444338297        
444366793         444395198      444137228         444166102         444194971
        444223721         444252415         444281042         444309728        
444338305         444366801         444395206      444137236         444166110
        444194989         444223739         444252423         444281059        
444309736         444338313         444366819         444395214      444137244
        444166128         444194997         444223747         444252431        
444281067         444309744         444338321         444366827        
444395222      444137251         444166136         444195002         444223754
        444252449         444281075         444309751         444338339        
444366835         444395230      444137269         444166144         444195010
        444223762         444252456         444281083         444309769        
444338347         444366843         444395255      444137277         444166151
        444195028         444223788         444252464         444281091        
444309777         444338354         444366850         444395263      444137285
        444166169         444195036         444223796         444252472        
444281109         444309785         444338362         444366868        
444395271      444137293         444166177         444195044         444223804
        444252480         444281117         444309793         444338370        
444366876         444395289      444137301         444166185         444195051
        444223812         444252498         444281125         444309801        
444338388         444366884         444395297      444137319         444166193
        444195069         444223820         444252506         444281133        
444309819         444338396         444366892         444395305      444137327
        444166201         444195077         444223838         444252514        
444281141         444309827         444338404         444366900        
444395313      444137335         444166219         444195085         444223846
        444252522         444281158         444309835         444338412        
444366918         444395321      444137343         444166227         444195093
        444223853         444252530         444281166         444309843        
444338420         444366926         444395339      444137350         444166235
        444195101         444223861         444252548         444281174        
444309850         444338438         444366934         444395347   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426744769         427038070         427325808         427574785
        427798434         428017891         428209761         437862113        
438376394         444108302      426744876         427038278         427326079
        427574934         427798509         428018089         428209787        
437862212         438376410         444108310      426744892         427038369
        427326178         427574959         427798707         428018162        
428209837         437862253         438376444         444108328      426745238
        427038633         427326418         427575063         427798731        
428018220         428209845         437862303         438376451        
444108336      426745311         427038773         427326582         427575097
        427798749         428018261         428209878         437862329        
438376485         444108344      426745386         427038864         427326608
        427575121         427798962         428018295         428209894        
437862386         438376543         444108351      426745394         427039276
        427326707         427575139         427799440         428018410        
428209902         437862394         438376550         444108369      426745428
        427039581         427326822         427575154         427799465        
428018444         428209951         437862402         438376568        
444108377      426745485         427039599         427326905         427575246
        427799663         428018501         428210009         437862436        
438376600         444108385      426745527         427039607         427326988
        427575303         427799952         428018626         428210082        
437862485         438376683         444108393      426745634         427039649
        427327002         427575360         427799986         428018691        
428210157         437862535         438376840         444108401      426745709
        427039680         427327168         427575576         427800057        
428018725         428210165         437862568         438376899        
444108419      426745782         427039755         427327432         427575659
        427800198         428018741         428210272         437862584        
438376923         444108427      426746004         427039763         427327507
        427575709         427800214         428018758         428210363        
437862600         438376964         444108435      426746129         427040118
        427327531         427575725         427800297         428019079        
428210397         437862618         438377012         444108443      426746137
        427040415         427327903         427575741         427800388        
428019129         428210439         437862741         438377046        
444108450      426746244         427040530         427327911         427575782
        427800438         428019160         428210462         437862832        
438377053         444108468      426746327         427040720         427327952
        427575824         427800453         428019178         428210488        
437862964         438377137         444108476      426746418         427040753
        427327978         427575857         427800545         428019202        
428210504         437863012         438377202         444108484      426746558
        427040852         427327986         427575964         427800594        
428019319         428210587         437863236         438377210        
444108492      426746608         427041116         427328299         427576103
        427800677         428019376         428210710         437863244        
438377350         444108500      426746640         427041496         427328315
        427576228         427800701         428019434         428210744        
437863293         438377459         444108518      426746707         427041637
        427328380         427576285         427800917         428019442        
428210793         437863483         438377467         444108526      426746871
        427041736         427328430         427576426         427800941        
428019509         428210892         437863590         438377574        
444108534      426746996         427041942         427328463         427576459
        427800982         428019525         428210983         437863681        
438377715         444108542      426747085         427042015         427328687
        427576616         427801014         428019814         428211007        
437863764         438377749         444108559      426747473         427042205
        427328703         427576673         427801105         428019954        
428211064         437863780         438377756         444108567      426747515
        427042320         427328893         427576749         427801196        
428019988         428211197         437863814         438377822        
444108575      426747523         427042478         427328935         427576905
        427801212         428020028         428211205         437863962        
438377863         444108583      426747630         427042577         427329040
        427576954         427801253         428020036         428211304        
437864010         438377913         444108591      426748091         427042734
        427329107         427576996         427801352         428020267        
428211577         437864101         438377921         444108609      426748182
        427042866         427329289         427577077         427801360        
428020440         428211593         437864135         438378002        
444108617      426748406         427043039         427329404         427577127
        427801642         428020465         428211635         437864192        
438378051         444108625      426748810         427043120         427329461
        427577242         427801667         428020507         428211643        
437864234         438378093         444108633      426748935         427043187
        427329594         427577465         427801782         428020515        
428211726         437864291         438378127         444108641      426748943
        427043229         427329818         427577473         427801857        
428020697         428211775         437864374         438378176        
444108658      426749040         427043328         427329875         427577523
        427801972         428020739         428211783         437864424        
438378200         444108666      426749099         427043450         427329958
        427577770         427801998         428020762         428211874        
437864473         438378242         444108674      426749107         427043674
        427330022         427577796         427802087         428020796        
428211924         437864572         438378259         444108682      426749206
        427044003         427330048         427577929         427802095        
428020838         428212005         437864648         438378291        
444108690      426749230         427044110         427330105         427578034
        427802178         428020887         428212062         437864663        
438378341         444108708      426749701         427044243         427330246
        427578141         427802236         428020911         428212112        
437864705         438378358         444108716      426749735         427044300
        427330287         427578166         427802350         428020945        
428212187         437864739         438378382         444108724      426750170
        427044367         427330329         427578182         427802582        
428020960         428212203         437864762         438378432        
444108732      426750279         427044441         427330394         427578208
        427802590         428021059         428212229         437864820        
438378465         444108740      426750352         427044698         427330519
        427578216         427802681         428021208         428212294        
437864838         438378523         444108757      426750444         427044730
        427330584         427578232         427802723         428021257        
428212302         437864861         438378572         444108765      426750477
        427045026         427330626         427578281         427802749        
428021307         428212328         437864937         438378655        
444108773      426750493         427045075         427330725         427578315
        427802764         428021349         428212427         437865116        
438378663         444108781      426750584         427045307         427330766
        427578331         427802772         428021430         428212435        
437865199         438378671         444108799      426750840         427045315
        427330782         427578398         427802780         428021455        
428212484         437865223         438378689         444108807      426750899
        427045448         427330964         427578497         427802905        
428021505         428212518         437865264         438378747        
444108815      426750980         427045505         427331004         427578729
        427802962         428021570         428212534         437865280        
438378754         444108823      426751111         427045687         427331012
        427578737         427803051         428021620         428212559        
437865298         438378804         444108831      426751186         427046008
        427331061         427578810         427803424         428021638        
428212575         437865462         438378838         444108849      426751269
        427046107         427331129         427578836         427803630        
428021802         428212724         437865520         438378945        
444108856      426751327         427046156         427331202         427578844
        427803788         428021828         428212781         437865645        
438379067         444108864      426751350         427046172         427331210
        427578893         427803796         428021836         428212856        
437865660         438379083         444108872      426751376         427046180
        427331236         427579164         427803879         428021869        
428212898         437865678         438379125         444108880      426751400
        427046198         427331376         427579255         427803978        
428021885         428213136         437865694         438379141        
444108898      426751608         427046248         427331673         427579347
        427804117         428021935         428213144         437865702        
438379208         444108906      426751657         427046321         427331749
        427579354         427804125         428022156         428213219        
437865710         438379240         444108914      426751707         427046479
        427331764         427579388         427804174         428022289        
428213235         437865769         438379323         444108922      426751780
        427046495         427331772         427579396         427804331        
428022297         428213243         437865777         438379349        
444108930      426751806         427046529         427331780         427579412
        427804547         428022354         428213326         437865785        
438379471         444108948      426751822         427046610         427331848
        427579453         427804679         428022362         428213375        
437865827         438379547         444108955      426751962         427046644
        427331954         427579479         427804778         428022537        
428213383         437865876         438379596         444108963      426752002
        427047014         427331996         427579636         427804810        
428022610         428213532         437865926         438379612        
444108971      426752069         427047139         427332010         427579677
        427804828         428022644         428213649         437865975        
438379646         444108989      426752192         427047188         427332101
        427579917         427805098         428022784         428213656        
437866098         438379661         444108997      426752317         427047253
        427332184         427579941         427805296         428022826        
428213672         437866197         438379687         444109003      426752374
        427047295         427332192         427580006         427805346        
428022842         428213748         437866304         438379729        
444109011      426752424         427047378         427332291         427580139
        427805379         428022867         428213771         437866320        
438379778         444109029    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444137368         444166243   
     444195119         444223879         444252555         444281182        
444309868         444338446         444366942         444395354      444137376
        444166250         444195127         444223887         444252563        
444281190         444309884         444338453         444366959        
444395362      444137384         444166268         444195135         444223895
        444252571         444281208         444309892         444338461        
444366967         444395370      444137392         444166276         444195143
        444223903         444252589         444281216         444309900        
444338479         444366975         444395388      444137400         444166284
        444195168         444223911         444252597         444281224        
444309918         444338487         444366983         444395396      444137418
        444166292         444195176         444223929         444252605        
444281232         444309926         444338495         444366991        
444395404      444137426         444166300         444195184         444223937
        444252613         444281240         444309934         444338503        
444367007         444395412      444137434         444166318         444195192
        444223945         444252621         444281257         444309942        
444338511         444367015         444395420      444137442         444166326
        444195200         444223952         444252639         444281265        
444309959         444338529         444367023         444395438      444137459
        444166334         444195218         444223960         444252647        
444281273         444309967         444338537         444367031        
444395446      444137467         444166342         444195226         444223978
        444252654         444281281         444309975         444338545        
444367049         444395453      444137475         444166359         444195242
        444223986         444252662         444281299         444309983        
444338552         444367056         444395461      444137483         444166367
        444195259         444223994         444252670         444281307        
444309991         444338560         444367064         444395479      444137491
        444166375         444195267         444224000         444252688        
444281315         444310007         444338578         444367072        
444395487      444137509         444166383         444195275         444224018
        444252696         444281323         444310015         444338586        
444367080         444395495      444137517         444166391         444195283
        444224026         444252704         444281331         444310023        
444338594         444367098         444395503      444137525         444166409
        444195291         444224034         444252712         444281349        
444310031         444338602         444367106         444395511      444137533
        444166417         444195309         444224042         444252720        
444281356         444310056         444338610         444367114        
444395529      444137541         444166425         444195317         444224059
        444252738         444281364         444310064         444338628        
444367122         444395537      444137558         444166433         444195325
        444224067         444252746         444281372         444310072        
444338636         444367130         444395545      444137566         444166441
        444195333         444224075         444252753         444281380        
444310080         444338644         444367148         444395552      444137574
        444166458         444195341         444224083         444252761        
444281398         444310098         444338651         444367155        
444395560      444137582         444166466         444195358         444224091
        444252779         444281406         444310106         444338669        
444367163         444395578      444137590         444166474         444195366
        444224109         444252787         444281414         444310114        
444338677         444367171         444395586      444137608         444166490
        444195374         444224117         444252795         444281422        
444310122         444338685         444367189         444395594      444137616
        444166508         444195382         444224125         444252803        
444281430         444310130         444338693         444367197        
444395610      444137624         444166516         444195390         444224133
        444252811         444281448         444310148         444338701        
444367205         444395628      444137632         444166524         444195408
        444224141         444252829         444281455         444310155        
444338719         444367213         444395636      444137640         444166532
        444195416         444224158         444252837         444281463        
444310163         444338727         444367221         444395644      444137657
        444166540         444195424         444224166         444252845        
444281471         444310171         444338735         444367239        
444395651      444137665         444166557         444195432         444224174
        444252852         444281489         444310189         444338743        
444367247         444395669      444137673         444166565         444195440
        444224182         444252860         444281497         444310197        
444338750         444367254         444395677      444137681         444166573
        444195457         444224190         444252878         444281505        
444310205         444338768         444367262         444395685      444137699
        444166581         444195465         444224208         444252886        
444281513         444310213         444338776         444367270        
444395693      444137707         444166599         444195473         444224216
        444252894         444281521         444310221         444338784        
444367288         444395701      444137715         444166607         444195481
        444224224         444252902         444281539         444310239        
444338792         444367296         444395719      444137723         444166615
        444195499         444224232         444252910         444281547        
444310247         444338800         444367304         444395727      444137749
        444166623         444195507         444224240         444252928        
444281554         444310254         444338818         444367312        
444395735      444137756         444166631         444195515         444224257
        444252936         444281562         444310262         444338826        
444367320         444395743      444137764         444166649         444195523
        444224265         444252944         444281570         444310270        
444338834         444367338         444395750      444137772         444166656
        444195531         444224273         444252951         444281588        
444310288         444338842         444367346         444395768      444137780
        444166664         444195549         444224281         444252969        
444281596         444310296         444338859         444367353        
444395776      444137798         444166672         444195556         444224299
        444252977         444281604         444310304         444338867        
444367361         444395784      444137806         444166680         444195564
        444224307         444252985         444281612         444310312        
444338875         444367379         444395792      444137814         444166698
        444195572         444224315         444252993         444281620        
444310320         444338883         444367387         444395800      444137822
        444166706         444195580         444224323         444253009        
444281638         444310338         444338891         444367395        
444395818      444137830         444166714         444195598         444224331
        444253017         444281646         444310346         444338909        
444367403         444395826      444137848         444166722         444195606
        444224349         444253025         444281661         444310353        
444338917         444367411         444395834      444137855         444166730
        444195614         444224356         444253033         444281679        
444310361         444338925         444367429         444395842      444137863
        444166748         444195622         444224364         444253041        
444281687         444310379         444338933         444367437        
444395859      444137871         444166755         444195630         444224372
        444253058         444281695         444310387         444338941        
444367445         444395867      444137889         444166763         444195648
        444224380         444253066         444281703         444310395        
444338958         444367452         444395875      444137897         444166771
        444195655         444224398         444253074         444281711        
444310403         444338966         444367460         444395883      444137905
        444166789         444195663         444224406         444253082        
444281729         444310411         444338974         444367478        
444395891      444137913         444166797         444195671         444224414
        444253090         444281737         444310429         444338982        
444367486         444395909      444137921         444166805         444195689
        444224422         444253108         444281745         444310437        
444338990         444367494         444395917      444137939         444166813
        444195697         444224430         444253116         444281760        
444310445         444339006         444367502         444395925      444137947
        444166821         444195705         444224448         444253124        
444281778         444310452         444339014         444367510        
444395933      444137954         444166847         444195713         444224455
        444253132         444281786         444310460         444339022        
444367528         444395941      444137962         444166854         444195721
        444224463         444253140         444281794         444310478        
444339030         444367536         444395958      444137970         444166862
        444195739         444224471         444253157         444281802        
444310486         444339048         444367544         444395966      444137988
        444166870         444195747         444224489         444253165        
444281810         444310494         444339055         444367551        
444395974      444137996         444166888         444195754         444224497
        444253181         444281828         444310502         444339063        
444367569         444395982      444138002         444166896         444195762
        444224505         444253199         444281836         444310510        
444339071         444367577         444395990      444138010         444166904
        444195770         444224513         444253207         444281844        
444310528         444339089         444367585         444396006      444138028
        444166912         444195788         444224521         444253215        
444281851         444310536         444339097         444367593        
444396014      444138036         444166920         444195804         444224539
        444253223         444281869         444310544         444339105        
444367601         444396022      444138044         444166938         444195812
        444224547         444253231         444281877         444310551        
444339113         444367619         444396030      444138051         444166946
        444195820         444224554         444253249         444281885        
444310569         444339139         444367627         444396048      444138069
        444166953         444195838         444224562         444253256        
444281893         444310577         444339147         444367635        
444396055      444138077         444166961         444195846         444224570
        444253264         444281901         444310585         444339154        
444367643         444396063      444138085         444166979         444195853
        444224588         444253272         444281919         444310593        
444339162         444367650         444396071      444138093         444166987
        444195861         444224596         444253280         444281927        
444310601         444339170         444367668         444396089   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426752473         427047527         427332408         427580352
        427805460         428022917         428213805         437866387        
438379794         444109037      426752531         427047824         427332457
        427580428         427805494         428023006         428213862        
437866411         438379828         444109045      426752556         427047832
        427332499         427580469         427805510         428023022        
428214274         437866494         438379869         444109052      426752689
        427047949         427332515         427580477         427805544        
428023048         428214282         437866544         438379935        
444109060      426752721         427048160         427332580         427580543
        427805809         428023063         428214365         437866577        
438379968         444109078      426752762         427048269         427332671
        427580568         427805890         428023188         428214399        
437866627         438379992         444109086      426752804         427048533
        427332804         427580675         427805924         428023329        
428214407         437866676         438380032         444109094      426752879
        427048772         427333034         427580733         427805999        
428023386         428214472         437866692         438380065        
444109102      426752895         427048822         427333083         427580923
        427806005         428023428         428214571         437866726        
438380073         444109110      426752911         427048855         427333158
        427580956         427806393         428023485         428214605        
437866742         438380107         444109128      426752945         427048905
        427333190         427580964         427806468         428023642        
428214639         437866783         438380131         444109136      426752986
        427048970         427333265         427581111         427806583        
428023709         428214712         437866825         438380156        
444109144      426753026         427049069         427333307         427581566
        427806674         428023725         428214761         437866874        
438380172         444109151      426753174         427049192         427333331
        427581608         427806732         428023790         428214779        
437866882         438380214         444109169      426753448         427049374
        427333372         427581822         427806815         428023824        
428214845         437867062         438380289         444109177      426753455
        427049424         427333448         427582044         427806906        
428023840         428214977         437867138         438380412        
444109185      426753471         427049564         427333703         427582168
        427806914         428023907         428215008         437867229        
438380479         444109193      426753513         427049655         427333836
        427582473         427806930         428023964         428215206        
437867260         438380545         444109201      426753539         427049739
        427333893         427582739         427807029         428024061        
428215271         437867294         438380586         444109219      426753679
        427049812         427333927         427582762         427807102        
428024079         428215289         437867344         438380594        
444109227      426753687         427049853         427333968         427582788
        427807136         428024228         428215495         437867369        
438380610         444109235      426753695         427049903         427334123
        427582796         427807219         428024244         428215503        
437867393         438380628         444109243      426753802         427050265
        427334164         427582804         427807243         428024533        
428215552         437867401         438380636         444109250      426753927
        427050299         427334263         427582846         427807433        
428024640         428215594         437867468         438380727        
444109268      426754107         427050331         427334362         427582861
        427807441         428024731         428215693         437867500        
438380743         444109276      426754131         427050562         427334537
        427582978         427807458         428024871         428215768        
437867534         438380776         444109284      426754453         427050653
        427334552         427583034         427807524         428024988        
428215776         437867575         438380784         444109292      426754537
        427050786         427334800         427583083         427807599        
428025019         428215792         437867617         438380859        
444109300      426754867         427051032         427334818         427583232
        427807664         428025159         428215867         437867625        
438380867         444109318      426754933         427051289         427334859
        427583380         427807672         428025233         428215982        
437867666         438380883         444109326      426754941         427051305
        427334925         427583430         427807920         428025274        
428216022         437867674         438380917         444109334      426755146
        427051339         427335021         427583489         427807953        
428025357         428216105         437867831         438380941        
444109342      426755260         427051388         427335112         427583521
        427808027         428025423         428216154         437867955        
438380958         444109359      426755393         427051420         427335120
        427583554         427808068         428025522         428216238        
437867997         438381006         444109367      426755450         427052097
        427335153         427583620         427808084         428025530        
428216253         437868003         438381022         444109375      426755682
        427052154         427335211         427583877         427808118        
428025589         428216279         437868037         438381030        
444109383      426755823         427052253         427335351         427584024
        427808126         428025704         428216477         437868144        
438381113         444109391      426755880         427052394         427335468
        427584081         427808175         428025712         428216527        
437868151         438381170         444109409      426755906         427052428
        427335526         427584297         427808217         428025779        
428216550         437868169         438381188         444109417      426755963
        427052444         427335765         427584347         427808415        
428025795         428216592         437868185         438381220        
444109425      426755989         427052683         427335914         427584420
        427808555         428025910         428216600         437868227        
438381246         444109433      426756094         427052717         427335971
        427584602         427808753         428026025         428216782        
437868391         438381303         444109441      426756128         427053251
        427336060         427584636         427808811         428026116        
428216980         437868409         438381386         444109458      426756169
        427053269         427336102         427585047         427808837        
428026272         428217004         437868441         438381402        
444109466      426756375         427053285         427336284         427585153
        427808936         428026280         428217012         437868508        
438381410         444109474      426756482         427053848         427336367
        427585211         427809058         428026447         428217137        
437868516         438381451         444109482      426756532         427054242
        427336375         427585344         427809157         428026637        
428217145         437868540         438381477         444109490      426756714
        427054531         427336607         427585369         427809181        
428026660         428217244         437868599         438381501        
444109508      426756755         427054549         427336615         427585427
        427809322         428026918         428217301         437868607        
438381576         444109516      426756904         427055066         427336623
        427585484         427809413         428027031         428217319        
437868631         438381592         444109524      426756953         427055181
        427336680         427585500         427809579         428027080        
428217384         437868714         438381659         444109532      426757100
        427055322         427336763         427585575         427809611        
428027189         428217426         437868722         438381691        
444109540      426757274         427055348         427336771         427585617
        427809843         428027288         428217517         437868748        
438381741         444109557      426757597         427055363         427336805
        427585633         427809942         428027312         428217525        
437868797         438381881         444109565      426757894         427055371
        427336813         427585757         427809967         428027320        
428217558         437868813         438381899         444109573      426757936
        427055488         427336896         427585807         427809983        
428027353         428217582         437868839         438381915        
444109581      426757977         427055777         427336946         427586326
        427809991         428027452         428217640         437868870        
438381923         444109599      426758025         427056296         427336979
        427586375         427810049         428027502         428217822        
437868938         438381956         444109607      426758108         427056312
        427337001         427586474         427810130         428027668        
428217921         437869043         438381964         444109615      426758314
        427056478         427337050         427586482         427810148        
428027841         428217970         437869159         438381972        
444109623      426758330         427056494         427337134         427586490
        427810270         428027940         428217988         437869167        
438382012         444109631      426758371         427056734         427337225
        427586516         427810437         428027973         428218010        
437869175         438382020         444109649      426758504         427056809
        427337274         427586524         427810460         428027999        
428218051         437869217         438382087         444109656      426758512
        427056825         427337316         427586557         427810478        
428028013         428218093         437869241         438382137        
444109664      426758538         427056924         427337332         427586664
        427810502         428028070         428218135         437869381        
438382210         444109672      426758827         427056981         427337340
        427586722         427810627         428028112         428218168        
437869449         438382228         444109680      426759072         427057005
        427337431         427586904         427810791         428028310        
428218200         437869456         438382244         444109698      426759148
        427057096         427337472         427586920         427810932        
428028328         428218358         437869480         438382269        
444109706      426759155         427057146         427337514         427586938
        427811013         428028336         428218416         437869555        
438382277         444109714      426759247         427057211         427337548
        427586987         427811021         428028385         428218432        
437869563         438382343         444109722      426759254         427057534
        427337688         427587050         427811054         428028393        
428218457         437869662         438382368         444109730      426759478
        427057575         427337779         427587209         427811112        
428028518         428218507         437869738         438382467        
444109748      426759551         427057666         427337902         427587316
        427811179         428028526         428218523         437869829        
438382509         444109755    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444138101         444166995   
     444195879         444224604         444253298         444281935        
444310619         444339188         444367676         444396097      444138119
        444167001         444195887         444224612         444253314        
444281943         444310627         444339196         444367684        
444396105      444138127         444167019         444195895         444224620
        444253322         444281950         444310635         444339204        
444367692         444396113      444138135         444167027         444195903
        444224638         444253330         444281976         444310643        
444339212         444367700         444396121      444138143         444167035
        444195911         444224646         444253348         444281984        
444310650         444339220         444367718         444396139      444138150
        444167043         444195929         444224653         444253355        
444281992         444310668         444339238         444367726        
444396147      444138168         444167050         444195937         444224661
        444253363         444282008         444310676         444339246        
444367734         444396154      444138176         444167068         444195945
        444224679         444253371         444282016         444310684        
444339253         444367742         444396162      444138184         444167076
        444195952         444224687         444253389         444282024        
444310692         444339261         444367759         444396170      444138192
        444167084         444195960         444224695         444253397        
444282032         444310700         444339279         444367767        
444396188      444138200         444167092         444195978         444224703
        444253405         444282040         444310718         444339287        
444367775         444396196      444138218         444167100         444195986
        444224711         444253413         444282057         444310726        
444339295         444367783         444396204      444138226         444167118
        444195994         444224729         444253421         444282065        
444310734         444339303         444367791         444396212      444138234
        444167126         444196000         444224737         444253439        
444282073         444310742         444339311         444367809        
444396220      444138242         444167134         444196018         444224745
        444253447         444282081         444310759         444339329        
444367817         444396238      444138259         444167142         444196026
        444224752         444253454         444282099         444310767        
444339337         444367825         444396246      444138267         444167159
        444196034         444224760         444253462         444282107        
444310775         444339345         444367833         444396253      444138275
        444167167         444196042         444224778         444253470        
444282115         444310783         444339352         444367841        
444396261      444138283         444167175         444196059         444224786
        444253488         444282123         444310791         444339360        
444367858         444396279      444138291         444167183         444196067
        444224794         444253496         444282131         444310809        
444339378         444367866         444396287      444138309         444167191
        444196075         444224802         444253504         444282149        
444310817         444339386         444367874         444396295      444138317
        444167209         444196083         444224810         444253512        
444282156         444310825         444339394         444367882        
444396303      444138325         444167217         444196091         444224828
        444253520         444282164         444310841         444339402        
444367890         444396311      444138341         444167225         444196109
        444224836         444253538         444282172         444310858        
444339410         444367908         444396329      444138358         444167233
        444196117         444224844         444253546         444282180        
444310866         444339428         444367916         444396337      444138366
        444167241         444196125         444224851         444253553        
444282198         444310874         444339436         444367924        
444396345      444138374         444167258         444196133         444224869
        444253561         444282206         444310882         444339444        
444367932         444396352      444138382         444167266         444196141
        444224877         444253579         444282214         444310890        
444339451         444367940         444396360      444138408         444167274
        444196158         444224885         444253587         444282222        
444310908         444339469         444367957         444396378      444138416
        444167282         444196166         444224893         444253595        
444282230         444310916         444339477         444367965        
444396386      444138424         444167290         444196174         444224901
        444253603         444282248         444310924         444339485        
444367973         444396394      444138432         444167308         444196182
        444224919         444253611         444282255         444310932        
444339493         444367981         444396402      444138440         444167316
        444196190         444224927         444253629         444282263        
444310940         444339501         444367999         444396410      444138457
        444167324         444196208         444224935         444253637        
444282271         444310957         444339519         444368005        
444396428      444138465         444167332         444196216         444224943
        444253645         444282289         444310965         444339527        
444368013         444396436      444138473         444167340         444196224
        444224950         444253652         444282297         444310973        
444339535         444368021         444396444      444138481         444167357
        444196232         444224968         444253660         444282313        
444310981         444339543         444368039         444396451      444138499
        444167365         444196240         444224976         444253678        
444282321         444310999         444339550         444368047        
444396469      444138507         444167373         444196257         444224984
        444253686         444282339         444311005         444339568        
444368054         444396477      444138515         444167381         444196265
        444224992         444253694         444282347         444311013        
444339576         444368062         444396485      444138523         444167399
        444196273         444225007         444253702         444282354        
444311021         444339584         444368070         444396493      444138531
        444167407         444196281         444225015         444253710        
444282362         444311039         444339592         444368088        
444396501      444138549         444167415         444196299         444225023
        444253728         444282370         444311047         444339600        
444368096         444396519      444138556         444167423         444196307
        444225031         444253736         444282388         444311054        
444339618         444368104         444396527      444138564         444167431
        444196315         444225049         444253744         444282396        
444311062         444339626         444368112         444396535      444138572
        444167449         444196323         444225056         444253751        
444282404         444311070         444339634         444368120        
444396543      444138580         444167456         444196331         444225064
        444253769         444282412         444311088         444339642        
444368138         444396550      444138598         444167464         444196349
        444225072         444253777         444282420         444311096        
444339659         444368146         444396568      444138606         444167472
        444196356         444225080         444253785         444282438        
444311104         444339667         444368153         444396576      444138614
        444167480         444196364         444225098         444253793        
444282446         444311112         444339675         444368161        
444396584      444138622         444167498         444196372         444225106
        444253801         444282453         444311120         444339683        
444368179         444396592      444138630         444167506         444196398
        444225114         444253819         444282461         444311138        
444339691         444368187         444396600      444138648         444167514
        444196406         444225122         444253827         444282479        
444311146         444339709         444368195         444396618      444138655
        444167522         444196414         444225130         444253835        
444282487         444311153         444339717         444368203        
444396626      444138663         444167530         444196422         444225148
        444253843         444282495         444311161         444339725        
444368211         444396634      444138671         444167548         444196430
        444225155         444253850         444282503         444311179        
444339733         444368229         444396642      444138689         444167555
        444196448         444225163         444253868         444282511        
444311187         444339741         444368237         444396659      444138697
        444167563         444196455         444225171         444253876        
444282529         444311195         444339758         444368245        
444396667      444138705         444167571         444196463         444225189
        444253884         444282537         444311203         444339766        
444368252         444396675      444138713         444167589         444196471
        444225197         444253892         444282545         444311211        
444339774         444368260         444396683      444138721         444167597
        444196489         444225205         444253900         444282560        
444311229         444339782         444368278         444396691      444138739
        444167605         444196497         444225213         444253918        
444282578         444311237         444339790         444368286        
444396709      444138747         444167613         444196505         444225221
        444253926         444282586         444311245         444339808        
444368294         444396717      444138754         444167621         444196513
        444225239         444253934         444282594         444311252        
444339816         444368302         444396725      444138762         444167639
        444196521         444225247         444253942         444282602        
444311260         444339824         444368310         444396733      444138770
        444167647         444196539         444225254         444253959        
444282610         444311278         444339832         444368328        
444396741      444138788         444167654         444196547         444225262
        444253967         444282628         444311286         444339840        
444368336         444396758      444138796         444167662         444196554
        444225270         444253975         444282636         444311294        
444339857         444368344         444396766      444138804         444167670
        444196562         444225288         444253983         444282644        
444311302         444339865         444368351         444396774      444138812
        444167688         444196570         444225296         444253991        
444282651         444311310         444339873         444368369        
444396782      444138820         444167696         444196588         444225304
        444254007         444282669         444311328         444339881        
444368385         444396790      444138838         444167704         444196596
        444225312         444254015         444282677         444311336        
444339899         444368393         444396808      444138846         444167712
        444196604         444225320         444254023         444282685        
444311344         444339907         444368401         444396816   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426760088         427057674         427337910         427587340
        427811229         428028609         428218572         437869845        
438382533         444109763      426760096         427057708         427338090
        427587357         427811468         428028658         428218671        
437869878         438382657         444109771      426760146         427057765
        427338132         427587373         427811567         428028807        
428218689         437869902         438382681         444109789      426760377
        427057815         427338181         427587506         427811575        
428028955         428218697         437869936         438382723        
444109797      426760450         427058144         427338256         427587530
        427811682         428028989         428219042         437869944        
438382806         444109805      426760526         427058169         427338272
        427587571         427811757         428028997         428219083        
437869951         438382822         444109813      426760534         427058235
        427338512         427587589         427811831         428029227        
428219166         437869969         438382855         444109821      426760575
        427058250         427338538         427587746         427811989        
428029425         428219208         437870066         438382913        
444109839      426760591         427058375         427338553         427587761
        427812003         428029540         428219273         437870132        
438382947         444109847      426760609         427058409         427338579
        427587795         427812011         428029581         428219307        
437870140         438383002         444109854      426760666         427058508
        427338678         427587803         427812060         428029904        
428219380         437870165         438383010         444109862      426760674
        427058664         427338694         427587969         427812128        
428029938         428219414         437870181         438383028        
444109870      426760740         427058797         427338975         427588108
        427812235         428030084         428219422         437870272        
438383044         444109888      426760799         427058821         427339023
        427588116         427812318         428030134         428219463        
437870280         438383085         444109896      426760815         427058920
        427339080         427588173         427812391         428030167        
428219505         437870348         438383093         444109904      426760849
        427058953         427339106         427588199         427812474        
428030175         428219604         437870579         438383143        
444109912      426761078         427058995         427339346         427588272
        427812623         428030357         428219778         437870629        
438383176         444109920      426761102         427059019         427339353
        427588405         427812672         428030555         428219786        
437870652         438383242         444109938      426761433         427059092
        427339379         427588504         427812698         428030605        
428219794         437870702         438383267         444109946      426761607
        427059159         427339452         427588546         427812979        
428030639         428219851         437870785         438383333        
444109953      426761789         427059167         427339460         427588561
        427812995         428030720         428219893         437870827        
438383341         444109961      426762100         427059183         427339478
        427588678         427813134         428030845         428219976        
437870850         438383358         444109979      426762118         427059365
        427339502         427588801         427813225         428030977        
428220149         437870926         438383382         444109987      426762258
        427059431         427339627         427588827         427813316        
428030985         428220156         437870934         438383416        
444109995      426762357         427059449         427339767         427588967
        427813332         428030993         428220255         437870942        
438383465         444110001      426762456         427059498         427339817
        427588975         427813399         428031025         428220263        
437870975         438383549         444110019      426762472         427059837
        427339841         427588983         427813530         428031074        
428220313         437870983         438383572         444110027      426762506
        427060066         427339866         427589064         427813597        
428031116         428220362         437871064         438383580        
444110035      426762530         427060272         427339932         427589155
        427813639         428031157         428220370         437871072        
438383606         444110043      426762548         427060298         427339965
        427589213         427813811         428031223         428220396        
437871114         438383689         444110050      426762613         427060330
        427340005         427589361         427813894         428031249        
428220404         437871189         438383697         444110068      426762647
        427060355         427340195         427589486         427814009        
428031256         428220420         437871247         438383721        
444110076      426762829         427060645         427340484         427589502
        427814033         428031454         428220438         437871262        
438383762         444110084      426762852         427060736         427340682
        427589528         427814090         428031512         428220446        
437871312         438383788         444110092      426762936         427060769
        427340781         427589593         427814421         428031520        
428220453         437871395         438383804         444110100      426762951
        427060785         427340906         427589858         427814447        
428031579         428220701         437871437         438383853        
444110118      426763157         427060819         427340922         427589890
        427814462         428031587         428220719         437871452        
438383903         444110126      426763272         427061189         427340948
        427590062         427814470         428031660         428220750        
437871528         438383937         444110134      426763280         427061221
        427340971         427590179         427814710         428031686        
428220776         437871601         438383978         444110142      426763348
        427061411         427340997         427590260         427814736        
428031868         428220784         437871627         438384026        
444110159      426763421         427061486         427341250         427590351
        427814744         428031892         428220925         437871643        
438384117         444110167      426763462         427061510         427341409
        427590401         427814751         428031975         428220982        
437871668         438384133         444110175      426763488         427061601
        427341466         427590609         427814819         428032114        
428221022         437871726         438384166         444110183      426763736
        427061718         427341540         427590799         427814835        
428032197         428221055         437871783         438384182        
444110191      426763769         427061726         427341607         427590948
        427814918         428032288         428221063         437871817        
438384190         444110209      426764098         427061775         427341623
        427590989         427815147         428032379         428221121        
437871825         438384216         444110217      426764114         427061825
        427341730         427591003         427815220         428032460        
428221162         437871833         438384232         444110225      426764320
        427061908         427341789         427591185         427815345        
428032528         428221170         437871858         438384240        
444110233      426764569         427062021         427341979         427591367
        427815493         428032627         428221246         437871874        
438384265         444110241      426764593         427062039         427342092
        427591375         427815592         428032676         428221261        
437871890         438384273         444110258      426764601         427062278
        427342456         427591425         427815618         428032718        
428221451         437871916         438384356         444110266      426764692
        427062294         427342464         427591490         427815634        
428032742         428221501         437871965         438384505        
444110274      426764783         427062344         427342498         427591508
        427815667         428032759         428221519         437871999        
438384539         444110282      426764916         427062419         427342514
        427591607         427815675         428032783         428221618        
437872039         438384554         444110290      426764957         427062443
        427342589         427591623         427815808         428032833        
428221634         437872153         438384570         444110308      426765004
        427062492         427342902         427591698         427815931        
428033070         428221675         437872229         438384661        
444110316      426765046         427062534         427342936         427591896
        427816004         428033112         428221733         437872237        
438384687         444110324      426765178         427062542         427342944
        427591912         427816020         428033203         428221824        
437872302         438384729         444110332      426765236         427062823
        427343199         427592027         427816111         428033419        
428221964         437872328         438384778         444110340      426765301
        427062914         427343207         427592035         427816194        
428033484         428222012         437872377         438384828        
444110357      426765582         427062922         427343298         427592100
        427816251         428033526         428222129         437872401        
438384844         444110365      426765707         427063136         427343405
        427592126         427816269         428033666         428222145        
437872443         438384869         444110381      426765731         427063300
        427343413         427592183         427816285         428033708        
428222434         437872484         438384885         444110399      426765764
        427063672         427343488         427592191         427816327        
428033740         428222442         437872658         438384893        
444110407      426765822         427063748         427343496         427592357
        427816384         428033898         428222525         437872666        
438384901         444110415      426765889         427063763         427343546
        427592449         427816947         428033963         428222558        
437872674         438384943         444110423      426765905         427063771
        427343736         427592456         427817077         428034029        
428222566         437872716         438384984         444110431      426766044
        427063813         427343843         427592464         427817085        
428034110         428222608         437872740         438385023        
444110449      426766135         427063938         427343967         427592506
        427817135         428034201         428222715         437872823        
438385064         444110456      426766143         427064068         427344106
        427592688         427817168         428034235         428222749        
437872914         438385080         444110464      426766176         427064134
        427344114         427592902         427817200         428034250        
428222756         437872922         438385155         444110472      426766341
        427064233         427344296         427593058         427817291        
428034425         428222772         437872930         438385163        
444110480      426766820         427064290         427344627         427593124
        427817531         428034532         428222921         437873086        
438385205         444110498    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444138853         444167720   
     444196612         444225338         444254031         444282693        
444311351         444339915         444368419         444396824      444138861
        444167738         444196620         444225346         444254049        
444282701         444311369         444339923         444368427        
444396832      444138879         444167746         444196638         444225353
        444254056         444282719         444311377         444339931        
444368435         444396840      444138887         444167753         444196646
        444225361         444254064         444282727         444311385        
444339949         444368443         444396857      444138895         444167761
        444196653         444225379         444254080         444282735        
444311393         444339956         444368450         444396865      444138903
        444167779         444196661         444225387         444254098        
444282743         444311401         444339964         444368468        
444396873      444138911         444167787         444196679         444225395
        444254106         444282750         444311419         444339972        
444368476         444396881      444138929         444167795         444196687
        444225403         444254114         444282768         444311427        
444339980         444368484         444396899      444138937         444167803
        444196695         444225411         444254122         444282776        
444311435         444339998         444368492         444396907      444138945
        444167811         444196703         444225429         444254130        
444282784         444311443         444340004         444368500        
444396915      444138952         444167829         444196711         444225437
        444254148         444282792         444311450         444340012        
444368518         444396923      444138960         444167837         444196729
        444225445         444254155         444282800         444311468        
444340020         444368526         444396931      444138978         444167845
        444196737         444225452         444254163         444282818        
444311476         444340038         444368534         444396949      444138986
        444167852         444196745         444225460         444254171        
444282826         444311484         444340046         444368542        
444396956      444138994         444167860         444196752         444225478
        444254189         444282834         444311492         444340053        
444368559         444396964      444139000         444167878         444196760
        444225486         444254197         444282842         444311500        
444340061         444368567         444396972      444139018         444167886
        444196778         444225494         444254205         444282859        
444311518         444340079         444368575         444396980      444139026
        444167894         444196786         444225502         444254213        
444282867         444311526         444340087         444368583        
444396998      444139034         444167902         444196794         444225510
        444254221         444282875         444311534         444340095        
444368591         444397004      444139042         444167910         444196802
        444225528         444254239         444282883         444311542        
444340103         444368609         444397012      444139059         444167928
        444196810         444225536         444254247         444282891        
444311559         444340111         444368617         444397020      444139067
        444167936         444196828         444225544         444254254        
444282909         444311567         444340129         444368625        
444397038      444139075         444167944         444196836         444225551
        444254262         444282917         444311575         444340137        
444368633         444397046      444139083         444167951         444196844
        444225569         444254270         444282925         444311583        
444340145         444368641         444397053      444139091         444167969
        444196851         444225577         444254288         444282933        
444311591         444340160         444368658         444397061      444139109
        444167977         444196869         444225585         444254296        
444282941         444311609         444340178         444368666        
444397079      444139117         444167985         444196877         444225593
        444254304         444282966         444311617         444340186        
444368674         444397087      444139125         444167993         444196885
        444225601         444254312         444282982         444311625        
444340194         444368682         444397095      444139133         444168009
        444196893         444225619         444254338         444282990        
444311633         444340202         444368690         444397103      444139141
        444168017         444196901         444225627         444254346        
444283006         444311641         444340210         444368708        
444397111      444139158         444168025         444196919         444225635
        444254353         444283022         444311658         444340228        
444368716         444397129      444139166         444168033         444196927
        444225643         444254361         444283030         444311666        
444340236         444368724         444397137      444139174         444168041
        444196935         444225650         444254379         444283048        
444311674         444340244         444368732         444397145      444139182
        444168058         444196943         444225668         444254387        
444283055         444311682         444340251         444368740        
444397152      444139190         444168066         444196950         444225676
        444254395         444283063         444311690         444340269        
444368757         444397160      444139208         444168074         444196968
        444225684         444254403         444283071         444311708        
444340277         444368765         444397178      444139216         444168082
        444196976         444225692         444254411         444283089        
444311716         444340285         444368773         444397186      444139224
        444168090         444196984         444225700         444254429        
444283097         444311724         444340293         444368781        
444397194      444139240         444168108         444196992         444225718
        444254437         444283105         444311732         444340301        
444368799         444397202      444139257         444168116         444197008
        444225726         444254445         444283113         444311740        
444340319         444368807         444397210      444139265         444168124
        444197016         444225734         444254452         444283121        
444311757         444340327         444368815         444397228      444139273
        444168132         444197024         444225742         444254460        
444283139         444311765         444340335         444368823        
444397236      444139281         444168140         444197032         444225759
        444254478         444283147         444311773         444340343        
444368831         444397244      444139299         444168157         444197040
        444225767         444254486         444283154         444311781        
444340350         444368849         444397251      444139307         444168165
        444197057         444225775         444254494         444283162        
444311799         444340368         444368856         444397269      444139315
        444168173         444197065         444225783         444254502        
444283170         444311807         444340376         444368864        
444397277      444139323         444168181         444197073         444225791
        444254510         444283188         444311815         444340384        
444368872         444397285      444139331         444168199         444197081
        444225809         444254528         444283196         444311823        
444340392         444368880         444397293      444139349         444168207
        444197099         444225817         444254536         444283204        
444311831         444340400         444368898         444397301      444139356
        444168223         444197107         444225825         444254544        
444283212         444311849         444340418         444368906        
444397319      444139364         444168231         444197115         444225833
        444254551         444283220         444311856         444340426        
444368914         444397327      444139372         444168249         444197123
        444225841         444254569         444283238         444311864        
444340434         444368922         444397335      444139380         444168264
        444197131         444225858         444254577         444283246        
444311872         444340442         444368930         444397343      444139398
        444168272         444197149         444225866         444254585        
444283253         444311880         444340459         444368948        
444397350      444139406         444168280         444197156         444225874
        444254593         444283261         444311898         444340467        
444368955         444397368      444139414         444168298         444197164
        444225882         444254601         444283279         444311906        
444340475         444368963         444397376      444139422         444168306
        444197172         444225890         444254619         444283287        
444311914         444340483         444368971         444397384      444139430
        444168314         444197180         444225908         444254627        
444283295         444311922         444340491         444368989        
444397392      444139448         444168322         444197198         444225916
        444254635         444283303         444311930         444340509        
444368997         444397400      444139455         444168330         444197206
        444225924         444254643         444283311         444311948        
444340517         444369003         444397418      444139463         444168348
        444197214         444225932         444254650         444283329        
444311955         444340525         444369011         444397426      444139471
        444168355         444197222         444225940         444254668        
444283337         444311963         444340533         444369029        
444397434      444139489         444168363         444197230         444225957
        444254676         444283345         444311971         444340541        
444369037         444397442      444139497         444168371         444197248
        444225965         444254684         444283352         444311989        
444340558         444369045         444397459      444139505         444168389
        444197255         444225981         444254692         444283360        
444311997         444340566         444369052         444397467      444139513
        444168397         444197263         444225999         444254700        
444283378         444312003         444340574         444369060        
444397475      444139521         444168405         444197271         444226005
        444254718         444283386         444312011         444340582        
444369078         444397483      444139539         444168413         444197289
        444226013         444254726         444283394         444312029        
444340590         444369086         444397491      444139547         444168421
        444197297         444226021         444254734         444283402        
444312037         444340608         444369094         444397509      444139554
        444168439         444197305         444226039         444254742        
444283410         444312045         444340616         444369102        
444397517      444139562         444168447         444197313         444226047
        444254759         444283428         444312052         444340624        
444369110         444397525      444139570         444168454         444197321
        444226054         444254767         444283436         444312060        
444340632         444369128         444397533      444139588         444168462
        444197339         444226062         444254775         444283444        
444312078         444340640         444369136         444397541   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426766911         427064365         427344668         427593207
        427817689         428034649         428222996         437873102        
438385346         444110506      426767034         427064399         427344676
        427593215         427817747         428034672         428223002        
437873110         438385395         444110514      426767133         427064522
        427344775         427593249         427817903         428034680        
428223101         437873128         438385445         444110522      426767190
        427064621         427344866         427593413         427817911        
428034730         428223127         437873219         438385494        
444110530      426767505         427064753         427344940         427593520
        427817937         428034839         428223168         437873235        
438385551         444110548      426767554         427064886         427345020
        427593686         427817952         428034920         428223176        
437873250         438385585         444110555      426767562         427064928
        427345236         427593975         427818133         428034979        
428223192         437873334         438385601         444110563      426767646
        427064936         427345251         427594023         427818158        
428035000         428223259         437873359         438385627        
444110571      426767778         427064951         427345376         427594122
        427818240         428035042         428223283         437873433        
438385742         444110589      426767943         427064985         427345442
        427594239         427818273         428035117         428223424        
437873441         438385791         444110597      426768107         427065024
        427345541         427594411         427818315         428035281        
428223481         437873482         438385809         444110605      426768206
        427065073         427345657         427594437         427818331        
428035323         428223549         437873540         438385833        
444110613      426768255         427065156         427345673         427594452
        427818380         428035349         428223564         437873573        
438385874         444110621      426768289         427065172         427345699
        427594478         427818497         428035356         428223572        
437873607         438385890         444110639      426768297         427065305
        427345780         427594486         427818547         428035505        
428223580         437873672         438385999         444110647      426768644
        427065404         427345848         427594494         427818596        
428035687         428223622         437873706         438386096        
444110654      426768669         427065479         427345905         427594551
        427818612         428035802         428223697         437873714        
438386211         444110662      426768693         427065602         427345921
        427594585         427818620         428035851         428223739        
437873771         438386229         444110670      426768701         427065669
        427345954         427594643         427818752         428035877        
428223820         437873805         438386252         444110688      426768735
        427065693         427346002         427594866         427818802        
428035893         428223929         437873813         438386278        
444110696      426768982         427065701         427346101         427594973
        427818976         428035927         428223937         437873821        
438386328         444110704      426769253         427065776         427346226
        427595038         427819008         428036115         428223986        
437873912         438386377         444110712      426769295         427066014
        427346382         427595129         427819222         428036289        
428224000         437873953         438386385         444110720      426769303
        427066048         427346416         427595137         427819255        
428036297         428224042         437873961         438386401        
444110738      426769329         427066071         427346499         427595319
        427819321         428036321         428224059         437874001        
438386476         444110746      426769451         427066121         427346515
        427595517         427819438         428036388         428224257        
437874043         438386492         444110753      426769584         427066196
        427346812         427595665         427819644         428036404        
428224265         437874068         438386500         444110761      426769766
        427066220         427346861         427595681         427819651        
428036461         428224273         437874092         438386526        
444110779      426770053         427066311         427347018         427595723
        427819776         428036719         428224315         437874118        
438386567         444110787      426770095         427066337         427347109
        427595772         427819800         428036776         428224380        
437874126         438386575         444110795      426770228         427066345
        427347117         427595905         427820030         428036792        
428224398         437874175         438386666         444110811      426770244
        427066733         427347158         427595939         427820055        
428036867         428224406         437874225         438386682        
444110829      426770400         427066915         427347216         427596002
        427820451         428036891         428224414         437874233        
438386732         444110837      426770509         427066964         427347240
        427596028         427820626         428036909         428224422        
437874266         438386773         444110845      426770558         427066980
        427347349         427596093         427820642         428037121        
428224471         437874316         438386880         444110852      426770624
        427067053         427347380         427596127         427820881        
428037162         428224539         437874357         438386914        
444110860      426770699         427067160         427347471         427596150
        427821079         428037170         428224596         437874415        
438387003         444110886      426770715         427067541         427347968
        427596317         427821095         428037303         428224620        
437874480         438387029         444110894      426770798         427067715
        427347984         427596440         427821244         428037386        
428224638         437874514         438387136         444110902      426770830
        427067947         427348024         427596663         427821269        
428037402         428224687         437874522         438387185        
444110910      426770889         427067954         427348065         427596671
        427821301         428037428         428224711         437874555        
438387193         444110928      426771093         427068010         427348685
        427596804         427821319         428037519         428224760        
437874597         438387219         444110936      426771143         427068119
        427348743         427596887         427821343         428037667        
428224778         437874654         438387268         444110944      426771218
        427068382         427348768         427597026         427821384        
428037675         428224828         437874688         438387318        
444110951      426771234         427068499         427349071         427597067
        427821582         428037683         428224901         437874696        
438387326         444110969      426771374         427068580         427349279
        427597091         427821715         428037725         428224935        
437874704         438387359         444110977      426771465         427068697
        427349428         427597141         427821731         428037832        
428224950         437874746         438387409         444110985      426771556
        427068713         427349444         427597182         427821772        
428037964         428225015         437874837         438387417        
444110993      426771671         427068879         427349568         427597281
        427821814         428038020         428225098         437874886        
438387516         444111009      426771705         427068960         427349717
        427597356         427822002         428038368         428225171        
437874944         438387581         444111025      426771796         427069000
        427349774         427597364         427822051         428038434        
428225247         437874977         438387623         444111033      426771937
        427069166         427349790         427597406         427822127        
428038467         428225254         437875016         438387649        
444111041      426772398         427069604         427349857         427597463
        427822150         428038640         428225262         437875032        
438387698         444111058      426772737         427069687         427349873
        427597554         427822242         428038665         428225288        
437875107         438387706         444111066      426772745         427069695
        427350087         427597612         427822275         428038681        
428225387         437875123         438387714         444111074      426772968
        427069794         427350160         427597679         427822283        
428038988         428225445         437875131         438387722        
444111082      426773107         427069802         427350202         427597778
        427822317         428038996         428225544         437875222        
438387755         444111090      426773198         427069943         427350210
        427597844         427822366         428039085         428225551        
437875230         438387763         444111108      426773206         427070040
        427350228         427597901         427822390         428039127        
428225593         437875248         438387789         444111116      426773248
        427070131         427350277         427598198         427822440        
428039358         428225668         437875347         438387797        
444111124      426773412         427070206         427350368         427598347
        427822481         428039374         428225676         437875396        
438387813         444111132      426773495         427070263         427350590
        427598446         427822515         428039382         428225734        
437875438         438387821         444111140      426773545         427070354
        427350616         427598511         427822663         428039424        
428225866         437875446         438387862         444111157      426773776
        427070388         427350871         427598560         427822721        
428039648         428225882         437875487         438387912        
444111165      426773842         427070453         427350889         427598610
        427822747         428039705         428226054         437875503        
438387961         444111173      426773883         427070479         427350962
        427598685         427822846         428039812         428226153        
437875511         438387995         444111181      426773958         427070727
        427350970         427598693         427822861         428039861        
428226179         437875560         438388043         444111199      426774055
        427071287         427350996         427598743         427822952        
428039879         428226245         437875586         438388175        
444111207      426774337         427071493         427351028         427598909
        427823018         428039937         428226252         437875628        
438388191         444111215      426774386         427071675         427351069
        427598958         427823026         428039978         428226336        
437875677         438388340         444111223      426774626         427071733
        427351101         427599121         427823067         428040091        
428226344         437875685         438388373         444111231      426774691
        427071881         427351127         427599170         427823117        
428040117         428226377         437875693         438388415        
444111249      426774766         427072061         427351234         427599246
        427823216         428040331         428226435         437875750        
438388423         444111256    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444139596         444168470   
     444197347         444226070         444254783         444283451        
444312086         444340657         444369144         444397558      444139604
        444168488         444197354         444226088         444254791        
444283469         444312094         444340665         444369151        
444397566      444139612         444168496         444197362         444226096
        444254809         444283477         444312102         444340673        
444369169         444397574      444139620         444168504         444197370
        444226104         444254817         444283485         444312110        
444340681         444369177         444397582      444139638         444168512
        444197388         444226112         444254825         444283493        
444312128         444340699         444369185         444397590      444139646
        444168520         444197396         444226120         444254833        
444283501         444312136         444340707         444369193        
444397608      444139653         444168538         444197404         444226138
        444254841         444283519         444312144         444340715        
444369201         444397616      444139661         444168546         444197412
        444226146         444254858         444283527         444312151        
444340723         444369219         444397624      444139679         444168561
        444197420         444226153         444254866         444283535        
444312169         444340731         444369227         444397632      444139695
        444168579         444197438         444226161         444254874        
444283543         444312177         444340749         444369235        
444397640      444139703         444168587         444197446         444226179
        444254882         444283550         444312185         444340756        
444369243         444397657      444139711         444168595         444197453
        444226187         444254890         444283568         444312193        
444340764         444369250         444397665      444139729         444168603
        444197461         444226195         444254908         444283576        
444312201         444340772         444369268         444397673      444139737
        444168611         444197479         444226203         444254916        
444283584         444312219         444340780         444369276        
444397681      444139745         444168629         444197487         444226211
        444254924         444283592         444312227         444340798        
444369284         444397699      444139752         444168645         444197495
        444226229         444254932         444283600         444312235        
444340806         444369292         444397707      444139760         444168652
        444197503         444226237         444254940         444283618        
444312250         444340814         444369300         444397715      444139778
        444168660         444197511         444226245         444254957        
444283626         444312268         444340822         444369318        
444397723      444139786         444168678         444197529         444226252
        444254965         444283634         444312276         444340830        
444369326         444397731      444139794         444168686         444197537
        444226260         444254973         444283642         444312284        
444340848         444369334         444397749      444139802         444168694
        444197545         444226278         444254981         444283667        
444312292         444340855         444369342         444397756      444139810
        444168702         444197552         444226286         444254999        
444283675         444312300         444340863         444369359        
444397764      444139828         444168710         444197560         444226294
        444255004         444283683         444312318         444340871        
444369367         444397772      444139836         444168728         444197578
        444226302         444255012         444283691         444312326        
444340889         444369375         444397780      444139844         444168736
        444197586         444226310         444255020         444283709        
444312334         444340897         444369383         444397798      444139851
        444168744         444197594         444226328         444255038        
444283717         444312342         444340905         444369391        
444397806      444139869         444168751         444197602         444226336
        444255046         444283725         444312359         444340913        
444369409         444397814      444139877         444168769         444197610
        444226344         444255053         444283733         444312367        
444340921         444369417         444397822      444139885         444168777
        444197628         444226351         444255061         444283741        
444312375         444340939         444369425         444397830      444139893
        444168785         444197636         444226369         444255079        
444283758         444312383         444340947         444369433        
444397855      444139901         444168793         444197644         444226377
        444255087         444283766         444312391         444340954        
444369441         444397863      444139919         444168801         444197651
        444226385         444255095         444283774         444312409        
444340962         444369458         444397871      444139927         444168819
        444197669         444226393         444255103         444283782        
444312417         444340970         444369466         444397889      444139935
        444168827         444197677         444226401         444255111        
444283790         444312425         444340988         444369474        
444397897      444139943         444168835         444197685         444226419
        444255129         444283808         444312433         444340996        
444369482         444397905      444139950         444168843         444197693
        444226427         444255137         444283816         444312441        
444341002         444369490         444397913      444139968         444168850
        444197701         444226435         444255145         444283832        
444312458         444341010         444369508         444397921      444139976
        444168868         444197719         444226443         444255152        
444283840         444312466         444341028         444369516        
444397939      444139984         444168876         444197727         444226450
        444255160         444283857         444312474         444341036        
444369524         444397947      444139992         444168884         444197735
        444226468         444255178         444283865         444312482        
444341044         444369532         444397954      444140008         444168892
        444197743         444226476         444255186         444283873        
444312490         444341051         444369540         444397962      444140016
        444168900         444197750         444226484         444255194        
444283881         444312508         444341069         444369557        
444397970      444140024         444168918         444197768         444226492
        444255202         444283899         444312516         444341077        
444369565         444397988      444140032         444168926         444197776
        444226500         444255210         444283907         444312524        
444341085         444369573         444397996      444140040         444168934
        444197784         444226518         444255228         444283915        
444312532         444341093         444369581         444398002      444140057
        444168942         444197792         444226526         444255236        
444283923         444312540         444341101         444369599        
444398010      444140065         444168959         444197800         444226534
        444255244         444283931         444312557         444341119        
444369607         444398028      444140073         444168967         444197818
        444226542         444255251         444283949         444312565        
444341127         444369615         444398036      444140099         444168975
        444197826         444226559         444255269         444283956        
444312573         444341135         444369623         444398044      444140107
        444168983         444197834         444226567         444255277        
444283964         444312581         444341143         444369631        
444398051      444140115         444168991         444197842         444226575
        444255285         444283972         444312599         444341150        
444369649         444398069      444140123         444169007         444197867
        444226583         444255293         444283980         444312607        
444341168         444369656         444398077      444140131         444169015
        444197875         444226591         444255301         444283998        
444312615         444341176         444369664         444398085      444140149
        444169023         444197883         444226609         444255319        
444284004         444312623         444341184         444369672        
444398093      444140156         444169031         444197891         444226617
        444255327         444284012         444312631         444341192        
444369680         444398101      444140164         444169049         444197909
        444226625         444255335         444284020         444312649        
444341200         444369698         444398119      444140172         444169056
        444197917         444226633         444255343         444284038        
444312656         444341218         444369706         444398127      444140180
        444169064         444197933         444226641         444255350        
444284046         444312664         444341226         444369714        
444398135      444140198         444169072         444197941         444226658
        444255368         444284061         444312672         444341234        
444369722         444398143      444140206         444169080         444197958
        444226666         444255376         444284079         444312680        
444341242         444369730         444398150      444140214         444169098
        444197966         444226674         444255384         444284087        
444312698         444341259         444369748         444398168      444140222
        444169106         444197974         444226682         444255392        
444284095         444312706         444341267         444369755        
444398176      444140230         444169114         444197982         444226690
        444255400         444284103         444312714         444341275        
444369763         444398184      444140248         444169122         444197990
        444226708         444255418         444284111         444312722        
444341283         444369771         444398192      444140255         444169130
        444198006         444226716         444255426         444284129        
444312730         444341291         444369789         444398200      444140263
        444169148         444198014         444226724         444255434        
444284137         444312748         444341309         444369797        
444398218      444140271         444169155         444198022         444226732
        444255442         444284145         444312755         444341317        
444369805         444398226      444140289         444169171         444198030
        444226740         444255459         444284152         444312763        
444341325         444369813         444398234      444140297         444169189
        444198048         444226757         444255467         444284160        
444312771         444341333         444369821         444398242      444140305
        444169197         444198055         444226765         444255475        
444284178         444312789         444341341         444369839        
444398259      444140313         444169205         444198063         444226773
        444255483         444284186         444312797         444341358        
444369847         444398267      444140321         444169213         444198071
        444226781         444255491         444284194         444312805        
444341366         444369854         444398275      444140339         444169221
        444198089         444226799         444255509         444284202        
444312813         444341374         444369862         444398283   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426774873         427072087         427351309         427599261
        427823372         428040349         428226633         437875768        
438388530         444111264      426774915         427072137         427351457
        427599311         427823760         428040372         428226658        
437875776         438388563         444111272      426774931         427072152
        427351515         427599337         427823877         428040489        
428226666         437875842         438388589         444111298      426774972
        427072178         427351523         427599378         427823893        
428040521         428226716         437875925         438388696        
444111306      426775409         427072202         427351549         427599493
        427823976         428040570         428226724         437875966        
438388761         444111314      426775508         427072285         427351564
        427599550         427823992         428040638         428226831        
437875982         438388852         444111322      426775599         427072335
        427351580         427599568         427824131         428040810        
428226864         437875990         438388902         444111330      426775813
        427072418         427351598         427599824         427824156        
428040984         428226872         437876006         438389025        
444111348      426775946         427072491         427351671         427599840
        427824222         428041032         428226955         437876055        
438389116         444111355      426775961         427072582         427351713
        427599857         427824248         428041107         428227003        
437876071         438389124         444111363      426776035         427072731
        427351804         427599915         427824404         428041263        
428227029         437876097         438389199         444111389      426776100
        427072780         427351945         427599949         427824461        
428041271         428227110         437876105         438389207        
444111397      426776183         427072962         427352034         427599964
        427824495         428041297         428227193         437876113        
438389215         444111405      426776209         427073275         427352141
        427600077         427824636         428041339         428227250        
437876147         438389272         444111413      426776423         427073283
        427352174         427600234         427824784         428041420        
428227326         437876162         438389306         444111421      426776449
        427073515         427352257         427600267         427824800        
428041446         428227409         437876253         438389330        
444111439      426776738         427073713         427352307         427600390
        427824925         428041537         428227482         437876329        
438389397         444111447      426776746         427073911         427352331
        427600408         427825062         428041578         428227490        
437876345         438389413         444111454      426776860         427074166
        427352414         427600481         427825179         428041610        
428227508         437876352         438389447         444111462      426776910
        427074224         427352430         427600499         427825245        
428041693         428227656         437876360         438389587        
444111470      426777090         427074455         427352463         427600564
        427825492         428041701         428227755         437876428        
438389629         444111488      426777157         427074463         427352471
        427600572         427825518         428041743         428227797        
437876436         438389637         444111496      426777314         427074638
        427352505         427600630         427825526         428041792        
428227821         437876451         438389645         444111504      426777405
        427074661         427352547         427600713         427825542        
428041941         428227847         437876469         438389652        
444111512      426777504         427074919         427352703         427600754
        427825633         428041958         428227995         437876485        
438389686         444111520      426777736         427074950         427352810
        427600812         427825682         428042063         428228050        
437876568         438389751         444111538      426778106         427075056
        427352828         427600937         427825690         428042188        
428228076         437876659         438389785         444111546      426778122
        427075130         427352836         427600952         427825708        
428042329         428228084         437876675         438389801        
444111553      426778247         427075387         427353016         427601091
        427825740         428042360         428228100         437876683        
438389900         444111561      426778288         427075494         427353073
        427601240         427825815         428042410         428228183        
437876790         438389918         444111579      426778445         427075544
        427353172         427601281         427825849         428042527        
428228191         437876824         438390007         444111587      426778619
        427075551         427353412         427601455         427825856        
428042550         428228241         437876832         438390049        
444111595      426778627         427075577         427353461         427601638
        427825906         428042576         428228258         437876840        
438390064         444111603      426778676         427075817         427353727
        427601729         427825955         428042600         428228282        
437876857         438390114         444111611      426778817         427075825
        427353867         427601786         427826078         428042675        
428228308         437876873         438390148         444111629      426778833
        427075841         427353875         427601836         427826102        
428042758         428228340         437876881         438390239        
444111637      426778981         427075858         427354188         427601877
        427826110         428043079         428228357         437876949        
438390361         444111645      426779138         427075932         427354287
        427602073         427826201         428043087         428228498        
437877079         438390379         444111652      426779146         427075940
        427354428         427602099         427826383         428043095        
428228522         437877103         438390395         444111660      426779203
        427076302         427354444         427602123         427826771        
428043210         428228589         437877129         438390437        
444111678      426779278         427076450         427354543         427602339
        427826904         428043236         428228639         437877160        
438390486         444111686      426779302         427076583         427354592
        427602370         427827050         428043541         428228688        
437877277         438390684         444111694      426779310         427076666
        427354683         427602404         427827092         428043582        
428228696         437877392         438390734         444111702      426779476
        427076740         427354790         427602446         427827175        
428043731         428228837         437877400         438390775        
444111710      426779617         427077193         427355268         427602511
        427827266         428044010         428228860         437877418        
438390882         444111728      426779666         427077250         427355326
        427602537         427827308         428044036         428228993        
437877459         438390908         444111736      426779815         427077771
        427355359         427602677         427827365         428044051        
428229009         437877491         438390924         444111744      426779864
        427077789         427355433         427602693         427827373        
428044101         428229033         437877608         438390965        
444111751      426780078         427077862         427355516         427602834
        427827696         428044267         428229041         437877616        
438390981         444111769      426780292         427077870         427355532
        427602883         427827761         428044382         428229132        
437877632         438390999         444111777      426780326         427078001
        427355565         427602917         427827894         428044564        
428229306         437877665         438391005         444111785      426780367
        427078134         427355615         427603188         427827977        
428044630         428229330         437877673         438391047        
444111793      426780482         427078357         427355714         427603261
        427828124         428044663         428229405         437877681        
438391203         444111801      426780516         427078464         427355805
        427603386         427828165         428044747         428229439        
437877723         438391229         444111819      426780813         427078688
        427355813         427603519         427828173         428044879        
428229447         437877756         438391252         444111827      426780854
        427078860         427355920         427603550         427828306        
428044960         428229470         437877905         438391286        
444111835      426780946         427078936         427355946         427603576
        427828314         428044986         428229546         437877939        
438391393         444111843      426780987         427079124         427355987
        427603584         427828363         428045017         428229561        
437877954         438391401         444111850      426780995         427079173
        427356134         427603766         427828413         428045025        
428229652         437878036         438391625         444111868      426781290
        427079199         427356159         427603832         427828447        
428045033         428229694         437878051         438391633        
444111876      426781308         427079322         427356274         427604038
        427828579         428045108         428229702         437878119        
438391724         444111884      426781456         427079512         427356357
        427604236         427828603         428045124         428229728        
437878127         438391880         444111892      426781530         427079538
        427356456         427604343         427828728         428045173        
428229959         437878143         438391922         444111900      426781597
        427079595         427356464         427604368         427828777        
428045207         428229991         437878168         438391955        
444111918      426781639         427079769         427356522         427604426
        427828785         428045413         428230049         437878226        
438391963         444111926      426781712         427079777         427356613
        427604434         427828801         428045462         428230189        
437878234         438392037         444111934      426781951         427079967
        427356662         427604442         427829007         428045496        
428230197         437878341         438392136         444111942      426782025
        427080411         427356696         427604491         427829015        
428045538         428230254         437878408         438392144        
444111959      426782041         427080809         427356761         427604624
        427829171         428045603         428230262         437878432        
438392185         444111967      426782322         427080981         427356985
        427604699         427829288         428045611         428230353        
437878465         438392193         444111975      426782363         427081039
        427357033         427604707         427829312         428045629        
428230551         437878564         438392227         444111983      426782421
        427081237         427357173         427604749         427829338        
428045637         428230601         437878598         438392300        
444111991      426782454         427081260         427357231         427604814
        427829395         428045728         428230734         437878663        
438392334         444112007    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444140347         444169239   
     444198097         444226807         444255517         444284210        
444312821         444341382         444369870         444398291      444140354
        444169247         444198105         444226815         444255525        
444284228         444312839         444341390         444369888        
444398309      444140362         444169254         444198113         444226823
        444255533         444284236         444312847         444341408        
444369896         444398317      444140370         444169262         444198121
        444226849         444255541         444284244         444312854        
444341416         444369904         444398325      444140388         444169270
        444198139         444226856         444255558         444284251        
444312862         444341424         444369912         444398333      444140396
        444169288         444198147         444226864         444255566        
444284269         444312870         444341432         444369920        
444398341      444140404         444169296         444198154         444226872
        444255574         444284277         444312888         444341440        
444369938         444398358      444140412         444169304         444198162
        444226880         444255582         444284285         444312896        
444341457         444369946         444398366      444140420         444169312
        444198170         444226898         444255590         444284293        
444312904         444341465         444369953         444398374      444140438
        444169320         444198188         444226906         444255608        
444284301         444312912         444341473         444369961        
444398382      444140446         444169338         444198196         444226914
        444255616         444284319         444312920         444341481        
444369979         444398390      444140453         444169346         444198204
        444226922         444255624         444284327         444312938        
444341499         444369987         444398408      444140461         444169353
        444198212         444226930         444255632         444284335        
444312946         444341507         444369995         444398416      444140479
        444169361         444198220         444226948         444255640        
444284343         444312953         444341515         444370001        
444398424      444140487         444169379         444198238         444226955
        444255657         444284350         444312961         444341523        
444370019         444398432      444140495         444169387         444198246
        444226963         444255665         444284368         444312979        
444341531         444370027         444398440      444140503         444169395
        444198253         444226971         444255673         444284376        
444312987         444341549         444370035         444398457      444140511
        444169403         444198261         444226989         444255681        
444284384         444312995         444341556         444370043        
444398465      444140529         444169411         444198279         444226997
        444255699         444284392         444313001         444341564        
444370050         444398473      444140537         444169429         444198287
        444227003         444255707         444284400         444313019        
444341572         444370068         444398481      444140545         444169437
        444198295         444227011         444255715         444284418        
444313027         444341580         444370076         444398499      444140552
        444169445         444198303         444227029         444255723        
444284426         444313035         444341598         444370084        
444398507      444140560         444169452         444198311         444227037
        444255731         444284434         444313043         444341606        
444370092         444398515      444140578         444169460         444198329
        444227045         444255749         444284442         444313050        
444341614         444370100         444398523      444140586         444169478
        444198337         444227052         444255756         444284459        
444313068         444341622         444370118         444398531      444140594
        444169486         444198345         444227060         444255764        
444284467         444313076         444341630         444370126        
444398549      444140602         444169494         444198352         444227078
        444255772         444284475         444313084         444341648        
444370134         444398556      444140610         444169502         444198360
        444227086         444255780         444284483         444313092        
444341655         444370142         444398564      444140628         444169510
        444198378         444227094         444255798         444284491        
444313100         444341663         444370159         444398572      444140636
        444169528         444198386         444227102         444255806        
444284509         444313118         444341671         444370167        
444398580      444140644         444169536         444198394         444227110
        444255814         444284517         444313126         444341689        
444370175         444398598      444140651         444169544         444198402
        444227128         444255822         444284525         444313134        
444341697         444370183         444398606      444140669         444169551
        444198410         444227136         444255830         444284533        
444313142         444341705         444370191         444398614      444140677
        444169569         444198428         444227144         444255848        
444284541         444313159         444341713         444370209        
444398622      444140685         444169577         444198436         444227151
        444255855         444284558         444313167         444341721        
444370217         444398630      444140693         444169585         444198444
        444227169         444255863         444284566         444313175        
444341739         444370225         444398648      444140701         444169593
        444198451         444227177         444255871         444284574        
444313183         444341747         444370233         444398655      444140719
        444169601         444198469         444227185         444255889        
444284582         444313191         444341754         444370241        
444398663      444140727         444169619         444198477         444227193
        444255897         444284590         444313209         444341762        
444370258         444398671      444140735         444169627         444198485
        444227201         444255905         444284608         444313217        
444341770         444370266         444398689      444140750         444169635
        444198493         444227219         444255913         444284616        
444313225         444341788         444370274         444398697      444140768
        444169643         444198501         444227227         444255921        
444284624         444313233         444341796         444370282        
444398705      444140776         444169650         444198519         444227235
        444255939         444284632         444313241         444341804        
444370290         444398713      444140784         444169668         444198527
        444227243         444255947         444284640         444313258        
444341812         444370308         444398721      444140792         444169676
        444198535         444227250         444255954         444284657        
444313266         444341820         444370316         444398739      444140800
        444169684         444198543         444227268         444255962        
444284665         444313274         444341838         444370324        
444398747      444140818         444169692         444198550         444227276
        444255970         444284673         444313282         444341846        
444370332         444398754      444140826         444169700         444198568
        444227284         444255988         444284681         444313290        
444341853         444370340         444398762      444140834         444169718
        444198576         444227292         444255996         444284699        
444313308         444341861         444370357         444398770      444140842
        444169726         444198584         444227300         444256002        
444284707         444313316         444341879         444370365        
444398788      444140859         444169734         444198592         444227318
        444256010         444284715         444313324         444341887        
444370373         444398796      444140867         444169742         444198600
        444227326         444256028         444284723         444313332        
444341895         444370381         444398804      444140875         444169759
        444198618         444227334         444256036         444284731        
444313340         444341903         444370399         444398812      444140883
        444169767         444198626         444227342         444256044        
444284749         444313357         444341911         444370407        
444398820      444140891         444169775         444198634         444227359
        444256051         444284756         444313365         444341929        
444370415         444398838      444140917         444169783         444198642
        444227367         444256069         444284764         444313373        
444341937         444370423         444398846      444140925         444169791
        444198659         444227375         444256077         444284772        
444313381         444341945         444370431         444398853      444140933
        444169809         444198667         444227383         444256085        
444284780         444313399         444341952         444370449        
444398861      444140941         444169817         444198675         444227391
        444256093         444284798         444313407         444341960        
444370456         444398879      444140958         444169825         444198683
        444227409         444256101         444284806         444313415        
444341978         444370464         444398887      444140966         444169833
        444198691         444227417         444256119         444284814        
444313423         444341986         444370472         444398895      444140974
        444169841         444198709         444227425         444256127        
444284822         444313431         444341994         444370480        
444398903      444140982         444169858         444198717         444227433
        444256135         444284830         444313449         444342000        
444370498         444398911      444140990         444169866         444198725
        444227441         444256143         444284848         444313456        
444342018         444370506         444398929      444141006         444169874
        444198733         444227458         444256150         444284855        
444313464         444342026         444370514         444398937      444141014
        444169882         444198741         444227466         444256168        
444284863         444313472         444342034         444370522        
444398945      444141022         444169890         444198758         444227474
        444256176         444284871         444313480         444342042        
444370530         444398952      444141030         444169916         444198766
        444227482         444256184         444284889         444313498        
444342059         444370548         444398960      444141048         444169924
        444198774         444227490         444256192         444284897        
444313506         444342067         444370555         444398978      444141055
        444169932         444198782         444227508         444256200        
444284905         444313514         444342075         444370563        
444398986      444141063         444169940         444198790         444227516
        444256218         444284913         444313522         444342083        
444370571         444398994      444141071         444169957         444198808
        444227524         444256226         444284921         444313530        
444342091         444370589         444399000      444141089         444169965
        444198816         444227532         444256234         444284939        
444313548         444342109         444370597         444399018   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426782595         427081534         427357249         427605027
        427829544         428045876         428230775         437878671        
438392367         444112015      426782645         427081807         427357330
        427605084         427829627         428045934         428230874        
437878804         438392375         444112023      426783098         427081823
        427357454         427605142         427829643         428045967        
428230940         437878853         438392458         444112031      426783171
        427081849         427357488         427605217         427829759        
428046015         428230981         437878861         438392490        
444112049      426783262         427081948         427357512         427605373
        427829817         428046080         428231021         437879026        
438392516         444112056      426783569         427082250         427357553
        427605472         427829825         428046114         428231062        
437879133         438392581         444112064      426783593         427082425
        427357926         427605688         427829999         428046197        
428231070         437879257         438392599         444112072      426783619
        427082524         427358049         427605811         427830112        
428046205         428231088         437879398         438392607        
444112080      426783999         427082565         427358114         427605837
        427830120         428046288         428231096         437879448        
438392656         444112098      426784138         427082607         427358270
        427605860         427830302         428046296         428231146        
437879455         438392672         444112106      426784484         427082680
        427358320         427605969         427830583         428046304        
428231153         437879471         438392748         444112122      426784609
        427082805         427358429         427605977         427830815        
428046353         428231161         437879497         438392755        
444112130      426784708         427082953         427358577         427606173
        427830948         428046379         428231195         437879554        
438392912         444112148      426784815         427083043         427358643
        427606181         427831300         428046387         428231211        
437879588         438392961         444112155      426784831         427083142
        427358700         427606314         427831433         428046452        
428231229         437879604         438393068         444112171      426784906
        427083258         427358791         427606363         427831474        
428046643         428231245         437879612         438393118        
444112189      426784963         427083654         427358841         427606371
        427831482         428046700         428231286         437879620        
438393175         444112197      426785010         427083928         427358924
        427606389         427831524         428046742         428231294        
437879661         438393233         444112205      426785358         427084124
        427358932         427606553         427831615         428046791        
428231351         437879695         438393258         444112213      426785457
        427084496         427359146         427606595         427831623        
428046973         428231377         437879711         438393266        
444112221      426785515         427084546         427359153         427606611
        427831698         428047021         428231468         437879778        
438393365         444112239      426785572         427084736         427359260
        427606629         427831763         428047153         428231542        
437879810         438393399         444112247      426785630         427085279
        427359468         427606785         427831839         428047187        
428231625         437879844         438393464         444112254      426785713
        427085303         427359716         427606819         427831995        
428047195         428231641         437879885         438393480        
444112262      426785721         427085311         427359740         427606827
        427832035         428047229         428231724         437879927        
438393506         444112270      426785978         427085725         427359815
        427606868         427832068         428047252         428231732        
437879935         438393514         444112288      426786034         427085766
        427359849         427606934         427832183         428047310        
428231765         437879943         438393571         444112296      426786059
        427085915         427359922         427606942         427832209        
428047377         428231807         437879968         438393589        
444112304      426786281         427086038         427359948         427606975
        427832225         428047468         428231906         437880008        
438393829         444112312      426786315         427086046         427359971
        427607007         427832365         428047476         428231930        
437880016         438393852         444112320      426786364         427086129
        427360011         427607023         427832415         428047526        
428231971         437880024         438393902         444112338      426786539
        427086160         427360052         427607072         427832431        
428047674         428231989         437880032         438393936        
444112346      426786570         427086228         427360110         427607106
        427832456         428047682         428232029         437880040        
438394041         444112353      426786620         427086269         427360201
        427607148         427832548         428047716         428232185        
437880099         438394090         444112361      426786638         427086566
        427360334         427607221         427832704         428047898        
428232243         437880230         438394132         444112379      426786893
        427086590         427360458         427607288         427832753        
428047971         428232292         437880362         438394199        
444112387      426787461         427086624         427360524         427607320
        427832878         428048037         428232391         437880370        
438394249         444112395      426787743         427086640         427360565
        427607346         427833033         428048052         428232532        
437880396         438394322         444112403      426787966         427086681
        427360573         427607387         427833181         428048151        
428232771         437880420         438394389         444112411      426788196
        427086699         427360607         427607452         427833199        
428048185         428232821         437880503         438394405        
444112429      426788790         427086723         427360664         427607460
        427833389         428048466         428232854         437880511        
438394660         444112437      426789004         427086780         427360755
        427607585         427833405         428048474         428232870        
437880545         438394785         444112445      426789061         427086921
        427360912         427607718         427833447         428048540        
428232904         437880594         438394975         444112452      426789103
        427086988         427361175         427607890         427833520        
428048631         428232953         437880677         438394991        
444112460      426789426         427087382         427361563         427607932
        427833546         428048714         428233043         437880719        
438395022         444112478      426789640         427087457         427361654
        427607965         427833611         428048946         428233076        
437880743         438395147         444112486      426789673         427087507
        427361688         427608013         427833645         428049019        
428233126         437880784         438395162         444112494      426789822
        427087549         427361696         427608120         427833702        
428049068         428233159         437880834         438395204        
444112502      426789848         427087812         427361761         427608294
        427833918         428049076         428233191         437880842        
438395279         444112510      426789905         427088026         427361811
        427608518         427833959         428049092         428233456        
437880859         438395337         444112528      426789939         427088182
        427361902         427608534         427834106         428049100        
428233480         437880917         438395402         444112536      426790077
        427088307         427361936         427608666         427834197        
428049191         428233548         437880982         438395485        
444112544      426790093         427088331         427361985         427608815
        427834205         428049332         428233738         437881055        
438395519         444112551      426790119         427088471         427362090
        427608948         427834379         428049381         428233753        
437881105         438395535         444112569      426790135         427088588
        427362108         427608955         427834569         428049423        
428233761         437881154         438395675         444112577      426790192
        427088786         427362199         427608989         427834577        
428049449         428233845         437881196         438395683        
444112585      426790200         427088992         427362215         427609128
        427834627         428049472         428234066         437881246        
438395832         444112593      426790382         427089057         427362306
        427609326         427834643         428049522         428234157        
437881352         438395865         444112601      426790481         427089487
        427362330         427609367         427834999         428049571        
428234272         437881428         438395956         444112619      426790564
        427089552         427362355         427609516         427835053        
428049738         428234421         437881469         438395998        
444112627      426790622         427089644         427362645         427609524
        427835160         428049852         428234439         437881519        
438396012         444112635      426790820         427089669         427362710
        427609557         427835319         428049902         428234504        
437881527         438396145         444112643      426790978         427089925
        427362744         427609649         427835467         428049944        
428234512         437881626         438396194         444112650      426790994
        427089933         427363064         427609672         427835475        
428050082         428234561         437881667         438396228        
444112668      426791125         427089941         427363346         427609680
        427835483         428050173         428234645         437881675        
438396285         444112676      426791141         427090030         427363353
        427609722         427835491         428050256         428234694        
437881709         438396335         444112684      426791331         427090121
        427363429         427609763         427835640         428050272        
428234850         437881725         438396368         444112692      426791398
        427090204         427363528         427609821         427835681        
428050280         428234934         437881824         438396426        
444112700      426791463         427090287         427363569         427609938
        427835723         428050298         428234983         437881881        
438396434         444112718      426791471         427090345         427363585
        427609987         427835798         428050306         428235014        
437881923         438396442         444112726      426791497         427090386
        427363635         427610191         427835921         428050355        
428235022         437882020         438396475         444112734      426791570
        427090592         427363718         427610209         427836069        
428050363         428235287         437882053         438396541        
444112742      426791935         427090980         427363817         427610464
        427836093         428050439         428235378         437882087        
438396558         444112759    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444141097         444169973   
     444198824         444227540         444256242         444284954        
444313555         444342117         444370605         444399026      444141105
        444169981         444198832         444227557         444256259        
444284962         444313563         444342125         444370613        
444399034      444141113         444169999         444198840         444227565
        444256267         444284970         444313571         444342133        
444370621         444399042      444141121         444170005         444198857
        444227573         444256275         444284988         444313589        
444342141         444370639         444399059      444141139         444170013
        444198865         444227581         444256283         444284996        
444313597         444342158         444370647         444399067      444141147
        444170021         444198873         444227599         444256291        
444285001         444313605         444342166         444370654        
444399075      444141154         444170039         444198881         444227607
        444256309         444285019         444313613         444342174        
444370662         444399083      444141162         444170047         444198899
        444227615         444256317         444285027         444313621        
444342182         444370670         444399091      444141170         444170054
        444198907         444227623         444256325         444285035        
444313639         444342190         444370688         444399109      444141188
        444170062         444198915         444227631         444256333        
444285043         444313647         444342208         444370696        
444399117      444141196         444170070         444198923         444227649
        444256341         444285050         444313654         444342216        
444370704         444399125      444141204         444170088         444198931
        444227656         444256358         444285068         444313662        
444342224         444370712         444399133      444141212         444170096
        444198949         444227664         444256366         444285076        
444313670         444342232         444370720         444399141      444141220
        444170104         444198956         444227672         444256374        
444285084         444313688         444342240         444370738        
444399158      444141238         444170112         444198964         444227680
        444256382         444285092         444313696         444342257        
444370746         444399166      444141246         444170120         444198972
        444227698         444256390         444285100         444313704        
444342265         444370753         444399174      444141253         444170138
        444198980         444227706         444256408         444285118        
444313720         444342273         444370761         444399182      444141261
        444170146         444198998         444227714         444256416        
444285126         444313738         444342281         444370779        
444399190      444141279         444170153         444199004         444227722
        444256424         444285134         444313746         444342299        
444370787         444399208      444141287         444170161         444199012
        444227730         444256432         444285142         444313753        
444342307         444370795         444399216      444141295         444170179
        444199020         444227748         444256440         444285159        
444313761         444342315         444370803         444399224      444141303
        444170187         444199038         444227755         444256457        
444285167         444313779         444342323         444370811        
444399232      444141311         444170195         444199046         444227763
        444256465         444285175         444313787         444342331        
444370829         444399240      444141329         444170203         444199053
        444227771         444256473         444285183         444313803        
444342349         444370837         444399257      444141337         444170211
        444199079         444227789         444256481         444285191        
444313811         444342356         444370845         444399265      444141345
        444170229         444199087         444227797         444256499        
444285209         444313829         444342364         444370852        
444399273      444141352         444170237         444199095         444227805
        444256507         444285217         444313837         444342372        
444370860         444399281      444141360         444170245         444199103
        444227813         444256515         444285225         444313845        
444342380         444370878         444399299      444141378         444170252
        444199111         444227821         444256523         444285233        
444313852         444342398         444370886         444399307      444141386
        444170260         444199129         444227839         444256531        
444285241         444313860         444342406         444370894        
444399315      444141394         444170278         444199137         444227847
        444256549         444285258         444313878         444342414        
444370902         444399323      444141402         444170286         444199145
        444227854         444256556         444285266         444313886        
444342422         444370910         444399331      444141410         444170294
        444199152         444227862         444256564         444285274        
444313894         444342430         444370928         444399349      444141428
        444170302         444199160         444227870         444256572        
444285282         444313902         444342448         444370936        
444399356      444141436         444170310         444199178         444227888
        444256580         444285290         444313910         444342455        
444370944         444399364      444141444         444170328         444199186
        444227896         444256598         444285308         444313928        
444342463         444370951         444399372      444141451         444170336
        444199194         444227904         444256606         444285316        
444313936         444342471         444370969         444399380      444141469
        444170344         444199202         444227912         444256614        
444285324         444313944         444342489         444370977        
444399398      444141477         444170351         444199210         444227920
        444256622         444285332         444313951         444342497        
444370985         444399406      444141485         444170369         444199228
        444227938         444256630         444285340         444313969        
444342505         444370993         444399414      444141493         444170385
        444199236         444227946         444256648         444285357        
444313977         444342513         444371009         444399422      444141501
        444170393         444199244         444227961         444256655        
444285365         444313985         444342521         444371017        
444399430      444141519         444170401         444199251         444227979
        444256663         444285373         444313993         444342539        
444371025         444399448      444141527         444170419         444199269
        444227987         444256671         444285381         444314009        
444342547         444371033         444399455      444141535         444170427
        444199277         444227995         444256689         444285399        
444314017         444342554         444371041         444399463      444141543
        444170435         444199285         444228019         444256697        
444285407         444314025         444342562         444371058        
444399471      444141550         444170443         444199293         444228027
        444256713         444285415         444314033         444342570        
444371066         444399489      444141568         444170450         444199301
        444228035         444256721         444285423         444314041        
444342588         444371074         444399497      444141576         444170468
        444199319         444228043         444256739         444285431        
444314058         444342596         444371082         444399505      444141584
        444170476         444199327         444228050         444256747        
444285449         444314066         444342604         444371090        
444399513      444141592         444170484         444199335         444228068
        444256754         444285456         444314074         444342612        
444371108         444399521      444141600         444170492         444199343
        444228076         444256762         444285464         444314082        
444342620         444371116         444399539      444141618         444170500
        444199350         444228084         444256770         444285472        
444314090         444342638         444371124         444399547      444141626
        444170518         444199368         444228092         444256788        
444285480         444314108         444342646         444371132        
444399554      444141634         444170526         444199376         444228100
        444256796         444285498         444314116         444342653        
444371140         444399562      444141642         444170534         444199384
        444228118         444256804         444285506         444314124        
444342661         444371157         444399570      444141659         444170542
        444199392         444228126         444256812         444285514        
444314132         444342679         444371165         444399588      444141667
        444170559         444199400         444228134         444256820        
444285522         444314140         444342687         444371173        
444399596      444141675         444170567         444199418         444228142
        444256838         444285530         444314157         444342695        
444371199         444399604      444141683         444170575         444199426
        444228159         444256846         444285548         444314165        
444342703         444371207         444399612      444141691         444170583
        444199434         444228167         444256853         444285555        
444314173         444342711         444371215         444399620      444141709
        444170591         444199442         444228175         444256861        
444285563         444314181         444342729         444371223        
444399638      444141717         444170609         444199459         444228183
        444256879         444285571         444314199         444342737        
444371231         444399646      444141725         444170617         444199467
        444228191         444256887         444285589         444314207        
444342745         444371249         444399653      444141733         444170625
        444199475         444228209         444256895         444285597        
444314215         444342752         444371256         444399661      444141741
        444170633         444199483         444228217         444256903        
444285605         444314223         444342760         444371264        
444399679      444141758         444170641         444199491         444228225
        444256911         444285613         444314231         444342778        
444371272         444399687      444141766         444170658         444199509
        444228233         444256929         444285621         444314249        
444342786         444371280         444399695      444141782         444170666
        444199517         444228241         444256937         444285639        
444314256         444342794         444371298         444399703      444141790
        444170674         444199525         444228258         444256945        
444285647         444314264         444342802         444371306        
444399711      444141808         444170682         444199533         444228266
        444256952         444285654         444314272         444342810        
444371314         444399729      444141816         444170690         444199541
        444228274         444256960         444285662         444314280        
444342828         444371330         444399737      444141824         444170708
        444199558         444228282         444256978         444285670        
444314298         444342836         444371348         444399745   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426792040         427091178         427363825         427610530
        427836119         428050454         428235386         437882152        
438396749         444112767      426792099         427091277         427363957
        427610548         427836127         428050496         428235501        
437882186         438396897         444112775      426792107         427091350
        427364013         427610605         427836150         428050504        
428235527         437882228         438396939         444112783      426792115
        427091517         427364112         427610613         427836168        
428050538         428235550         437882244         438396947        
444112791      426792131         427091590         427364211         427610670
        427836176         428050553         428235568         437882327        
438396970         444112809      426792453         427091939         427364245
        427610720         427836705         428050637         428235600        
437882350         438396988         444112817      426792776         427092051
        427364294         427610886         427836978         428050645        
428235642         437882392         438397176         444112825      426792784
        427092176         427364336         427610936         427837000        
428050694         428235816         437882491         438397226        
444112833      426792826         427092267         427364351         427610977
        427837042         428050702         428235865         437882517        
438397242         444112841      426792875         427092317         427364401
        427611140         427837232         428050710         428235881        
437882566         438397283         444112858      426793006         427092689
        427364476         427611223         427837299         428050793        
428235899         437882608         438397366         444112866      426793022
        427092739         427364716         427611231         427837349        
428051015         428235923         437882632         438397440        
444112874      426793451         427092812         427364765         427611322
        427837471         428051288         428236079         437882707        
438397523         444112882      426793584         427092887         427364823
        427611355         427837588         428051387         428236145        
437882863         438397606         444112908      426793667         427092978
        427364831         427611421         427838081         428051536        
428236244         437882954         438397804         444112916      426794020
        427092994         427364864         427611611         427838263        
428051585         428236301         437882970         438499907        
444112924      426794053         427093000         427364922         427611637
        427838305         428051627         428236327         437882996        
438529992         444112932      426794236         427093018         427364989
        427611694         427838354         428051635         428236335        
437883028         438536757         444112940      426794350         427093034
        427365390         427611819         427838453         428051676        
428236368         437883051         438540585         444112957      426794376
        427093042         427365432         427611876         427838545        
428051825         428236392         437883093         438551830        
444112965      426794459         427093075         427365739         427611884
        427838578         428051841         428236400         437883234        
438557175         444112973      426794491         427093109         427365853
        427611942         427838586         428051882         428236418        
437883242         438560062         444112981      426794509         427093356
        427365929         427611983         427838917         428051924        
428236426         437883325         438602914         444112999      426794558
        427093430         427366034         427612072         427839006        
428052047         428236491         437883374         438619439        
444113005      426794582         427093455         427366091         427612148
        427839097         428052120         428236525         437883507        
440445047         444113021      426794624         427093596         427366224
        427612171         427839188         428052401         428236616        
437883556         440473726         444113039      426794707         427093638
        427366232         427612205         427839279         428052427        
428236699         437883648         440627677         444113047      426794723
        427093703         427366315         427612213         427839386        
428052476         428236731         437883663         440628436        
444113054      426795134         427093885         427366562         427612221
        427839493         428052518         428236822         437883788        
440629095         444113062      426795209         427093919         427366612
        427612262         427839634         428052534         428236897        
437883796         440629871         444113070      426795217         427094032
        427366729         427612338         427839717         428052575        
428236947         437883820         440635696         444113088      426795373
        427094115         427366778         427612478         427839741        
428052625         428236954         437883895         440637155        
444113096      426795431         427094289         427366828         427612494
        427839774         428052898         428237010         437883911        
440638914         444113104      426795738         427094362         427366844
        427612650         427839816         428053011         428237028        
437883929         440638955         444113112      426795746         427094610
        427366984         427612809         427839824         428053151        
428237226         437883937         440649341         444113120      426795761
        427094636         427367065         427612981         427839832        
428053177         428237267         437883960         440649754        
444113146      426795951         427094677         427367107         427612999
        427839873         428053185         428237317         437884182        
440653632         444113153      426796082         427094750         427367123
        427613013         427839980         428053276         428237325        
437884224         440653749         444113161      426796223         427094859
        427367131         427613021         427840103         428053300        
428237366         437884323         440654275         444113179      426796405
        427094941         427367594         427613112         427840178        
428053466         428237374         437884349         440654325        
444113187      426796470         427094990         427367669         427613195
        427840228         428053631         428237408         437884398        
440654366         444113195      426796520         427095138         427368055
        427613302         427840392         428053664         428237465        
437884448         440654416         444113203      426796553         427095302
        427368188         427613336         427840574         428053706        
428237499         437884554         440656031         444113211      426796967
        427095310         427368287         427613351         427840616        
428053714         428237515         437884737         440665453        
444113229      426797148         427095427         427368303         427613484
        427840665         428053763         428237564         437884745        
440669299         444113237      426797239         427095609         427368329
        427613500         427840756         428053862         428237580        
437884786         440678548         444113245      426797395         427095658
        427368485         427613542         427840806         428053896        
428237697         437884877         440682987         444113252      426797429
        427096110         427368683         427613674         427840863        
428053987         428237770         437884935         440684298        
444113260      426797452         427096151         427368709         427613682
        427840871         428054068         428237812         437884943        
440685378         444113278      426797486         427096169         427368808
        427613690         427840905         428054076         428237986        
437884950         440686764         444113286      426797510         427096359
        427368816         427613773         427840996         428054183        
428237994         437885098         440692648         444113294      426797619
        427096490         427369145         427613872         427841051        
428054308         428238067         437885122         440695971        
444113302      426797783         427096540         427369194         427613880
        427841093         428054357         428238182         437885148        
440697704         444113310      426797999         427096615         427369236
        427613914         427841143         428054506         428238208        
437885155         440699544         444113328      426798088         427096656
        427369442         427613955         427841184         428054563        
428238273         437885171         440702298         444113336      426798252
        427096698         427369731         427613989         427841218        
428054944         428238448         437885247         440703395        
444113344      426798286         427096797         427369954         427614011
        427841267         428054985         428238570         437885296        
440712578         444113351      426798369         427096912         427369970
        427614060         427841333         428054993         428238646        
437885452         440713410         444113369      426798443         427097019
        427370150         427614383         427841614         428055057        
428238687         437885486         440713519         444113377      426798559
        427097225         427370168         427614417         427841689        
428055099         428238703         437885528         440717817        
444113385      426798633         427097282         427370333         427614466
        427841747         428055172         428238927         437885635        
440718492         444113393      426798641         427097290         427370358
        427614557         427842554         428055230         428238976        
437885684         440718559         444113401      426798807         427097316
        427370440         427614805         427842562         428055255        
428239024         437885726         440721868         444113419      426798898
        427097514         427370572         427614839         427842646        
428055388         428239073         437885841         440721959        
444113427      426799094         427097563         427370713         427614912
        427842794         428055529         428239107         437885866        
440722056         444113435      426799136         427097704         427370747
        427615034         427842844         428055610         428239206        
437885874         440722353         444113443      426799359         427097795
        427370788         427615133         427842976         428055768        
428239255         437886005         440725380         444113450      426799417
        427097902         427370820         427615216         427843040        
428055842         428239271         437886013         440729911        
444113468      426799433         427098413         427370838         427615240
        427843057         428055941         428239289         437886070        
440730521         444113476      426799524         427098579         427370853
        427615372         427843081         428056147         428239479        
437886088         440732758         444113484      426799656         427098587
        427370960         427615406         427843099         428056188        
428239552         437886120         440734937         444113492      426799755
        427098629         427371018         427615414         427843107        
428056212         428239586         437886146         440735249        
444113500      426799763         427098959         427371117         427615422
        427843297         428056220         428239610         437886344        
440738284         444113518    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444141832         444170716   
     444199566         444228290         444257000         444285688        
444314306         444342844         444371355         444399752      444141857
        444170724         444199574         444228308         444257018        
444285696         444314314         444342851         444371363        
444399760      444141865         444170732         444199582         444228316
        444257026         444285704         444314322         444342869        
444371371         444399778      444141873         444170740         444199590
        444228324         444257034         444285712         444314330        
444342877         444371389         444399786      444141881         444170757
        444199608         444228332         444257042         444285720        
444314348         444342885         444371397         444399794      444141899
        444170765         444199616         444228340         444257059        
444285738         444314355         444342893         444371405        
444399802      444141907         444170773         444199624         444228357
        444257067         444285746         444314363         444342901        
444371413         444399810      444141915         444170781         444199632
        444228365         444257075         444285753         444314371        
444342919         444371421         444399828      444141923         444170799
        444199640         444228373         444257083         444285761        
444314389         444342927         444371439         444399836      444141931
        444170815         444199657         444228381         444257091        
444285779         444314397         444342935         444371447        
444399844      444141949         444170823         444199665         444228399
        444257109         444285787         444314405         444342943        
444371454         444399851      444141956         444170849         444199673
        444228407         444257117         444285795         444314413        
444342950         444371462         444399869      444141964         444170856
        444199681         444228415         444257125         444285803        
444314421         444342968         444371470         444399877      444141972
        444170864         444199699         444228423         444257133        
444285811         444314439         444342976         444371488        
444399885      444141980         444170872         444199707         444228431
        444257141         444285829         444314447         444342984        
444371496         444399893      444141998         444170880         444199715
        444228449         444257158         444285837         444314454        
444342992         444371504         444399901      444142004         444170898
        444199723         444228456         444257166         444285845        
444314462         444343008         444371512         444399919      444142012
        444170906         444199731         444228464         444257174        
444285852         444314470         444343016         444371520        
444399927      444142020         444170914         444199749         444228472
        444257182         444285860         444314488         444343024        
444371538         444399935      444142038         444170922         444199756
        444228480         444257190         444285878         444314496        
444343032         444371546         444399943      444142046         444170930
        444199764         444228498         444257208         444285886        
444314504         444343040         444371553         444399950      444142053
        444170948         444199772         444228506         444257224        
444285894         444314512         444343057         444371561        
444399968      444142061         444170963         444199780         444228514
        444257232         444285902         444314520         444343065        
444371579         444399976      444142079         444170971         444199798
        444228522         444257240         444285910         444314538        
444343073         444371587         444399984      444142087         444170989
        444199806         444228530         444257257         444285928        
444314546         444343081         444371595         444399992      444142095
        444170997         444199814         444228548         444257265        
444285936         444314553         444343099         444371603        
444400006      444142103         444171003         444199822         444228555
        444257273         444285944         444314561         444343107        
444371611         444400014      444142111         444171011         444199830
        444228563         444257281         444285951         444314579        
444343115         444371629         444400022      444142129         444171037
        444199848         444228571         444257299         444285969        
444314587         444343123         444371637         444400030      444142137
        444171045         444199855         444228589         444257307        
444285977         444314595         444343131         444371645        
444400048      444142145         444171052         444199863         444228597
        444257315         444285985         444314603         444343149        
444371652         444400055      444142152         444171060         444199871
        444228605         444257323         444285993         444314611        
444343156         444371660         444400063      444142160         444171078
        444199889         444228613         444257331         444286009        
444314629         444343164         444371678         444400071      444142178
        444171086         444199897         444228621         444257349        
444286017         444314637         444343172         444371686        
444400089      444142186         444171094         444199905         444228639
        444257356         444286025         444314645         444343180        
444371694         444400097      444142194         444171102         444199913
        444228647         444257364         444286033         444314652        
444343198         444371702         444400105      444142202         444171110
        444199921         444228654         444257372         444286041        
444314660         444343206         444371710         444400113      444142210
        444171128         444199939         444228662         444257380        
444286058         444314678         444343214         444371728        
444400121      444142228         444171136         444199947         444228670
        444257398         444286066         444314686         444343222        
444371736         444400139      444142236         444171144         444199954
        444228688         444257406         444286074         444314694        
444343230         444371744         444400147      444142244         444171151
        444199962         444228696         444257414         444286082        
444314702         444343248         444371751         444400154      444142251
        444171169         444199970         444228704         444257422        
444286090         444314710         444343255         444371769        
444400162      444142269         444171177         444199988         444228712
        444257430         444286108         444314728         444343263        
444371777         444400170      444142277         444171185         444199996
        444228720         444257448         444286116         444314736        
444343271         444371785         444400188      444142285         444171193
        444200000         444228738         444257455         444286124        
444314744         444343289         444371793         444400196      444142293
        444171201         444200018         444228746         444257463        
444286132         444314751         444343297         444371801        
444400204      444142301         444171219         444200034         444228753
        444257471         444286140         444314769         444343305        
444371819         444400212      444142319         444171227         444200042
        444228761         444257489         444286157         444314777        
444343313         444371827         444400220      444142327         444171235
        444200059         444228779         444257497         444286165        
444314785         444343321         444371835         444400238      444142335
        444171243         444200067         444228787         444257505        
444286173         444314793         444343339         444371843        
444400246      444142343         444171250         444200075         444228795
        444257513         444286181         444314801         444343347        
444371850         444400253      444142350         444171268         444200083
        444228803         444257521         444286199         444314819        
444343354         444371868         444400261      444142368         444171276
        444200091         444228811         444257539         444286207        
444314827         444343362         444371876         444400279      444142376
        444171284         444200109         444228829         444257547        
444286215         444314835         444343370         444371884        
444400287      444142384         444171300         444200117         444228837
        444257554         444286223         444314843         444343388        
444371892         444400295      444142392         444171318         444200125
        444228845         444257562         444286231         444314850        
444343396         444371900         444400303      444142400         444171326
        444200133         444228852         444257570         444286249        
444314868         444343404         444371918         444400311      444142418
        444171334         444200141         444228860         444257588        
444286256         444314876         444343412         444371926        
444400329      444142426         444171342         444200158         444228878
        444257596         444286264         444314884         444343420        
444371934         444400337      444142434         444171359         444200166
        444228886         444257604         444286272         444314892        
444343438         444371942         444400345      444142442         444171367
        444200174         444228894         444257612         444286280        
444314900         444343446         444371959         444400352      444142459
        444171375         444200182         444228902         444257620        
444286298         444314918         444343453         444371967        
444400360      444142467         444171383         444200190         444228910
        444257638         444286306         444314926         444343461        
444371975         444400378      444142475         444171391         444200208
        444228928         444257646         444286314         444314934        
444343479         444371983         444400386      444142483         444171409
        444200216         444228936         444257653         444286322        
444314942         444343487         444371991         444400394      444142491
        444171417         444200224         444228944         444257661        
444286330         444314959         444343495         444372007        
444400402      444142509         444171425         444200232         444228951
        444257679         444286348         444314967         444343503        
444372015         444400410      444142517         444171433         444200257
        444228969         444257687         444286355         444314975        
444343511         444372023         444400428      444142525         444171441
        444200265         444228977         444257695         444286363        
444314983         444343529         444372031         444400436      444142533
        444171458         444200273         444228985         444257703        
444286371         444314991         444343537         444372049        
444400444      444142541         444171466         444200281         444228993
        444257711         444286389         444315006         444343545        
444372056         444400451      444142558         444171474         444200299
        444229009         444257729         444286397         444315014        
444343552         444372064         444400469      444142566         444171482
        444200307         444229017         444257737         444286405        
444315022         444343560         444372072         444400477   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426799789         427099056         427371257         427615505
        427843339         428056329         428239636         437886351        
440740330         444113526      426800009         427099130         427371422
        427615554         427843453         428056394         428239701        
437886393         440741791         444113534      426800264         427099148
        427371497         427615638         427843479         428056485        
428239792         437886419         440745164         444113542      426800314
        427099387         427371588         427615653         427843503        
428056642         428239826         437886443         440751089        
444113559      426800587         427099502         427371620         427615679
        427843719         428056659         428239891         437886575        
440753424         444113567      426800629         427099569         427371711
        427615703         427843735         428056709         428239941        
437886625         440754273         444113575      426800678         427099577
        427371828         427615778         427843958         428056741        
428240071         437886641         440756427         444113583      426800827
        427099783         427372024         427616099         427844071        
428057012         428240121         437886682         440758159        
444113591      426800884         427099924         427372081         427616131
        427844121         428057038         428240139         437886708        
440758332         444113609      426801007         427100029         427372164
        427616149         427844188         428057095         428240147        
437886740         440869147         444113617      426801221         427100052
        427372545         427616180         427844204         428057129        
428240238         437886757         440884435         444113625      426801254
        427100094         427372669         427616206         427844220        
428057160         428240360         437886849         440885101        
444113633      426801270         427100136         427372685         427616610
        427844394         428057269         428240410         437886906        
440903078         444113641      426801452         427100250         427372750
        427616628         427844451         428057319         428240568        
437886922         440993772         444113658      426801536         427100284
        427372768         427616677         427844709         428057426        
428240840         437887052         441022514         444113666      426801650
        427100342         427372776         427616701         427844725        
428057459         428241079         437887078         441022621        
444113674      426801734         427100367         427372792         427616727
        427844790         428057483         428241145         437887094        
441029220         444113682      426801775         427100417         427372800
        427616776         427844964         428057566         428241160        
437887227         441034915         444113690      426801940         427100573
        427372883         427616792         427844972         428057640        
428241202         437887268         441047396         444113708      426802047
        427100748         427372891         427616800         427845052        
428057715         428241269         437887300         441059839        
444113716      426802104         427100896         427372974         427616875
        427845185         428057798         428241285         437887318        
441060100         444113724      426802112         427101266         427373113
        427616974         427845227         428057806         428241293        
437887359         441088416         444113732      426802120         427101456
        427373139         427617030         427845268         428057921        
428241350         437887540         441088697         444113740      426802161
        427101472         427373147         427617063         427845326        
428058028         428241368         437887581         441149762        
444113757      426802377         427101522         427373154         427617196
        427845466         428058093         428241384         437887631        
441159340         444113765      426802419         427101555         427373337
        427617204         427845581         428058119         428241442        
437887656         441194834         444113773      426802476         427101571
        427373345         427617337         427845649         428058283        
428241574         437887680         441235934         444113781      426802518
        427101845         427373691         427617345         427845797        
428058317         428241590         437887813         441302205        
444113799      426802674         427101894         427373808         427617402
        427845862         428058465         428241616         437887839        
441445343         444113807      426802898         427101902         427373816
        427617436         427845904         428058572         428241632        
437887854         441558970         444113815      426802997         427101951
        427373899         427617527         427846266         428058630        
428241707         437887888         441980125         444113823      426803052
        427101993         427374095         427617568         427846340        
428058879         428241772         437887904         442019055        
444113831      426803102         427102025         427374160         427617642
        427846373         428059026         428241780         437887987        
442026340         444113849      426803177         427102108         427374202
        427617709         427846506         428059190         428241814        
437887995         442126686         444113856      426803193         427102405
        427374400         427617832         427846571         428059273        
428241863         437888126         442140554         444113872      426803201
        427102462         427374467         427617899         427846639        
428059299         428242002         437888183         442149068        
444113880      426803318         427102488         427374491         427617915
        427846902         428059331         428242010         437888217        
442164596         444113898      426803359         427102553         427374814
        427617931         427846910         428059364         428242028        
437888340         442170049         444113906      426803532         427102595
        427375076         427618012         427846969         428059372        
428242077         437888373         442192829         444113914      426803706
        427102611         427375225         427618087         427847082        
428059380         428242093         437888407         442254215        
444113922      426803789         427102710         427375258         427618160
        427847132         428059422         428242101         437888456        
442289401         444113930      426803987         427102744         427375415
        427618186         427847157         428059430         428242127        
437888530         442372033         444113948      426804019         427102892
        427375480         427618293         427847173         428059497        
428242226         437888613         442374492         444113955      426804027
        427103023         427375530         427618426         427847215        
428059547         428242234         437888621         442439147        
444113971      426804100         427103072         427375621         427618483
        427847223         428059554         428242259         437888696        
442493557         444113989      426804290         427103254         427375654
        427618509         427847348         428059596         428242531        
437888704         442607370         444113997      426804365         427103288
        427375720         427618624         427847405         428059620        
428242549         437888720         442734752         444114003      426804399
        427103387         427375753         427618749         427847546        
428059794         428242556         437888753         442777694        
444114011      426804415         427103460         427375803         427619002
        427847694         428059836         428242671         437888779        
443118658         444114029      426804449         427103478         427375811
        427619044         427847728         428059976         428242697        
437888910         443228838         444114037      426804571         427103569
        427376140         427619234         427847827         428060123        
428242853         437888951         443242078         444114045      426804621
        427103619         427376181         427619259         427847884        
428060180         428243141         437889017         443346887        
444114052      426804712         427103890         427376231         427619317
        427848031         428060248         428243232         437889108        
443431671         444114060      426804753         427103924         427376272
        427619408         427848122         428060370         428243240        
437889215         443458302         444114078      426804811         427103957
        427376298         427619481         427848205         428060412        
428243257         437889249         443466644         444114086      426805065
        427104161         427376330         427619507         427848387        
428060438         428243349         437889413         443469317        
444114094      426805107         427104377         427376363         427619549
        427848478         428060750         428243356         437889454        
443470489         444114102      426805149         427104393         427376488
        427619705         427848569         428060974         428243372        
437928039         443470810         444114110      426805180         427104427
        427376611         427619713         427848684         428061048        
428243398         437942113         443474101         444114128      426805206
        427104476         427376678         427619820         427848833        
428061063         428243422         437943442         443476353        
444114136      426805271         427104674         427376900         427619903
        427848858         428061220         428243489         438016339        
443476874         444114144      426805321         427104682         427377015
        427619929         427848890         428061279         428243539        
438205023         443477674         444114151      426805529         427104765
        427377056         427620141         427848957         428061451        
428243554         438208431         443488812         444114169      426805644
        427105069         427377072         427620349         427849062        
428061469         428243752         438224743         443491048        
444114177      426805784         427105077         427377080         427620364
        427849278         428061477         428243786         438226276        
443497722         444114185      426805867         427105184         427377114
        427620398         427849336         428061501         428243950        
438227548         443506035         444114193      426805883         427105192
        427377122         427620448         427849583         428061550        
428244081         438228413         443509146         444114201      426805982
        427105226         427377221         427620489         427849674        
428061600         428244099         438228843         443512827        
444114219      426806014         427105283         427377403         427620505
        427849716         428061618         428244107         438229163        
443513825         444114227      426806188         427105325         427377643
        427620646         427850029         428061659         428244198        
438230443         443518600         444114235      426806261         427105358
        427377858         427620745         427850136         428061675        
428244230         438231839         443529243         444114250      426806360
        427105523         427377908         427620760         427850276        
428061816         428244305         438232076         443533237        
444114268      426806378         427105572         427377916         427620778
        427850284         428061956         428244388         438232654        
443538665         444114276    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444142574         444171490   
     444200315         444229025         444257745         444286413        
444315030         444343578         444372080         444400485      444142582
        444171508         444200323         444229033         444257752        
444286421         444315048         444343586         444372098        
444400493      444142590         444171516         444200331         444229041
        444257760         444286439         444315055         444343594        
444372106         444400501      444142608         444171532         444200349
        444229058         444257778         444286447         444315063        
444343602         444372114         444400519      444142616         444171540
        444200364         444229066         444257786         444286454        
444315071         444343610         444372122         444400527      444142624
        444171557         444200380         444229074         444257794        
444286462         444315089         444343628         444372130        
444400535      444142632         444171565         444200398         444229082
        444257802         444286470         444315097         444343636        
444372148         444400543      444142640         444171573         444200406
        444229090         444257810         444286488         444315105        
444343644         444372155         444400550      444142657         444171581
        444200414         444229108         444257828         444286496        
444315113         444343651         444372163         444400568      444142665
        444171599         444200422         444229116         444257836        
444286504         444315121         444343669         444372171        
444400576      444142673         444171607         444200430         444229124
        444257844         444286512         444315139         444343677        
444372189         444400584      444142681         444171615         444200448
        444229132         444257851         444286520         444315147        
444343685         444372197         444400592      444142699         444171623
        444200455         444229140         444257869         444286538        
444315154         444343693         444372205         444400600      444142707
        444171631         444200463         444229157         444257877        
444286546         444315162         444343701         444372213        
444400618      444142715         444171649         444200471         444229165
        444257885         444286553         444315170         444343719        
444372221         444400626      444142723         444171656         444200489
        444229173         444257893         444286561         444315188        
444343727         444372239         444400634      444142731         444171664
        444200497         444229181         444257901         444286579        
444315196         444343735         444372247         444400642      444142749
        444171672         444200505         444229199         444257919        
444286587         444315204         444343743         444372254        
444400659      444142756         444171680         444200513         444229207
        444257927         444286595         444315212         444343750        
444372262         444400667      444142764         444171698         444200521
        444229215         444257935         444286603         444315220        
444343768         444372270         444400675      444142772         444171706
        444200539         444229223         444257943         444286611        
444315238         444343776         444372288         444400683      444142780
        444171714         444200547         444229231         444257950        
444286629         444315246         444343784         444372296        
444400691      444142798         444171722         444200554         444229249
        444257968         444286637         444315253         444343792        
444372304         444400709      444142806         444171730         444200562
        444229256         444257976         444286645         444315261        
444343800         444372312         444400717      444142814         444171748
        444200570         444229264         444257984         444286652        
444315279         444343818         444372320         444400725      444142822
        444171755         444200588         444229272         444257992        
444286660         444315287         444343826         444372338        
444400733      444142830         444171763         444200596         444229280
        444258008         444286678         444315295         444343834        
444372346         444400741      444142855         444171771         444200604
        444229298         444258016         444286686         444315303        
444343842         444372353         444400758      444142863         444171789
        444200612         444229306         444258024         444286694        
444315311         444343859         444372361         444400766      444142871
        444171797         444200620         444229314         444258032        
444286702         444315329         444343867         444372379        
444400774      444142889         444171805         444200638         444229322
        444258040         444286710         444315337         444343875        
444372387         444400782      444142897         444171813         444200646
        444229330         444258057         444286728         444315345        
444343883         444372395         444400790      444142905         444171821
        444200653         444229348         444258065         444286736        
444315352         444343891         444372403         444400808      444142913
        444171839         444200661         444229355         444258073        
444286744         444315360         444343909         444372411        
444400816      444142921         444171847         444200679         444229363
        444258081         444286751         444315378         444343917        
444372429         444400824      444142939         444171854         444200687
        444229371         444258099         444286769         444315386        
444343925         444372437         444400832      444142947         444171862
        444200695         444229389         444258107         444286777        
444315394         444343933         444372445         444400840      444142954
        444171870         444200703         444229397         444258115        
444286785         444315402         444343941         444372452        
444400857      444142962         444171888         444200711         444229405
        444258123         444286793         444315410         444343958        
444372460         444400865      444142970         444171896         444200729
        444229413         444258131         444286801         444315428        
444343966         444372478         444400873      444142988         444171904
        444200737         444229421         444258149         444286819        
444315436         444343974         444372486         444400881      444142996
        444171912         444200745         444229439         444258156        
444286827         444315444         444343982         444372494        
444400899      444143002         444171920         444200752         444229447
        444258164         444286835         444315451         444343990        
444372502         444400907      444143010         444171938         444200760
        444229454         444258172         444286843         444315469        
444344006         444372510         444400915      444143028         444171946
        444200778         444229462         444258180         444286850        
444315477         444344014         444372528         444400923      444143036
        444171953         444200786         444229470         444258198        
444286868         444315485         444344022         444372536        
444400931      444143044         444171961         444200794         444229488
        444258206         444286876         444315493         444344030        
444372544         444400949      444143051         444171979         444200802
        444229496         444258214         444286884         444315501        
444344048         444372551         444400956      444143077         444171987
        444200810         444229504         444258222         444286892        
444315519         444344055         444372569         444400964      444143085
        444171995         444200828         444229512         444258230        
444286900         444315527         444344063         444372577        
444400972      444143093         444172001         444200836         444229520
        444258248         444286918         444315535         444344071        
444372585         444400980      444143101         444172019         444200844
        444229538         444258255         444286926         444315543        
444344089         444372593         444400998      444143119         444172027
        444200851         444229546         444258263         444286934        
444315550         444344097         444372601         444401004      444143127
        444172035         444200869         444229553         444258271        
444286942         444315568         444344105         444372619        
444401012      444143135         444172043         444200877         444229561
        444258289         444286959         444315576         444344113        
444372627         444401020      444143143         444172050         444200885
        444229579         444258297         444286967         444315584        
444344121         444372635         444401038      444143150         444172068
        444200893         444229587         444258305         444286975        
444315592         444344139         444372643         444401046      444143168
        444172076         444200901         444229595         444258313        
444286983         444315600         444344147         444372650        
444401053      444143176         444172084         444200919         444229603
        444258321         444286991         444315618         444344154        
444372668         444401061      444143184         444172092         444200935
        444229611         444258339         444287007         444315626        
444344162         444372676         444401079      444143192         444172100
        444200943         444229629         444258347         444287015        
444315634         444344170         444372684         444401087      444143200
        444172118         444200950         444229637         444258354        
444287023         444315642         444344188         444372692        
444401095      444143218         444172126         444200968         444229645
        444258362         444287031         444315659         444344196        
444372700         444401103      444143226         444172134         444200976
        444229652         444258370         444287049         444315667        
444344204         444372718         444401111      444143234         444172142
        444200984         444229660         444258388         444287056        
444315675         444344212         444372726         444401129      444143242
        444172159         444200992         444229678         444258396        
444287064         444315683         444344220         444372734        
444401137      444143259         444172167         444201008         444229686
        444258404         444287072         444315691         444344238        
444372742         444401145      444143267         444172175         444201016
        444229694         444258412         444287080         444315709        
444344246         444372759         444401152      444143275         444172183
        444201024         444229702         444258420         444287098        
444315717         444344253         444372767         444401160      444143283
        444172191         444201032         444229710         444258446        
444287106         444315733         444344261         444372775        
444401178      444143291         444172209         444201040         444229728
        444258453         444287114         444315741         444344279        
444372783         444401186      444143309         444172217         444201057
        444229736         444258461         444287122         444315758        
444344287         444372791         444401194      444143317         444172225
        444201065         444229744         444258479         444287130        
444315766         444344295         444372809         444401202   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426806394         427105697         427377957         427620943
        427850334         428062137         428244420         438233306        
443552898         444114292      426806410         427105762         427377965
        427620992         427850425         428062145         428244537        
438233694         443554001         444114300      426806436         427105853
        427378005         427621073         427850433         428062160        
428244552         438233884         443556030         444114318      426806451
        427105937         427378021         427621123         427850474        
428062285         428244594         438236168         443561196        
444114326      426806485         427106026         427378161         427621412
        427850490         428062426         428244800         438237497        
443565858         444114334      426806519         427106117         427378203
        427621461         427850623         428062434         428244867        
438241333         443567367         444114342      426806527         427106141
        427378286         427621487         427850680         428062467        
428244966         438241465         443581913         444114359      426806600
        427106182         427378336         427621511         427850748        
428062475         428245229         438241515         443581921        
444114367      426806758         427106232         427378369         427621560
        427850805         428062483         428245245         438242562        
443582184         444114375      426806824         427106315         427378773
        427621628         427850839         428062582         428245336        
438242836         443582267         444114383      426806873         427106364
        427378872         427621636         427851092         428062608        
428245351         438244394         443583307         444114391      426807004
        427106406         427378963         427621735         427851175        
428062632         428245401         438244618         443583794        
444114409      426807038         427106422         427379037         427621776
        427851183         428062640         428245419         438244857        
443584289         444114417      426807350         427106455         427379045
        427621909         427851290         428062665         428245450        
438245383         443586268         444114433      426807483         427106604
        427379052         427622022         427851480         428062707        
428245575         438245615         443587837         444114441      426807889
        427106646         427379060         427622097         427851522        
428062798         428245617         438245623         443587969        
444114458      426807905         427106729         427379185         427622204
        427851639         428062863         428245633         438246308        
443587993         444114466      426807962         427106810         427379193
        427622261         427851662         428062897         428245716        
438246324         443588066         444114474      426808002         427106869
        427379268         427622451         427851795         428062962        
428245831         438247330         443588256         444114482      426808135
        427106927         427379300         427622527         427852199        
428062988         428245880         438247371         443588306        
444114490      426808143         427107008         427379359         427622550
        427852256         428063119         428245898         438247488        
443588686         444114508      426808283         427107016         427379813
        427622592         427852272         428063143         428245906        
438247637         443589007         444114516      426808424         427107115
        427379953         427622725         427852538         428063176        
428245948         438247678         443590203         444114524      426808465
        427107164         427380118         427623046         427852637        
428063309         428246003         438247843         443590518        
444114532      426808481         427107198         427380274         427623087
        427852702         428063333         428246045         438248122        
443591342         444114540      426808614         427107362         427380324
        427623145         427852728         428063358         428246276        
438248205         443591763         444114557      426808622         427107370
        427380506         427623152         427852967         428063416        
428246367         438249013         443591805         444114565      426808887
        427107479         427380803         427623236         427853189        
428063457         428246383         438249153         443591946        
444114573      426808952         427107586         427380860         427623251
        427853247         428063531         428246441         438249245        
443592332         444114581      426809059         427107701         427381058
        427623327         427853338         428063564         428246540        
438250086         443592621         444114607      426809075         427107784
        427381488         427623368         427853387         428063598        
428246607         438250193         443593033         444114615      426809166
        427107859         427381629         427623467         427853486        
428063606         428246615         438250854         443593223        
444114623      426809182         427107875         427381645         427623558
        427853502         428063614         428246672         438250938        
443593264         444114631      426809265         427107958         427381736
        427623566         427853627         428063663         428246748        
438251258         443594460         444114649      426809323         427107966
        427381785         427623582         427853668         428063705        
428246755         438251282         443594791         444114656      426809471
        427107990         427381801         427623624         427853981        
428064067         428246763         438251597         443594924        
444114664      426809539         427108006         427382031         427623681
        427854005         428064307         428246888         438251613        
443596002         444114672      426809695         427108022         427382098
        427623723         427854021         428064323         428246946        
438251761         443596382         444114680      426809752         427108048
        427382114         427623756         427854187         428064331        
428246961         438252264         443596853         444114698      426809950
        427108147         427382171         427623822         427854195        
428064349         428247019         438252520         443597190        
444114706      426810107         427108188         427382221         427623962
        427854450         428064406         428247035         438252884        
443597265         444114714      426810313         427108279         427382247
        427623988         427854559         428064422         428247050        
438253080         443597786         444114722      426810354         427108287
        427382478         427624101         427854591         428064521        
428247159         438253247         443599014         444114730      426810404
        427108378         427382486         427624119         427854880        
428064646         428247191         438253452         443599915        
444114748      426810479         427108493         427382643         427624127
        427854914         428064935         428247308         438253593        
443600002         444114755      426810776         427108683         427382981
        427624135         427855002         428064943         428247464        
438253791         443600242         444114763      426810834         427108733
        427383112         427624176         427855085         428064950        
428247506         438254047         443601323         444114771      426810867
        427108790         427383161         427624200         427855093        
428065080         428247514         438254286         443601463        
444114789      426811030         427108865         427383179         427624283
        427855135         428065213         428247522         438254625        
443601976         444114797      426811063         427109020         427383195
        427624309         427855200         428065262         428247530        
438254856         443602032         444114805      426811188         427109061
        427383336         427624432         427855283         428065338        
428247571         438255093         443603410         444114813      426811212
        427109079         427383351         427624499         427855408        
428065346         428247639         438255143         443603659        
444114821      426811261         427109426         427383377         427624549
        427855440         428065361         428247795         438255960        
443604434         444114839      426811279         427109681         427383765
        427624572         427855499         428065536         428247910        
438256117         443605050         444114847      426811311         427109749
        427383914         427624754         427855531         428065635        
428248009         438256158         443606207         444114854      426811626
        427109830         427383963         427624812         427855697        
428065718         428248033         438256349         443606264        
444114862      426811717         427109905         427384037         427624846
        427856018         428065817         428248058         438256398        
443607213         444114870      426811725         427109970         427384102
        427624879         427856026         428065940         428248108        
438256547         443607932         444114888      426811808         427110051
        427384177         427625033         427856075         428065957        
428248132         438256554         443608088         444114896      426811816
        427110093         427384219         427625116         427856083        
428065999         428248231         438256786         443608781        
444114904      426811907         427110333         427384326         427625124
        427856109         428066112         428248306         438256992        
443609052         444114912      426811964         427110341         427384367
        427625199         427856158         428066161         428248314        
438257149         443612353         444114920      426812004         427110374
        427384383         427625249         427856257         428066294        
428248355         438257354         443615265         444114938      426812129
        427110382         427384417         427625330         427856414        
428066377         428248363         438257578         443615281        
444114946      426812210         427110820         427384458         427625496
        427856521         428066419         428248413         438257883        
443615364         444114953      426812327         427111091         427384516
        427625603         427856570         428066443         428248447        
438258246         443616164         444114961      426812400         427111224
        427384649         427625611         427856794         428066526        
428248595         438258287         443619168         444114979      426812442
        427111257         427384789         427625751         427856802        
428066567         428248603         438258303         443620877        
444114987      426812574         427111349         427384813         427625801
        427856828         428066591         428248611         438258444        
443620927         444114995      426812590         427111596         427384961
        427625868         427856877         428066765         428248637        
438258600         443621164         444115000      426812632         427111604
        427385026         427625934         427856893         428066930        
428248660         438258956         443621206         444115018      426812657
        427111695         427385067         427625959         427857073        
428066963         428248751         438259004         443621289        
444115026      426812814         427111703         427385208         427626015
        427857339         428067177         428248769         438259145        
443622873         444115034    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444143325         444172233   
     444201073         444229751         444258487         444287148        
444315774         444344303         444372817         444401210      444143333
        444172241         444201081         444229769         444258495        
444287155         444315782         444344311         444372825        
444401228      444143341         444172258         444201099         444229777
        444258503         444287163         444315790         444344329        
444372833         444401236      444143358         444172266         444201107
        444229785         444258511         444287171         444315808        
444344337         444372841         444401244      444143366         444172274
        444201115         444229793         444258529         444287189        
444315816         444344345         444372858         444401251      444143374
        444172282         444201123         444229801         444258537        
444287197         444315824         444344352         444372866        
444401269      444143382         444172290         444201131         444229819
        444258545         444287205         444315832         444344360        
444372874         444401277      444143390         444172308         444201149
        444229827         444258552         444287213         444315840        
444344378         444372882         444401285      444143408         444172316
        444201156         444229835         444258560         444287221        
444315857         444344386         444372890         444401293      444143416
        444172324         444201164         444229843         444258578        
444287239         444315865         444344394         444372908        
444401301      444143424         444172332         444201172         444229850
        444258586         444287247         444315873         444344402        
444372916         444401319      444143432         444172340         444201180
        444229868         444258602         444287254         444315881        
444344410         444372924         444401327      444143440         444172357
        444201198         444229876         444258610         444287262        
444315899         444344428         444372932         444401335      444143457
        444172365         444201206         444229884         444258628        
444287270         444315907         444344436         444372940        
444401343      444143465         444172373         444201214         444229892
        444258636         444287288         444315915         444344444        
444372957         444401350      444143473         444172381         444201222
        444229900         444258644         444287296         444315923        
444344451         444372965         444401368      444143481         444172399
        444201230         444229918         444258651         444287304        
444315931         444344469         444372973         444401376      444143499
        444172407         444201255         444229926         444258669        
444287312         444315949         444344477         444372981        
444401384      444143507         444172415         444201263         444229934
        444258677         444287320         444315956         444344485        
444372999         444401392      444143515         444172423         444201271
        444229942         444258685         444287338         444315964        
444344493         444373005         444401400      444143523         444172431
        444201289         444229959         444258693         444287346        
444315972         444344501         444373013         444401418      444143531
        444172449         444201297         444229967         444258701        
444287353         444315980         444344519         444373021        
444401426      444143549         444172456         444201305         444229975
        444258719         444287361         444315998         444344527        
444373039         444401434      444143556         444172464         444201313
        444229983         444258727         444287379         444316004        
444344535         444373047         444401442      444143564         444172472
        444201321         444229991         444258735         444287387        
444316012         444344543         444373054         444401459      444143572
        444172480         444201339         444230007         444258743        
444287395         444316020         444344550         444373062        
444401467      444143580         444172498         444201347         444230015
        444258750         444287403         444316038         444344568        
444373070         444401475      444143598         444172506         444201354
        444230023         444258768         444287411         444316046        
444344576         444373088         444401483      444143606         444172514
        444201362         444230031         444258776         444287429        
444316053         444344584         444373096         444401491      444143614
        444172522         444201370         444230056         444258784        
444287437         444316061         444344592         444373104        
444401509      444143630         444172530         444201396         444230064
        444258792         444287445         444316079         444344600        
444373112         444401517      444143648         444172548         444201404
        444230072         444258800         444287452         444316087        
444344618         444373120         444401525      444143655         444172555
        444201412         444230080         444258818         444287460        
444316095         444344626         444373138         444401533      444143663
        444172563         444201420         444230098         444258826        
444287478         444316103         444344634         444373146        
444401541      444143671         444172571         444201438         444230106
        444258834         444287486         444316111         444344642        
444373153         444401558      444143689         444172589         444201446
        444230114         444258842         444287494         444316129        
444344659         444373161         444401566      444143697         444172597
        444201453         444230122         444258859         444287502        
444316137         444344667         444373179         444401574      444143705
        444172605         444201461         444230130         444258867        
444287510         444316145         444344675         444373187        
444401582      444143713         444172613         444201479         444230148
        444258875         444287528         444316152         444344683        
444373195         444401590      444143721         444172639         444201487
        444230155         444258883         444287536         444316160        
444344691         444373211         444401608      444143739         444172647
        444201495         444230163         444258891         444287544        
444316178         444344709         444373229         444401616      444143747
        444172654         444201503         444230171         444258909        
444287551         444316186         444344717         444373237        
444401624      444143754         444172662         444201511         444230189
        444258917         444287569         444316194         444344725        
444373245         444401632      444143762         444172670         444201529
        444230197         444258925         444287577         444316202        
444344733         444373252         444401640      444143770         444172688
        444201537         444230205         444258933         444287585        
444316210         444344741         444373260         444401657      444143788
        444172696         444201545         444230213         444258941        
444287593         444316228         444344758         444373278        
444401665      444143796         444172704         444201552         444230221
        444258958         444287601         444316236         444344766        
444373286         444401673      444143804         444172712         444201560
        444230239         444258966         444287619         444316244        
444344774         444373294         444401681      444143812         444172720
        444201578         444230247         444258974         444287627        
444316251         444344782         444373302         444401699      444143820
        444172738         444201586         444230254         444258982        
444287635         444316269         444344790         444373310        
444401707      444143838         444172746         444201594         444230262
        444258990         444287643         444316277         444344808        
444373328         444401715      444143846         444172753         444201602
        444230270         444259006         444287650         444316285        
444344816         444373336         444401723      444143853         444172761
        444201610         444230288         444259014         444287668        
444316293         444344824         444373344         444401731      444143861
        444172779         444201628         444230296         444259022        
444287676         444316301         444344832         444373351        
444401749      444143879         444172787         444201636         444230304
        444259030         444287684         444316319         444344840        
444373369         444401756      444143887         444172795         444201644
        444230312         444259048         444287692         444316327        
444344857         444373377         444401764      444143895         444172803
        444201651         444230320         444259055         444287700        
444316335         444344865         444373385         444401772      444143903
        444172811         444201669         444230338         444259063        
444287718         444316343         444344873         444373393        
444401780      444143911         444172829         444201677         444230346
        444259071         444287726         444316350         444344881        
444373401         444401798      444143929         444172837         444201685
        444230353         444259089         444287734         444316368        
444344899         444373419         444401806      444143937         444172845
        444201693         444230361         444259097         444287742        
444316376         444344907         444373427         444401814      444143945
        444172852         444201701         444230379         444259105        
444287759         444316384         444344915         444373435        
444401822      444143952         444172860         444201719         444230387
        444259113         444287767         444316392         444344931        
444373443         444401830      444143960         444172878         444201727
        444230395         444259121         444287775         444316400        
444344949         444373450         444401855      444143978         444172886
        444201735         444230403         444259139         444287783        
444316418         444344956         444373468         444401863      444143986
        444172894         444201743         444230411         444259147        
444287791         444316426         444344964         444373476        
444401871      444143994         444172902         444201750         444230429
        444259154         444287809         444316434         444344972        
444373484         444401889      444144000         444172910         444201768
        444230437         444259162         444287817         444316442        
444344980         444373492         444401897      444144018         444172928
        444201776         444230445         444259170         444287825        
444316459         444344998         444373500         444401905      444144026
        444172936         444201784         444230452         444259188        
444287833         444316467         444345003         444373518        
444401913      444144034         444172944         444201792         444230460
        444259196         444287841         444316475         444345011        
444373526         444401921      444144042         444172951         444201800
        444230478         444259204         444287858         444316483        
444345037         444373534         444401939      444144059         444172969
        444201818         444230486         444259212         444287866        
444316491         444345045         444373542         444401947   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426812970         427111737         427385232         427626049
        427857354         428067243         428248835         438259194        
443623400         444115042      426813044         427111745         427385265
        427626403         427857362         428067326         428248884        
438259343         443625785         444115059      426813069         427111786
        427385422         427626429         427857438         428067433        
428248967         438259475         443626544         444115067      426813473
        427111794         427385489         427626494         427857503        
428067466         428249072         438259483         443627195        
444115075      426813556         427111877         427385505         427626528
        427857636         428067490         428249098         438259558        
443627484         444115083      426813739         427111935         427385547
        427626619         427857701         428067540         428249247        
438259566         443629225         444115091      426813820         427112149
        427385844         427626726         427857818         428067557        
428249270         438259624         443630900         444115109      426813911
        427112354         427385877         427626775         427858139        
428067581         428249320         438259871         443632716        
444115117      426814075         427112529         427385885         427626783
        427858188         428067920         428249361         438259947        
443632849         444115125      426814273         427112610         427386305
        427626825         427858220         428068001         428249536        
438260036         443633029         444115133      426814281         427112644
        427386412         427626858         427858337         428068019        
428249650         438260143         443633540         444115141      426814612
        427112701         427386560         427626924         427858386        
428068035         428249684         438260218         443635263        
444115158      426814729         427112768         427386594         427626940
        427858469         428068084         428249700         438260226        
443636030         444115166      426814802         427112826         427386636
        427627070         427858592         428068258         428249809        
438260259         443637293         444115174      426814828         427113048
        427386800         427627328         427858667         428068266        
428249882         438260507         443638531         444115182      426814919
        427113311         427386867         427627336         427858964        
428068373         428249890         438260697         443638986        
444115190      426815148         427113352         427386891         427627492
        427859178         428068639         428249932         438260887        
443639109         444115208      426815163         427113402         427386958
        427627534         427859186         428068670         428249965        
438260937         443639463         444115216      426815171         427113543
        427386990         427627633         427859194         428068878        
428249999         438261109         443641097         444115224      426815395
        427113568         427387089         427627641         427859335        
428068886         428250088         438261356         443643051        
444115232      426815874         427113618         427387139         427627690
        427859376         428068894         428250112         438261463        
443643457         444115240      426815957         427113824         427387295
        427627740         427859392         428068902         428250179        
438261547         443643929         444115265      426816146         427113881
        427387493         427627880         427859483         428068969        
428250237         438261638         443644331         444115273      426816195
        427113964         427387550         427627898         427859624        
428069009         428250252         438261653         443644430        
444115281      426816211         427114137         427387626         427628029
        427859632         428069181         428250278         438261745        
443645932         444115299      426816369         427114152         427387691
        427628037         427859715         428069199         428250294        
438261943         443646765         444115307      426816617         427114244
        427387816         427628060         427859921         428069249        
428250302         438262073         443648464         444115315      426816955
        427114277         427387899         427628169         427860044        
428069256         428250344         438262107         443649199        
444115323      426816963         427114285         427388004         427628177
        427860085         428069371         428250351         438262305        
443651039         444115331      426817136         427114608         427388046
        427628243         427860150         428069504         428250377        
438262313         443651245         444115349      426817227         427114616
        427388293         427628425         427860218         428069546        
428250427         438262347         443655527         444115356      426817243
        427114814         427388509         427628458         427860259        
428069694         428250476         438262529         443655782        
444115364      426817334         427115167         427388558         427628474
        427860358         428069777         428250492         438262800        
443656152         444115372      426817581         427115381         427388574
        427628540         427860382         428069793         428250518        
438262891         443656871         444115380      426817623         427115530
        427388616         427628631         427860457         428069801        
428250567         438263097         443658109         444115398      426817698
        427115589         427388848         427628714         427860473        
428069827         428250591         438263220         443658851        
444115406      426817813         427115811         427388889         427628771
        427860614         428069835         428250617         438263287        
443659875         444115414      426817821         427116017         427389390
        427628870         427860804         428069868         428250732        
438263303         443664172         444115422      426817839         427116025
        427389408         427628920         427860895         428069983        
428250757         438263394         443665021         444115430      426817854
        427116124         427389440         427628961         427860994        
428070007         428250773         438263485         443665641        
444115448      426817888         427116157         427389630         427629019
        427861034         428070270         428250815         438263527        
443666045         444115455      426818092         427116363         427389788
        427629050         427861042         428070361         428250971        
438263659         443667514         444115463      426818118         427116462
        427389887         427629118         427861091         428070445        
428250989         438263824         443668009         444115471      426818225
        427116777         427389986         427629134         427861117        
428070452         428251003         438264145         443668215        
444115489      426818233         427116868         427389994         427629225
        427861240         428070494         428251201         438264194        
443668280         444115497      426818324         427116918         427390141
        427629357         427861620         428070502         428251219        
438264350         443670120         444115505      426818589         427116959
        427390265         427629472         427861711         428070684        
428251227         438264368         443672290         444115513      426818696
        427116991         427390323         427629480         427861760        
428070718         428251417         438264392         443672969        
444115521      426818977         427117452         427390356         427629506
        427862107         428070759         428251607         438264426        
443673462         444115539      426819033         427117585         427390414
        427629563         427862230         428070767         428251730        
438264533         443674056         444115547      426819322         427117775
        427390554         427629704         427862263         428070825        
428251789         438264574         443674619         444115554      426819421
        427117973         427390687         427629746         427862339        
428070841         428251854         438264665         443675392        
444115562      426819595         427118005         427390802         427629845
        427862461         428070908         428251987         438264707        
443676358         444115570      426819686         427118096         427390901
        427629944         427862529         428071138         428252001        
438264756         443677117         444115588      426819827         427118195
        427391388         427629977         427862628         428071146        
428252035         438265670         443677356         444115596      426819959
        427118443         427391461         427629985         427862701        
428071179         428252415         438265787         443677802        
444115604      426820080         427118641         427391578         427630108
        427862743         428071211         428252423         438265951        
443680723         444115612      426820130         427118708         427391750
        427630165         427862750         428071245         428252555        
438266173         443682026         444115620      426820171         427118732
        427391891         427630199         427862776         428071260        
428252597         438266272         443682539         444115638      426820346
        427118807         427392006         427630314         427862842        
428071278         428252688         438266280         443683370        
444115646      426820353         427118872         427392014         427630454
        427862941         428071336         428252696         438266314        
443683719         444115653      426820536         427118971         427392105
        427630546         427862966         428071385         428253058        
438266363         443684105         444115661      426820551         427119029
        427392493         427630744         427863048         428071419        
428253132         438266504         443684576         444115679      426820726
        427119045         427392519         427630819         427863816        
428071633         428253256         438266546         443684881        
444115687      426820791         427119078         427392659         427630926
        427863980         428071641         428253314         438266793        
443685417         444115695      426820908         427119110         427392709
        427631023         427864020         428071658         428253322        
438266827         443685466         444115703      426821013         427119268
        427392790         427631072         427864061         428071740        
428253330         438266884         443685565         444115711      426821153
        427119409         427392816         427631312         427864103        
428071880         428253389         438267049         443685813        
444115729      426821377         427119441         427392857         427631353
        427864129         428071898         428253454         438267163        
443685961         444115737      426821419         427119615         427392873
        427631460         427864137         428071948         428253470        
438267189         443687041         444115745      426821658         427119631
        427392964         427631528         427864228         428071989        
428253520         438267213         443687413         444115752      426821781
        427119649         427393053         427631585         427864376        
428071997         428253595         438267221         443687868        
444115760      426821872         427119714         427393129         427631684
        427864491         428072029         428253637         438267312        
443688064         444115778    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444144067         444172977   
     444201826         444230494         444259220         444287874        
444316509         444345052         444373559         444401954      444144075
        444172985         444201834         444230502         444259238        
444287882         444316517         444345060         444373567        
444401962      444144083         444172993         444201842         444230510
        444259246         444287890         444316525         444345078        
444373575         444401970      444144091         444173009         444201859
        444230528         444259253         444287908         444316533        
444345086         444373583         444401988      444144109         444173017
        444201867         444230536         444259261         444287916        
444316541         444345094         444373591         444402002      444144117
        444173025         444201875         444230544         444259279        
444287924         444316558         444345102         444373609        
444402010      444144125         444173033         444201883         444230551
        444259287         444287932         444316566         444345110        
444373617         444402028      444144133         444173041         444201891
        444230569         444259295         444287940         444316574        
444345128         444373625         444402036      444144141         444173058
        444201909         444230577         444259303         444287957        
444316582         444345136         444373633         444402044      444144158
        444173066         444201917         444230585         444259311        
444287965         444316590         444345144         444373641        
444402051      444144166         444173074         444201925         444230593
        444259329         444287973         444316616         444345151        
444373658         444402069      444144174         444173082         444201933
        444230601         444259337         444287981         444316624        
444345169         444373666         444402077      444144182         444173090
        444201941         444230619         444259345         444287999        
444316632         444345177         444373674         444402085      444144190
        444173108         444201958         444230627         444259352        
444288005         444316640         444345185         444373682        
444402093      444144208         444173116         444201966         444230635
        444259360         444288013         444316657         444345193        
444373690         444402101      444144216         444173124         444201974
        444230643         444259378         444288021         444316665        
444345201         444373708         444402119      444144224         444173132
        444201982         444230650         444259386         444288039        
444316673         444345219         444373716         444402127      444144232
        444173140         444201990         444230668         444259394        
444288047         444316681         444345227         444373724        
444402135      444144240         444173157         444202006         444230676
        444259410         444288054         444316699         444345235        
444373732         444402143      444144257         444173165         444202014
        444230684         444259428         444288062         444316707        
444345243         444373740         444402150      444144265         444173173
        444202022         444230692         444259436         444288070        
444316715         444345250         444373757         444402168      444144273
        444173181         444202030         444230700         444259444        
444288088         444316723         444345268         444373765        
444402176      444144281         444173199         444202048         444230718
        444259451         444288096         444316731         444345276        
444373773         444402184      444144299         444173207         444202055
        444230726         444259469         444288104         444316749        
444345284         444373781         444402192      444144307         444173215
        444202063         444230734         444259477         444288112        
444316756         444345292         444373799         444402200      444144315
        444173231         444202071         444230742         444259485        
444288138         444316764         444345300         444373807        
444402218      444144323         444173249         444202089         444230759
        444259493         444288146         444316772         444345318        
444373815         444402226      444144331         444173256         444202097
        444230767         444259501         444288153         444316780        
444345326         444373823         444402234      444144349         444173264
        444202105         444230775         444259519         444288161        
444316798         444345334         444373831         444402259      444144356
        444173272         444202113         444230783         444259527        
444288179         444316806         444345342         444373849        
444402267      444144364         444173280         444202121         444230791
        444259535         444288187         444316814         444345359        
444373856         444402275      444144372         444173298         444202139
        444230809         444259543         444288195         444316822        
444345375         444373864         444402283      444144380         444173306
        444202147         444230817         444259550         444288203        
444316830         444345383         444373872         444402291      444144398
        444173314         444202154         444230825         444259568        
444288211         444316848         444345391         444373880        
444402309      444144406         444173322         444202162         444230833
        444259576         444288229         444316855         444345409        
444373898         444402317      444144414         444173330         444202170
        444230841         444259584         444288237         444316863        
444345417         444373906         444402325      444144422         444173348
        444202188         444230858         444259592         444288245        
444316871         444345425         444373914         444402333      444144430
        444173355         444202196         444230866         444259600        
444288252         444316889         444345433         444373922        
444402341      444144448         444173363         444202204         444230882
        444259618         444288260         444316897         444345441        
444373930         444402358      444144455         444173371         444202212
        444230890         444259626         444288278         444316905        
444345458         444373948         444402366      444144471         444173389
        444202220         444230908         444259634         444288286        
444316913         444345466         444373955         444402374      444144489
        444173397         444202238         444230916         444259642        
444288294         444316921         444345474         444373963        
444402382      444144497         444173413         444202246         444230924
        444259659         444288302         444316939         444345482        
444373971         444402390      444144505         444173421         444202253
        444230932         444259667         444288310         444316947        
444345490         444373989         444402408      444144513         444173439
        444202261         444230940         444259675         444288328        
444316954         444345508         444373997         444402416      444144521
        444173447         444202279         444230957         444259683        
444288336         444316962         444345516         444374003        
444402424      444144539         444173454         444202287         444230965
        444259691         444288344         444316970         444345524        
444374011         444402432      444144547         444173462         444202295
        444230973         444259709         444288351         444316988        
444345532         444374029         444402440      444144554         444173470
        444202303         444230981         444259717         444288369        
444316996         444345540         444374037         444402457      444144562
        444173488         444202311         444230999         444259725        
444288377         444317002         444345557         444374045        
444402465      444144570         444173496         444202329         444231005
        444259733         444288385         444317010         444345565        
444374052         444402473      444144588         444173504         444202337
        444231013         444259741         444288393         444317028        
444345573         444374060         444402481      444144596         444173512
        444202345         444231021         444259758         444288401        
444317036         444345581         444374078         444402499      444144604
        444173520         444202352         444231039         444259766        
444288419         444317044         444345599         444374086        
444402507      444144612         444173546         444202360         444231047
        444259774         444288427         444317051         444345607        
444374094         444402515      444144620         444173553         444202378
        444231054         444259782         444288435         444317069        
444345615         444374102         444402523      444144638         444173561
        444202386         444231062         444259790         444288443        
444317077         444345623         444374110         444402531      444144646
        444173587         444202394         444231070         444259808        
444288450         444317085         444345631         444374128        
444402549      444144653         444173595         444202410         444231088
        444259816         444288468         444317093         444345649        
444374136         444402556      444144661         444173603         444202428
        444231096         444259824         444288476         444317101        
444345656         444374144         444402564      444144679         444173611
        444202436         444231104         444259832         444288484        
444317119         444345664         444374151         444402572      444144687
        444173629         444202444         444231112         444259840        
444288492         444317127         444345672         444374169        
444402580      444144695         444173637         444202451         444231120
        444259857         444288500         444317135         444345680        
444374177         444402598      444144703         444173645         444202469
        444231146         444259865         444288518         444317143        
444345698         444374185         444402606      444144711         444173652
        444202477         444231153         444259873         444288526        
444317150         444345706         444374193         444402614      444144729
        444173660         444202485         444231161         444259881        
444288534         444317168         444345714         444374201        
444402622      444144737         444173678         444202493         444231179
        444259899         444288542         444317176         444345722        
444374219         444402630      444144745         444173686         444202501
        444231187         444259907         444288559         444317184        
444345730         444374227         444402648      444144752         444173694
        444202519         444231195         444259915         444288567        
444317192         444345748         444374235         444402655      444144760
        444173702         444202527         444231203         444259923        
444288575         444317200         444345755         444374243        
444402663      444144778         444173710         444202535         444231211
        444259931         444288583         444317218         444345763        
444374250         444402671      444144786         444173728         444202543
        444231229         444259949         444288591         444317226        
444345771         444374268         444402689      444144794         444173736
        444202550         444231237         444259956         444288609        
444317234         444345789         444374276         444402697   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426821914         427119771         427393152         427631742
        427864533         428072110         428253660         438267429        
443688080         444115786      426821930         427119797         427393293
        427631783         427864566         428072177         428253710        
438267536         443688262         444115794      426821955         427119813
        427393335         427631833         427864590         428072193        
428253751         438267619         443692165         444115802      426822003
        427119854         427393376         427631965         427864806        
428072227         428253819         438268146         443692413        
444115810      426822011         427119870         427393384         427631973
        427864863         428072250         428253843         438268211        
443694492         444115828      426822045         427119920         427393434
        427632070         427865167         428072268         428253850        
438268237         443695465         444115836      426822052         427120019
        427393624         427632112         427865175         428072300        
428253868         438268369         443695606         444115844      426822078
        427120027         427393806         427632229         427865290        
428072409         428253884         438268658         443695705        
444115851      426822102         427120290         427393822         427632252
        427865324         428072425         428253900         438268880        
443695978         444115869      426822151         427120431         427393939
        427632286         427865472         428072441         428253934        
438268989         443696000         444115877      426822383         427120506
        427394093         427632369         427865506         428072490        
428253942         438269029         443696638         444115885      426822607
        427120555         427394143         427632591         427865514        
428072532         428253975         438269151         443697222        
444115893      426822698         427120878         427394291         427632609
        427865571         428072599         428254007         438269201        
443702139         444115901      426822763         427120951         427394606
        427632625         427865597         428072649         428254023        
438269227         443703459         444115919      426822789         427120977
        427394887         427632666         427865811         428072706        
428254049         438269276         443703525         444115927      426822854
        427121264         427395124         427632708         427865928        
428072722         428254072         438269284         443704838        
444115935      426823068         427121322         427395231         427632724
        427865977         428072730         428254114         438269292        
443705959         444115943      426823175         427121363         427395314
        427632732         427865993         428072763         428254163        
438269359         443706130         444115950      426823225         427121496
        427395322         427632781         427866082         428072854        
428254171         438269482         443706817         444115968      426823282
        427121512         427395363         427633037         427866090        
428072862         428254197         438269508         443707245        
444115976      426823449         427121561         427395421         427633052
        427866140         428072896         428254221         438269532        
443707633         444115984      426823563         427121827         427395454
        427633128         427866587         428072920         428254247        
438269540         443708508         444115992      426823605         427121843
        427395546         427633169         427866785         428073019        
428254320         438269565         443709506         444116008      426823696
        427121892         427395579         427633243         427866868        
428073035         428254346         438269599         443713433        
444116016      426823704         427122080         427395629         427633276
        427866876         428073043         428254429         438269623        
443716444         444116024      426823894         427122114         427395777
        427633441         427867072         428073068         428254486        
438269664         443716717         444116032      426823928         427122262
        427395785         427633516         427867189         428073126        
428254510         438269714         443717335         444116040      426823951
        427122387         427395801         427633607         427867494        
428073217         428254536         438269730         443717343        
444116057      426824066         427122395         427395926         427633631
        427867510         428073357         428254635         438269771        
443717640         444116065      426824157         427122593         427395975
        427633680         427867601         428073829         428254668        
438269805         443717947         444116073      426824256         427122668
        427396205         427633748         427867668         428074041        
428254684         438269847         443718200         444116081      426824298
        427122684         427396213         427633763         427867908        
428074090         428254700         438269854         443718770        
444116099      426824389         427122726         427396361         427633839
        427867916         428074165         428254734         438269870        
443719729         444116107      426824405         427122759         427396494
        427633854         427867965         428074173         428254759        
438269896         443720941         444116115      426824520         427122890
        427396536         427633912         427868153         428074181        
428254890         438269953         443722582         444116123      426824637
        427122924         427397039         427633953         427868393        
428074322         428254973         438270167         443725312        
444116131      426824850         427123013         427397096         427633979
        427868419         428074363         428255012         438270241        
443725817         444116149      426824918         427123054         427397153
        427633995         427868435         428074421         428255087        
438270266         443726161         444116156      426824926         427123096
        427397401         427634001         427868500         428074447        
428255152         438270290         443726286         444116164      426825030
        427123286         427397500         427634068         427868864        
428074611         428255350         438270308         443728282        
444116172      426825071         427123310         427397575         427634126
        427869185         428074629         428255442         438270381        
443729868         444116180      426825089         427123484         427397666
        427634191         427869284         428074637         428255525        
438270407         443730437         444116198      426825196         427123518
        427397757         427634258         427869474         428074777        
428255541         438270415         443730569         444116206      426825261
        427123559         427397765         427634407         427869482        
428074801         428255699         438270431         443731450        
444116214      426825303         427123575         427397773         427634522
        427869573         428074868         428255707         438270654        
443731955         444116222      426825337         427124011         427397831
        427634571         427869649         428074876         428255855        
438270696         443731963         444116230      426825477         427124094
        427397906         427634688         427869656         428074959        
428255905         438270738         443734306         444116248      426825675
        427124243         427397922         427634761         427869961        
428074967         428255913         438270761         443735121        
444116255      426825725         427124490         427397930         427634779
        427870027         428074983         428255947         438270779        
443736038         444116263      426825840         427124664         427398060
        427634803         427870167         428074991         428256010        
438270845         443736483         444116271      426826004         427124763
        427398219         427634845         427870191         428075121        
428256051         438270860         443736517         444116289      426826186
        427124805         427398466         427634902         427870514        
428075212         428256275         438270902         443736582        
444116297      426826202         427124813         427398680         427635016
        427870639         428075311         428256382         438270993        
443736640         444116305      426826293         427125034         427398714
        427635057         427870811         428075394         428256416        
438271058         443737127         444116313      426826319         427125174
        427398722         427635115         427870860         428075428        
428256481         438271082         443737648         444116321      426826392
        427125224         427398839         427635131         427870894        
428075717         428256515         438271090         443737861        
444116339      426826459         427125240         427398847         427635289
        427871223         428075774         428256630         438271108        
443737937         444116347      426826517         427125398         427398870
        427635313         427871355         428075808         428256747        
438271124         443738604         444116354      426826541         427125752
        427399050         427635321         427871397         428075824        
428256812         438271199         443739560         444116362      426826582
        427125828         427399175         427635347         427871561        
428075915         428256820         438271280         443740212        
444116388      426826632         427125851         427399332         427635362
        427871710         428075923         428256861         438271371        
443740816         444116396      426826715         427125901         427399449
        427635396         427871876         428076012         428256994        
438271454         443741376         444116404      426826772         427125943
        427399472         427635446         427871926         428076137        
428257000         438271629         443741566         444116412      426826806
        427125968         427399480         427635529         427872072        
428076160         428257273         438271801         443741665        
444116420      426827010         427126008         427399498         427635545
        427872148         428076178         428257356         438271827        
443743604         444116438      426827234         427126230         427399522
        427635701         427872155         428076186         428257414        
438271835         443743851         444116446      426827416         427126248
        427399563         427635735         427872239         428076269        
428257588         438271868         443745278         444116453      426827457
        427126313         427399654         427635800         427872353        
428076319         428257604         438271876         443746342        
444116461      426827465         427126347         427399662         427635826
        427872387         428076343         428257620         438271959        
443748595         444116479      426827507         427126420         427399902
        427635859         427872494         428076426         428257638        
438272205         443749445         444116487      426827820         427126479
        427399944         427635867         427872551         428076434        
428257885         438272338         443749643         444116495      426827994
        427126602         427400064         427636048         427872700        
428076590         428258008         438272353         443749817        
444116503      426828026         427126636         427400072         427636097
        427872825         428076632         428258057         438272445        
443750377         444116511    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444144802         444173744   
     444202568         444231245         444259964         444288617        
444317242         444345797         444374284         444402705      444144810
        444173751         444202576         444231252         444259972        
444288625         444317259         444345805         444374292        
444402713      444144828         444173769         444202584         444231260
        444259980         444288633         444317267         444345813        
444374300         444402721      444144836         444173777         444202592
        444231278         444259998         444288641         444317275        
444345821         444374318         444402739      444144844         444173785
        444202600         444231286         444260004         444288658        
444317283         444345839         444374326         444402747      444144851
        444173793         444202618         444231294         444260012        
444288666         444317291         444345847         444374334        
444402754      444144869         444173801         444202626         444231302
        444260020         444288674         444317309         444345854        
444374342         444402762      444144877         444173819         444202634
        444231310         444260038         444288682         444317317        
444345862         444374359         444402770      444144885         444173827
        444202642         444231328         444260046         444288690        
444317325         444345870         444374367         444402788      444144893
        444173835         444202659         444231336         444260053        
444288708         444317333         444345888         444374375        
444402796      444144901         444173843         444202667         444231344
        444260061         444288716         444317341         444345896        
444374383         444402804      444144919         444173850         444202675
        444231351         444260079         444288724         444317358        
444345904         444374391         444402812      444144927         444173868
        444202683         444231369         444260087         444288732        
444317366         444345920         444374409         444402820      444144935
        444173876         444202691         444231377         444260095        
444288740         444317374         444345938         444374417        
444402838      444144943         444173884         444202709         444231385
        444260103         444288757         444317382         444345946        
444374425         444402846      444144950         444173892         444202717
        444231393         444260111         444288765         444317390        
444345953         444374433         444402853      444144968         444173900
        444202725         444231401         444260129         444288773        
444317408         444345961         444374441         444402861      444144976
        444173918         444202733         444231419         444260137        
444288781         444317416         444345979         444374458        
444402879      444144984         444173926         444202741         444231427
        444260145         444288799         444317424         444345987        
444374466         444402887      444144992         444173934         444202758
        444231435         444260152         444288807         444317432        
444345995         444374474         444402895      444145007         444173942
        444202766         444231443         444260160         444288815        
444317440         444346001         444374482         444402903      444145015
        444173959         444202774         444231450         444260178        
444288823         444317457         444346019         444374490        
444402911      444145023         444173967         444202782         444231468
        444260186         444288831         444317465         444346027        
444374508         444402929      444145031         444173975         444202790
        444231476         444260194         444288849         444317473        
444346035         444374516         444402937      444145049         444173983
        444202808         444231484         444260202         444288856        
444317481         444346043         444374524         444402945      444145056
        444173991         444202816         444231492         444260210        
444288872         444317499         444346050         444374532        
444402952      444145064         444174007         444202824         444231500
        444260228         444288880         444317507         444346068        
444374540         444402960      444145072         444174015         444202832
        444231518         444260236         444288898         444317515        
444346076         444374557         444402978      444145080         444174023
        444202840         444231526         444260244         444288906        
444317523         444346084         444374565         444402986      444145098
        444174031         444202857         444231534         444260251        
444288914         444317531         444346092         444374573        
444402994      444145106         444174049         444202865         444231542
        444260269         444288922         444317549         444346100        
444374581         444403000      444145114         444174056         444202873
        444231559         444260277         444288930         444317556        
444346118         444374599         444403018      444145130         444174064
        444202881         444231567         444260285         444288948        
444317564         444346126         444374607         444403026      444145148
        444174072         444202899         444231575         444260293        
444288955         444317572         444346134         444374615        
444403034      444145155         444174080         444202907         444231583
        444260301         444288963         444317580         444346142        
444374623         444403042      444145163         444174098         444202923
        444231591         444260319         444288971         444317598        
444346159         444374631         444403059      444145171         444174106
        444202931         444231609         444260327         444288989        
444317606         444346167         444374649         444403067      444145189
        444174114         444202949         444231617         444260335        
444288997         444317614         444346175         444374656        
444403075      444145197         444174122         444202956         444231625
        444260343         444289003         444317622         444346183        
444374664         444403083      444145205         444174130         444202964
        444231633         444260350         444289011         444317630        
444346191         444374672         444403091      444145213         444174148
        444202972         444231641         444260368         444289029        
444317648         444346209         444374680         444403109      444145221
        444174163         444202980         444231658         444260376        
444289037         444317655         444346217         444374698        
444403117      444145239         444174171         444202998         444231666
        444260384         444289045         444317663         444346225        
444374706         444403125      444145247         444174189         444203004
        444231674         444260392         444289052         444317671        
444346233         444374714         444403133      444145254         444174197
        444203012         444231682         444260400         444289060        
444317689         444346241         444374722         444403141      444145262
        444174205         444203020         444231690         444260418        
444289078         444317697         444346258         444374730        
444403158      444145270         444174213         444203038         444231708
        444260426         444289086         444317705         444346266        
444374748         444403166      444145288         444174221         444203046
        444231716         444260434         444289094         444317713        
444346274         444374755         444403174      444145296         444174239
        444203053         444231724         444260442         444289102        
444317721         444346282         444374763         444403182      444145304
        444174247         444203061         444231732         444260459        
444289110         444317739         444346290         444374771        
444403190      444145312         444174254         444203079         444231757
        444260467         444289128         444317747         444346308        
444374789         444403208      444145338         444174262         444203087
        444231765         444260475         444289136         444317754        
444346316         444374797         444403216      444145346         444174270
        444203095         444231773         444260483         444289144        
444317762         444346324         444374805         444403224      444145353
        444174288         444203103         444231781         444260491        
444289151         444317770         444346332         444374813        
444403232      444145361         444174296         444203111         444231799
        444260509         444289169         444317788         444346340        
444374821         444403240      444145379         444174304         444203129
        444231807         444260517         444289177         444317804        
444346357         444374839         444403257      444145387         444174312
        444203137         444231815         444260525         444289185        
444317812         444346365         444374847         444403265      444145395
        444174320         444203145         444231823         444260533        
444289193         444317820         444346373         444374854        
444403273      444145403         444174338         444203152         444231831
        444260541         444289201         444317838         444346381        
444374862         444403281      444145411         444174346         444203160
        444231849         444260558         444289219         444317846        
444346399         444374870         444403299      444145429         444174353
        444203186         444231856         444260566         444289227        
444317853         444346407         444374888         444403307      444145437
        444174361         444203194         444231864         444260574        
444289235         444317861         444346415         444374896        
444403315      444145445         444174379         444203202         444231872
        444260582         444289243         444317879         444346423        
444374904         444403323      444145452         444174387         444203210
        444231880         444260590         444289250         444317887        
444346431         444374912         444403331      444145460         444174395
        444203228         444231898         444260608         444289268        
444317895         444346449         444374920         444403349      444145478
        444174403         444203236         444231906         444260616        
444289276         444317903         444346456         444374938        
444403356      444145486         444174411         444203244         444231914
        444260624         444289284         444317911         444346464        
444374946         444403364      444145494         444174429         444203251
        444231922         444260632         444289292         444317929        
444346472         444374953         444403372      444145502         444174437
        444203269         444231930         444260640         444289300        
444317937         444346480         444374961         444403380      444145510
        444174445         444203277         444231948         444260657        
444289318         444317945         444346498         444374979        
444403398      444145528         444174452         444203285         444231955
        444260665         444289326         444317952         444346506        
444374987         444403406      444145536         444174460         444203293
        444231963         444260673         444289334         444317960        
444346514         444374995         444403414      444145551         444174478
        444203319         444231971         444260681         444289342        
444317978         444346522         444375000         444403422   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426828125         427126867         427400254         427636113
        427872833         428076699         428258065         438272452        
443751409         444116529      426828257         427126974         427400353
        427636196         427872866         428076749         428258149        
438272494         443752423         444116537      426828356         427127113
        427400387         427636543         427872940         428076814        
428258172         438272619         443752514         444116545      426828430
        427127121         427400510         427636592         427872999        
428076863         428258198         438272643         443753165        
444116552      426828497         427127170         427400684         427636667
        427873302         428076871         428258248         438272684        
443753249         444116560      426828521         427127204         427400924
        427636782         427873401         428076939         428258289        
438272726         443755111         444116578      426828935         427127238
        427400932         427636790         427873427         428077002        
428258347         438272783         443756226         444116586      426828976
        427127246         427401005         427636949         427873450        
428077192         428258420         438273104         443757190        
444116594      426829016         427127295         427401054         427636972
        427873641         428077341         428258479         438273153        
443757729         444116602      426829024         427127311         427401104
        427637012         427873666         428077366         428258594        
438273161         443759048         444116610      426829057         427127873
        427401393         427637145         427873690         428077481        
428258693         438273195         443759337         444116628      426829073
        427127907         427401724         427637277         427873799        
428077499         428258719         438273278         443759543        
444116636      426829149         427128020         427401807         427637301
        427873872         428077572         428258727         438273310        
443759980         444116644      426829222         427128046         427401963
        427637418         427873914         428077705         428258750        
438273583         443761036         444116651      426829313         427128079
        427402052         427637533         427873963         428077861        
428258867         438273609         443763180         444116669      426829461
        427128087         427402243         427637608         427874029        
428077960         428258933         438273765         443763396        
444116677      426829701         427128129         427402326         427637640
        427874078         428077986         428258974         438273849        
443763529         444116685      426829768         427128137         427402417
        427637665         427874086         428078026         428258982        
438273856         443764378         444116693      426829842         427128145
        427402540         427637863         427874128         428078042        
428259030         438273864         443764477         444116701      426829966
        427128186         427402557         427637939         427874292        
428078091         428259063         438273914         443764501        
444116719      426830030         427128277         427402805         427637947
        427874565         428078166         428259113         438273922        
443765979         444116727      426830360         427128327         427403084
        427638028         427874607         428078240         428259121        
438273930         443767207         444116743      426830386         427128384
        427403233         427638044         427874730         428078265        
428259147         438273955         443768254         444116750      426830428
        427128426         427403258         427638051         427874748        
428078307         428259188         438274177         443768551        
444116768      426830493         427128467         427403357         427638168
        427874821         428078331         428259204         438274185        
443768775         444116776      426830584         427128483         427403365
        427638200         427875042         428078448         428259253        
438274219         443768908         444116784      426830709         427128558
        427403431         427638242         427875067         428078513        
428259311         438274235         443769344         444116792      426830790
        427128624         427403449         427638374         427875125        
428078539         428259337         438274243         443772108        
444116800      426830840         427128640         427403548         427638408
        427875216         428078554         428259352         438274250        
443773668         444116818      426830881         427128848         427403704
        427638481         427875315         428078588         428259477        
438274441         443775077         444116826      426830899         427128863
        427403712         427638630         427875372         428078661        
428259493         438274508         443775374         444116834      426830998
        427128889         427403811         427638663         427875422        
428078679         428259550         438274722         443776166        
444116842      426831079         427129085         427403977         427638903
        427875513         428078687         428259576         438274755        
443776273         444116859      426831210         427129168         427404017
        427639083         427875539         428078729         428259659        
438274821         443777891         444116867      426831293         427129192
        427404025         427639331         427875562         428078778        
428259667         438274896         443780259         444116875      426831368
        427129333         427404058         427639349         427875653        
428078893         428259691         438274979         443783717        
444116883      426831475         427129473         427404264         427639505
        427875687         428079073         428259709         438275018        
443784178         444116891      426831533         427129481         427404447
        427639521         427875752         428079156         428259824        
438275075         443784236         444116917      426831798         427129507
        427404520         427639539         427875828         428079222        
428259881         438275174         443784509         444116925      426832143
        427129606         427404694         427639562         427875836        
428079271         428259956         438275240         443784863        
444116933      426832150         427129614         427404777         427639588
        427876032         428079305         428260103         438275299        
443785258         444116941      426832259         427129622         427405204
        427639679         427876073         428079347         428260111        
438275307         443785977         444116958      426832283         427129705
        427405345         427639695         427876123         428079461        
428260186         438275356         443787080         444116966      426832382
        427129721         427405667         427639752         427876131        
428079495         428260194         438275414         443787387        
444116974      426832432         427129754         427405832         427639794
        427876479         428079503         428260202         438275463        
443787965         444116982      426832457         427130216         427405857
        427639828         427876578         428079537         428260228        
438275802         443788195         444116990      426832507         427130380
        427405956         427639935         427876685         428079628        
428260244         438275950         443788260         444117006      426832549
        427130422         427405980         427639950         427876743        
428079651         428260327         438276008         443791058        
444117014      426832630         427130471         427406145         427639984
        427876842         428079669         428260350         438276388        
443792858         444117022      426832671         427130588         427406194
        427639992         427876917         428079685         428260368        
438276610         443793104         444117030      426832762         427130679
        427406210         427640008         427876974         428079701        
428260442         438276701         443795455         444117048      426833240
        427130745         427406285         427640016         427876982        
428079735         428260459         438276826         443795711        
444117055      426833265         427130778         427406327         427640115
        427877048         428079776         428260657         438276909        
443795968         444117063      426833331         427130794         427406350
        427640180         427877063         428079834         428260665        
438276925         443797436         444117071      426833406         427130877
        427406384         427640206         427877097         428079842        
428260681         438276966         443797832         444117089      426833513
        427130919         427406442         427640347         427877220        
428079883         428260715         438277154         443799671        
444117097      426833661         427130935         427406475         427640388
        427877329         428080055         428260731         438277360        
443800925         444117105      426833935         427130950         427406566
        427640438         427877386         428080105         428260764        
438277493         443805387         444117113      426833976         427131040
        427406624         427640743         427877402         428080238        
428260871         438277576         443806195         444117121      426833992
        427131107         427406640         427640842         427877410        
428080246         428260939         438277659         443807706        
444117139      426834222         427131156         427406871         427640917
        427877469         428080261         428260947         438277683        
443808043         444117147      426834461         427131297         427407002
        427640933         427877485         428080410         428260962        
438277774         443810312         444117154      426834651         427131321
        427407085         427641022         427877600         428080451        
428260996         438277782         443811013         444117162      426834800
        427131362         427407176         427641030         427877881        
428080477         428261002         438278061         443811096        
444117170      426834933         427131412         427407226         427641337
        427877964         428080527         428261028         438278079        
443811856         444117188      426834941         427131453         427407234
        427641352         427877972         428080535         428261036        
438278459         443815303         444117196      426835005         427131495
        427407309         427641402         427877980         428080543        
428261069         438278731         443817481         444117204      426835021
        427131644         427407325         427641444         427878038        
428080550         428261226         438278822         443822895        
444117212      426835112         427131693         427407341         427641535
        427878103         428080642         428261366         438278863        
443825617         444117220      426835286         427131743         427407390
        427641667         427878137         428080659         428261416        
438278871         443826805         444117238      426835583         427131768
        427407416         427641782         427878152         428080667        
428261440         438279044         443827860         444117246      426835690
        427131867         427407523         427641881         427878160        
428080758         428261515         438279051         443830930        
444117253      426835781         427131917         427407663         427641931
        427878194         428080832         428261572         438279184        
443831516         444117261    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444145569         444174486   
     444203327         444231989         444260699         444289359        
444317986         444346530         444375018         444403430      444145577
        444174494         444203335         444231997         444260707        
444289367         444317994         444346548         444375026        
444403448      444145585         444174502         444203343         444232003
        444260715         444289375         444318000         444346555        
444375034         444403455      444145593         444174510         444203350
        444232011         444260723         444289383         444318018        
444346563         444375042         444403463      444145601         444174528
        444203368         444232029         444260731         444289391        
444318026         444346571         444375059         444403471      444145619
        444174536         444203376         444232037         444260749        
444289409         444318034         444346589         444375067        
444403489      444145627         444174544         444203384         444232045
        444260756         444289417         444318042         444346597        
444375075         444403497      444145635         444174551         444203392
        444232052         444260764         444289425         444318059        
444346605         444375083         444403505      444145643         444174569
        444203400         444232060         444260772         444289433        
444318067         444346613         444375091         444403513      444145650
        444174577         444203418         444232078         444260780        
444289441         444318075         444346621         444375109        
444403521      444145668         444174585         444203426         444232086
        444260798         444289458         444318083         444346639        
444375117         444403539      444145676         444174593         444203434
        444232094         444260806         444289466         444318091        
444346647         444375125         444403547      444145684         444174601
        444203442         444232102         444260814         444289474        
444318109         444346654         444375133         444403554      444145692
        444174619         444203459         444232110         444260822        
444289482         444318117         444346662         444375141        
444403562      444145700         444174635         444203467         444232128
        444260830         444289490         444318125         444346670        
444375158         444403570      444145718         444174643         444203475
        444232136         444260848         444289508         444318133        
444346688         444375166         444403588      444145726         444174650
        444203483         444232144         444260855         444289516        
444318141         444346696         444375174         444403596      444145734
        444174668         444203491         444232151         444260863        
444289524         444318158         444346704         444375182        
444403604      444145742         444174676         444203509         444232169
        444260871         444289532         444318166         444346712        
444375190         444403612      444145759         444174684         444203517
        444232177         444260889         444289540         444318174        
444346720         444375208         444403620      444145767         444174692
        444203525         444232185         444260897         444289557        
444318182         444346738         444375216         444403638      444145775
        444174700         444203541         444232193         444260905        
444289565         444318190         444346746         444375224        
444403646      444145783         444174718         444203558         444232201
        444260913         444289573         444318208         444346753        
444375232         444403653      444145791         444174726         444203566
        444232219         444260921         444289581         444318216        
444346761         444375240         444403661      444145809         444174734
        444203574         444232227         444260939         444289599        
444318224         444346779         444375257         444403679      444145817
        444174742         444203582         444232235         444260947        
444289607         444318240         444346787         444375265        
444403687      444145825         444174759         444203590         444232243
        444260962         444289615         444318257         444346795        
444375273         444403695      444145833         444174767         444203608
        444232250         444260970         444289623         444318265        
444346803         444375281         444403703      444145841         444174775
        444203616         444232268         444260988         444289631        
444318273         444346811         444375299         444403711      444145858
        444174783         444203624         444232276         444260996        
444289649         444318281         444346829         444375307        
444403729      444145866         444174791         444203632         444232284
        444261002         444289656         444318299         444346837        
444375315         444403745      444145874         444174809         444203640
        444232292         444261010         444289664         444318307        
444346845         444375323         444403752      444145890         444174817
        444203657         444232300         444261028         444289672        
444318315         444346852         444375331         444403760      444145908
        444174825         444203665         444232318         444261036        
444289680         444318331         444346860         444375349        
444403778      444145916         444174833         444203673         444232326
        444261044         444289698         444318349         444346878        
444375356         444403786      444145924         444174841         444203681
        444232342         444261051         444289706         444318356        
444346886         444375364         444403794      444145932         444174858
        444203699         444232359         444261069         444289714        
444318364         444346894         444375372         444403802      444145940
        444174866         444203707         444232367         444261077        
444289722         444318372         444346902         444375380        
444403810      444145965         444174874         444203715         444232375
        444261085         444289730         444318380         444346910        
444375398         444403828      444145973         444174882         444203723
        444232383         444261093         444289748         444318398        
444346928         444375406         444403836      444145981         444174890
        444203731         444232391         444261101         444289755        
444318406         444346936         444375414         444403844      444145999
        444174908         444203749         444232409         444261119        
444289763         444318414         444346944         444375422        
444403851      444146005         444174916         444203756         444232417
        444261127         444289771         444318422         444346951        
444375430         444403869      444146013         444174924         444203764
        444232425         444261135         444289789         444318430        
444346969         444375448         444403877      444146021         444174932
        444203772         444232433         444261143         444289797        
444318448         444346977         444375455         444403885      444146039
        444174940         444203780         444232441         444261150        
444289805         444318455         444346985         444375463        
444403893      444146047         444174957         444203798         444232458
        444261168         444289813         444318463         444346993        
444375471         444403901      444146054         444174965         444203806
        444232466         444261176         444289821         444318471        
444347009         444375489         444403919      444146062         444174973
        444203814         444232474         444261184         444289839        
444318489         444347017         444375497         444403927      444146070
        444174981         444203822         444232482         444261192        
444289847         444318497         444347025         444375505        
444403935      444146088         444174999         444203830         444232490
        444261200         444289854         444318505         444347033        
444375513         444403943      444146096         444175004         444203848
        444232508         444261218         444289862         444318513        
444347041         444375521         444403950      444146104         444175012
        444203855         444232516         444261226         444289870        
444318521         444347058         444375539         444403968      444146112
        444175020         444203863         444232524         444261234        
444289888         444318539         444347066         444375547        
444403976      444146120         444175038         444203871         444232532
        444261242         444289896         444318547         444347074        
444375554         444403984      444146146         444175046         444203889
        444232540         444261259         444289904         444318554        
444347082         444375562         444403992      444146153         444175053
        444203897         444232557         444261267         444289912        
444318562         444347090         444375570         444404008      444146161
        444175061         444203905         444232565         444261275        
444289920         444318570         444347108         444375588        
444404016      444146179         444175079         444203913         444232573
        444261283         444289938         444318588         444347116        
444375596         444404024      444146187         444175087         444203921
        444232581         444261291         444289946         444318596        
444347124         444375604         444404032      444146195         444175095
        444203939         444232599         444261309         444289953        
444318604         444347132         444375612         444404040      444146203
        444175103         444203947         444232607         444261317        
444289961         444318612         444347140         444375620        
444404057      444146211         444175111         444203954         444232615
        444261325         444289979         444318620         444347157        
444375638         444404065      444146229         444175129         444203962
        444232623         444261333         444289987         444318638        
444347165         444375646         444404073      444146237         444175137
        444203970         444232631         444261341         444289995        
444318646         444347173         444375653         444404081      444146245
        444175145         444203988         444232649         444261358        
444290001         444318653         444347181         444375661        
444404099      444146252         444175152         444203996         444232656
        444261366         444290019         444318661         444347199        
444375679         444404107      444146260         444175160         444204002
        444232664         444261374         444290027         444318679        
444347207         444375687         444404115      444146278         444175178
        444204010         444232672         444261382         444290035        
444318687         444347215         444375695         444404123      444146286
        444175186         444204028         444232680         444261390        
444290043         444318695         444347223         444375703        
444404131      444146294         444175194         444204036         444232698
        444261408         444290050         444318703         444347231        
444375711         444404149      444146302         444175202         444204044
        444232706         444261416         444290068         444318711        
444347249         444375729         444404156      444146310         444175210
        444204051         444232714         444261424         444290076        
444318729         444347256         444375737         444404164   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426835807         427131933         427407705         427642152
        427878459         428080915         428261622         438279218        
443831573         444117279      426835989         427132006         427407721
        427642194         427878467         428081046         428261663        
438279234         443831656         444117287      426836060         427132204
        427407770         427642343         427878541         428081160        
428261952         438279416         443832159         444117295      426836144
        427132311         427407804         427642368         427878665        
428081228         428262026         438279531         443835400        
444117311      426836201         427132469         427407838         427642384
        427878764         428081269         428262042         438279689        
443835954         444117337      426836235         427132501         427407853
        427642590         427878798         428081343         428262067        
438279796         443841390         444117345      426836433         427132535
        427407861         427642616         427878897         428081368        
428262166         438279861         443843412         444117352      426836490
        427132550         427407879         427642673         427878988        
428081426         428262174         438280034         443844261        
444117360      426836516         427132634         427408026         427642707
        427879051         428081517         428262265         438280059        
443844618         444117378      426836698         427132642         427408489
        427642749         427879317         428081558         428262307        
438280182         443845896         444117386      426836714         427132667
        427408547         427642780         427879374         428081574        
428262331         438280240         443848098         444117394      426836938
        427132774         427408646         427642822         427879424        
428081590         428262364         438280448         443848304        
444117402      426836995         427132832         427408661         427642848
        427879689         428081608         428262414         438280810        
443849336         444117410      426837050         427133145         427408679
        427642889         427879705         428081657         428262604        
438280851         443850094         444117428      426837068         427133194
        427408810         427642921         427879929         428081715        
428262612         438280885         443851894         444117436      426837084
        427133319         427408893         427642988         427879945        
428081731         428262687         438280893         443852017        
444117444      426837290         427133368         427409081         427643051
        427880398         428081806         428262836         438280984        
443853411         444117451      426837340         427133400         427409115
        427643093         427880497         428081848         428262851        
438280992         443854443         444117469      426837431         427133467
        427409313         427643150         427880604         428081855        
428262893         438281081         443854732         444117477      426837514
        427133558         427409529         427643176         427880612        
428081871         428262901         438281214         443861232        
444117485      426837530         427133582         427409628         427643267
        427880653         428081996         428262927         438281396        
443862164         444117493      426837647         427133624         427409701
        427643333         427880695         428082028         428262992        
438281636         443863063         444117501      426837738         427133657
        427409784         427643341         427880786         428082077        
428263131         438281776         443863709         444117519      426837894
        427133681         427409875         427643374         427880844        
428082085         428263149         438281933         443864103        
444117527      426838058         427133731         427409909         427643416
        427880968         428082101         428263248         438282030        
443866371         444117535      426838108         427133772         427409941
        427643424         427881347         428082200         428263370        
438282105         443866488         444117543      426838157         427133921
        427410113         427643499         427881404         428082218        
428263503         438282113         443868401         444117568      426838199
        427133939         427410261         427643549         427881511        
428082291         428263529         438282303         443871959        
444117576      426838215         427134119         427410337         427643713
        427881586         428082333         428263560         438282352        
443872411         444117584      426838389         427134168         427410352
        427643721         427881735         428082374         428263826        
438282360         443872619         444117592      426838421         427134267
        427410394         427643945         427881776         428082440        
428263867         438282378         443875299         444117600      426838462
        427134424         427410451         427644018         427881800        
428082531         428264089         438282592         443875430        
444117618      426838496         427134556         427410576         427644075
        427881842         428082622         428264196         438282642        
443877170         444117626      426838504         427134572         427410584
        427644125         427881917         428082655         428264212        
438282774         443878095         444117634      426838587         427134606
        427410659         427644273         427881933         428082762        
428264337         438282899         443878582         444117642      426838645
        427134812         427410766         427644414         427881958        
428082838         428264444         438282931         443879416        
444117659      426838728         427134911         427410774         427644455
        427882105         428082846         428264576         438282949        
443881412         444117667      426838934         427135108         427410840
        427644471         427882303         428082887         428264584        
438283046         443881578         444117675      426838942         427135124
        427410881         427644505         427882402         428082903        
428264709         438283061         443881891         444117683      426839056
        427135140         427410907         427644562         427882428        
428082937         428264717         438283251         443882451        
444117691      426839122         427135298         427410915         427644612
        427882485         428082978         428264840         438283277        
443889795         444117709      426839262         427135314         427410923
        427644810         427882535         428082986         428264931        
438283293         443893789         444117717      426839320         427135371
        427410931         427644836         427882584         428083018        
428264956         438283327         443894852         444117725      426839429
        427135405         427411079         427644851         427882741        
428083034         428265011         438283442         443895446        
444117733      426839460         427135488         427411103         427644901
        427882865         428083083         428265037         438283517        
443896485         444117741      426839601         427135736         427411228
        427644976         427882980         428083174         428265045        
438283673         443900725         444117758      426839684         427135777
        427411244         427645007         427883186         428083182        
428265060         438283707         443900741         444117766      426839692
        427135827         427411269         427645031         427883202        
428083216         428265110         438283731         443902168        
444117774      426839718         427135942         427411335         427645122
        427883327         428083232         428265144         438283863        
443902614         444117782      426839734         427135959         427411400
        427645189         427883467         428083349         428265227        
438283871         443905286         444117808      426839833         427136155
        427411731         427645247         427883475         428083372        
428265326         438283905         443907167         444117816      426840005
        427136189         427411814         427645254         427883574        
428083406         428265383         438283939         443907241        
444117824      426840062         427136270         427411897         427645304
        427883723         428083430         428265433         438283947        
443910070         444117832      426840138         427136288         427412044
        427645437         427883905         428083604         428265458        
438284002         443910088         444117840      426840393         427136379
        427412051         427645494         427884028         428083711        
428265482         438284085         443912274         444117857      426840559
        427136569         427412200         427645544         427884259        
428083745         428265508         438284143         443912399        
444117865      426840799         427136676         427412382         427645692
        427884333         428083786         428265532         438284259        
443916119         444117873      426840856         427136809         427412390
        427645767         427884382         428083877         428265540        
438284275         443916200         444117881      426841136         427136841
        427412606         427645775         427884416         428083992        
428265565         438284325         443919204         444117899      426841151
        427136890         427412663         427645783         427884424        
428084032         428265581         438284341         443920319        
444117907      426841169         427136924         427412697         427645817
        427884481         428084206         428265599         438284531        
443920376         444117915      426841417         427137005         427412838
        427645890         427884549         428084511         428265607        
438284564         443923560         444117923      426841565         427137013
        427412853         427645965         427884655         428084529        
428265615         438284598         443929682         444117931      426841664
        427137039         427412861         427645981         427884671        
428084545         428265763         438285199         443932876        
444117949      426841722         427137088         427412887         427645999
        427884747         428084636         428265862         438285207        
443937412         444117956      426841862         427137179         427412895
        427646104         427884804         428084719         428265961        
438285470         443941166         444117964      426842183         427137187
        427412978         427646138         427884812         428084743        
428265995         438285611         443945282         444117972      426842399
        427137278         427413034         427646203         427884861        
428084792         428266019         438285710         443950928        
444117980      426842662         427137310         427413513         427646245
        427884887         428084966         428266050         438285926        
443952270         444117998      426842993         427137450         427413539
        427646286         427884903         428085112         428266258        
438286007         443953831         444118012      426843157         427137716
        427413554         427646302         427885017         428085179        
428266324         438286072         443957493         444118020      426843173
        427137799         427413760         427646310         427885058        
428085187         428266357         438286486         443962253        
444118038      426843199         427137823         427413810         427646328
        427885082         428085245         428266365         438286510        
443965314         444118046    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444146328         444175228   
     444204069         444232722         444261432         444290084        
444318737         444347264         444375745         444404172      444146336
        444175236         444204077         444232730         444261440        
444290092         444318752         444347272         444375752        
444404180      444146344         444175244         444204085         444232748
        444261457         444290100         444318760         444347280        
444375760         444404198      444146351         444175251         444204093
        444232755         444261465         444290118         444318778        
444347298         444375778         444404206      444146369         444175269
        444204101         444232763         444261473         444290126        
444318786         444347306         444375786         444404214      444146377
        444175277         444204119         444232771         444261481        
444290134         444318794         444347314         444375794        
444404222      444146385         444175285         444204127         444232789
        444261499         444290142         444318802         444347322        
444375802         444404230      444146393         444175301         444204135
        444232797         444261507         444290159         444318810        
444347330         444375810         444404248      444146401         444175319
        444204143         444232805         444261515         444290167        
444318828         444347348         444375828         444404255      444146419
        444175327         444204150         444232813         444261523        
444290175         444318836         444347355         444375836        
444404263      444146427         444175335         444204168         444232821
        444261531         444290183         444318844         444347363        
444375844         444404271      444146435         444175343         444204176
        444232839         444261549         444290191         444318851        
444347371         444375851         444404289      444146443         444175350
        444204184         444232847         444261556         444290209        
444318869         444347389         444375869         444404297      444146450
        444175368         444204192         444232854         444261564        
444290217         444318877         444347397         444375877        
444404305      444146468         444175376         444204200         444232862
        444261572         444290225         444318885         444347405        
444375885         444404313      444146476         444175384         444204218
        444232870         444261580         444290233         444318893        
444347413         444375893         444404321      444146484         444175400
        444204226         444232888         444261598         444290241        
444318901         444347421         444375901         444404347      444146492
        444175418         444204234         444232896         444261606        
444290258         444318919         444347439         444375919        
444404354      444146500         444175426         444204242         444232904
        444261614         444290266         444318927         444347447        
444375927         444404362      444146518         444175442         444204259
        444232912         444261622         444290274         444318935        
444347454         444375935         444404370      444146526         444175459
        444204267         444232920         444261630         444290282        
444318943         444347462         444375943         444404388      444146534
        444175467         444204275         444232938         444261648        
444290290         444318950         444347470         444375950        
444404396      444146542         444175475         444204283         444232946
        444261655         444290308         444318968         444347488        
444375968         444404404      444146567         444175483         444204291
        444232953         444261663         444290316         444318976        
444347496         444375976         444404412      444146575         444175491
        444204309         444232961         444261671         444290324        
444318984         444347504         444375984         444404420      444146583
        444175509         444204317         444232979         444261689        
444290332         444318992         444347512         444375992        
444404438      444146591         444175517         444204325         444232987
        444261697         444290340         444319008         444347520        
444376008         444404446      444146609         444175525         444204333
        444232995         444261705         444290357         444319016        
444347538         444376016         444404453      444146617         444175533
        444204341         444233001         444261713         444290365        
444319024         444347546         444376024         444404461      444146625
        444175541         444204358         444233019         444261721        
444290373         444319032         444347553         444376032        
444404479      444146633         444175558         444204366         444233027
        444261739         444290381         444319040         444347561        
444376040         444404487      444146641         444175566         444204374
        444233035         444261747         444290399         444319057        
444347579         444376057         444404495      444146658         444175574
        444204382         444233043         444261754         444290407        
444319065         444347587         444376065         444404503      444146666
        444175582         444204390         444233050         444261762        
444290415         444319073         444347595         444376073        
444404511      444146674         444175590         444204408         444233068
        444261770         444290423         444319081         444347603        
444376081         444404529      444146682         444175608         444204416
        444233076         444261788         444290431         444319099        
444347611         444376107         444404537      444146690         444175616
        444204424         444233084         444261796         444290449        
444319107         444347629         444376115         444404545      444146708
        444175624         444204432         444233092         444261804        
444290456         444319115         444347637         444376123        
444404552      444146716         444175632         444204440         444233100
        444261812         444290464         444319123         444347645        
444376131         444404560      444146724         444175640         444204465
        444233118         444261820         444290472         444319131        
444347652         444376149         444404578      444146732         444175657
        444204473         444233126         444261838         444290480        
444319149         444347660         444376156         444404586      444146740
        444175665         444204481         444233134         444261846        
444290498         444319156         444347678         444376164        
444404594      444146757         444175673         444204499         444233142
        444261853         444290506         444319164         444347686        
444376172         444404602      444146765         444175681         444204507
        444233159         444261861         444290514         444319172        
444347694         444376180         444404610      444146773         444175699
        444204515         444233167         444261879         444290522        
444319180         444347702         444376198         444404628      444146781
        444175707         444204523         444233175         444261887        
444290530         444319198         444347710         444376206        
444404636      444146799         444175715         444204531         444233183
        444261895         444290548         444319206         444347728        
444376214         444404644      444146807         444175723         444204549
        444233191         444261903         444290555         444319214        
444347736         444376222         444404651      444146815         444175731
        444204556         444233209         444261911         444290563        
444319222         444347744         444376230         444404669      444146823
        444175749         444204564         444233217         444261929        
444290571         444319230         444347751         444376248        
444404677      444146831         444175756         444204572         444233225
        444261937         444290589         444319248         444347769        
444376255         444404685      444146849         444175764         444204580
        444233233         444261945         444290597         444319255        
444347777         444376263         444404693      444146856         444175772
        444204598         444233241         444261952         444290605        
444319263         444347785         444376271         444404701      444146864
        444175780         444204606         444233258         444261960        
444290613         444319271         444347793         444376289        
444404719      444146872         444175798         444204614         444233266
        444261978         444290621         444319289         444347801        
444376297         444404727      444146880         444175806         444204622
        444233274         444261986         444290639         444319297        
444347819         444376305         444404735      444146898         444175814
        444204630         444233282         444261994         444290647        
444319305         444347827         444376313         444404743      444146906
        444175822         444204648         444233290         444262000        
444290654         444319313         444347835         444376321        
444404750      444146914         444175830         444204655         444233308
        444262018         444290662         444319321         444347843        
444376339         444404768      444146922         444175848         444204663
        444233316         444262026         444290670         444319339        
444347850         444376347         444404776      444146930         444175855
        444204671         444233324         444262034         444290696        
444319347         444347868         444376354         444404784      444146948
        444175863         444204689         444233332         444262042        
444290704         444319354         444347876         444376362        
444404792      444146955         444175871         444204697         444233340
        444262059         444290712         444319362         444347884        
444376370         444404800      444146963         444175889         444204705
        444233357         444262067         444290720         444319370        
444347892         444376388         444404818      444146971         444175897
        444204739         444233365         444262075         444290738        
444319388         444347900         444376396         444404826      444146989
        444175905         444204747         444233373         444262083        
444290746         444319396         444347918         444376404        
444404834      444146997         444175913         444204754         444233381
        444262091         444290753         444319404         444347926        
444376412         444404842      444147003         444175921         444204762
        444233399         444262109         444290761         444319412        
444347934         444376420         444404859      444147011         444175939
        444204770         444233407         444262117         444290779        
444319420         444347942         444376438         444404867      444147029
        444175947         444204788         444233415         444262125        
444290787         444319438         444347959         444376446        
444404875      444147037         444175954         444204796         444233423
        444262133         444290795         444319446         444347967        
444376453         444404883      444147045         444175962         444204804
        444233431         444262141         444290803         444319453        
444347975         444376461         444404891      444147052         444175970
        444204812         444233449         444262158         444290811        
444319461         444347983         444376479         444404909   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426843249         427137831         427413927         427646336
        427885157         428085302         428266480         438286544        
443966130         444118053      426843447         427137849         427414081
        427646450         427885215         428085328         428266514        
438286601         443966528         444118061      426843595         427137864
        427414354         427646500         427885413         428085369        
428266597         438286619         443966817         444118079      426843975
        427138011         427414420         427646807         427885470        
428085468         428266605         438286635         443970611        
444118087      426844122         427138425         427414529         427646856
        427885504         428085559         428266639         438286882        
443973334         444118095      426844163         427138441         427414537
        427647045         427885520         428085567         428266688        
438286924         443974548         444118103      426844445         427138631
        427414545         427647136         427885546         428085583        
428266704         438286965         443976733         444118111      426844486
        427138649         427414560         427647334         427885553        
428085898         428266779         438287054         443981147        
444118129      426844494         427138888         427414586         427647391
        427885637         428085948         428266894         438287096        
443983242         444118137      426844569         427138912         427414628
        427647425         427885645         428085989         428266944        
438287179         443987524         444118145      426844676         427139274
        427414818         427647458         427885686         428086094        
428266985         438287252         443989256         444118152      426844684
        427139324         427415070         427647649         427885785        
428086110         428267025         438287260         443993712        
444118160      426844692         427139365         427415385         427647698
        427885900         428086169         428267157         438287476        
443998539         444118178      426844759         427139381         427415468
        427647763         427885918         428086177         428267181        
438287518         444001804         444118186      426844858         427139431
        427415484         427647847         427885959         428086250        
428267231         438287567         444004360         444118194      426844890
        427139514         427415583         427647862         427885991        
428086318         428267314         438287732         444005813        
444118202      426844916         427139704         427415906         427647870
        427886056         428086383         428267371         438287849        
444007124         444118210      426844973         427139720         427416169
        427647953         427886106         428086391         428267587        
438287880         444023881         444118228      426845004         427139779
        427416219         427648167         427886148         428086417        
428267736         438288052         444028724         444118236      426845020
        427139829         427416235         427648274         427886189        
428086615         428267900         438288060         444032585        
444118244      426845053         427139894         427416276         427648381
        427886247         428086706         428267967         438288227        
444048896         444118251      426845160         427139910         427416334
        427648464         427886270         428086755         428267991        
438288326         444072409         444118269      426845251         427139944
        427416391         427648480         427886395         428086771        
428268106         438288359         444072995         444118277      426845269
        427140017         427416508         427648498         427886445        
428086839         428268148         438288375         444078521        
444118285      426845368         427140033         427416581         427648522
        427886502         428086870         428268429         438288490        
444088330         444118301      426845376         427140264         427416623
        427648530         427886510         428086888         428268478        
438288557         444088348         444118319      426845467         427140280
        427416763         427648621         427886528         428086953        
428268593         438288573         444088355         444118327      426845707
        427140322         427417050         427648688         427886544        
428087001         428268619         438288615         444088363        
444118335      426845715         427140389         427417142         427648795
        427886593         428087084         428268775         438288649        
444088389         444118343      426845814         427140579         427417258
        427648829         427886635         428087191         428268833        
438288656         444088397         444118350      426845897         427140595
        427417357         427648845         427886718         428087209        
428268882         438288839         444088405         444118368      426845954
        427140652         427417506         427648852         427886742        
428087233         428268924         438288920         444088413        
444118376      426846135         427140777         427417548         427648902
        427886817         428087316         428269021         438289142        
444088421         444118384      426846275         427140868         427417688
        427649082         427886908         428087357         428269104        
438289175         444088439         444118392      426846432         427140975
        427417712         427649264         427886932         428087381        
428269203         438289225         444088447         444118400      426846564
        427141361         427417753         427649272         427886940        
428087423         428269245         438289274         444088454        
444118418      426846648         427141445         427417787         427649298
        427887047         428087563         428269328         438289290        
444088462         444118426      426846739         427141452         427417894
        427649355         427887104         428087613         428269369        
438289308         444088488         444118434      426846895         427141957
        427417928         427649462         427887153         428087738        
428269377         438289316         444088496         444118442      426846994
        427141999         427417969         427649496         427887245        
428087753         428269500         438289332         444088504        
444118459      426847059         427142039         427417993         427649538
        427887328         428087779         428269567         438289381        
444088520         444118467      426847216         427142070         427418017
        427649629         427887336         428087852         428269708        
438289431         444088538         444118475      426847331         427142112
        427418033         427649850         427887344         428087894        
428269740         438289449         444088553         444118483      426847380
        427142336         427418041         427649892         427887351        
428087951         428269906         438289464         444088561        
444118491      426847448         427142344         427418066         427649926
        427887435         428087993         428269963         438289571        
444088579         444118509      426847711         427142500         427418132
        427649967         427887518         428088074         428269989        
438289589         444088587         444118517      426847794         427142732
        427418157         427650015         427887542         428088140        
428270235         438289597         444088595         444118525      426847836
        427142740         427418215         427650064         427887609        
428088215         428270466         438289605         444088603        
444118541      426848081         427142823         427418223         427650148
        427887641         428088272         428270615         438289654        
444088611         444118558      426848347         427143086         427418389
        427650205         427887682         428088496         428270649        
438289696         444088629         444118566      426848388         427143094
        427418439         427650288         427887757         428088504        
428270888         438289944         444088645         444118574      426848438
        427143102         427418470         427650304         427887799        
428088520         428271001         438289985         444088652        
444118582      426848461         427143284         427418702         427650312
        427887807         428088884         428271084         438290074        
444088660         444118590      426848529         427143425         427418751
        427650320         427887815         428088942         428271100        
438290116         444088678         444118608      426848578         427143631
        427418850         427650353         427887864         428088991        
428271167         438290181         444088686         444118616      426848685
        427143730         427419049         427650395         427887898        
428089031         428271183         438290199         444088694        
444118624      426848826         427143862         427419106         427650429
        427887914         428089064         428271282         438290223        
444088710         444118632      426848941         427143896         427419122
        427650445         427887997         428089130         428271332        
438290231         444088728         444118640      426848966         427143920
        427419148         427650478         427888003         428089155        
428271464         438290264         444088736         444118657      426849030
        427144399         427419262         427650502         427888276        
428089189         428271498         438290280         444088751        
444118665      426849139         427144571         427419288         427650569
        427888292         428089437         428271522         438290389        
444088777         444118673      426849154         427144613         427419296
        427650577         427888300         428089544         428271548        
438290405         444088785         444118681      426849261         427144845
        427419478         427650635         427888433         428089650        
428271571         438290413         444088793         444118699      426849428
        427144878         427419486         427650676         427888458        
428089742         428271613         438290447         444088801        
444118707      426849485         427144886         427419528         427650692
        427888532         428089791         428271654         438290504        
444088819         444118715      426849550         427144951         427419718
        427650742         427888797         428089981         428271662        
438290538         444088827         444118723      426849923         427144993
        427419833         427650775         427888862         428090013        
428271696         438290561         444088835         444118731      426849964
        427145073         427419858         427650833         427888920        
428090104         428271803         438290595         444088843        
444118749      426850046         427145347         427419882         427650916
        427888979         428090138         428271951         438290686        
444088850         444118756      426850210         427145487         427420047
        427650999         427889068         428090344         428271985        
438290835         444088868         444118764      426850319         427145511
        427420054         427651039         427889076         428090427        
428272041         438290850         444088892         444118772      426850384
        427145552         427420112         427651070         427889175        
428090468         428272066         438290884         444088900        
444118780      426850467         427145586         427420278         427651153
        427889258         428090500         428272181         438290975        
444088926         444118798    Receivables      Receivables      Receivables  
   Receivables      Receivables      Receivables      Receivables     
Receivables      Receivables      Receivables     444147060         444175988   
     444204820         444233456         444262166         444290829        
444319479         444347991         444376487         444404917      444147078
        444175996         444204838         444233464         444262174        
444290837         444319487         444348007         444376495        
444404925      444147086         444176002         444204846         444233472
        444262182         444290845         444319495         444348015        
444376503         444404933      444147094         444176010         444204853
        444233480         444262190         444290852         444319511        
444348023         444376511         444404941      444147102         444176028
        444204861         444233498         444262208         444290860        
444319529         444348031         444376529         444404958      444147110
        444176036         444204879         444233506         444262216        
444290878         444319537         444348049         444376537        
444404966      444147128         444176044         444204887         444233514
        444262224         444290886         444319545         444348056        
444376545         444404974      444147136         444176051         444204895
        444233522         444262232         444290894         444319552        
444348064         444376552         444404982      444147144         444176069
        444204903         444233530         444262240         444290910        
444319560         444348072         444376560         444404990      444147151
        444176077         444204911         444233548         444262257        
444290928         444319578         444348080         444376578        
444405005      444147169         444176085         444204929         444233555
        444262265         444290936         444319586         444348098        
444376586         444405013      444147177         444176093         444204937
        444233563         444262273         444290944         444319594        
444348106         444376594         444405021      444147185         444176101
        444204945         444233571         444262281         444290951        
444319602         444348114         444376602         444405039      444147193
        444176119         444204952         444233589         444262299        
444290969         444319610         444348122         444376610        
444405047      444147201         444176127         444204960         444233597
        444262307         444290977         444319628         444348130        
444376628         444405054      444147219         444176135         444204978
        444233605         444262315         444290985         444319636        
444348148         444376636         444405062      444147227         444176143
        444204986         444233613         444262323         444290993        
444319644         444348155         444376644         444405070      444147235
        444176150         444204994         444233621         444262331        
444291009         444319651         444348163         444376651        
444405088      444147243         444176168         444205009         444233639
        444262349         444291017         444319669         444348171        
444376669         444405096      444147250         444176176         444205017
        444233647         444262356         444291025         444319677        
444348189         444376677         444405104      444147268         444176184
        444205025         444233654         444262364         444291033        
444319685         444348197         444376685         444405112      444147276
        444176192         444205033         444233662         444262372        
444291041         444319693         444348205         444376693        
444405120      444147284         444176200         444205041         444233670
        444262380         444291058         444319701         444348213        
444376701         444405138      444147292         444176218         444205058
        444233688         444262398         444291066         444319719        
444348221         444376719         444405146      444147300         444176226
        444205066         444233696         444262406         444291074        
444319727         444348239         444376727         444405153      444147318
        444176234         444205074         444233704         444262414        
444291082         444319735         444348247         444376735        
444405161      444147326         444176242         444205082         444233712
        444262422         444291090         444319743         444348254        
444376743         444405179      444147334         444176259         444205090
        444233720         444262430         444291108         444319750        
444348262         444376750         444405187      444147342         444176267
        444205108         444233738         444262448         444291116        
444319768         444348270         444376768         444405195      444147359
        444176275         444205116         444233746         444262455        
444291124         444319776         444348288         444376776        
444405203      444147367         444176283         444205124         444233753
        444262463         444291132         444319784         444348296        
444376784         444405211      444147375         444176291         444205132
        444233761         444262471         444291140         444319792        
444348304         444376792         444405229      444147383         444176309
        444205140         444233779         444262489         444291157        
444319800         444348312         444376800         444405237      444147391
        444176317         444205165         444233787         444262497        
444291165         444319818         444348320         444376818        
444405245      444147409         444176325         444205173         444233795
        444262505         444291173         444319826         444348338        
444376826         444405252      444147417         444176333         444205181
        444233803         444262513         444291181         444319834        
444348346         444376834         444405260      444147425         444176341
        444205199         444233811         444262521         444291207        
444319842         444348353         444376842         444405278      444147433
        444176358         444205207         444233829         444262539        
444291215         444319859         444348361         444376859        
444405286      444147441         444176366         444205215         444233837
        444262547         444291223         444319867         444348379        
444376867         444405294      444147458         444176374         444205223
        444233845         444262554         444291231         444319875        
444348387         444376875         444405302      444147466         444176382
        444205231         444233852         444262562         444291249        
444319883         444348395         444376883         444405310      444147474
        444176390         444205249         444233860         444262570        
444291256         444319891         444348403         444376891        
444405328      444147482         444176408         444205256         444233878
        444262588         444291264         444319909         444348411        
444376909         444405336      444147490         444176416         444205264
        444233886         444262596         444291272         444319917        
444348429         444376917         444405344      444147508         444176424
        444205272         444233894         444262604         444291280        
444319925         444348437         444376925         444405351      444147516
        444176432         444205280         444233902         444262612        
444291298         444319933         444348445         444376933        
444405369      444147524         444176440         444205298         444233910
        444262620         444291306         444319941         444348452        
444376941         444405377      444147532         444176457         444205306
        444233928         444262638         444291314         444319958        
444348460         444376958         444405385      444147540         444176465
        444205314         444233936         444262646         444291322        
444319966         444348486         444376966         444405393      444147557
        444176473         444205322         444233944         444262653        
444291330         444319974         444348494         444376974        
444405401      444147565         444176481         444205330         444233951
        444262661         444291348         444319982         444348502        
444376982         444405419      444147573         444176499         444205348
        444233969         444262679         444291355         444319990        
444348510         444376990         444405427      444147581         444176507
        444205355         444233977         444262687         444291363        
444320006         444348528         444377006         444405435      444147599
        444176515         444205363         444233985         444262695        
444291371         444320014         444348536         444377014        
444405443      444147607         444176523         444205371         444233993
        444262703         444291389         444320022         444348544        
444377022         444405450      444147615         444176531         444205397
        444234009         444262711         444291397         444320030        
444348551         444377030         444405468      444147623         444176549
        444205405         444234017         444262729         444291405        
444320048         444348569         444377048         444405476      444147631
        444176556         444205413         444234025         444262737        
444291413         444320055         444348577         444377055        
444405484      444147649         444176564         444205421         444234033
        444262745         444291421         444320063         444348585        
444377063         444405492      444147656         444176572         444205439
        444234041         444262752         444291439         444320071        
444348593         444377071         444405500      444147664         444176580
        444205447         444234058         444262760         444291447        
444320089         444348601         444377089         444405518      444147672
        444176598         444205454         444234066         444262778        
444291454         444320097         444348619         444377097        
444405526      444147680         444176606         444205462         444234074
        444262786         444291462         444320105         444348627        
444377105         444405534      444147698         444176614         444205470
        444234082         444262794         444291470         444320113        
444348635         444377113         444405542      444147706         444176622
        444205488         444234090         444262802         444291488        
444320121         444348643         444377121         444405559      444147714
        444176630         444205496         444234108         444262810        
444291496         444320139         444348650         444377139        
444405567      444147722         444176648         444205504         444234116
        444262828         444291504         444320147         444348668        
444377147         444405575      444147730         444176655         444205512
        444234124         444262836         444291512         444320154        
444348676         444377154         444405583      444147748         444176663
        444205520         444234132         444262844         444291520        
444320162         444348684         444377162         444405591      444147755
        444176671         444205538         444234140         444262851        
444291538         444320170         444348692         444377170        
444405609      444147763         444176689         444205546         444234157
        444262869         444291546         444320188         444348700        
444377188         444405617      444147771         444176697         444205553
        444234165         444262877         444291553         444320196        
444348718         444377196         444405625      444147789         444176705
        444205561         444234173         444262885         444291561        
444320204         444348726         444377204         444405633   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426850848         427145677         427420294         427651203
        427889464         428090617         428272207         438291007        
444088934         444118806      426850863         427145800         427420336
        427651237         427889498         428090724         428272223        
438291247         444088959         444118814      426850921         427146097
        427420385         427651252         427889589         428090856        
428272322         438291296         444088967         444118822      426850962
        427146113         427420427         427651286         427889597        
428090864         428272355         438291304         444088975        
444118830      426851036         427146139         427420435         427651302
        427889670         428090880         428272413         438291312        
444088983         444118848      426851127         427146147         427420492
        427651518         427889712         428090955         428272512        
438291361         444088991         444118855      426851283         427146170
        427420526         427651559         427889902         428091029        
428272546         438291403         444089007         444118863      426851358
        427146246         427420674         427651583         427890082        
428091177         428272553         438291429         444089015        
444118871      426851366         427146345         427420849         427651708
        427890173         428091193         428272645         438291486        
444089023         444118889      426851416         427146378         427420922
        427651724         427890199         428091235         428272777        
438291494         444089031         444118897      426851580         427146386
        427421128         427651914         427890249         428091243        
428272900         438291668         444089049         444118905      426851606
        427146485         427421250         427651989         427890256        
428091276         428272926         438291718         444089056        
444118913      426851630         427146543         427421268         427652052
        427890264         428091300         428273049         438291726        
444089064         444118921      426851648         427146550         427421540
        427652110         427890330         428091334         428273064        
438291742         444089072         444118939      426851689         427146659
        427421623         427652144         427890553         428091367        
428273148         438291775         444089080         444118947      426851754
        427146816         427421680         427652219         427890579        
428091375         428273197         438291833         444089106        
444118962      426851762         427147137         427421706         427652276
        427890595         428091623         428273320         438291882        
444089130         444118970      426851879         427147178         427421862
        427652359         427890603         428091680         428273452        
438291890         444089148         444118988      426851887         427147277
        427421888         427652383         427890637         428091748        
428273486         438291916         444089155         444118996      426851945
        427147301         427421904         427652508         427890793        
428091789         428273767         438291924         444089163        
444119002      426852182         427147319         427421912         427652755
        427890884         428091839         428273833         438291981        
444089171         444119010      426852257         427147442         427421938
        427652805         427890892         428091847         428273866        
438292138         444089197         444119028      426852315         427147509
        427422019         427652896         427890983         428091961        
428273882         438292187         444089205         444119036      426852513
        427147541         427422043         427652979         427891007        
428092001         428273932         438292195         444089213        
444119044      426852695         427147673         427422084         427653324
        427891023         428092183         428273965         438292211        
444089221         444119051      426852976         427147707         427422134
        427653357         427891155         428092191         428274005        
438292344         444089239         444119069      426853131         427147715
        427422159         427653365         427891163         428092258        
428274013         438292377         444089247         444119077      426853248
        427147723         427422183         427653381         427891189        
428092290         428274047         438292401         444089254        
444119085      426853271         427147731         427422191         427653415
        427891395         428092308         428274070         438292443        
444089270         444119093      426853388         427147855         427422217
        427653480         427891502         428092456         428274138        
438292468         444089288         444119101      426853552         427147871
        427422274         427653605         427891510         428092506        
428274179         438292484         444089296         444119119      426853867
        427147889         427422308         427653662         427891601        
428092522         428274229         438292492         444089312        
444119127      426854048         427148051         427422316         427653712
        427891650         428092597         428274351         438292534        
444089320         444119143      426854097         427148077         427422407
        427653845         427891700         428092613         428274476        
438292633         444089338         444119150      426854105         427148150
        427422431         427653993         427891783         428092621        
428274526         438292641         444089346         444119168      426854220
        427148176         427422464         427654009         427891809        
428092662         428274583         438292716         444089353        
444119176      426854279         427148457         427422498         427654017
        427891858         428092704         428274591         438292724        
444089395         444119184      426854584         427148598         427422514
        427654124         427891882         428092753         428274799        
438292757         444089403         444119192      426854600         427148614
        427422662         427654140         427891957         428092837        
428274872         438292765         444089429         444119200      426854634
        427148770         427422746         427654157         427891973        
428092951         428274880         438292815         444089437        
444119226      426854709         427148812         427422803         427654280
        427892245         428092985         428274948         438292880        
444089445         444119234      426854816         427149018         427422811
        427654652         427892286         428093033         428275002        
438293144         444089452         444119242      426854899         427149158
        427422829         427654660         427892385         428093108        
428275069         438293177         444089460         444119259      426854923
        427149281         427422993         427654751         427892450        
428093140         428275150         438293193         444089478        
444119267      426855086         427149406         427423140         427654835
        427892468         428093207         428275242         438293227        
444089486         444119275      426855110         427149414         427423322
        427654983         427892567         428093223         428275309        
438293235         444089494         444119291      426855169         427149448
        427423389         427655030         427892666         428093298        
428275358         438293375         444089502         444119309      426855540
        427149620         427423538         427655071         427892740        
428093314         428275382         438293383         444089510        
444119317      426855599         427149687         427423637         427655162
        427892799         428093330         428275556         438293409        
444089528         444119325      426855649         427149703         427423801
        427655220         427893037         428093421         428275663        
438293433         444089536         444119333      426855870         427149752
        427423926         427655238         427893052         428093488        
428275879         438293458         444089551         444119341      426855961
        427149851         427423942         427655246         427893169        
428093587         428275929         438293508         444089569        
444119358      426856092         427149877         427423975         427655469
        427893318         428093637         428276091         438293573        
444089577         444119366      426856100         427150016         427424007
        427655535         427893326         428093645         428276117        
438293599         444089593         444119374      426856126         427150024
        427424056         427655576         427893433         428093652        
428276190         438293623         444089601         444119382      426856142
        427150123         427424163         427655816         427893524        
428093678         428276232         438293631         444089619        
444119390      426856241         427150198         427424205         427655907
        427893607         428093744         428276257         438293706        
444089627         444119408      426856282         427150305         427424254
        427655915         427893698         428093876         428276406        
438293722         444089635         444119416      426856373         427150354
        427424346         427655956         427893748         428093884        
428276521         438293755         444089643         444119424      426856548
        427150503         427424403         427656194         427893870        
428093926         428276547         438293805         444089650        
444119432      426856555         427150537         427424445         427656285
        427893912         428093942         428276562         438293847        
444089668         444119440      426856670         427150693         427424452
        427656335         427893961         428093967         428276646        
438293854         444089676         444119465      426856688         427150750
        427424502         427656368         427894001         428093983        
428276711         438294027         444089684         444119473      426856696
        427150834         427424510         427656541         427894092        
428094007         428276737         438294076         444089700        
444119481      426856712         427150867         427424841         427656624
        427894159         428094064         428276778         438294159        
444089718         444119499      426856829         427151048         427424866
        427656699         427894324         428094155         428276836        
438294258         444089726         444119507      426856878         427151097
        427425004         427656707         427894357         428094205        
428276844         438294266         444089742         444119515      426856977
        427151162         427425178         427656756         427894407        
428094213         428276943         438294332         444089759        
444119523      426857009         427151170         427425210         427656913
        427894522         428094296         428277040         438294530        
444089767         444119531      426857033         427151188         427425293
        427657234         427894639         428094338         428277057        
438294563         444089775         444119549      426857058         427151279
        427425384         427657309         427894720         428094502        
428277172         438294571         444089783         444119556      426857132
        427151337         427425467         427657408         427894738        
428094510         428277198         438294639         444089791        
444119564      426857140         427151352         427425483         427657432
        427894886         428094544         428277289         438294738        
444089809         444119572   

 

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     444147797         444176713         444205579         444234181
        444262893         444291579         444320212         444348734        
444377212         444405641      444147805         444176721         444205587
        444234199         444262901         444291587         444320220        
444348742         444377220         444405658      444147813         444176739
        444205595         444234207         444262919         444291595        
444320238         444348759         444377238         444405666      444147821
        444176747         444205603         444234215         444262927        
444291603         444320246         444348767         444377246        
444405674      444147839         444176754         444205611         444234223
        444262935         444291611         444320253         444348775        
444377253         444405682      444147847         444176762         444205629
        444234231         444262943         444291629         444320261        
444348783         444377261         444405690      444147854         444176770
        444205637         444234249         444262950         444291637        
444320279         444348791         444377279         444405708      444147862
        444176788         444205645         444234256         444262968        
444291645         444320287         444348809         444377287        
444405716      444147870         444176796         444205652         444234264
        444262976         444291652         444320295         444348817        
444377295         444405724      444147888         444176804         444205660
        444234272         444262984         444291660         444320303        
444348825         444377303         444405732      444147896         444176812
        444205678         444234280         444262992         444291678        
444320311         444348833         444377311         444405740      444147904
        444176820         444205686         444234298         444263008        
444291694         444320329         444348841         444377329        
444405757      444147912         444176838         444205694         444234306
        444263016         444291702         444320337         444348858        
444377337         444405765      444147920         444176846         444205702
        444234314         444263024         444291710         444320345        
444348866         444377345         444405773      444147938         444176853
        444205710         444234322         444263032         444291728        
444320352         444348874         444377352         444405781      444147953
        444176861         444205728         444234330         444263040        
444291736         444320360         444348882         444377360        
444405799      444147961         444176879         444205736         444234348
        444263057         444291744         444320378         444348890        
444377378         444405807      444147979         444176887         444205744
        444234355         444263065         444291751         444320386        
444348908         444377386         444405815      444147987         444176895
        444205751         444234363         444263073         444291769        
444320394         444348916         444377394         444405823      444147995
        444176903         444205769         444234371         444263081        
444291777         444320402         444348924         444377402        
444405831      444148001         444176911         444205777         444234389
        444263099         444291785         444320410         444348932        
444377410         444405849      444148019         444176929         444205785
        444234397         444263107         444291793         444320428        
444348940         444377428         444405856      444148027         444176937
        444205793         444234405         444263115         444291801        
444320436         444348957         444377436         444405864      444148035
        444176945         444205801         444234413         444263123        
444291819         444320444         444348965         444377444        
444405872      444148043         444176952         444205819         444234421
        444263131         444291827         444320451         444348973        
444377451         444405880      444148050         444176960         444205827
        444234439         444263149         444291835         444320469        
444348981         444377469         444405898      444148068         444176978
        444205835         444234447         444263156         444291843        
444320477         444348999         444377477         444405906      444148076
        444176986         444205843         444234454         444263164        
444291850         444320485         444349005         444377485        
444405914      444148084         444176994         444205850         444234462
        444263172         444291868         444320493         444349013        
444377493         444405922      444148092         444177000         444205868
        444234470         444263180         444291876         444320501        
444349021         444377501         444405930      444148100         444177018
        444205876         444234488         444263198         444291884        
444320519         444349039         444377519         444405948      444148118
        444177026         444205884         444234496         444263206        
444291892         444320527         444349047         444377527        
444405955      444148126         444177034         444205892         444234504
        444263214         444291900         444320535         444349054        
444377535         444405963      444148134         444177042         444205900
        444234512         444263222         444291918         444320543        
444349070         444377543         444405971      444148142         444177059
        444205918         444234520         444263230         444291926        
444320550         444349088         444377550         444405989      444148159
        444177067         444205926         444234546         444263248        
444291934         444320568         444349096         444377568        
444405997      444148167         444177075         444205934         444234553
        444263255         444291942         444320576         444349112        
444377576         444406003      444148175         444177083         444205942
        444234561         444263263         444291959         444320584        
444349120         444377584         444406011      444148183         444177091
        444205959         444234579         444263271         444291967        
444320592         444349138         444377592         444406029      444148191
        444177109         444205967         444234587         444263289        
444291975         444320600         444349146         444377600        
444406037      444148209         444177117         444205975         444234595
        444263297         444291983         444320618         444349153        
444377626         444406045      444148217         444177125         444205983
        444234603         444263305         444291991         444320626        
444349161         444377634         444406052      444148225         444177133
        444205991         444234611         444263313         444292007        
444320634         444349179         444377642         444406060      444148233
        444177141         444206007         444234629         444263321        
444292023         444320642         444349187         444377659        
444406078      444148241         444177158         444206015         444234637
        444263339         444292031         444320659         444349195        
444377667         444406086      444148258         444177166         444206023
        444234645         444263347         444292049         444320667        
444349203         444377675         444406094      444148266         444177174
        444206031         444234652         444263362         444292056        
444320675         444349229         444377683         444406102      444148274
        444177182         444206049         444234660         444263370        
444292064         444320683         444349237         444377691        
444406110      444148282         444177190         444206056         444234678
        444263388         444292072         444320691         444349245        
444377709         444406128      444148290         444177208         444206064
        444234686         444263396         444292080         444320709        
444349252         444377717         444406136      444148308         444177216
        444206072         444234694         444263404         444292098        
444320717         444349260         444377725         444406144      444148324
        444177224         444206080         444234702         444263412        
444292106         444320725         444349278         444377733        
444406151      444148332         444177232         444206098         444234710
        444263420         444292114         444320733         444349286        
444377741         444406169      444148340         444177240         444206106
        444234728         444263438         444292122         444320741        
444349294         444377758         444406177      444148357         444177257
        444206114         444234736         444263446         444292130        
444320758         444349302         444377766         444406185      444148365
        444177265         444206122         444234744         444263453        
444292148         444320766         444349310         444377774        
444406193      444148373         444177273         444206130         444234751
        444263461         444292155         444320774         444349328        
444377782         444406201      444148381         444177281         444206148
        444234769         444263479         444292163         444320782        
444349336         444377790         444406219      444148399         444177299
        444206163         444234777         444263487         444292171        
444320790         444349344         444377808         444406227      444148407
        444177315         444206171         444234785         444263495        
444292189         444320808         444349351         444377816        
444406235      444148415         444177323         444206189         444234793
        444263503         444292197         444320816         444349369        
444377824         444406243      444148423         444177331         444206197
        444234801         444263511         444292205         444320824        
444349377         444377832         444406250      444148431         444177356
        444206205         444234819         444263529         444292213        
444320832         444349385         444377840         444406268      444148449
        444177364         444206213         444234827         444263537        
444292221         444320840         444349393         444377857        
444406276      444148456         444177380         444206221         444234835
        444263545         444292239         444320857         444349401        
444377865         444406284      444148464         444177398         444206239
        444234843         444263552         444292247         444320865        
444349419         444377873         444406292      444148472         444177406
        444206247         444234850         444263560         444292254        
444320873         444349427         444377881         444406300      444148480
        444177414         444206254         444234868         444263578        
444292262         444320881         444349435         444377899        
444406318      444148498         444177422         444206262         444234876
        444263586         444292270         444320899         444349443        
444377907         444406326      444148506         444177430         444206270
        444234884         444263594         444292288         444320907        
444349450         444377915         444406334      444148514         444177448
        444206288         444234892         444263602         444292296        
444320915         444349468         444377923         444406342      444148522
        444177455         444206296         444234900         444263610        
444292304         444320923         444349476         444377931        
444406359      444148530         444177463         444206304         444234918
        444263628         444292312         444320931         444349484        
444377949         444406367   



--------------------------------------------------------------------------------

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     426857215         427151410         427425491         427657499
        427894910         428094650         428277321         438294761        
444089817         444119580      426857231         427151675         427425582
        427657549         427894936         428094684         428277347        
438294860         444089833         444119598      426857256         427151923
        427425657         427657598         427894951         428094767        
428277362         438294894         444089841         444119606      426857421
        427151931         427425780         427657838         427895164        
428094981         428277438         438294951         444089858        
444119614      426857561         427151949         427425889         427657846
        427895180         428095012         428277446         438295032        
444089866         444119622      426857744         427151998         427425939
        427657903         427895297         428095046         428277461        
438295065         444089874         444119630      426857777         427152046
        427425954         427658018         427895396         428095228        
428277487         438295081         444089882         444119648      426857793
        427152350         427426044         427658042         427895404        
428095236         428277578         438295099         444089890        
444119655      426857835         427152491         427426051         427658174
        427895446         428095319         428277594         438295131        
444089916         444119663      426857868         427152640         427426101
        427658281         427895834         428095335         428277685        
438295222         444089932         444119671      426857918         427152871
        427426218         427658422         427895875         428095418        
428277768         438295230         444089940         444119689      426858049
        427153051         427426598         427658463         427896071        
428095558         428277800         438295297         444089965        
444119697      426858080         427153077         427426655         427658471
        427896162         428095624         428277834         438295313        
444089973         444119705      426858122         427153127         427426838
        427658497         427896303         428095657         428277859        
438295339         444089981         444119713      426858395         427153143
        427426887         427658570         427896436         428095681        
428277883         438295412         444089999         444119721      426858445
        427153200         427426937         427658604         427896493        
428095723         428277917         438295503         444090013        
444119739      426858536         427153218         427426952         427658760
        427896535         428095749         428277990         438295537        
444090021         444119747      426858635         427153374         427427174
        427658786         427896592         428095756         428278014        
438295552         444090039         444119754      426858726         427153523
        427427208         427658885         427896816         428095822        
428278022         438295578         444090047         444119762      426858825
        427153663         427427273         427658919         427896824        
428095905         428278071         438295610         444090054        
444119770      426858858         427153705         427427422         427659008
        427896857         428095921         428278089         438295628        
444090062         444119788      426858882         427153713         427427513
        427659024         427896980         428096234         428278113        
438295693         444090070         444119796      426859013         427153952
        427427620         427659115         427897160         428096358        
428278147         438295719         444090088         444119804      426859070
        427153986         427427638         427659289         427897343        
428096366         428278287         438295735         444090096        
444119812      426859245         427154471         427428016         427659297
        427897384         428096390         428278410         438295750        
444090104         444119820      426859377         427154695         427428677
        427659321         427897590         428096432         428278519        
438295792         444090112         444119838      426859492         427154794
        427428834         427659446         427897798         428096440        
428278535         438295834         444090120         444119846      426859849
        427155015         427428842         427659479         427897855        
428096499         428278568         438295958         444090138        
444119853      426859971         427155254         427428859         427659560
        427897921         428096697         428278576         438295982        
444090153         444119861      426860052         427155346         427428941
        427659701         427897970         428096895         428278584        
438296006         444090161         444119879      426860185         427155569
        427429071         427659800         427898028         428096929        
428278642         438296089         444090179         444119887      426860342
        427155619         427429105         427660006         427898051        
428097034         428278766         438296097         444090195        
444119895      426860532         427155627         427429154         427660105
        427898077         428097059         428279046         438296121        
444090203         444119903      426860540         427155791         427429238
        427660154         427898135         428097091         428279152        
438296154         444090245         444119911      426860557         427155833
        427429295         427660360         427898143         428097109        
428279186         438296204         444090252         444119929      426860573
        427155866         427429345         427660451         427898184        
428097133         428279236         438296261         444090260        
444119937      426860813         427155965         427429352         427660618
        427898226         428097158         428279277         438296287        
444090278         444119952      426860854         427156013         427429386
        427660881         427898234         428097166         428279392        
438296295         444090286         444119960      426860862         427156070
        427429451         427660972         427898242         428097182        
428279426         438296352         444090294         444119978      426860896
        427156161         427429469         427661095         427898408        
428097232         428279475         438296436         444090310        
444119986      426861001         427156179         427429568         427661137
        427898523         428097281         428279491         438296469        
444090328         444119994      426861027         427156245         427429634
        427661202         427898564         428097372         428279509        
438296477         444090336         444120000      426861225         427156278
        427429915         427661319         427898572         428097414        
428279566         438296527         444090344         444120018      426861381
        427156385         427430020         427661350         427898580        
428097471         428279657         438296550         444090351        
444120026      426861522         427156476         427430103         427661509
        427898622         428097562         428279756         438296576        
444090369         444120034      426861555         427156641         427430129
        427661533         427898630         428097687         428279889        
438296709         444090377         444120042      426861571         427156732
        427430251         427661632         427898689         428097836        
428279913         438296717         444090385         444120059      426861621
        427156757         427430301         427661673         427898812        
428097844         428279988         438296725         444090401        
444120067      426861761         427156799         427430509         427661699
        427899083         428097976         428280002         438296733        
444090419         444120075      426861811         427156815         427430566
        427661715         427899141         428098040         428280127        
438296741         444090427         444120083      426861894         427156963
        427430731         427661830         427899216         428098057        
428280143         438296766         444090443         444120091      426861936
        427157102         427431002         427661855         427899224        
428098115         428280317         438296774         444090450        
444120109      426862355         427157136         427431150         427662036
        427899273         428098149         428280325         438296790        
444090468         444120117      426862421         427157177         427431192
        427662101         427899331         428098180         428280440        
438296881         444090476         444120125      426862504         427157276
        427431341         427662242         427899398         428098222        
428280465         438296907         444090484         444120133      426862561
        427157292         427431507         427662275         427899414        
428098263         428280598         438296949         444090492        
444120141      426862629         427157318         427431564         427662283
        427899463         428098289         428280655         438296972        
444090500         444120158      426862777         427157540         427431606
        427662309         427899521         428098347         428280671        
438297053         444090518         444120166      426862793         427157599
        427431614         427662317         427899554         428098404        
428280804         438297079         444090526         444120174      426863122
        427157615         427431713         427662341         427899620        
428098453         428280887         438297129         444090534        
444120182      426863213         427157680         427431747         427662382
        427899661         428098560         428281133         438297228        
444090542         444120190      426863502         427157953         427431812
        427662440         427899687         428098644         428281190        
438297244         444090559         444120208      426863924         427158092
        427431820         427662515         427899695         428098677        
428281240         438297251         444090567         444120216      426864021
        427158142         427431986         427662564         427899737        
428098693         428281331         438297285         444090575        
444120224      426864054         427158340         427432067         427662622
        427899885         428098719         428281356         438297327        
444090591         444120232      426864153         427158423         427432075
        427662713         427899984         428098792         428281364        
438297343         444090609         444120240      426864351         427158449
        427432133         427662739         427900071         428098800        
428281463         438297350         444090617         444120257      426864617
        427158472         427432182         427662770         427900121        
428098842         428281539         438297368         444090625        
444120265      426864849         427158571         427432570         427662788
        427900212         428098859         428281547         438297376        
444090633         444120273      426864906         427158621         427432612
        427663091         427900220         428098875         428281653        
438297426         444090641         444120281      426865168         427158720
        427432703         427663216         427900238         428098990        
428281679         438297442         444090666         444120299      426865325
        427158738         427432869         427663414         427900246        
428099006         428283063         438297509         444090682        
444120307      426865382         427158795         427432968         427663430
        427900279         428099022         428283345         438297517        
444090690         444120315   

 

Receivables      Receivables      Receivables      Receivables      Receivables
     Receivables      Receivables      Receivables      Receivables     
Receivables     444148548         444177471         444206312         444234926
        444263644         444292320         444320949         444349492        
444377956         444406375      444148555         444177489         444206320
        444234934         444263651         444292338         444320956        
444349500         444377964         444406383      444148563         444177497
        444206338         444234942         444263669         444292346        
444320964         444349518         444377972         444406391      444148571
        444177505         444206346         444234959         444263677        
444292353         444320972         444349526         444377980        
444406409      444148589         444177513         444206353         444234967
        444263685         444292361         444320980         444349534        
444377998         444406417      444148597         444177521         444206361
        444234975         444263693         444292379         444320998        
444349542         444378004         444406425      444148605         444177539
        444206379         444234983         444263701         444292387        
444321004         444349559         444378012         444406433      444148613
        444177547         444206387         444234991         444263719        
444292395         444321012         444349567         444378020        
444406441      444148621         444177554         444206395         444235006
        444263727         444292403         444321020         444349575        
444378038         444406458      444148639         444177562         444206403
        444235014         444263735         444292411         444321038        
444349583         444378046         444406466      444148647         444177570
        444206411         444235022         444263743         444292429        
444321046         444349591         444378053         444406474      444148654
        444177588         444206429         444235030         444263750        
444292437         444321053         444349609         444378061        
444406482      444148662         444177596         444206437         444235048
        444263768         444292445         444321061         444349617        
444378079         444406490      444148670         444177604         444206445
        444235055         444263776         444292452         444321079        
444349625         444378087         444406508      444148688         444177612
        444206452         444235063         444263784         444292460        
444321087         444349633         444378095         444406516      444148696
        444177620         444206460         444235071         444263792        
444292478         444321095         444349641         444378103        
444406524      444148704         444177638         444206478         444235089
        444263800         444292486         444321103         444349658        
444378111         444406532      444148712         444177646         444206486
        444235097         444263818         444292494         444321111        
444349666         444378129         444406540      444148720         444177653
        444206494         444235105         444263826         444292502        
444321129         444349674         444378137         444406557      444148738
        444177661         444206502         444235113         444263834        
444292510         444321137         444349682         444378145        
444406565      444148746         444177679         444206510         444235121
        444263842         444292528         444321145         444349690        
444378152         444406573      444148753         444177687         444206528
        444235139         444263859         444292536         444321152        
444349708         444378160         444406581      444148761         444177695
        444206536         444235147         444263867         444292544        
444321160         444349716         444378178         444406599      444148779
        444177703         444206544         444235154         444263875        
444292551         444321178         444349724         444378186        
444406607   